AUGUST 1987
Commission Decisions
08-03-87
08-17-87
08-25-87
08-25-87

Secretary of Labor for Michael Price & Joe
John Vach v. Jim Walter Resources, Inc.
Same as above (Order)
Odell Maggard v. Chaney Creek Coal Co. and
Sec. for Odell Maggard v. Chaney Creek Coal
John A. Gilbert v. Sandy Fork Mining Co. and
Sec. for John Gilbert v. Sandy Fork Mining Co.

SE

87-87-D

Pg. 1305

SE
87-87-D
KENT 86-1-D
KENT 86-51-D
KENT 86-49-D
KENT 86-76-D

Pg. 1312
Pg. 1314
Pg. 1327

Administrative Law Judge Decisions
07-31-87
08-03-87
08-04-87
08-04-87
08-04-87
08-06..:..87
08-06-87
08-12-87
08-12-87
08-13-87
08-13-87
08-13-87
08-14-87
08-14-87
08-17-87
08-19-87
08-20-87
08-20-87
08-21-87
08-21-87
08-24-87
08-26-87
08-28-87
08-31-87
08-31-87
08-31-87
08-31-87
08-31-87
08-31-87

(Order) John A. Harris v. Benjamin Coal Co.
Robert H. Cheyney v. Hecla Mining Company
Local 1810, Dist. 6, UMWA v. NACCO Mining Co.
Western Fuels-Utah, Inc.
Paul Hubbs Construction Company
Patriot Coal Company
Anlo Energy, Inc.
Greenwich Collieries
Greenville Quarries, Incorporated
Billie D. Martin v. Gabriel Mining Co. Inc.
Otis M. Schmoldt v. Gabriel Mining Co. Inc.
Beckley Coal Mining Company
B & B Excavating, Inc.
Odell Maggard v. Chaney Creek Coal Corp.
Peabody Coal Company
Harley M. Smith v. Bow Valley Coal Resources
Sec. Labor for Bryan Pack v. Maynard Branch
Dredging Co. and Roger Kirk
Florence Mining Company
Sec. Labor for Joseph Gabossi v. Western
Fuels-Utah, Inc.
Utah Power & Light Company
Consolidation Coal Company
Roger Hall v. Jericol Mining, Inc.
Galite Corporation
Little Shepherd v. Big Elk Creek Coal Co.
Orville Sparks v. Sandy Fork Mining Co. and
Con-Ag, Incorporated
Robert E. Hirschfield
Lee Kuck
Kaiser Sand & Gravel Company

PENN 87-72-D
Pg.
WEST 86-179-DM Pg.
LAKE 87-19-C
Pg.
WEST 86-113-R Pg.
WEST 87-19-M
Pg.
WEVA 86-400
Pg.
KENT 87-6
Pg.
PENN 87-62-R
Pg.
KENT 86-133-M Pg.
KENT 87-64-D
Pg.
KENT 87-65-D
Pg.
WEVA 87-204-R Pg.
WEST 87-20-M
Pg.
KENT 87-138-D Pg.
WEST 87-113-M Pg.
KENT 86-23-D
Pg.
KENT 86-9-D
Pg.

1345
1348
1349
1355
1368
1373
1374
1385
1390
1450
1452
1454
1456
1464
1466
1468
1474

PENN 87-128
WEST 86-24-D

Pg. 14 78
Pg. 1481

WEST 87-31-R
WEVA 86-409-R
KENT 87-51-D
SE
86-137-M
KENT 87-29-D
KENT 87-181-D
LAKE 87-15-M
LAKE 87-51-M
LAKE 87-84-M
WEST 86-230-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

1507
1509
1514
1515
1529
1530
1532
1532
1532
1534

AUGUST 1987
Review was granted in the following cases during the month of August:
Secretary of Labor v. Florence Mining Company, Docket No. PENN 86-297-R,
PENN 87-16. (Judge Fauver, June 30, 1987)
Secretary of Labor v. Kaiser Coal Corporation, Docket No. WEST 86-225-M.
(Judge Cetti, June 29, 1987)
Secretary of Labor v. Rushton Mining Company, Docket No. PENN 86-253-R,
PENN 86-1. (Judge Broderick, July 23, 1987)
Local 2274, Dist. 28, UMWA v. Clinchfield Coal Company, Docket No. VA 83-55-C.
(Judge Melick, July 23, 1987)
Secretary of Labor on behalf of Michael Price & Joe John Vacha v. Jim
Walter Resources, Inc., Docket No. SE 87-87-D. (Interlocutory Review of
Judge Broderick's July 7, 1987 Temporary Reinstatement Order)
Review was denied in the following cases during the month of August:
Secretary of Labor on behalf of Alvin Casey v. Brent Coal Corporation,
Docket No. VA 86-45-D. (Judge Broderick, July 6, 1987)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 3, 1987

SECRETARY OF LABOR,

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on
behalf of MICHAEL L. PRICE
and JOE JOHN VACHA
v.

Docket No. SE 87-87-D

JIM WALTER RESOURCES, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson
Commissioners
ORDER

BY:

Backley, Lastowka and Nelson, Commissioners

In this discrimination proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), we review
Commission Administrative Law Judge James A. Broderick's order of
temporary re.instatement issued under Commission Procedural Rule 44, 29
C.F.R. § 2700.44 (1986). For the reasons that follow, we affirm.
On January 1, 1987, Jim Walter Resources, Inc. ("JWR") inaugurated
a "Substance Abuse Rehabilitation and Control Program" for its
employees. Section II E of the program provides for random urine
testing of "employees whose duties •.. involve safety ••.. 11 On March 2,
1987, JWR conducted urine testing of certain employees covered by this
provision. Among the employees included in the.test group were the
complainants, Michael L. Price and Joe John Vacha, who were elected
United Mine Workers of America ( 11 UMWA") safety committeemen. Both
employees failed to provide the requested urine samples, assertedly by
reason of physical incapacity, and that same day were suspended with
intent to discharge. JWR's stated reason for discharge was insubordinate conduct.
Following their terminations, Price and Vacha on March 9, 1987,
filed discrimination complaints with the Secretary of Labor pursuant to
section 10S(c)(2) of the Mine Act, 30 U.S.C. § 81S(c)(2), alleging that
JWR had discharged them discriminatorily in violation of section 105(c)
of the Act. 30 U.S.C. § 815(c). On May 14, 1987, after commencing the
required investigation of the complaints and determining that they were
not frivolous, the Secretary filed with this independent Commission an
application for the temporary reinstatement of Price and Vacha. 30
U.S.C. § 815(c)(2). JWR filed a request for a hearing on the appli-

1305

cation pursuant to 29 C.F.R. § 2700.44(a). Subsequently, the parties
engaged in discovery. On June 29, 1987, a hearing was held before Judge
Broderick. At the outset of the hearing, the judge permitted the UMWA
to intervene.
Following the hearing, on July 7, 1987, the judge issued an order
directing JWR to reinstate the complainants temporarily. The judge
determined that the discrimination complaints 11 were not clearly without
merit, were not fraudulent or pretextual'i and that 11 the evidence
establishes a reasonable cause to believe that the discharge of Price
and Vacha was in violation of section lOS(c). 11 Accordingly, the judge
concluded that the complaints were not frivolously brought. On July 17,
1987, JWR filed with the Conunission a petition for review of the judge's
order and a motion for stay of the order. 29 C.F.R. § 2700.44(e). Both
the Secretary and UMWA have filed oppositions.
We have carefully reviewed the evidence, pleadings, and briefs,
and conclude that the judge's order is supported by the record and is
consistent with applicable law. The scope of a temporary reinstatement
hearing is narrow, being limited to a determination by the judge as to
whether a miner's discrimination complaint is frivolously brought. 30
D.S.C. § 815(c)(2); Q9 C.F.R. § 2700.44(c). The judge properly found
that the testimony and other evidence raises a non-frivolous issue as to
whether the terminations of the complainants were in violation of the
Mine Act.
We are not prepared at this preliminary juncture to conclude from
the evidence and findings of record that section II E of JWR 1 s drug
testing program itself contravenes section 105(c)(l) of the Mine Act, as
alleged by the complainants. However, although the complainants'
precise theories of discrimination have not been presented with the
utmost clarity, we find in the Secretary 1 s pleadings, in the evidence,
and in the closing arguments before the judge a claim that the specific
manner of application of the drug testing program to Price and Vacha
constituted discriminatorily disparate treatment, retaliation, or
interference because of their prior protected activities. Evidence has
been introduced tending to show that the complainants were active safety
committeemen who had filed numerous safety complaints; that there may
have been some hostility on the part of some JWR management officials
towards that protected activity; and that the manner of testing the
complainants and their resultant discharge may have been tainted by
discriminatorily disparate treatment, retaliation, or interference. We
make no determination at this point as to the ultimate merits of a case
of discrimination on this evidence. We hold only that the evidence
presented to date is sufficient to support the judge's conclusion that
the complaints are non-frivolous.

JWR also raises due process objections to the temporary reinstatement procedures employed below. The Supreme Court's decision in
Brock v. Roadway Express, Inc., 481 U.S.~-' 95 L.Ed. 2d 239, 248-254
(1987), approved temporary reinstatement without prior hearing under
comparable reinstatement provisions of the Surf ace Transportation Act of
1982. The Commission's temporary reinstatement procedures exceed the
constitutional minimum sanctioned in Roadway Express. JWR has been

1306

.

fairly heard in a pre-deprivation hearing in which it was allowed to
present witnesses and to cross-examine the government's witnesses.
We al$O note that the Commission does not sit as a .super grievance
board to judge the industrial merits, fairness, reasonableness, or
wisdom of JWR's drug testing program apart from the scope and focus
appropriate to analysis under section 105(c) of the Mine Act. Finally,
the Secretary is reminded of the imperative requirement and need to
complete his investigation of the complaints pursuant to section
105(c)(2). Secretary on behalf of Donald R. Hale v. 4-A Coal Co., Inc.,
8 FMSHRC 905, 907-08 (June 1986).

1307

No view is intimated in this order as to the ultimate merits of
this case. The only issue decided is that the complainants' discrimination complaints were not frivolously brought. JWR's request for a
stay is denied and the judge's order is affirmed. This matter is
remanded to the judge.

Richard V. Backley,

C~

~Vt:· La~t~ 1c:mm~. ssioner

\J:~ez ~ ! L~~l--'~'-'
L. Clair Nelson, Commissioner

1308

Chairman Ford, dissenting:
A temporary reinstatement proceeding is limited to deciding whether
or not the miner's complaint has been "frivolously brought." The judge,
correctly in my view, has cast the frivolousness test in terms of whether
there is "reasonable cause to believe" that a violation of section
105(c), 30 U.S.C. § 815(c), has occurred. I agree with my colleague in
dissent, Commissioner Doyle, however, that before the frivolousness
issue can be addressed, th€: burden is on the Secretary to establish the
elements of a section lOS(c) claim. The record, here, fails to establish
a causal nexus between the adverse action complained of (discharge for
failure to provide a urine sample) and the protected activity of Messrs.
Price and Vacha (engaging in safety activities in their capacities as
safety conunitteemen).
The majority states that the Secretary's theories of discrimination
have not been presented with the "utmost clarity." I find that those
theories lack coherence and are not congruent with established bases for
asserting a violation of section 105(c).
The Secretary argues that the Petitioner's drug abuse program is
se discriminatory apparently because complainants reasonably believed
it to be so. As noted by the majority, this Commission does not sit in
judgment on the relative merits or demerits of a drug testing program.
More importantly, to accept such a discrimination theory requires one
to believe that Petitioner, solely for the purpose of discharging the
complainants, established an elaborate and expensive drug testing and
rehabilitation program and then predicted that these particular employees
(out of a tested workforce of 232) would be unable or unwilling to
provide urine samples after being on notice to provide them for several
hours. Alternatively, the Secretary argues that section 105(c) can
somehow be read to grant a miner the "right to refuse to comply with a
discriminatory work order" even when such an order involves no safety or
health hazard. Without further amplification this newly propounded
theory of discrimination does not sunnount the frivolousness test. In
any event, under either theory the Secretary does not establish a
colorable nexus between the discharges and the protected activity.

~

The majority suggests that discrimination may lie in the disparate
treatment of the complainants in the application of the drug abuse
program, but the Secretary has not so argued and the judge did not so
find. My review of the record does not reveal evidence that would
support this theory.
Accordingly, I would vacate the judge's order of reinstatement but
would join with my colleagues in urging the Secretary to expedite his
investigation in this matter.

~
Chairman

1309

Conunissioner Doyle, dissenting:

Although a temporary reinstatement proceeding is limited to
resolving whether the minerts complaint is frivolous, that issue
cannot be addressed unless the basic elements of a claim of discrimination are offered. Without some evidence of these elements
first being presented, one cannot advance to a determination of
whether a claim is non-frivolous.
In my view, the judge did not determine that there was any
evidence tending to establish that adverse action was taken against
the complainants in consequence of their engaging in protected activity.
Absent this underlying determination, the issue of frivolousness
could not be addressed. Accordingly, I would vacate the judge's
order of temporary reinstatement.

1310

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
James P. Alexander, Esq.
Robert K. Spotswood, Esq.
John W. Hargrove, Esq.
Bradley, Arant, Rose & White
1400 Park Place Tower
Birmingham, Alabama 35203
Robert H. Stropp, Esq.
2121 City Federal Building
Birmingham, Alabama 35203
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005

1311

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 17, 1987

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on
behalf of MICHAEL L. PRICE
and JOE JOHN VACHA
v.

Docket No. SE 87-87-D

JIM WALTER RESOURCES, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson
Commissioners

ORDER

BY:

THE COMMISSION

Respondent Jim Walter Resources, Inc. ("JWR 11 ) has moved the
Commission for a stay of the Commission's August 3, 1987 order in this
proceeding pending disposition of JWR's petition for review of that
order in the United States Court of Appeals for the Eleventh Circuit.
The Commission's order affirmed Commission Administrative Law Judge
James A. Broderick's order of temporary reinstatement of complainants
Price and Vacha. 30 U.S.C. § 815(c)(2); 29 C.F.R. § 2700.44. The
Secretary of Labor has filed an opposition to JWR 1 s motion.
Upon consideration of JWR 1 s motion and the Secretary 1 s opposition,
the motion is denied. JWR argues only that the order of temporary reinstatement in this case poses substantial issues of law and policy.
However, JWR has failed to make a showing of any of the factors
ordinarily justifying stay of an agency order pending judicial review.
~., Virginia Petroleum Jobbers Ass'n v. FPC, 259 F.2d 921, 925 (D.C.
Cir. 1958).

1312

Accordingly, JWR's motion for a stay of the Commission's temporary
reinstatement order is denied.

~~/Sa£~
~~

Richard V. Backley, Commissioner

C/_~
Joyce A. Doyle,

a.
,L
Conunis~

~ Ai}'astowka, Commissioner.

r/-,_{J~'Jl~
ii.
Clair Nelson, Commissioner

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
James P, Alexander, Esq.
Robert K. Spotswood, Esq.
John W. Hargrove, Esq.
Bradley, Arant, Rose & White
1400 Park Place Tower
Birmingham, Alabama 35203
Robert H. Strapp, Esq.
2121 City Federal Building
Birmingham, Alabama 35203
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005

1313

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 25, 1987
ODELL MAGGARD
Docket No. KENT 86-1-D

v.
CHANEY CREEK COAL COMPANY
and
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of ODELL MAGGARD

Docket No. KENT 86-51-D

v.
DOLLAR BRANCH COAL CORPORATION
and CHANEY CREEK COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY:

Ford, Chairman; Backley and Lastowka, Commissioners

This consolidated proceeding involves two discrimination complaints filed on behalf of Odell Maggard. Both complaints allege an
illegal discharge based on the same circumstances. The first complaint
(Docket No. KENT 86-1-D) was brought by Odell Maggard in his own behalf
against Chaney Creek Coal Company. The second complaint (KENT 86-51-D)
was brought by the Secretary of Labor ("Secretary") on behalf of Odell
Maggard against Chaney Creek Coal Co. ("Chaney Creek") and Dollar Branch
Coal Corporation ("Dollar Branch"). The complaints allege that Chaney
Creek and Dollar Branch (collectively, "operators") discharged Maggard
in violation of section lOS(c)(l) of the Federal Mine Safety and Health
Act, 30 U.S.C. § 815(c)(l)(ttMine Act"). because of his refusal to

1314

perform certain work that he believed to be hazardous. l/ Commission
Administrative Law Judge Gary Melick concluded that the termination of
Maggard's employment was discriminatory, ordered that Maggard be
reinstated at the same rate of pay, and assessed a civil penalty of
$1,000 for the violation of section lOS(c)(l). 8 FMSHRC 806 (May
1986)(ALJ). In a supplemental decision, the judge awarded Maggard back
pay and attorney's fees, and assessed an additional civil penalty
because of the operators' continuing failure to reinstate Maggard.
8 FMSHRC 966 (June 1986)(ALJ).
We granted the operators' petition for discretionary review, which
questioned whether the judge's decision upholding Maggard's complaint of
discrimination was supported by substantial evidence, whether the judge
was biased, and whether the judge's award of attorney's fees was
proper. ll On the bases explained below, we affirm the judge's finding
of a discriminatory discharge, conclude the judge was not biased, and
vacate the award of attorney's fees.

I.
In September 1984, Chaney Creek owned and operated the Dollar
Creek No. 3 Mine, an underground coal mine located in southeastern
Kentucky. Maggard worked at the mine as a shuttle car driver. On
January 10, 1985, Maggard was advised by Howard Muncy, the section
foreman, that Maggard was to work as a miner-helper. In this capacity
Maggard was to keep the continuous mining machine's trailing cable from
being run over when the machine backed up. }/

lf

Section 105(c)(l) of the Mine Act provides in part as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner ... in any coal or other mine .•. because of
the exercise by such miner •.• on behalf of himself
or others of any statutory right afforded by this
[Act.]

30 U.S.C.

§

815(c)(l).

~/

After their petition for review was granted by the Commission, the
operators filed a motion to dismiss Dollar Branch as a party to the
proceeding on the ground that Dollar Branch's records showed no direct
relationship between Dollar Branch and Maggard. Section 113(d)(2)
(A)(iii) of the Mine Act limits the Commission's review authority to
only those issues raised in petitions for discretionary review.
30 U.S.C. § 813(d)(2)(A)(iii). Accord, 29 C.F.R. § 2700.70(f). No
issue concerning Dollar Branch's party status was raised by Dollar
Branch or Chaney Creek in their petition for review. Consequently, the
operators 1 motion to dismiss Dollar Branch must be denied.

~/

Coal is extracted at the mine by a continuous mining machine that

1315

According to Maggard, on January 10 he was shocked twice while
handling the trailing cable. Maggard testified that on both occasions
he told Muncy that he had been shocked and asked that Muncy fix the
cable, but Muncy refused. Maggard further testified that he asked Muncy
for alternative work, but Muncy told him to "pull cable or else." Tr.
43. As a result, Maggard left the mine.
On June 11, 1985, Maggard filed a complaint of discrimination with
the Department of Labor's Mine Safety and Health Administration
("MSHA"). !±/ In September 1985, the Secretary advised Maggard by letter
that he had not yet made the determination required to be made within 90
days of the filing of a complaint as to whether Maggard had been
discriminated against. '}_/ The Secretary further informed Maggard that,
receives its operating power through a 500-foot long, 480-volt cable
that trails behind it.
~/

Section 105(c)(2) provides that the miner file a complaint within
60 days after the act of discrimination occurs. Congress, however,
intended that the time limit not be jurisdictional and that delays be
allowed "under justifiable circumstances." Senate Subcommittee on
Labor, Committee on Human Resources, 95th Cong., 2d Sess., Legislative
History of the Federal Mine Safety and Health Act of 1977, at 624
(1978). No issue concerning the timeliness of Maggard's initial
complaint has been preserved on review.

21

30 U.S.C. § 105(c)(3) states in relevant part:
Within 90 days of the receipt of a complaint filed
under paragraph (2), the Secretary shall notify, in
writing, the miner, applicant for employment, or
representative of miners of his determination
whether a violation has occurred. If the Secretary,
upon investigation, determines that the provisions
of this subsection have not been violated, the
complainant shall have the right, within 30 days of
notice of the Secretary's determination, to file an
action in his own behalf before the Commission,
charging discrimination or interference in violation
of paragraph (1). The Commission shall afford an
opportunity for a hearing .,, and thereafter shall
issue an order, based upon findings of fact,
dismissing or sustaining the complainant 1 s charges
and, if the charges are sustained, granting such
relief as it deems appropriate, including, but not
limited to, an order requiring the rehiring or
reinstatement of the miner to his former position
with back pay and interest or such remedy as may be
appropriate. Such order shall become final 30 days
after its issuance. Whenever an order is issued
sustaining the complainant's charges under this
subsection, a sum equal to the aggregate amount of
all costs and expenses (including attorney's fees)
as determined by the Commission to have been

1316

pursuant to the Act and Commission Procedural Rule 40(b), Maggard had
the right to file a complaint on his own behalf with this Commission.
The Secretary also informed Maggard, however, that the Secretary's
investigation was on-going and in the event it was determined that a
violation of section 105(c) had occurred, the Secretary would file a
complaint on Maggard's behalf.
On October 1, 1985, Maggard, through private counsel, filed a
discrimination complaint asserting jurisdiction under section 105(c)(3)
of the Act and Commission Rule 40(b), 29 C.F.R. § 2700.40(b). QI On
December 14, 1985, the Secretary informed Maggard that the Secretary had
determined that a violation of section 105(c) had occurred and on
December 26 the Secretary filed a complaint on Maggard 1 s behalf pursuant
to section 105(c)(2) of the Act. 30 U.S.C. § 815(c)(2). ZI The
Secretary thereafter moved the judge to dismiss the complaint that
Maggard had filed in his own behalf. The judge reserved decision on the
reasonably incurred by the miner, applicant for
employment or representative of miners for, or in
connection with, the institution and prosecution of
such proceedings shall be assessed against the
person committing such violation .•..
30 U.S.C. § 815(c)(3).

£1

Commission Procedural Rule 40(b) stated:
A complaint of discharge, discrimination or
interference under section lOS(c) of the Act, may be
filed by the complaining miner, representative of
miners, or applicant for employment if the Secretary
determines that no violation has occurred, or if the
Secretary fails to make a determination within 90
days after the miner complained to the Secretary.

ZI

Section 105(c)(2) states in relevant part:

If upon such investigation, the Secretary
determines that the provisions of this §ubsection
have been violated, he shall immediately file a
complaint with the Commission, with service upon the
alleged violator and the miner, applicant for
employment, or representative of miners alleging
such discrimination or interference and propose an
order granting appropriate relief. The Corrunission
shall afford an opportunity for a hearing (in
accordance with section 554 of title 5, United
States Code, but without regard to subsection (a)(3)
of such section) and thereafter shall issue an
order, based upon findings of fact, affirming,
modifying, or vacating the Secretary's proposed
order, or directing other appropriate relief.
30 U.S.C. § 815(c)(2).

1317

Secretary's dismissal motion and consolidated the two complaints for
hearing.
After an evidentiary hearing, the judge found that Maggard
suffered serious electrical shock while handling the cable and that
Maggard had a good faith, reasonable belief that continuing to handle
the cable would be hazardous. 8 FMSHRC at 815-16. The judge also found
that Maggard had communicated his concern to the operators and had been
denied alternative work. 8 FMSHRC at 816. Consequently, the judge held
that Maggard was the subject of a discriminatory discharge, concluding
that Maggard engaged in a protected work refusal when he left the mine
rather than handle the cable. 8 FMSHRC at 818. The judge denied the
Secretary's Motion to Dismiss Maggard 1 s individual complaint, stating:
"It is clear ••. that Congress intended that the miner have the right to
file a complaint on his own upon the failure of the Secretary to act
within the prescribed 90-day period." 8 FMSHRC at 809. He further
found that Commission Procedural Rule 40(b) implemented that intent.
Id.
The judge awarded Maggard back pay and interest through June 1,
1986, totaling $33,660.19. In awarding attorney 1 s fees and expenses of
$16,456.22, the judge rejected the operators' argument that Maggard
would have been sufficiently represented by the Secretary and that
retention of private cdunsel was unnecessary and unreasonable. The
judge concluded that although Maggard's individual complaint paralleled
the Secretary 1 s complaint, it was independent of it. The judge noted
that Maggard 1 s private counsel took an active role in trying the case
and that the Secretary did not file his complaint until twenty days
prior to the hearing that had been scheduled on Maggard 1 s individual
complaint. 8 FMSHRC at 967.
II.

In reviewing an administrative law judge 1 s findings of fact, the
hine Act imposes on the Commission a substantial evidence standard of
review. 30 U.S.C. § 823(d)(2)(A)(ii)(I). The operators assert that the
judge 1 s factual findings underlying his conclusion of illegal
discrimination are not supported by substantial evidence. They argue
that Maggard did not believe reasonably and in good faith that handling
the cable was hazardous and that Maggard was not fired, but quit
voluntarily because he was assigned a job he found onerous. On review,
our task in deciding substantial evidence questions is to determine
whether there is "such relevant evidence as a reasonable mind might
accept as adequate to support [the judge's] conclusion." Consolidation
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Applying this standard,
we conclude that the challenged findings of fact are supported by
substantial evidence.
The general principles governing analysis of discrimination cases
under the Mine Act are settled. In order to establish a prima facie
case of discrimination under section 105(c) of the Act, a complaining
miner bears the burden of production and proof in establishing that
(1) he engaged in protected activity and (2) the adverse action
complained of was motivated in any part by that activity. Secretary on

1318

behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev 1 d on other grounds, sub nom. 'consolidation Coal Co.
v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle eoal Co., 3 FMSHRC 803, 817-18 (April 1981).
The operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no part
motivated by protected activity. If the operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner's unprotected activity
alone and would have taken the adverse action in any event for the
unprotected activity. Pasula, supra; see also Eastern Assoc. Coal Corp.
v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987); Robinette, supra; Donovan
v. Stafford Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984);
Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically
approving the Conunission's Pasula-Robinette test). Cf. NLRB v.
Transportation Management Corp., 462 U.S. 393, 397-413 (1983)(approving
nearly identical test under National Labor Relations Act).
With respect to the first element of a prima facie case, the
Conunission has held that a miner's work refusal is protected under
section 105(c) of the Mine Act if the miner has a reasonable, good faith
belief in a hazardous condition. Pasula, 2 FMSHRC at 2793, 2796;
Robinette, 3 FMSHRC at 807-12. See also Miller v. FMSHRC, 687 F.2d 194
(7th Cir. 1982). The judge found that Maggard's allegation that he was
shocked by the cable was corroborated by the continuous mining machine
operator and three other witnesses. 8 FMSHRC at 816; Tr. 107-110, 113,
121-23, 130, 134-138. While the operators' witnesses testified that the
trailing cable was in good condition and that it did not shock those who
handled it, the judge found this testimony to be undercut by prior
conflicting statements by those witnesses. 8 FMSHRC at 817.
The judge stated that witness credibility was critical to
resolution of the case and he found "(Maggard] and his supporting
witnesses to be more credible. 11 8 FMSHRC at 815. We have recognized
that a "judgeis credibility findings and resolution of disputed
testimony should not be overturned lightly." Robinette, 3 FMSHRC at
813. See also Secretary of Labor on behalf of Bush v. Union Carbide
Corp., 5 FMSHRC 993, 999 (June 1983). Accord, Bjes v. Consolidation
Coal Co., 6 FMSHRC 1411 9 1418 (June 1984). We have reviewed carefully
the operators 1 allegations regarding the condition of the trailing cable
and the alleged shock suffered by Maggard. We conclude that the
operators have not provided evidence so compelling to justify the
extraordinary step of overturning the findings of a trier of fact
resting on credibility determinations. Thus, we conclude that
substantial evidence supports the judge 1 s finding that Maggard had a
good faith, reasonable belief that handling the cable was hazardous.
Where reasonably possible, a miner refusing work ordinarily must
communicate to a representative of the operator his belief that a safety
or health hazard exists. Dillard Smith v. Reco, Inc., 9 FMSHRC ~-'
Docket No. VA 86-9-D, slip op. at 4 (June 30, 1987); Simpson v. Kenta
Energy, Inc. and Roy Dan Jackson, 8 FMSHRC 1034, 1038-39 (July 1986),
appeal docketed sub nom. Simpson v. FMSHRC, No. 86-1441 (D.C. Cir.
August 7, 1986); Secretary on behalf of Dunmire and Estle v. Northern

1319

Coal Co., 4 FMSHRC 126, 133 (February 1982). Such communication accords
with the requirement that the work refusal be premised on a good faith,
reasonable belief in the hazard. Maggard stated that he told Section
Foreman Howard Muncy he had· been shocked, that he asked Muncy to repair
the cable and report the accident, and that when Muncy refused he asked
for other work. Muncy stated that Maggard did not tell him he had been
shocked nor ask that the accident be reported. The judge found
Maggard 1 s version, which was corroborated in part by the continuous
mining machine operator, to be more credible and logically consistent.
8 FMSRHC at 816. Again, we conclude that there is not a sufficient
basis in the record for us to overturn the judge's credibility
determination, and we c9nclude that substantial evidence supports the
judge's finding that Maggard communicated his safety concerns to Muncy
at the time of the work refusal.
With respect to the second element of a prima facie case, that the
adverse action complained of was motivated in any part by the protected
activity, there is nothing in the record to suggest that prior to
Maggard's discharge the operators were dissatisfied with his work. The
operators argue that there was no adverse action and that M~ggard was
not discharged, but rather quit because he was angry at being assigned
the job of miner-helper. The judge noted that Maggard did not complain
when assigned to pull cable prior to January 10 and similarly that he
did not complain when assigned the task on January 10. The judge
concluded that it was "highly unlikely that Maggard would have quit ...
but for some extraordinary reason such as unsafe working conditions."
8 FMSHRC at 817. Although the operators presented witnesses who
testified that Maggard told them that he quit because he was assigned to
pull cable, the judge did not credit their testimony. We conclude that
the evidence is not so compelling that we can overturn the judge's
finding that Maggard was discharged because of his protected work
refusal.
Accordingly, we affirm the judge's conclusion that the operator 1 s
termination of Maggardis employment violated section 105(c)(l) of the
Act.

III.
On the final day of the hearing, private counsel for Odell Maggard
called Jerry Maggard, Odell Maggard 1 s cousin, as a rebuttal witness.
The previous evening, a group composed of private counsel, counsel for
the Secretary Odell Maggard, and W.F. Taylor, another Department of
Labor attorney, had travelled to Jerry Maggard's residence to serve on
him a subpoena requiring his attendance and testimony at the hearing
which had been continued until the following morning. At the hearing,
Jerry Maggard testified that he worked with Odell Maggard on January 10,
1985, but that he could not recall the details of the events of that
day. Upon completion of Jerry Maggard 1 s testimony, private counsel for
Odell Maggard called W.F. Taylor to testify, over the objection of
counsel for the operators, concerning statements that Jerry Maggard had
made while being served with the subpoena the previous evening, which
statements conflicted with his testimony at the hearing. Taylor
testified that Jerry Maggard had stated the previous evening that he had

1320

seen Odell Maggard throw the cable and jump, and that Odell had told him
that he was leaving because he had been shocked. The operators argue a
denial of due process resulting from Taylor's testimony on a number of
grounds. We conclude, ~owever, that the judge did not err in permitting
Taylor's testimony.
Although Taylor was not listed as a witness in Maggard's pretrial
submissions, the judge, in his discretion, permitted both parties to
call witnesses not identified previously. In addition, Taylor was
called solely to impeach Jerry Maggard 1 s testimony. Although Taylor,
unlike the other witnesses, was not sequestered during the hearing, h"'
was not present in the hearing room during Jerry Maggard 1 s testimony.
Further, Taylor's testimony regarding what he was told by Jerry Maggard
was both material and relevant, and therefore admissible. Mid-Continent
Resources, Inc., 6 FMSHRC 1132, 1135-36 (May 1984). Although Taylor was
called to testify after Jerry Maggard had left the courthouse, the
operators made no effort to have Jerry Maggard recalled or to have him
testify at a later date.
We also find no basis for the operators' assertion that the
judge's treatment of Taylor's testimony establishes that the judge was
biased against the operators. The judge noted that Taylor's testimony
regarding Jerry Maggard's out of court statements corroborated the
testimony of Odell Maggard and the continuous mining machine operator.
8 FMSHRC at 815. This is not an impermissible characterization of the
testimony and does not indicate that the judge was predisposed to decide
the case in Maggard's favor. Further, the judge's comment at a
continued hearing that he had always found Taylor's conduct 11 above
board" and 11 highly ethical" was based upon Taylor's previous appearances
before the judge and relates only to Taylor's character and not to the
merits of the case. Tr. 2-4 (May 20, 1986). ~/ We conclude that the
circumstances surrounding Taylor's testimony and its consideration by
the judge in no way affected the judge's ability to rule impartially on
the case. ':}_/

IV.
Maggard filed his individual complaint of ,discrimination asserting
jurisdiction under section 105(c)(3) and citing Commission Rule 40(b),
29 C,F,R. § 2700.40(b), when the Secretary failed to determine within 90
days of Maggard 1 s initial complaint to the Secretary whether Maggard was
the subject of prohibited discrimination. Approximately three months
~/

The comment was made in the context of a discussion as to the
propriety of Taylor having testified on Maggard 1 s behalf.

21

While this case has been pending, counsel for Maggard filed two
procedural motions regarding the issue of Taylor's testimony and the
alleged bias of the judge. In view of our conclusion that Taylor's
testimony was heard properly by the judge and that the record does not
support a finding that the judge was biased or prejudiced, the motions
are denied.

1321

after Maggard filed on his own behalf, the Secretary filed a
discrimination complaint on Maggard's behalf pursuant to section
105(c)(2) of the Act. The Secretary then moved to dismiss Maggard's
individual complaint arguing that it lacked a jurisdictional base since
the Secretary had filed a complaint on Maggard's behalf under section
105(c)(2). The judge denied the Secretary's motion, holding that a
complainant had the right to file on his own behalf upon the failure of
the Secretary to make a determination within 90 days. He also noted
that Commission Procedural Rule 40(b) provides for such a procedure.
8 FMSHRC at 808-09.
In awarding attorney's fees totaling $16,452.22 to Maggard, the
judge noted that the Secretary had filed his complaint with the
Commission nearly two months after the hearing had been scheduled on
Maggard's complaint and that Maggard's attorney had taken the lead role
in the prosecution of the complaint. Under such circumstances, he found
that attorney's fees were expenses "reasonably incurred by the miner"
within the meaning of section 105(c)(3) of the Act. 8 FMSHRC at 967.
In another decision issued today, we have concluded that section
105(c)(3) of the Mine Act does not grant complainants the right to
initiate an action on•their own behalf prior to the Secretary's
determination as to whether a violation of section lOS(c) has occurred.
Comcomitantly we have invalidated the part of Commission Procedural Rule
40(b) that provides for such a procedure. John A. Gilbert v. Sandy Fork
Mining Co., 9 FMSHRC ~-' Docket Nos. KENT 86-49-D and KENT 86-76-D,
slip op. at 10-13 (August 25, 1987). Because Maggard filed his
complaint alleging jurisdiction under section 105(c)(3) prior to the
Secretary's determination as to whether a violation occurred, Maggard's
individual complaint under section 105(c)(3) must be dismissed.
Moreover, attorney's fees are no longer awardable to Maggard under
our decision in Secretary on behalf of Ribel v. Eastern Associated Coal
Corp., 7 FMSHRC 2015 (December 1985), rev 1 d in part sub nom. Eastern
Associated Coal Corp. v. FMSHRC, 813 F.2d 639 (4th Cir. 1987). In
Ribel, we held that in an action initiated by the Secretary under
section 105(c)(2) the complainant was entitled to reimbursement for
private attorney 1 s fees as long as the services rendered were nonduplicative of the Secretary's efforts and contributed substantially to
the successful litigation of the claim. 7 FMSHRC at 2025. The U.S.
Court of Appeals for the Fourth Circuit has disagreed with our
conclusion and held that an award of attorney 1 s fees under the Mine Act
is not authorized in cases where the Secretary has found a violation and
has filed a complaint as the representative of the complainant pursuant
to section 105(c)(2). Eastern Assoc. Coal Corp., supra, 813 F.2d at
644. Although the court of appeals in Eastern reversed our contrary
conclusion on this issue and this case does not arise in the Fourth
Circuit, we will follow the court's holding in the absence of contrary
judicial authority.
Therefore, in accordance with the decision of the Fourth Circuit
in Eastern, no attorney's fees may be awarded to Maggard since the
Secretary prosecuted his complaint pursuant to section 10S(c)(2).

1322

Accordingly, we vacate the judge's award of attorney's fees. 10/

v.
In sum, we hold that the judge 1 s findings of fact underlying his
conclusion that Maggard was discharged in violation of section lOS(c)(l)
of the Mine Act are supported by substantial evidence. We also find no
error in his treatment of the testimony of W.F. Taylor. We further hold
that the judge erred in awarding attorney's fees to Maggard in view of
the Secretary's prosecution of his complaint. Accordingly, the judge's
decision on the merits is affirmed as is his order of reinstatement, the
award of backpay and interest through June 1, 1986, totaling $33,660.19,
and his imposition of penalties. The award of attorney's fees is
vacated.

~~
FOrdB:jtffd, Chairman

L~-t,z/~~
Richard V. Backley, Commissioner

{.,,.-

10/
Also, the motion of counsel for Maggard for additional attorney's
fees for time spent to prepare a reply to a motion by Chaney Creek is
denied.

1323

Commissioner Doyle and Commissioner Nelson, concurring in part and dissenting in part:
Applying the substantial evidence standard of review imposed by the
Mine Act, we concur with the majority in affirming the judge's finding of
discrimination and we also concur that the judge did not err with respect
to the testimony of W.F. Taylor. We respectfully dissent, however,
from the decision to the extent that it dismisses Mr. Maggard's individual complaint and vacates the award of attorneys' fees in their
entirety. The majority's action comes as a result of their decision
issued today in another case in which they conclude that the Mine Act
"does not grant a miner a right of individual action until the Secretary
of Labor makes a determination that no discrimination has occurred.
On that basis, the majority invalidated that portion of the Commission's
Rule 40(b) that provided claimants the right to bring their own action if
the Secretary failed to act within the statutory time period. John A.
Gilbert v. Sandy Fork Mining Co., 9 FMSHRC
, Docket Nos. KENT 86-49-D
and KENT 86-76-D, slip op. at
(August _ , 1987).
Rule 40(b) read, in pertinent part, as follows:
A complaint of discharge, discrimination
or interference under section 105(c) of
the Act, may be filed by the complaining
miner, representative of miners, or applicant for employment if the Secretary
determines that no violation has occurred,
or if the Secretary fails to make a determination within 90 days after the miner
complained to the Secretary,
29 C.FoRo §2700,40(b)(l986) (emphasis added),
Thus, under Rule 40(b), if the Secretary failed to act within ninety days
after his receipt of a complaint, his exclusive jurisdiction to prosecute
discrimination complaints arising under the Mine Act ended at that time.
In this case the Secretary failed to take action within ninety days and
so advised Mr, VJ.aggard in an undated letter that reads, in pertinent part,
as follows
the Act and the Federal
the Commission beSecre tary has not completed his
consideration within 90 days. Should you
desire to file a complaint of discrimination directly with the Commission, it should
be addressed ••. (emphasis added).
Mr. Maggard followed the Commission's Rule 40(b) and the Secretary's
advice and commenced his own action. Three months later the Secretary
commenced an action under section 105(c)(2) and subsequently moved to

1324

dismiss Mr. Maggard's action on the grounds that it lacked a jurisdictional basis. The operator did not join in the motion or otherwise
move to have one or the other of the actions dismissed. 1/
After a
consolidated hearing, the judge denied the motion, finding that the
Secretary lacked standing to file such a motion in Mr. Maggard's private
action and that, in any event, section 105(c)(3) and the Commission's
Rule 40(b) provided a jurisdictional basis for Mr. Maggard's individual
complaint. After finding for Mr. Maggard, he awarded attorneys' fees in
the amount of $16,456.22.
For the reasons stated in our dissent in Gilbert, 9 FMSHRC
, we
are of the opinion that the Commission's Rule 40(b) was a reasonable construction of the Mine Act and, as such, should remain in effect. Chevron,
U.S.A., v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843 (1984).
Accordingly, we cannot join with the majority's action in invalidating
Rule 40(b). As a consequence, we would affirm the administrative law
judge's denial of the Secretary's Motion to Dismiss Mr. Maggard's individual complaint. We would also affirm the award of attorneys' fees
in the individual action to the extent that they were incurred in
instituting and prosecuting Mr. Maggard's discrimination claim, as provided in section 105(c)(3). We would disallow such fees to the extent
that they were incurred in relation to the jurisdictional issue or in
coordinating the prosecution of the two cases.

L. Clair Nelson
Commissioner

1/ In its response to the statement of attorneys' fees filed after the
hearing and in its brief on review to the Commission, the operator argued
that fees should not be awarded after the date on which the Secretary
commences representation of the complainant and, alternatively, that the
fees should be reduced for time spent on peripheral issues. Respondent's
Response to Statement of Attorney's Fees and Expenses at 2-3, Reply Brief
for Respondent at 14-15.

1325

Distribution
Tony Oppegard, Esq.
Appalachian Research & Defense
Fund of Kentucky, Inc.
P.O. Box 360
Hazard, Kentucky 41701
Thomas W. Miller,
Miller, Griffin & Marks, P.S.C.
Suite 700, Security Trust Bldg.
Lexington, Kentucky 40507
Ann Rosenthal, Esq.
Linda Leasure, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law
Gary Melick
Federal Mine Safety &, Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1326

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 25, 1987
JOHN A. GILBERT
Docket No. KENT 86-49-D

v.

SANDY FORK MINING CO., INC.

SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION (MSHA),
on behalf of JOHN A. GILBERT
Docket No. KENT 86-76-D

v.

SANDY FORK MINING CO., INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson,
Commissioners

DECISION

BY'

Ford

Chairman; Backley and Lastowka, Commissioners:

This consolidated discrimination proceeding involves two
discrimination complaints filed on behalf of John A. Gilbert. Both
complaints allege an illegal discharge based on the same circumstances.
The first complaint (Docket No. KENT 86-49-D) was filed by Gilbert on
his own behalf against Sandy Fork Mining Company, Inc. ("Sandy Fork 11 ) .
The second complaint (Docket No. KENT 86-76-D) was filed by the
Secretary of Labor on behalf of Gilbert against Sandy Fork. The
complaints allege that Sandy Fork discharged Gilbert in violation of
section 105(c) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seg. (1982), because of his refusal to perform work that
he believed to be hazardous. 11 Commission Administrative Law Judge

11

Section 105(c) provides in relevant part:
(1)
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner ... because such miner .•• has filed or made a

1327

Gary Melick issued a decision: (1) denying the Secretary's motion to
dismiss the complaint filed by Gilbert on his own behalf; and

complaint under or related to this [Act], including
a complaint notifying the operator or the operator's
agent ... of an alleged danger or safety or health
violation in a coal or other mine
or because of
the exercise by such miner ... of any statutory
right afforded by this [Act].
(2)
Any miner ..• who believes that he has been
discharged, interfered with, or otherwise
discriminated against by any person in violation of
this subsection may, within 60 days after such
violation occurs, file a complaint with the
Secretary alleging such discrimination. Upon
receipt of such complaint, the Secretary shall
forward a copy of the complaint to the respondent
and shall cause such investigation to be made as he
deems appropriate. Such investigation shall
commence within 15 days of the Secretary's receipt
of the complaint ••.• If upon such investigation, the
Secretary determines that the provisions of this
subsection have been violated, he shall immediately
file a complaint with the Commission, with service
upon the alleged violator and the miner ... alleging
such discrimination or interference and propose an
order granting appropriate relief. The Commission
shall afford an opportunity for a hearing •.. and
thereafter shall issue an order, based upon findings
of fact, affirming, modifying, or vacating the
Secretary's proposed order, or directing other
appropriate relief. Such order shall become final
30 days after its issuance. The Commission shall
have authority in such proceedings to require a
person committing a violation of this subsection to
take such affirmative action to abate the violation
as the Commission deems appropriate, including, but
not limited to, the rehiring or reinstatement of the
miner to his former position with back pay and
interest. The complaining miner ... may present
additional evidence on his own behalf during any
hearing held pursuant to [t]his paragraph.
(3)
Within 90 days of the receipt of a complaint
filed under paragraph (2), the Secretary shall
notify, in writing, the miner ... of his
determination whether a violation has occurred. If
the Secretary, upon investigation, determines that
the provisions of this subsection have not been
violated, the complainant shall have the right,
within 30 days of notice of the Secretary's
determination, to file an action in his own behalf
before the Commission, charging discrimination or
interference in violation of paragraph (1). The
Commission shall afford an opportunity for a hearing

1328

(2) concluding that Sandy Fork Mining Company ("Sandy Fork") had not
discriminated against Gilbert in violation of section lOS(c)(l) of the
Act. 8 FMSHRC 1084 (July)(ALJ). For the reasons below, we affirm on
substantial evidence grounds the judge's conclusion that Sandy Fork did
not discriminate against Gilbert in violation of the Act, but we reverse
the judge 1 s denial of the Secretary's motion to dismiss the complaint
Gilbert filed on his own behalf.
I.

Facts and Procedural History
For three and a half years prior to August 1985, Gilbert was
employed as a miner at Sandy Fork's No. 12 underground coal mine in
Beverly, Kentucky. During the last two and a half years of that period,
Gilbert worked as an operator of a continuous mining machine on the
second (evening) shift from 3:00 p.m. to 11:00 p.m. During the relevant
time Gilbert worked in the 002 section, which consisted of six entries.
For several weeks prior to August 6, 1985, the 002 section had
experienced difficult roof conditions caused by "hill seams, 11
encountered when mining operations are conducted near surf ace
outcroppings. £/ Gilbert testified that during that period rock had
fallen on his mining machine and that on August 5, 1985, he and another
miner operator, Carmine Dean Caldwell, had left certain work locations
because of 11 working 11 hill seams -- that is, hill seams emitting creaking
..• and thereafter shall issue an order, based upon
findings of fact, dismissing or sustaining the
complainant 1 s charges and, if the charges are
sustained, granting such relief as it deems
appropriate, including, but not limited to, an order
requiring the rehiring or reinstatement of the miner
to his former position with back pay and interest or
such remedy as may be appropriate. Such order shall
become final 30 days after its issuance. Whenever
an order is issued sustaining the complainant 1 s
under this subsection, a sum equal to the
aggregate amount of all costs and expenses
(including attorney's fees) as determined by the
Commission to have been reasonably incurred by the
miner for, or in connection with, the institution
and prosecution of such proceedings shall be
assessed against the person committing such
violation. Proceedings under this section shall be
expedited by the Secretary and the Commission.

30 U.S.C.§ 815(c).
'];_/
A "hill seam 11 is a crack or fault in a mine roof that generally
has mud or water emanating from it. Tr. I 30, II 143.
, 5 FMSHRC 845, 847 & nn. 3 & 4 (May 1983 .

1329

noises indicative of unstable roof conditions. Bureau of Mines, U.S.
Department of the Interior, A Dictionary of Mining, Mineral, and Related
Terms 1244 (1968).
On the afternoon of August 6, 1985, while travelling to the 002
section, Gilbert and Caldwell expressed their concerns about the roof
conditions to Section Foreman Willie Sizemore. Sizemore gave permission
for the two to work together operating one mining machine so that they
could look out for one another's safety. On the section, Gilbert was
told by the miner operator leaving the earlier shift that the roof was
bad and breaking up. Gilbert and Caldwell then examined the faces in
the section. Gilbert testified and the judge found that the No. 3 entry
had a hill seam and a stress crack in the rib and roof and that the
crosscut approaching the No. 4 "kickback" had a hill seam and stress
cracks. }/ Sizemore and Darrell Huff, Sandy Fork's chief engineer and
acting safety director, also examined the faces on August 6 and 7, 1985.
They testified that there were no exposed hill seams in the No. 4
kickback, that a crack and hill seam were present in the No. 3 entry,
and that hill seams were present in other areas of the section. The
judge found that there was not an exposed hill seam in the No. 4
kickback itself.
After examining. the faces on August 6, Gilbert and Caldwell
proceeded to the No. 4 kickback, where one cut of coal remained to be
taken before moving to the No. 3 entry. Sizemore testified and the
judge found that this final cut in the No. 4 kickback involved about
four or five hours of work. Gilbert told Caldwell that he was going to
refuse to cut the coal. He then left the face of the No. 4 kickback,
located Sizemore and expressed his concerns about the condition of the
roof. Sizemore testified and the judge found that Gilbert was referring
specifically to roof conditions in the No. 3 entry.
Gilbert testified that Sizemore stated that he would add a few
extra 11 cribs 11 as support for the roof or stand with the two miners as
they cut the coal, Sizemore testified that he told Gilbert that he
would have cribs built on both sides of the No. 3 entry, the only area
about which Gilbert had expressed concern. After speaking with
Sizemore, Gilbert went outside and repeated his concerns to General Mine
Foreman Eddie Spurlock. Spurlock told Gilbert that he would not insist
that he resume work, but advised Gilbert to go home and return the next
day to meet with Mine Superintendent Willie Begley and General Manager
Bill Phipps. Gilbert left the mine. After Gilbert left, Sizemore spent
the remainder of the shift having cribs built in the No. 3 entry.
That same evening Gilbert went to Mine Superintendent Begley's
home to repeat his concerns about the top. Gilbert also asked what
Begley was going to do to get him another job. Begley told Gilbert to
meet with him the next morning at the mine. During the night, a roof
fall occurred in the No. 3 entry and the area was "dangered off. 11

'}../
A "kickback" is an entry mined in the direction opposite to its
normal course because of adverse roof conditions. Tr. I 111; II 140.

1330

On the morning of August 7, 1985, because of Gilbert's statements
and because of the roof fall that had occurred in the No. 3 entry,
Begley and Phipps went underground to inspect the face areas. Gilbert
arrived at the mine office· about 9:00 a.m., six hours before his
scheduled shift was to begin. While waiting for Begley and Phipps,
Gilbert was told by another miner of the roof fall. When.the two
supervisors returned to the office about 9:30 or 10:00 a.m., Gilbert
asked what they intended to do to support the roof. Begley and Phipps
responded, in essence, that they were doing all they could to provide
adequate support given the roof conditions being encountered. Begley
testified and the judge found that Gilbert requested alternate work at
any mine other than the No. 12 mine. Begley replied that the only job
available for Gilbert was his present position. Gilbert then handed in
his safety equipment and left the mine.
When Gilbert left the mine on the morning of August 7, he had not
been given a specific assignment as to the work he would be performing
later that day when the evening shift began. The judge found that "he
could not have known where in the No. 12 mine he would be working. 11
8 FMSHRC at 1091. According to company records and Phipps' testimony,
Gilbert was paid for one hour's work on August 6, and was carried on the
company rolls as an 11 absentee 11 until August 9, 1985, when the daily
report listed him as 11 quit. 11
On August 8, 1985, the day after he left the mine, Gilbert filed a
section lOS(c) discrimination complaint with the Department of Labor's
Mine Safety and Health Administration ( 11 MSHA") alleging that he had been
discriminatorily discharged. The Secretary of Labor timely initiated
his investigation of the complaint, pursuant to section 105(c)(2) of the
Mine Act. He did not, however, make a determination within 90 days of
receipt of Gilbert's complaint, as required by section 105(c)(3) of the
Act, as to whether a violation of section lOS(c) had occurred. See n. 1
supra.
By letter dated November 15, 1985, the Secretary informed Gilbert
that the investigation into his complaint had not yet been completed.
The letter also stated: "By the terms of the Act and the Federal Mine
Safety and Health Review Commission's procedural rules, you have a right
to file your own complaint with the Commission because the Secretary has
not completed his consideration within 90 days. 11 Thereafter, on
December 23, 1985, Gilbert filed his own discrimination complaint with
the Commission pursuant to Commission Procedural Rule 40(b). ~/ Two

~/

Commission Procedural Rule 40(b) states:
A complaint of discharge, discrimination or
interference under section lOS(c) of the Act, may be
filed by the complaining miner, representative of
miners, or applicant for employment if the Secretary
determines that no violation has occurred, or if the
Secretary fails to make a determination within 90

1331

months later, on February 24, 1986, the Secretary finally filed with the
Commission a section 10S(c)(2) discrimination complaint on behalf of
Gilbert. The Secretary then proceeded to move to dismiss Gilbert's
individual complaint in light of the complaint filed by the Secretary.
The administrative law judge deferred ruling on the motion and permitted
both complaints to proceed to hearing.
In his decision on the merits the judge denied the Secretary's
motion to dismiss. Acknowledging that section lOS(c) does not expressly
provide a right of action to individual complainants when the Secretary
fails to determine within 90 days whether a violation of section lOS(c)
has occurred, he opined that Congress must have intended that the miner
have the right to file a complaint on his own upon the failure of the
Secretary to act within the prescribed 90-day period. 8 FMSHRC at 1087.
The judge pointed to Commission Procedural Rule 40(b) permitting such
complaints in those circumstances. He accordingly determined that he
had jurisdiction to entertain both complaints. Id.
With respect to the merits of Gilbert's discrimination claims, the
judge treated Gilbert's departure from the No. 4 kickback on the
afternoon of August 6 and from the mine premises on the morning of
August 7 as two distinct work refusals, and found that neither was
reasonable nor made in good faith. 8 FMSHRC at 1090-91. Addressing the
events of August 6, the judge found that Gilbert had four to five hours
of work left in the No. 4 kickback when he refused to cut coal and that
there is "no credible evidence that any unusual hazard did in fact exist
in the No. 4 kickback. 11 8 FMSHRC at 1091. The judge concluded:
It was clearly premature for Gilbert to have
exercised any work refusal for alleged hazards in
the No. 3 entry some 4 to 5 hours before he would be
expected to work in that entry and before any of the
supplemental roof support promised by his section
foreman had been erected •..• It was incumbent on
Gilbert to at least wait and see what additional
support would be provided before exercising a work
refusal. Accordingly, the work refusal was neither
reasonable nor made in good faith.
8 FMSHRC at 1091,

Turning to Gilbert 1 s decision on August 7 to leave the mirte, the
judge stated:
I also observe that Gilbert had not been
discharged and was given the opportunity to return
to work on August 7, the day after he refused to
work and walked out of the mine. At that time there
had already been a roof fall in the No. 3 entry and
conditions had significantly changed. Indeed it
days after the miner complained to the Secretary.
29 C.F.R. § 2700.40(b).

1332

appea:.:s that when Gilbert was told on August 7, that
he could return to his job in the No. 12 mine as a
continuous miner operator he declined and insisted
on being transferred to a different mine. At this
time he had been given no specific work assignment
and could not have known where in the No. 12 mine he
would be working. Thus again he could not at this
time have entertained a reasonable or a good faith
belief th~t he would have been required to work in a
hazardous condition.
8 FMSHRC at 1091.
Noting evidence revealing an interest and request by Gilbert to
transfer to a day shift job, the judge questioned Gilbert 1 s good faith
in his work refusals: "Thus it appears that Gilbert's refusal to work
and his insistence on transferring to another mine may actually have
been motivated by a pressing desire to work on a different shift."
8 FMSHRC at 1092. In summary, the judge denied Gilbert's claims on the
grounds that his work refusals were not protected activities, that he
suffered no adverse action in that he was not discharged, and that he
voluntarily quit his job on August 7.

II.
Discrimination Issues
The general principles governing analysis of discrimination cases
under the Mine Act are settled. In order to establish a prima facie
case of discrimination under section 105(c) of the Mine Act, a
complaining miner bears the burden of production and proof to establish
that (1) he engaged in protected activity and (2) the adverse action
complained of was motivated in any part by that activity. Secretary on
behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev 1 d on other grounds sub nom. Consolidation Coal Co.
v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
The operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no part
motivated by protected activity. If the operator cannot rebut the prima
facie case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner 1 s unprotected activity
and would have taken the adverse action in any event for the unprotected
activity alone. Pasula, supra; Robinette, supra; see also Eastern
Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir.); Donovan v.
Stafford Constr. Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Baich v.
FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983) (specifically approving the
Commission.1 s Pasula-Robinette test). Cf. NLRB v. Transportation
Management Corp., 462 U.S. 393, 397-413 (1983) (approving nearly
identical test under National Labor Relations Act).
The Commission has held that a miner's refusal to perform work is
protected under section 105(c)(l) of the Mine Act if it is based on a
reasonable, good faith belief that the work involves a hazard. Fasula,

1333

supra, 2 FMSHRC at 2789-96; Robinette, supra, 3 FMSHRC at 807-12;
Secretary on behalf of Dunmire & Estle v. Northern Coal Co., 4 FMSHRC
126, 133-36 (February 1982) See also Secretary on behalf of Cameron v.
Consolidation Coal Co., v.·FMSHRC, 7 FMSHRC 319, 321-24 (March 1985),
aff'd sub nom. Consolidation Coal Co. v. FMSHRC, 795 F.2d 364, 366-68
(4th Cir. 1986); Secretary of Labor v. Metric Constructors, Inc., 6
FMSHRC 226, 229-31 (February 1984), aff'd. sub nom. Brock v. Metric
Constructors, Inc., 766 F.2d 469, 472-73 (lJth Cir. 1985); Miller v.
FMSHRC, 687 F.2d 194, 195-97 (7th Cir. 1982). If an operator takes an
adverse action against a miner in any part because of a protected work
refusal, a prima facie case of discrimination is established. !:_&.,
Dunmire & Estle, supra, 4 FMSHRC at 132-33; Metric Constructors, supra,
6 FMSHRC at 229-30, aff'd, 766 F.2d at 472-73.
We first consider Gilbert's refusal on August 6 to begin cutting
coal in the No. 4 kickback. The judge found that Gilbert's safety
concerns related solely to roof conditions in the No. 3 entry,
conditions to which he would not have been exposed for several hours,
and that his refusal to work was premature and evidenced a lack of
required good faith and reasonableness. Counsel for both Gilbert and
for the Secretary have presented us with extensive evidentiary
challenges to these fi~dings, effectively inviting us to decide the case
de novo. Our role, however, is to review the record to determine if
substantial evidence supports the judge's findings of fact. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I).
In any event, we find it unnecessary to
specifically address every contested fact in this regard, for we can
assume for purposes of our decision that Gilbert engaged in a protected
work refusal on August 6 based on a good faith, reasonable belief in
hazardous roof conditions. ~/
Under the Mine Act, a protected work refusal itself does not
implicate a violation of section 105(c) of the Mine Act if it does not
result in an adverse action motivated by that protected activity. When
Gilbert refused to cut coal on August 6, he was not ordered to resume
work nor was he suspended or discharged. On the contrary, his foreman
heard him out and proceeded to address the complaints by erecting
support cribbing in the No. 3 entry. Further, Gilbert was able to leave
the mine for additional discussion with the general mine foreman, who
~/

For the sake of clarity, however, we conclude that substantial
evidence does not support the judge's finding that Gilbert's concerns on
August 6 were limited solely to the No. 3 entry. Rather, his fears
regarding roof conditions extended to other work areas as well. Tr. I
23-24, 32, 33, 47, 54. Also, with respect to the events of August 6, we
reject any implication in the judge 1 s decision that a miner cannot
exercise a valid work refusal until the precise moment of beginning the
work that he reasonably fears poses a hazard. In some circumstances a
miner properly could refuse work at some point in time in advance of the
start of his hazardous assignment. Such a refusal would still be
measured against the standards of good faith and reasonableness. As we
make clear in our discussion of Gilbert 1 s actions on August 7, however,
his refusal on that date was too anticipatory and premature and,
therefore, was unprotected.

1334

allowed Gilbert to go home for the remainder of'his shift. Substantial
evidence supports the judge 1 s findings -- and indeed it is indisputable
on this record -- that Gilbert was not discharged or otherwise subjected
to adverse action on August 6 or 7 because of his August 6 work refusal.
Therefore, even assuming a protected work refusal on August 6, it did
not result in an illegal adverse action against Gilbert.
The disposition of this case turns on the events of the morning of
August 7. The record leaves no doubt that Gilbert refused to work as
miner operator and left the mine premises several hours before his shift
was scheduled to begin. The judge found that when Gilbert confronted
mine management on the morning of August 7, the precise conditions that
he had observed on the previous day had changed significantly. The
judge also found because Gilbert had not received any assignment to a
specific area of the mine, 11 he could not at this time have entertained a
reasonable or good faith belief that he would have been required to work
in a hazardous condition." 8 FMSHRC at 1091. The judge further found
that Gilbert 1 s decision most likely was motivated by his desire to be
transferred to the day shift or to another mine, and that he was not
discharged but "voluntarily gave up his job on August 7, 1985, at a time
when he was not faced with any specific hazard. 11 8 FMSHRC at 1092.
Substantial evidence supports these determinations.
By the morning of August 7, as the judge pointed out, conditions
in the mine had changed from the previous day. The No. 3 entry had been
closed off and the last cut in the No. 4 kickback apparently had been
completed on an earlier shift. Therefore, it appears that Gilbert would
not be returning to the areas he had examined a day earlier. In any
event, Gilbert's refusal occurred some five hours before he was
scheduled to return to work on the evening shift of August 7. We agree
with the judge's substantially supported finding that Gilbert could not
reasonably have known at that time the specific areas of the mine in
which he would be working later, Moreover, and importantly, given the
dynamics of mining operations, Gilbert could not have known the actual
mining conditions that would be present five hours later -- especially
in view of the operator 1 s efforts to address the roof problems, In
Dunmire & Estle, supra. the Commission held that a failure to examine
personally an allegedly hazardous work area did not necessarily indicate
bad faith or lack of reasonable belief, 4 FMSHRC at 137. Unlike the
situation in the present case, however, the safety hazards in Dunmire &
Estle were located in an existing work area to which the complainants
already had been assigned and were about to enter to begin their
assigned work and which had been recently examined first-hand by other
miners. 4 FMSHRC at 128-29, 137-38, In short, substantial evidence
supports the judge's conclusion that Gilbert refused work unreasonably
and prematurely on the morning of August 7 and that his work refusal at
that time accordingly lacked the required basis of a good faith,
reasonable belief in a hazard exposing him to a danger.
In reaching this conclusion, we also are persuaded by the fact
that Sandy Fork's supervisors and managers did not react to Gilbert
precipitately or manifest retaliatory intent. As noted, on August 6
management's reaction was supportive and aimed at correcting the roof
conditions concerning Gilbert. On the morning of August 7, both Mine

1335

Superintendent Begley and General Manager Phipps inspected underground
conditions being encountered. To deem Gilbert 1 s refusal to work on
August 7 to be protected would be to deprive the operator of a reasonable opportunity to fully address complained-of hazards before incurring
legal liability.
Finally, we affirm the judge's finding that Gilbert failed to
prove that he was, in fact, discharged by Sandy Fork. We disagree with
the assertion that Gilbert was faced with a 11 Hobson 1 s choice" of working
under unsafe conditions or quitting. In Metric Constructors, supra, the
Commission concluded that ''Metric's decision that the men could either
work under the unsafe conditions or have their employment terminated was
equi.J.ralent to discharging them for engaging in protected activity. 11 6
FMSHRC at 229. The same is not true here. The record supports the
judge 1 s finding that Gilbert could have returned to work that afternoon
on his regular shift. Had he done so and had the conditions then extant
necessitated the "Robson's choice 11 of working under demonstrably unsafe
conditions or being fired we would be faced with a different case.
Based on our examination of the record, we conclude that
substantial evidence supports the judge's finding that Gilbert was not
discharged but voluntarily gave up his job at a point in time when he
was not faced with a hazard justifying a refusal to work at that time.
We th~refore affirm the judge 1 s conclusion that a violation of section
lOS(c)\1) was not established.
III.

Dismissal of Gilbert's Individual Complaint
We further conclude that the judge erred in denying the
Secretary's motion to dismiss the complaint that Gilbert filed on his
ovm behalf, As noted, Gilbert 1 s individual complaint was filed pursuant
t.o the last clause of Commission Procedural Rule 40(b)(n. 4 supra).
permitting such actions where the Secretary fails to make any determination as to whether a violation of section lOS(c) has occurred within
the required 90-day period following the filing of the miner's
discrimination complaint.
The obvious intent of this procedural rule was to protect miners
from prejudicial delay by the Secretary in filing discrimination
complaints and to encourage the Secretary to meet his statutory
responsibilities under section lOS(c) in a timely manner. For a number
of years, the Secretary voiced no opposition to the procedure set forth
in Rule 40(b). Indeed, as the facts of this case illustrate, the
Secretary transmitted letters to complainants in situations where his
investigation exceeded the statute's 90-day limit, informing complainants that they could file a private action under under Conunission
Rule 40(b). In this litigation, however, the Secretary argues that Rule
40(b) 1 s authorization of a complaint filed by a miner prior to the
Secretary's making a determination as to whether the discrimination has
occurred conflicts with the enforcement schemes set forth in section
105(c) of the Mine Act. Oral Arg. Tr. 39-48. Upon re-examination, of
the statute and our procedural rule, we concur.

1336

Section lOS(c) does not provide that complainants may file
complaints on their own behalf if the Secretary has not determined
whether a violation has. occurred within 90 days of the filing of the
complaint. To the contrary, section 105(c)(3) expressly provides that
the complainant may file.his private action only after the Secretary
informs the complainant of his determination that a violation has not
occurred:
Within 90 days of the receipt of a complaint filed
under [section 105(c)(2)], the Secretary shall
notify, in writing, the miner ... of his determination whether a violation has occurred. If the
Secretary, upon investigation, determines that the
provisions of [section 105(c)] have not been
violated, the complainant shall have the right,
within 30 days of the Secretary's determination, to
file an action on his own behalf before the
Commission, charging discrimination or interference
in violation of [section 105(c)(l)].
30 U.S.C. § 815(c)(3)(emphasis added).
Thus, the statute is clear and express concerning the filing of
discrimination complaints. The Secretary is required to investigate all
initial discrimination complaints under the Act (30 U.S.C. § 815(c)(2));
if the Secretary determines that the Act has been violated, the
Secretary prosecutes a discrimination complaint on the complainant 1 s
behalf (id.); if the Secretary finds that the Act was not violated, then
the complainan~may file a complaint on his own behalf (30 U.S.C.
§ 815(c)(3)).
Further, the Mine Actcs legislative history is consistent with the
plain statutory language. S. Rep. No. 181, 95th Cong., 1st Session 36
(1977) reprinted in Senate Subcommittee on Labor, Committee on Human
Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 624-25 (1978)( 11 Legis. Hist. 11 ) . For
example, the Senate Report emphasizes that the investigatory time
obligations placed on the Secretary by section 105(c)(2) are not
intended to be jurisdictional and that ' 1the complainant should not be
prejudiced because of the failure of the Government to meet its time
obligations." Legis. Hist. 624. This instruction suggests that what
Congress had in mind in enacting section 105(c)(2) was that an
individual could file a discrimination complaint with the Commission on
his own behalf only upon the Secretary 1 s determination not to prosecute
the complainant's claim. Had Congress intended otherwise, it would not
have focused upon the prejudice to the complainant because of
secretarial inaction, as the self-help remedy of the individual 1 s filing
his own complaint would have been available.
Congress has established discrimination enforcement mechanisms in
other statutes different from that set forth in section lOS(c) of the
Mine Act. For example, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq. (1982), provides that where the government has
not determined within a prescribed period whether unlawful employment

1337

discrimination has occurred, the charging party is so notified and may
file his own complaint. 42 U.S.C. § 2000e-5(f)(l). More recently, in
the Immigration Reform and Control Act of 1986, Pub. L. 99-603, 100
Stat. 3359, Congress expressly provided that where the government fails
to determine within a specified period whether unfair immigrationrelated employment discrimination occurred, the charging person may file
his own private action. 8 U.S.C.A. § 1324b(d)(2)(West Supp. 1987).
Hence, Congress has enacted enforcement schemes permitting private
actions where the government fails to make the requisite determination
of a charged violation within a given period. However, by the express
terms of section 105(c) it chose not to do so in the Mine Act. We must
respect Congress' choice. See, ~·· UMWA v. Secretary of Labor,
5 FMSHRC 807, 810-16 (May 1983), aff 1 d mem. sub nom. UMWA v. Donovan,
725 F.2d 126 (D.C. Cir. 1983)(table). See generally e<m;;:cil of Southern
Mtns. v. FMSHRC, 6 FMSHRC 206, 213 (February 1984), aff'd sub nom.
e<m;;:cil of Southern Mtns. v. FMSHRC, 751 F.2d 1418 (D.C. Cir. 1985).
This Commission already has spoken strongly concerning the
importance of the Secretary's making determinations as to violations of
section 105(c) within the prescribed 90-day period. Secretary on behalf
of Hale v. 4-A Coal Company, Inc., 8 FMSHRC 905 (June 1986). As
·emphasized in Hale (8 FMSHRC at 908) and as noted above, the legislative
history indicates that while Congress intended that the 90-day
investigation period not be jurisdictional, it was to be respected and
followed by the Secretary. Legis. Hist, 624. Under the Mine Act, the
Secretary bears enforcement responsibility of investigating all initial
discrimination complaints. See Roland v. Secretary of Labor, 7 FMSHRC
630, 634-36 (May 1985), aff'd mem. sub nom. Roland v. FMSHRC, No. 851828 (10th Cir. July 14, 1986). That responsibility is not effectively
discharged if the statutory time periods are ignored. At oral argument,
counsel for the Secretary represented that the Secretary was undertaking
administrative actions to address the problem of investigative delay of
discrimination complaints. We welcome all efforts in this regard.
We are aware of potential problems when the Secretary 1 s
investigation of initial discrimination complaints is delayed. That
concern notwithstanding, the approach suggested by our colleagues usurps
the Secretary's primary enforcement responsibility under section lOS(c)
and cannot be squared with the plain structure and language of that
section. Review and redress of continued delays by the Secretary in
this crucial area of the Mine Act are @ore appropriately the subjects of
Congressional oversight.
Accordingly, we hereby declare the clause in Commission Procedural
Rule 40(b) permitting the filing of individual actions when the
Secretary has not made a determination of violation within 90 days to be
invalid. A Federal Register notice deleting this clause will appear.
Our action here applies prospectively and also to any such individual

1338

discrimination complaints pending presently before the Commission. ~/

IV.
Conclusion
On the foregoing bases, we affirm on substantial evidence grounds
the judge's dismissal of the discrimination complaint filed by the
Secretary on behalf of Gilbert. We reverse the judge's denial of the
Secretary's motion to dismiss the complaint filed by Gilbert in his own
behalf.

~/

Individual complainants remain free to retain private counsel at
any time. However, in Maggard v. Chaney Creek Coal Co., etc., Nos. KENT
86-1-D, slip op. at 8-9, issued this date, we have followed the decision
by the United States Court of Appeals for the Fourth Circuit in the
absence of contrary judicial authority, disallowing private counsel fees
in Mine Act discrimination proceedings except where a complainant has
successfully prosecuted a section IOS(c)(3) private action following the
Secretary's determination not to file a complaint on the complainant 1 s
behalf. See Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 644 (4th
Cir. 1987).

1339

Commissioner Doyle and Commissioner Nelson, concurring in part and dissenting in part:
We join in that part of the majority's decision affirming the
administrative law judge's dismissal of Mr. Gilbert's discrimination
claim. We respectfully dissent, however, from the decision to the extent
that it invalidates that portion of the Commission's Rule 40(b) that
provided claimants the right to bring their own action if the Secretary
of Labor failed to act within the statutory time period. Consequently,
we would affirm the judge's denial of the Secretary's Motion to Dismiss
the individual complaint filed by Mr. Gilbert.
When Mr. Gilbert filed his individual complaint with the
Commission, it appeared clear to all concerned that he had the right to
do so based on the Secretary's failure to determine, within ninety days
after his receipt of the complaint, whether a violation had occurred.
The Commission's position was articulated in its own procedural Rule
40(b), which was promulgated in 1979, and provided:
A complaint of discharge, discrimination
or interference under section 105(c) of
the Act, may be filed by the complaining
miner, representative of miners, or applicant for employment if the Secretary
determines that no violation has occurred,
or if the Secretary fails to make a determination within 90 days after the miner
complained to the Secretary.
29 C.F.R. §2700.40(b) (1986) (emphasis added).
That position was reaffirmed by the Commission as recently as June,
1986. Secretary on behalf of Hale v. 4-A Coal Company, Inc., 8 FMSHRC
905, 907, n. 3.
The Secretary's position was articulated in its letter of November
15, 1985, to the complainant and in similar letters to other complainants
whose cases the Secretary had failed to determine within ninety days, as
follows:
By the terms of the Act and the Federal
Mine Safety and Health Review Commission's
procedural rules, you have a right to file
your own complaint with the Commission
because the Secretary has not completed
his consideration within 90 days. Should
you desire to file a complaint of discrimination directly with the Commission,
it should be addressed .•• (emphasis added).

1340

Five weeks after receiving the Secretary's letter, Mr. Gilbert
followed the Commission's rule and the Secretary's advice and filed his
complaint with the Commission pursuant to section 105(c)(3) of the Mine
Act and Rule 40(b). Two months later, the Secretary, having finally
made a determination that a violation had occurred, filed his section
105(c)(2) action. He then moved to dismiss Mr. Gilbert's private action,
a motion in which the operator did not join and which the administrative
law judge denied. Today the Commission has, at the Secretary's urging,
reversed the judge's decision and invalidated the portion of Rule 40(b)
that permitted a complainant to file his own action if the Secretary
failed to act within ninety days after a complaint was filed with the
Secretary,
The Secretary's argument to the Commission is twofold: Gilbert's
private action was based on an "implied" cause of action and Rule 40(b)
conflicts with the enforcement scheme of section lOS(c). We find both
of these arguments unpersuasive. The action was not based on an implied
cause of action but rather on an action explicitly authorized by Rule
40(b). Further, we find no conflict between Rule 40(b) and the enforcement scheme of section 105(c). We believe the rule is a reasonable construction of the Mine Act and see no reason to invalidate it.
The majority bases its decision to invalidate Rule 40(b) on "the
plain statutory language" of section lOS(c) and states that "the statute
is clear and express ••• " It should be noted that the language that is
today characterized as "clear and express" has now been interpreted by
the Commission in two different manners (with its promulgation of Rule
40(b) in 1979 and its reaffirmation in 1986, and today with its finding
that the rule is without foundation) and by the Secretary in at least
three different manners (that a claimant has the right to bring his own
action because the Secretary has not made a determination within ninety
days, as set out in the Secretary's letter to Mr. Gilbert, that a private
right of action authorized by Rule 40(b) must give way to the Secretary,
once he determines that a violation has occurred, as argued in the
Secretary's brief to the Commission, Brief for the Secretary of Labor
at 11, and that the Secretary has exclusive jurisdiction ad infinitum
until he makes a determination, as asserted by the Secretary at oral
argument Record at 72. These various interpretations provide ample
evidence that the position enunciated today is not unambiguously expressed in the statute.
While we are in agreement with the majority that section lOS(c) does
not expressly provide for the filing of a private action by a complainant
when the Secretary fails to make a determination within ninety days, we
disagree that section 105(c)(3) expressly provides that private actions
can be maintained only after the Secretary informs the complainant of his
determination that--a-:violation has not occurred. (In fact, the statutory
language is "[i]f the Secretary .•• "; it is not "only if the Secretary ••• "). We find the statute to be silent as to the consequences of
the Secretary's fai~_ure to make a determination within the ninety day
period, This view is apparently shared by the Secretary who, in support

1341

of his motion, stated that the Mine Act "is silent as to the implications
of any delays by the Secretary in completing his investigation within
the statutorily prescribed time frame.'' Secretary's Memorandum in
Support of Motion to Dismiss at 4.
While the unambiguously expressed intent of Congress must be given
effect, it is a well established rule that where the statute is either
silent or ambiguous, an agency has the power to formulate policy
and make rules to fill any gap left, implicitly or explicitly, by
Congress. Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
467 U.S. 837, 843 (1984). The Commission, in promulgating Rule 40(b)
more than eight years ago, filled the gap left by Congress by providing
miners with the right to bring their own action where the Secretary
failed to act within the statutory period. This was not only a reasonable
construction of the statute, but one that effectuated Congress' intent
that Mine Act discrimination complaints be processed expeditiously.
The purpose of section lOS(c) of the Mine Act is to afford protection to miners who have been discriminated against in the exercise of
their statutory rights. It is clear from the language of section 105(c)
that the timely institution, investigation and resolution of discrimination complaints were an important part of Congress' plan with respect
to these complaints. By Congressional direction, complaints are to be
filed with the Secretary within sixty days after the alleged violation;
within fifteen days .thereafter the Secretary is to commence an investigation;
upon application of the Secretary in certain circumstances the Commission,
on an expedited basis, is to order temporary reinstatement; and within
90 days of the receipt of a complaint the Secretary is required to
notify the miner of his determination whether a violation has occurred.
In those instances where the Secretary concludes upon investigation that
a violation has occurred, he is required to immediately file a complaint
with the Commission. Where the Secretary makes a negative determination, the miner has the
to pursue his own action with the
Commission, but must do so by filing his complaint within thirty days of
the Secretary 1 s determination. It is apparent that Congress envisioned
prompt action aimed toward rapid resolution of discrimination claims.
The Commission's reinterpretation of the statute and consequent invalidation of Rule 40(b) at this time endorses a change in policy that is
inconsistent with the mandate of Congress and clearly frustrates its
intent,
There are a number of reasons (from both the miner 1 s and the
operator's point of view) why cases should not be allowed to languish,
awaiting a determination by the Secretary. Memories fade and witnesses
relocate. Cases can be more easily resolved before positions harden and
large sums of money are involved. The miner may be unemployed and without
other means of support or he may find his case ultimately dismissed if
the operator can show that he has been prejudiced by the delay. Hale,
8 FMSHRC at 908. The operator may have been required to temporarily reinstate a miner whose claim, while not frivolous, is ultimately found to
be without merit or he may be faced with a damage award that includes

1342

years of back pay rather than months. It is no answer to assert, as the
Secretary did at oral argument, that excessive or chronic delays can be
remedied by Congressional oversight of. the Secretary 1 s investigation and
determination process. ·we doubt that .Congress intended the ninety day
determination requirement set forth in section 105(c) (3) to serve only
as a yardstick against which Congress could measure the Secretary's
performance in oversight hearings. Yet the majority's decision leaves
miners and mine operators with no other source of relief from delay by
the Secretary except to write to their Congressmen.
While finding the statute 11 clear and express," the majority nevertheless turns to legislative history and bases its decision in part on
the section of the history that indicates that the complainant should not
be prejudiced because of the government's failure to act in a timely
fashion. They opine that this instruction "suggests" that Congress
intended individual filing only upon a negative determination by the
Secretary, otherwise Congress would not have focused upon the possible
prejudice to the complainant arising from delay by the Secretary. This
interpretation is somewhat at odds with the position recently expressed
by the Commission when it found that due process considerations might
necessitate dismissal of a claim where the operator shows material legal
prejudice attributable to delay by the Secretary. Hale, 8 FMSHRC at 908.
In any event, we do not read the legislative history to countenance the
many and extended delays that have occurred over the years.
The majority notes that Title VII of the Civil Rights Act of 1964,
42 U.S.C. §2000e et seq. (1982), specifically grants the charging party
the right to bring-his own action in the event that the Equal Employment
Opportunity Commission (the "EEOC") fails to act within a certain period
of time. Title VII, however, contains no language requiring the EEOC
to act within a specified period. Rather, it indicates that a civil
action may be brought
the EEOC under certain circumstances. If the
EEOC fails to act within a specified period, the complainant is to be
so notified and, if he chooses to bring his own action, the EEOC 1 s
further involvement is limited to the status of an intervenor, at the
court's discretion. We do not find it remarkable that Congress included
express language permitting initiation of a private action where the
investigatory agency:s action is permissive and did not include such
language where the agency 1 s responsibilities are mandatory.
While the more recently enacted Irrunigration Refonn and Control Act
of 1986, Pub. L. 99-603, 100 Stat. 3359, (the "Immigration Act") contains
both mandatory language with respect to the time in which the Special
Counsel must act and language giving the charging party the right to
bring an action if the Counsel fails to act within the required time
period, we suspect that this additional language represents a recognition
by Congress that at least one investigatory agency now considers time
requirements "not as mandatory but rather as 'directory in nature.'"
Brock v. Roadway Express, Inc., 55 G.S.L.W. 4530, 4534 (U.S. April 22,
1987) (No. 85-1530). We find it highly unlikely that Congress intended

1343

that discrimination complaints filed under the Mine Act should be
prqsecuted less expeditiously than those filed under the Immigration Act •

.

In sum, we find no basis in either the Act or the legislative history
to extend the Secretary's exclusive jurisdiction beyond the ninety days
in which he is mandated to act and would therefore urge the retention
of Rule 40(b), which represented a reasonable interpretation by the
Commission of section 105(c). Accordingly, we would affirm the administrative law judge's denial of the Secretary's Motion to Dismiss.

</-~Dort~

~~
L. Clair Nelson
Commissioner

Distribution
Tony Oppegard, Esq.
Appalachian Research & Defense
Fund of Kentucky, Inc.
P.O. Box 360
Hazard, Kentucky 41701
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
William A. Hayes, Esq.
P.O. Box 817
Middlesboro, Kentucky 40965
Michael T. Heenan, Esq.
Ronald E. Meisburg, Esq.
Smith, Heenan & Althen
1110 Vermont Avenue, N.W.
Washington, D.C. 20005
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1344

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6232
July 31, 1987

JOHN A. HARRIS,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. PENN 87-72-D
MSHA Case No. PITT CD 86-20

BENJAMIN COAL COMPANY,
Respondent

Benjamin No. 1 Strip Mine

ORDER TO SHOW CAUSE
Statement of the Case
This proceeding concerns a complaint of discrimination
led by Mr. Harris against the respondent pursuant to section
105(c) of the Federal Mine Safety and Health Act of 1977. The
complaint was filed on December 30, 1986, after Mr. Harris was
advised by the Secretary of Labor (Mine Safety and Health
Administration), that his complaint filed with that agency
would not be pursued further.
In his complaint filed with the Commission, Mr. Harris
states 11 I am requesting reinstatement and back pay and clearing
of my name by Benjamin Coal Company.
I feel my letter of
termination was very unfair." In response to an order issued
by me on July lOF 1987, Mr. Harris furnished me with a copy of
his termination letter of August 12, 1986. He also furnished
me with a copy of a memorandum report prepared by a Commonwealth
of Pennsylvania Department of Environmental Resources supervisory mine inspector concerning a fatal surface mine blasting
accident which occurred at the respondent's mine on June 17 1
1986, and a copy of a "Civil Penalty Worksheet" proposing a
civil pena
assessment in the amount of $7 1 750 against the
respondent for a violation of a state regulation concerning
"casting blasting debris."
The information supplied by Mr. Harris reflects that he
was employed by the respondent as a blaster, and that he was
the blaster who detonated the shot which resulted in fatal
injuries to a mine foreman who was killed by fly rock from the
blast. As a result of this incident, Mr. Harris' state
blaster's license was suspended, and he was subsequently

1345

discharged by the respondent on August 12, 1986, for violation
of company safety rules and for "a pattern of disregard" for
company safety procedures and practices.
Mr. Harris takes issue with his discharge and asserts that
no other blasters have ever been terminated by the respondent
because of fly rock, and that numerous incidents of vehicle
damage caused by fly rock, and one incident of personal injury
requiring treatment by a doctor, have not resulted in any
terminations or reprimands. He further asserts that his discharge does not comport with the state civil penalty assessment
findings that the accident was "a freak incident" and that the
respondent's culpability was "questionable."
Discussion
Section 105(c) (1) of the Act provides as follows:
{c) (1)
No person shall discharge or in any
manner discriminate against or cause to be discharged or cause discrimination against or cause
discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in 'any coal or other mine subject to
this Act because such miner, representative of
miners or applicant for employment has filed or
made a complaint under or related to this Act,
including a complaint notifying the operator or
the operator's agent 1 or the representative of
the miners at the coal or other mine of an alleged
danger or safety or health violation in a coal or
other mine? or because such miner, representative
of miners or applicant for employment is the subject of medical evaluations and potential transfer
under a standard published pursuant to section 101
or because such miner, representative of miners or
applicant for employment has instituted or caused
to be instituted any proceeding under or related
to this Act or has testified or is about to testify
in any such proceeding, or because of the exercise
by such miner, representative of miners or applicant for employment on behalf of himself or others
of any statutory right afforded by this Act.
Upon review of the complaint filed by Mr. Harris, I find
nothing to suggest that his termination was the result of any

1346

rights or protections afforded him under section lOS(c) of the
Act.
In short, it would appear from his complaint and the
pleadings filed in this matter that Mr. Harris does not state
a claim for which relief can be granted under section 105(c) (1)
of the Act.
-ORDER

In view of the foregoing, the complainant John A. Harris
IS ORDERED TO SHOW CAUSE within fifteen (15) days as to why his
complaint should not be dismissed for failure to state a claim
for which relief can be granted under section 105(c) (1) of the
Act.

h~~
Administrative Law Judge

Distribution:
Mr. John A. Harris, RD 1, Box 118, Irvona, PA 16656
(Certified Mail)
Mr. John B. Martyak, Manager Personnel/Safety, Benjamin Coal
Company, Benjamin #1 Strip, RD, LaJose, PA 15753
(Certified Mail)
/fb

1347

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, 5UITE tOO
DENVER, COLORADO

80204

AUG 3 1987
ROBERT H. CHEYNEY,
Complainant

v.

..
.
.

DISCRIMINATION PROCEEDING
Docket No. WEST 86-179-DM
86-27

MD

HECLA MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached an amicable resolution of this
matter. The terms of the agreement are that Complainant, in
return for the payment of $300.00, agrees to accept the same in
full satisfaction of all rights and remedies he may have under
the Federal Mine Safety and Health Act of 1977; Respondent in no
manner admits the violation of any provisions of said Act;
Complainant withdraws the Complaint herein; and the parties
jointly move for an order dismissing these proceedings with
prejudice.
In the premises, this settlement appears appropriate and is
approved. Accordingly, Respondent, if it has not previously done
sop is ordered to pay Complainant the sum of $300.00 immediately
upon receipt of this decision. It is further ordered that these
proceedings are dismissed with prejudice with each party to bear
his Cits) own costs.

~~?/ ?f ,~//?-

Michael A. Lasheru Jro
Administrative Law Judge

Distribution~

Mr. Robert H. Cheyney, Route 2 0 P.O. Box 5212, Twin Falls, ID
83301 (Certified Mail)

Fred M. Gibler 6 Esq., Evans, Keane, Koontz, Boyd & Ripley, P.O.
Box 659, Kellogg, ID 83837 (Certified Mail)
/bls

1348

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 4 l987
LOCAL UNION 1810, DISTRICT 6,
UNITED MINE WORKERS OF
AMERICA ( UMWA) ,
Complainant

COMPENSATION PROCEEDING

.:

Docket No. LAKE 87-19-C
Powhatan No. 6 Mine

v.
NACCO MINING COMPANY,
Respondent
DECISION
Appearances:

Before:

Earl R. Pfeffer, Esq., Washington, DC,
for Complainant
Thomas·c. Means, Esq., Washington, DC,
· for Respondent.

Judge Fauver

This proceeding was brought by the UMWA under § 111 of the
Federal Mine Safety and Health of 1977, 30 U.S.C. § 801 et~'
for compensation for miners idled by a modification of a~
§ 104(d)(2) order.
The parties have filed cross motions for summary decision.
Oral arguments were heard on the motions and the parties have
filed briefs.

The facts are not in dispute. On December 10, 1984, MSHA
(the Mine Safety and Health Administration, United States
Department of Labor) found that an intake escapeway in the north
mains area was not being maintained to ensure safe passage of
personnel, including disabled persons. Tne inspector issued
Order No. 2329934 pursuant to§ 104Cd)(2) of the Act, citing a
violation of 30 C.F.R. § 75.1704. The order closed all areas in
the north mains inby the two main east junction. A civil penalty
of $500 was assessed by MSHA and the fine was paid, without
contest, in March 1 1985.
The closure
f ect of the order was lifted about 30 minutes
afteL its issuance on December 10, 1984, when the order was
modified to permit Nacco to continue normal mining operations in
"Main north while the work of rehabilitating the intake escapeway
•.• is being done." The modification also provided that:
"The

1349

operator is to work at least 25 manshifts per week on this effort
until this work is completed." Normal mining operations resumed
at this point, and all previously withdrawn miners returned to
work; at least 25 manshifts of work were devoted to
rehabilitating the intake escapeway each week thereafter.
Neither the company nor the union contested the original order or
any of its modificatons.
On January 25, 1985, the Ohio Division of Mines ("DOM")
issued Nacco its own order finding that the escapeway was not
being maintained to a required width of six feet in certain
locations and requiring that this condition be abated within 60
days.
On March 22, 1985, the DOM issued a new order requiring
the intake escapeway to be moved from the No. 4 entry where it
had been to the No. 2 entry, requiring that Nacco continue
working at least 25 manshifts per week on the new disignated
escapeway on the old escapeway in the No. 4 entry.
Nacco continued to do rehabilitation work in the No. 2
entry, working at ieast 25 manshifts per week rehabilitating the
intake escapeway. On October 2, 1986, MSHA issued a new
modification of the 1984 order, requiring that the escapeway and
all active sections inby be closed, because the MSHA inspectors
found that the escapeway was still in violation in several
locations and determined that the time for abatement should not
be extended further.
By reallocating the affected work force,
Nacco was able to continue operating without idling any miners
during the shift on which the modification was issued. Howeveru
on the next shiftr and for the rest of the week 1 Nacco laid off
87 minersr on October 6v 7, and 8r as a result of the October 2r
1986" modification of the December lOu 1984, ordero On Octobr 8,
the job of reabilitating the intake escapeway was completed, and
MSHA modified the 1984 order by providing that the intake
escapeway and the active working sections inby could again be
reopenedo
This case arises on a complaint for compensation under § 111
of the Act 1 claiming that 87 miners were idled on October 6 1 7,
and 8 as a result of of MSHA's October 2, 1986 1 modification.
§

111 of the Act

provides~

Sec. lllo
If a coal or other mine or area of such
mine is closed by an order issued under section 103,
section 104, or section 107, all miners working during
the shift when such order was issued who are idled by
such order shall be entitled, regardless of the result
of any review of such order, to full compensation by
the operator at their regular rates of pay for the

1350

period t.hey are idled, but for not more than the
balance of such shift. If such order is not ierminated
prior to the next working shift, all miners on that
shift who are idled by such order shall be entitled to
full compensation by the operator at their regular
rates of pay for the period they are idled, but for not
more than four hours of such shift. If a coal or other
mine or area of such mine is closed by an order issued
under section 104 or section 107 of this title for a
failure of the operator to comply with any mandatory
health or safety standards, all miners who are idled
due to such order shall be fully compensated after all
interested parties are given an opportunity for a
public hearing, which shall be expedited in such cases,
and after such order is final, by the operator for lost
time at their regular rates of pay for such time as the
miners are idled by such closing, or for one week,
whichever is the lesser. Whenever an operator violates
or fails or refuses to comply with any order issued
under section 103, section 104, or section 107 of this
Act, all miners employed at the affected mine who would
have been withdrawn from, or prevented from entering,
such mine or area thereof as a result of such order
shall be entitled to full compensation by the operator
at their regular rates of pay, in addition to pay
received for work performed after such order was
issued, for the period beginning when such order was
issued and ending when such order is complied with,
vacated, or terminated. The Commission shall have
authority to order compensation due under this section
upon the filing of a complaint by a miner or his
representative and after opportunity for hearing
subject to section 554 of title Su United States Code.
Nacco makes the following principal arguments:

lo

Section 111 does not provide a right to compensation to
miners who are idled by a modification of a previous
order.

2.

The order was invalidated by the effect of the initial
modification on December 10, 1984, because the Act does
not authorize MSHA to impose affirmative duties on an
operator in exchange for non-withdrawal of miners under
§ l04(d).

3.

MSHA's attempt to modify the order to require a
withdrawal of miners 22 months after the order had been

1351

modified to reopen the mine area exceeded MSHA's
authority under the Act.
To understand the parties' actions and responses, and the
effect on their statutory rights, one must look at the sequence
of events. At 1:30 p.m., on December 10, 1984, MSHA issued a§
104Cd>C2) order to Nacco stating that the intake escapeway was
not being maintained to ensure safe passage and therefore was in
violation of 30 C.F.R. § 75.1704. Thirty minutes later, MSHA
modified the order to permit Nacco to continue normal mining
operations while rehabilitation work on the intake escapeway was
being done. The modification also provided that Nacco was to
work at least 25 manshifts per week on the rehabilitation work
until it was completed. The order was modified a number of times
over a two year period. Neither Nacco nor the union contested
the original order or any of the modifications. Also, Nacco paid
a civil penalty of $500 for the violation cited in the order.
On October 2, 1986, MSHA determined that a violation still
existed, that it should have been abated by then, and that the
period of time for abatement should not be further extended.
MSHA therefore modified the order to specify the existing
violative conditions and to withdraw the miners from the affected
area of the mine until the violative conditions in the escapeway
were corrected. Neither party contested the October 2, 1986,
modification.
In December, 1986, the union filed this claim. The claim
arises under the third sentence of § 111, which reads:
a coal or other mine or area of such mine is closed
an order issued under section 104 or section 107 of
s title for a failure of the operator to comply with
any mandatory health or safety standardsf all miners
who are idled due to such order shall be fully
compensated after all interested parties are given an
opportunity for a public hearing 7 which shall be
expedited in such cases, and after such order is final,
by the operator for lost time at their regular rates of
pay for such time as the miners are idled by such
closingp or for one week, whichever is the lesser.
This language of § 111 requires that an operator's contest
rights under § 105(d) be either exhausted or waived before the
Commission may order compensation.
There are significant procedural differences between a
hearing of a third-sentence claim and a claim under the first two
sentences of section 111. In the latter case, the hearing may be

1352

scheduled immediately because the miners' entitlement to
compensation is independent of any subsequent review of the order
upon which the claim is based. The hearing of a third-sentence
complaint, however, may not be held until after the order upon
which the claim is based has become "final." Thus, an award of
one week's compensation may not be ordered by the Commission
until either the operator has waived its contest rights or the
underlying order has been upheld in a contest proceeding under
§ 105(d).
It is only when the underlying order becomes final
that a third-sentence claim under § 111 may be adjudicated by the
Commission.
The Commission's review of all orders and modifications is
governed by procedures provided by§§ 105(d) and 107(e), not
§ 111.
Thus, in a third-sentence claim under § 111, the validity
of the order is not an issue, but it is the "finality" of the
order that triggers jurisdiction to hear the claim.
In such a
proceeding, the Commission must determine whether or not an order
is final.
That determination must be based upon whether the
order was contested under § 105(d) and, if so, whether the
subsequent review deemed it to be valid.
If the underlying order
was not challenged it is, as a matter of law, final and not
subject to further review.
The finding of a violation of 30 C.F.R. § 75.1704 became
final when Nacco paid the civil penalty, since the fact of a
violation cannot continue to be contested once the penalty
proposed for the violation has been paid. Old Ben Coal Co., 3
FMSHRC 1685 (1985).
In addition, since neither the order nor the
subsequent modifications were contested by any party, they became
final and are not subject to Commission review.
See Pocahontas
Fuel Co., l FMSHRC 1580, 1582-83 (1977)• and Turner Brothersr
inc. 3 FMSHRC 1649, 1650 (1984). Nacco is therefore statutorily
barred from contesting the validity of the order, its four
modifications, and the charge of a violation of 30 C.F.R.
§ 75.1704.
Its arguments (summarized above) attacking
the validity of the October 2, 1986, modification are thus not
cognizable in this proceeding.
Since Nacco concedes that the lay-off of the 87 miners was
caused by the modification of the order on October 2, 1986, there
is no issue as to a nexus between the modification and the
lay-off.
The union is therefore entitled to summary decision, and
Nacco's motion for summary decision will be denied.

1353

ORDER
WHEREFORE IT IS ORDERED that:
1. Nacco's motion for summary decision is DENIED.
Complainant's motion for summary decision is GRANTED.

The

2. The affected miners are entitled to compensation at
their last regular pay rates for wages lost on October 6, 7, and
8, 1986, with interest computed from October 8, 1986, until paid.
3. Within 15 days of this Decision, the parties shall
confer in an effort to stipulate a final order awarding
compensation and interest, computed in accordance with the
Commission's decision in Arkansas Carbona, 5 FMSHRC 2042 (1983).
Within 5 days of their conference, the parties shall file a
report of their conference with the Judge, submitting either a
joint proposed order for relief or a statement of the issues
between the parties as to the relief to be granted. Respondent's
stipulation of the terms of a relief order will not prejudice its
rights to seek review .of this Decision.
4. This Decision shall not be made final until a
Supplemental Decision on Compensation is entered herein.

tJ~
=rtMA.v~
William Fauver
Administrative Law Judge
Distributiong
Earl R. Pfeffer, Esqo United Mine Workers of Americar 900 15th
Stor NoWov Washingtonv DoC. 20005 (Certified Mail)
Thomas Co Means, Esq., Crowell & Moring, 1001 Pennsylvania Ave.,
NoW•u Washingtonu DC 20004 (Certified Mail)

kg

1354

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 4 \987
CONTEST PROCEEDINGS

WESTERN FUBLS-UTAH, INC.,
Contestant

Docket No. WEST 86-113-R
Order No. 2830082; 3/3/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 86-114-R
Citation No. 2830083; 3/4/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 86-245(A)
A. C. No. 05-03505-03524

v.

Deserado Mine

WESTERN FUELS-UTAH, INC.,
Respondent
DECISION
Appearances:

Karl F. Anuta, Esq., and Nancy E. VanBurgel,
Esq., Duncan, Weinberg & Miller, P.C., Denver,
Colorado, for Contestant/Respondent;
Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado, for
Respondent/~etitioner.

Before:

Judge Maurer

This consolidated proceeding concerns the contestant,
Western Fuels-Utah Inc.'s, challenge pursuant to§ 105(d) of
the
Mine Safety and Health Act of 1977, 30 U.S.Co
§ 801 et seq. (the Act) of Order No. 2830082 dated March 3,
1986, and Citation No. 2830083 dated ~arch 4, 1986, as well
as the related civil penalty proceeding.
Order No. 2830082, as modified, was issued under
104(g) (1) of the Act and alleges a violation of§ 115(a)
of the Act. Additionally, § 104(a) Citation No. 2830083,
issued the following day, c
s the operator for a violation
of 30 C.F.R. § 48.7.
The gist of the violation in both
cases, however, is that the company failed to task train a
particular section foreman, one Carson Julius, on the roof
bolting machine, prior to his operation of that machine.
§

1355

Since the citation was issued in conjunction with the
§ 104(g) (1) withdrawal order and is based upon the same event,
only the citation was assessed by MSHA. The Secretary contends that a civil penalty of $180, as proposed, is appropriate for the violation.
These cases were heard in Denver, Colorado, on April 2,
1987, and both parties have subsequently filed post-hearing
briefs which I have considered in the course of writing this
decision.
ISSUE
The ultimate issue in these cases is whether the Department of Labor (MSHA) training regulations require supervisory
mine personnel subject to MSHA approved State certification
requirements to be task trained under 30 C.F.R. § 48.7 prior
to actually performing mining work involving operation of
machinery, such as here, a roof bolting machine.
STIPULATIONS
The parties have made the following joint stipulations
of facts in these proceedings:
1. Western owns and operates the Deserado Mine, Identification No. 05-03505, which ip located in Rangely, Colorado.
2. The mine is subject to the Federal Mine Safety and
Health Act of 1977.
3. The Federal Mine Safety and Health Review Commission
and the presiding Administrative Law Judge have jurisdiction
over these proceedings.
4. Carson Julius, a section foreman with nine years of
prior mining experience at other mines, had worked at the mine
since November lp 1985. On November l; 1985, Julius completed eight hours of training under 30 C.F.R. § 48.6 for
newly employed experienced miners. Before becoming a section
foreman at the mine, Julius had worked at the mine as a miner
helper, on utility, and on various machines, including the
shuttle car, the pack rat, and the Wagner scoop tram.
5. Julius was promoted to section foreman at the mine
on February 3, 1986. Supervisors at the mine are subject to
MSHA approved State certification requirements. The written
criteria applied by Western in selecting section foremen included that the person should be able to operate
equipment in order to properly direct the workforce and that the

1356

individual have on-the-job experience in underground operation
of a coal mine, Colorado mine foreman papers, and supervisory
skills. Western required that section foremen be capable of
training the hourly workforce in the operation of underground
face equipment in a safe and productive manner. Julius was
certified as a mine foreman by the State of Colorado on May 15,
1980. Julius met all of Western's criteria for promotion to
section foreman.
6.
The Training Plan of the Mine submitted under 30
C.F.R. § 48.3 and approved by the District Manager on May 2,
1984, does not state that supervisors must take task training.
The Training Plan does require task training under 30 C.F.R.
§ 48.7
roof bolters.
7.
In the 12 months preceding March 1, 1986, the specific
items of equipment on which Julius had been "task trained" under 30 C.F.R. § 48.7 were the shuttle car, the pack rat, and
the Wagner scoop tram.
Julius had operated roof bolting
machines in the
under both production and non-production
conditions and circumstances.
Julius had operated the Lee
Norse TD-43-5-4F twin boom roof bolting machine briefly on
prior occasions.
8. On February 28, 1986, Julius was section foreman for
a crew assigned to mine in the entries and connecting crosscuts off the East Mains working section of the mine.
Julius
instructed roof bo
Sky Havens to go to lunch and filledin to operate the right hand boom of the Lee Norse roof bolting machine, working with left boom operator Austin Mullens.

9. At all
s relevant to these proceedings, Federal
Coal Mine Senior
Investigator Theodore L. Caughman
and Federal Coal Mine Inspector Ervin J. St. Louis were duly
authorized representatives of the Secretary.
10.
On March 3, 1986, Senior Special Investigator Caughman issued Order No. 2830082 and the accompanying Modification No. 2830082-2.
The order as modified was issued pursuant to § 104(g) (1) of the Act and charged a significant and
substantial violation of § llS(a) of the Act.
lL
The
No. 2830082-L

as modified was terminated by Termination

12. On March 4, 1986, Senior Special Investigator
Caughman issued Ci
No. 2830083.
The citation was
issued pursuant to§ 104(a) of the Act and charged a significant and substantial violation of 30 C.F.R. § 48.7.
The
citation was issued in conjunction with the order as modified.

1357

13.
The citation was terminated by Termination No.
2830083-01.
14.
In Febru~ry 1982 MSHA distributed to all MSHA district and subdistrict managers and field supervisors a statement in question-and-answer format concerning the extent of
the supervisory personnel training exception under Part 48.
On November 27, 1984, MSHA issued Policy Memorandum No. 84-2
EPD entitled "Training Requirements of 30 C.F.R. Part 48 for
Mine Supervisors who Perform Non-Supervisory Work.
On July 1,
1985, MSHA published the "MSHA Administrative Manual 30 C.F.R.
Part 48 - Training and Retraining of Miners" which incorporated on page 2 MSHA's position relative to supervisors who
do non-supervisory work.
15.
Western had 38 assessed violations during the 24month period prior to the issuance of the order and citation
at the subject mine, 32 of which have been paid.
16.
The assessment of the penalty will not affect
West.ern' s ability to ,continue in business.
17.

Western abated the violation in good faith.

18. Western is a large operator with 810,078 tons of
production in 1986.
APPLICABLE REGULATIONS
The two particular regulations that are herein involved
are reproduced
their entirety below for the convenience
of the reader.
30 C.F.R. § 48.2(a) (1) provides as follows:
(a) ( 1)
"Miner" means, for purposes of §§ 4 8. 3
through 48.10 of this Subpart A, any person working in an underground mine and who is engaged in
the extraction and production process, or who is
regularly exposed to mine hazards, or who is a
maintenance or service worker employed by the
operator or a maintenance or service worker contracted
the operator to work at the mine for
frequent or extended periods.
This definition
shall include the operator if the operator works
underground on a continuing, even if irregular,
basis.
Short term, specialized contract workers,
such as drillers and blasters, who are engaged in
the extraction and production process and who have
received training under § 48.6 (Training of newlyemployed experienced miners) of this Subpart A may,

1358

in lieu of subsequent training under that section for
each new employment, receive training under § 48.11
(Hazarq training) of this Subpart A. This definition
does not include:
{i) Workers under Subpart C of this part 48, including shaft and slope workers, workers engaged in
construction activities ancillary to shaft and slope
sinking, and workers engaged in the construction of
major additions to an existing mine which requires
the mine to cease operations;
(ii)
Supervisory personnel subject to MSHA approved State certification requirements; and,
{iii} Any person covered under paragraph (a} {2)
of this section.
30 C.F.R. § 48.7, the herein cited standard, provides as
follows:
(a) Miners assigned to new work tasks as mobile
equipment operators, drilling machine operators, haulage and conveyor systems operators, roof and ground
control machine operators, and those in blasting operations .shall not perform new work tasks in these categories until training prescribed in this paragraph and
paragraph (b) of this section has been completed.
This training shall not be required for miners who
have been trained and who have demonstrated safe operating procedures for such new work tasks within 12
months preceding assignment.
This training shall also
not be required for miners who have performed the new
work tasks and who have demonstrated safe operating
procedures for such new work tasks within 12 months
preceding assignment.
The training program shall include the
llowing:
(1)
Health and safety aspects and safe operating
procedures for work-tasks, equipment, and machinery.
The training shall include instruction in the health
and sa
aspects and the safe operating procedures
related to the assigned tasks, and shall be given in
an on-the-job environment; and
(2) (i)
Supervised practice during nonproduction.
The training shall include supervised practice in the
assigned tasks, and the performance of work duties at
times or places where production is not the primary
objective; or
(ii)
Supervised operation during production. The
training shall include, while under direct and immediate supervision and production is in progress, operation of the machine or equipment and the performance of
work duties.

1359

(3)
New or modified machines and equipment.
Equipment and machine operators shall be instructed
in sa
operating procedures app cable to new or
modified machines or equipment to be installed or put
into operation in the mine, which require new or different operating procedures.
(4)
Such other courses as may be required by the
District Manager based on circumstances and conditions
at the mine.
(b)
Miners under paragraph (a) of this section
shall not operate the equipment or machine or engage
in blasting operations without direction and immediate
supervision until such miners have demonstrated safe
operating procedures for the equipment or machine or
blasting operation to the operator or the operator's
agent.
(c)
Miners assigned a new task not covered
paragraph (a) of this section shall be instructed in
the safety and health aspects and safe work procedures
of the task, prior to performing such task.
(d)
Any person who controls or directs haulage
operations at a mine shall receive and complete training courses in safe haulage procedures related to the
haulage system, ventilation system, firefighting procedures, and emergency evacuation procedures in effect
at the mine before assignment to such duties.
(e)
All training and supervised practice and
operation required by this section shall be given by a
qualified trainer, or a supervisor experienced in the
assigned tasks, or other person experienced in the
assigned tasks.
DISCUSSION
During the investigation of an otherwise unrelated fatal
roof fall accident at the Deserado Mine, it was discovered
that Mr. Carson Julius, a section foreman at the mine, had
instructed one of his miners to go to lunch while he took his
place operating one boom of the roof bolting machine.
The
other boom of the twin boom machine was being operated by
Mr. Austen Mullens, who was killed by the roof fall.
Mr. Julius
had not, at that time, been task trained on this piece of
equipment.
Although both the order and the citation subsequently issued both recite that this failure to be task
trained did not contribute to the cause of the accident, the
Secretary nevertheless took and takes the position that under
the mine's training plan, Julius should have been task trained
as a roof-bolter under§ 48.7, and the failure of the operator
to so train him prior to his operation of the equipment amounts
to a significant and substantial violation of the Act and
§ 48.7.

1360

The real dispute in the case, however, concerns the language contained in§ 48.2(a) (1) (ii) which on its face purports to except supervisory personnel subject to MSHA approved State certification requirements from the definition
of "miner", and therefore from the task training requirements
of § 48.7.
MSHA's Arguments
In support of its position in these proceedings MSHA
argues that to come within the above exception, a person must
be "supervisory" and subject to MSHA approved State certification requirements. While the Secretary concedes that Julius
met the latter requirement, he maintains that a person is
"supervisory" only so long as he "supervises." Once that
person diverts from supervising to running mining machinery,
that person is no longer "supervisory" but rather is a "miner,"
regardless of his job
tle.
It is argued that MSHA's use of
the adjectival form "supervisory" rather than the noun "supervisor" emphasizes that it is the quality about a person and
what a person does, i.e., the act of supervising, that is
important and not his job title.
Further, MSHA argues that this interpretation of the
exception preserves the statutory objectives pertaining to
the training of miners because when a person performs a
miner's work, such as operating heavy equipment normally
operated by a miner, that person, even though perhaps
nominally a "supervisor," is plainly exposing himself and
others to the hazards incident to mining and is for all
practical purposes, a "miner." Therefore, the argument goes
that the supervisory personnel exception contemplates that
such persons stick to supervising in the narrow sense of the
word with only "incidental" assistance to a miner performing
a mining task being allowed without Part 48 training.
Additionally, the Secretary argues that MSHA's interpretation of the regulatory exception has been consistent, longstanding and widely no ced to the mining community.
Since the training regulations were initially published
in 1978, there have been several publications generated by
MSHA to assist its training specialists in helping operators
set up and
ntain training programs under Part 48.
One
such early question-and-answer (Q-A) issue on the subject
stating that "a state certi ed supervisor performing the
work of a miner would be required to be trained under Part
48." On November 27, 1984, MSHA issued MSHA Policy Memorandum
No. 84-2 EPD concerning the "Training requirements of 30 CFR
Part 48 for Mine Supervisors who Perform Non-Supervisory
Work." This memorandum was distributed to all mine operators

1361

and in pertinent part states that the "exception applies only
to the extent that supervisory work is being performed. 11
Specifically, it advises the operators that:
When supervisors perform or are expected to perform mining tasks, they are "miners" under Part
48 and must receive the required training. For
example, if a supervisor operates. mining equipment ..• that supervisor must have completed task
training as specified by [section] 48.7 ..•.
Thereafter, on July 1, 1985, MSHA published the "MSHA Administrative Manual 30 C.F.R. Part 48 - Training and Retraining of
Miners." This publication includes on page 2 MSHA's position
with regard to the herein-involved exception. Like the aforementioned memorandum, the Manual specifically states that "if
a supervisor operates mining equipment, or performs extraction,
production and maintenance work, that supervisor is a 'miner'
when performing this work and must have been given task training under section 48.7."
Once this inter~retation of the "supervisory exception"
is accepted, then it is factually argued in this case that
Julius became a "miner" for purposes of the training requirements when he stepped in to take over the roof bolting machine
operation for the lunching miner. More specifically, it is
argued that Carson Julius was working in an underground mine,
personally engaged in the extraction and production process
doing roof bolting, a non-supervisory task. He therefore at
that particular time was working as a "miner" as that term is
defined at 30 C.F.R. § 48.2(a) (1), Accordingly, he was a
"miner" under that section for purposes of task training and
it is stipulated in this record that roof bolters are slated
the Mine Training Plan to receive the§ 48,7 task training.
It is also stipulated that Julius was not task trained on the
roof bolting machine prior to his operation of it on February 28, 1986, nor had he been task trained on that type of
roof bolting machine in the twelve months preceding February 28u 1986. Thus, because Julius was required to be task
trained under§ 48.7 and plainly was not, violations of 30
C.F.R, § 48,7 and§ llS(a) of the Act are proven.
The Secretary goes on to argue that such violation was
a significant and substantial one since by the terms of the
Act a miner who has not received the requisite training under
the Act is "a hazard to himself and to others." Further, there
was a reasonable likelihood that the hazard contributed to
would result in injury because statistically supervisors who
divert to do nonsupervisory work suffer a disproportionate
rate of injury in comparison to coal miners in general and
roof bolters in particular have incurred the highest risk of

1362

injury among key mining occupations.
The argument goes on
that there was a reasonable likelihood that the injury would
be of a serious nature or even a fatal injury because roof
fall acciden'ts tend to be fatal accidents such as the one that
killed Austen Mullens and precipitated the investigation out
of which the instant Order and Citation arose.
Finally, based on consideration of the statutory criteria, the Secretary contends that a civil penalty of $180,
as proposed, should be assessed against the operator on
account of this violation.
Operator's Arguments
The operator concedes that Carson Julius was not task
trained on the roof-bolter, but nevertheless maintains that
no violation has occurred because the regulations (30 C.F.R.
§ 48.2(a) (1) (ii)) specifically exclude supervisory personnel
who have been State-certified from the task training requirement.
Julius was State-certified. The operator also concedes that the Secretary has f rorn time to time by various
and sundry vehicles promulgated policy statements concerning
this particular regulatory exclusion to the effect that the
exception applies only to the extent that supervisory work
is being performed.
However, the operator denies ever
actually receiving copies of these documents and in any
event characterizes them as nothing more than general statements of policy issued by the agency. None of these policy
statements were ever published in the Federal Register or
Code of Federal Regulations; nor were they ever explicitly
brought to the attention of this operator prior to the
issuance of the Order and Citation at bar.
The bottom line of this argument is that the published
regulation clearly states the rule, and according to the
operator, they complied with the rule, as written. The
agency cannot modify the rule and lay additional requirements
on the operator by "interpreting" the rule to mean something
other than what it clearly states.
If MSHA wishes to amend
the rule to mandate what may in fact be a reasonable requirement they must first comply with the procedural provisions
of the Act regarding adoption and promulgation of regulations.
Accordinglyr the instant Order and Citation should be dismissed.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
I accept the stipulated facts that the parties have agreed
to in this matter as true for purposes of this decision.
I
also find as a fact that Carson Julius, while engaged in
operating the roof bolting machine was primarily engaged in a

1363

nonsupervisory task in the extraction and production process
although he nominally retained his role as a "supervisor,"
i.e., a section foreman, throughout the period of this incident.
The Secretary acknowledges that Julius was a generally
knowledgeable miner with many years of experience, who was
State-certified by Colorado and was a qualified section foreman at the Deserado Mine, but argues that this hardly qualifies one as an experienced operator of a particular piece of
mining machinery, such as a roof bolting machine.
I agree,
and in fact, if Julius cannot be brought within the coverage
of the regulatory exception contained in § 48.2(a) (1) (ii),
he should have been task trained on that roof bolter before
he undertook to operate it.
The Secretary urges that MSHA's interpretation of the
regulatory exception is reasonable, preserves statutory
objectives, has been consistent and longstanding and has
been broadly noticed to the industry.
It is well settled in the law that an agency's interpretation of its enabling statute and its own regulations is
entitled to great deference.
See, e.g. Emery Mining Corp.
v. Secretary of Labor ("MSHA")-;744---P-:-2d 1411 (10th Cir. 1984).
MSHA's interpretation of the exception is certainly
reasonable.
To require all persons to be task trained on a
particular piece of mining machinery before being responsible
for its safe operation has a lot of common sense appeal.
Just because a person is a ''supervisor," even a Statecertified one does not in my opinion confer on that person
the technical skill and abili
to operate every piece of
mining machinery he might encounter in the mine.
MSHA's interpretation of the exception also preserves
the statutory objectives of the Act pertaining to the training of miners, that is, that the safety training required by
section 115 of the Act is a very important remedial aspect
of the Act and that all persons regularly subjected to the
hazards of mining should be well trained.
It follows then
that any exception carved out of the general definition that
11
any person working in an underground mine and who is
engaged in the extraction and production process or who is
regularly exposed to mine hazards" is a "miner," and therefore subject to the task training requirement, should be
narrowly construed. MSHA's interpretation of the exception
that only those "supervisors" who are actually "supervising"
are exempt reasonably comports with the proposition that "a
regulation must be interpreted so as to harmonize with and

1364

further and not to conflict with the objective of the statute
i t implements. 11
Emery, supra, at 1414; (quoting, Trustees of
Indiana University V• United States, 223 Ct. Cl. 88, 618
F.2d 736, 739 (1980)).
I specifically find that MSHA's
interpretation is consistent with and obviously furthers the
objectives of the Act and is to be preferred.
I further find as a fact that this supervisory personnel
exception has been consistently interpreted by the agency
from the beginning and as of at least November 1984, when
MSHA issued MSHA Policy Memorandum No. 84-2 EPD which was
distributed to all mine operators, the operators have been
on notice that MSHA's interpretation of the exception was to
the effect that i t applied only to the extent that supervisory work was being performed.
Therefore, I find that viewed in light of the Act's
emphasis on the importance of training for those individuals
exposed to the hazards of mining, the regulatory exception
at bar must be limited to those supervisors who are actually
primarily engaged in supervision.
The operator's proposed
construction of the instant regulatory exception, to the effect
that all supervisory mine personnel who have been Statecerti ed are thereafter forever exempt from the task training requirement no matter the mining equipment they might
undertake to operate in the future is specifically rejected.
That construction is plainly at odds with the clearly intended training objectives of the Act, even though I concur
with the operator that it is arguably within the ambit of
reasonable interpretation of the regulatory language itself.
Since at the time in question Carson Julius was primarily engaged in operating the roof bolting machine, not
supervision, I find that he was required to be task trained
on that roof bolting machine prior to undertaking the operation of it in the extraction and production process.
Because he was not so trained, violations of 30 C.F.R. § 48.7
and§ llS(a) of the Act stand proven.
·
A violation is properly designated significant and substantial "if, based on the particular facts surrounding that
violation, there
sts a reasonable likelihood that the
hazard contributed to will result in an injury or illness of
a reasonably serious nature."
National Gypsum, 3 FMSHRC 822,
825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant and substantial under National Gypsum the Secretary •..
must prove:
(1) the underlying violation of a

1365

mandatory safety standard; (2} a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation; (3} a reasonable
likelihood that the hazard contributed to will result in an injury; and (4) a reasonable likelihood
that the injury in question will be of a reasonably
serious nature.
The Commission has explained further that the third element of
the Mathies formula "requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is a~ injury." U.S. Steel
Mining Co., 6 FMSHRC 1834, 1836 (August 1984}.
(Emphasis
deleted).
They have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution of a violation to the cause and effect of a hazard that must be significant and substantial.
6 FMSHRC at 1836.
In order to establish the significant and substantial
nature of the violation, the Secretary need not prove that
the hazard contributed to actually will result in an injury
causing event.
The Commission has consistently held that
proof that the injury-causing event is reasonably likely to
occur is what is required.
See, e.g., U.S. Steel Mining Co.,
7 FMSHRC at 1125; UTS. Steel""""Mlnin:g:-co., 7 FMSHRC 327, 329
(March 1985).
The violation contributed to a discrete safety hazard.
In my view, an untrained or undertrained miner or section
foreman is a potential hazard to himself and others assigned
to work around him.
There was also a reasonable likelihood
that the hazard contributed to would result in a serious or
even fatal injury"
Statistical
supervisors who divert to
do nonsupervisory work suffer a disproportionate rate of injury and roof bolters suffer the highest rate of injury
among key mining occupations. Here we had a case of a section
performing the function of a roof bolter, operating a roof bolting machine, without the
site task training.
I
that operating this particular Lee Norse roof
bolting machine is a relatively complex task in a generally
high risk area of coal mining.
Therefore, I find that his
lack of task training could significantly and substantially
contribute to the cause and effect of a coal mine safety
hazard which could result in serious injury.
Therefore,
the violation was significant and substantial.
The fact
that the instant violation had nothing to do with the roof
fall death of Austen Mullens, the co-operator of the bolter
with Julius, is hardly evidence to support the contention
that the lack of training did not or could not contribute to
a hazard likely to result in injury.

1366

The violation was serious and resulted from the operator's negligence.
I further find that Western Fuels is a
large operator with a favorable history of prior violations.
The violation here was abated in timely fashion and in good
faith.
Therefore, based on the criteria in section llO(i) of
the Act, I conclude that an appropriate penalty for the violation is $180, as proposed.
ORDER
Based on the above findings of fact and conclusions of
law, IT IS ORDERED:
1. Order No. 2830082 and Citation No. 2830083 ARE
AFFIRMED.
The operator's notices of contest of same ARE
DISMISSED.
2. Western Fuels-Utah, Inc., shall within 30 days of
the date of this decision pay the sum of $180 as a civil penalty for the violation found herein.
3.
Upon payment of the civil penalty, these proceedings
ARE DISMISSED.

urer
rative Law Judge

Distribution:
Karl F. Anuta, Esq., and Nancy E. VanBurgel, Esq., Duncan,
Weinberg & Miller, P.C., Suite 1670, 717 Seventeenth St.,
Denver, CO 80202 (Certified ~ail)
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1961 Stout St., Rm. 1585, Denver, CO
80294 (
fied Mail)

yh
1367

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE AOO
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

AUG 4 1987

CIVIL PENALTY PROCEEDING
Docket No. WEsr 87-19-M
A.C. No. 04-04746-05503

v.

Atkinson Quarry

PAUL HUBBS CONSTRUCTION, CO.,
Respondent
DECISION
Appearances:

Theresa Kalinski, Esq., Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California,
for Petitioneq
Mr. Tony T. Paredes, Paul Hubbs Construction Co.,
Rialto, California,
pro se.

Before:

Judge Cetti

Statement of the Case
This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to Section 104(a) .of the
Federal Mine Safety and Health ~ct of 1977v 30 u.s.c. § 801, et
~· (the 01 Mine Act 11 ) .
The Secretary on behalf of the Mine Safety and Health Administration charges Paul Hubbs Construction
Company
th violating three regulatory safety standards. The
charges are based upon citations issued as a result of an August
6, 1986 inspection of respondent is Atkinson Quarry which is
located in Riverside County, California.
The respondent filed a timely answer contesting the
existence of the violations.
After proper notice to the parties
this case came on for hearing before me at Riversideu California.
The only issue was the existence of the violations charged in the
three citations. The parties stated that there was no issue as
to the penalty i.e.f that if the violations were found the appropriate penalty was the penalty proposed by the Secretary. The
parties introduced oral and documentary evidence and requested
that the matter be held open 30 days for filing post-hearing
briefs. The Secretary submitted a post-hearing brief, the
respondent did not.
The Atkinson Quarry is ref erred to in the industry as a
"grizzly" plant.
It consists of a screening plant which
separates the rocks by size, the scale house where loaded trucks
are weighed and the surrounding quarry where the raw material is
mined.
1368

The screening plant, also referred to as the rock plant or
grizzly plant, has a box hopper where dirt and rocks are fed into
the plant with front end loaders. The dirt and rocks are then
fed through a screen which separates the dirt and segregates the
rocks by size. Conveyor belts transport the segregated material
to different areas.
The rock material is then separated and
stockpiled by loaders. The material is sold to contractors who
use it for various projects including flood control.
A 250-kilowatt generator is housed in a trailer located
adjacent to the screening plant.
Review of Evidence and Discussion
Citation> 2675008 - Fire extinguisher not fire-ready
Citation 2675008 charges a violation of 30 C.F.R.
56.4200(b)(2) which requires onsite fire fighting equipment to
be maintained in fire-ready condition. The citation alleges that
the fire extinguisher located inside the generator trailer which
housed the 250-kilowatt generator was not maintained in a fireready condition.
§

Federal mine inspector Dale Cowley, observed the fire
extinguisher in its proper bracket, strategically located, and
readily accessible and with its pin properly inserted in the
handle but in a completely discharged condition.
It was
therefore not in fire-ready condition.
The federal mine inspector was accompanied by the employer's
representative, Jeff Hubb, the foreman in charge that day.
Jeff
Hubb, who is the adult son of the quarries manager, said nothing
to the inspector that indicated the fire extinguisher had recently been discharged or vandalized.
There was no other fire extinguisher located in the area.
An employee was sent out to get a properly charged fire extinguisher.
Later as the mine inspector was on the road leaving
the quarry he was stopped by the employee who was coming back
with a replacement fire extinguisher.
The trailer in question houses a 250-KW generator which
generates all the electrical power to run the plant. The trailer
is located just adjacent to the grizzly. Evidence was presented
that the generator is a potential fire hazard because the
electrical circuitry could short out and cause a fire.
The mine
inspector testified "its a very logical place for a fire to break
out" (Tr. 12).
The testimony of the federal mine inspector was straight
forward and credible. On the basis of his testimony as to what
he observed and what was said by the employer representative
during the course of the inspection I find that the fire extinguisher located in the trailer that housed the 250-kilowatt
generator was not maintained in a fire-ready condition. The
respondent offered no persuasive evidence to the contrary.

1369

The only witness to testify on behalf of respondent was its
operations supervisor who supervises and trouble shoots several
different quarries that are owned and operated by respondent.
This witness was not at the Atkinson Quarry on the day of inspection nor had he been there for several days prior to that
date nor the day after.
Respondent offered into evidence a police report which indicated its water truck had been tampered with and taken for a
joy ride. Wires had been pulled from trucks and locks broken.
The operations supervisor speculated that vandals may have broken
into the trailer and discharged the fire extinguisher but he
offered no persuasive evidence to indicate that vandals discharged the fire extinguisher.
Citation 2675009 - Tail pulley not guarded
Citation 2675009 charges that the self cleaning tail pulley
on the plant's waste conveyor was not equipped with a guard to
prevent contact with belt and pulley.
30 C.F.R. § 56.14001 provides "head, tail, and takeup
pulleys • • • and similar exposed moving machines parts which may
be contacted by persons, and which may cause injury to persons,
shall be guarded."
The federal mine inspector testified that during his inspection of the plant he observed that there was no guard on the
self cleaning tail pulley on the conveyor belt. The unguarded
tail pulley was in an area where employees had access to it while
it was operating.
Respondent speculated that the guard may have been taken off
and stolen by vandalsv but offered no persuasive evidence to
indicate that this had occurredo The mine inspector testified
that he observed evidence that indicated the plant had been
running without the guard in place. He looked very closely to
see if the tail pulley guard had been taken off recently for
repairs or some other reasonv and inadvertently not replaced. He
found none of the usual evidence that would indicate that the
conveyor belt and tail pulley had been operating with a guard or
that the guard had been recently taken off.
On the basia of the federal mine inspector's credible
testimony it is found that, the tail pulley on the plant's waste
conveyor was not guarded and therefore, in violation of 30 C.F.R.
§ 56.14001.
Citation No. 2675011 - Generator not grounded
Citation 2675011 alleges a violation of 30 C.F.R. § 56.12025
which mandates all metal enclosing or encasing electrical
circuits be grounded or provided with equivalent protection.

1370

The mine inspector testified that the 250-kilowatt generator
which provided the electrical current to operate the entire plant
was not grounded. The mine inspector asked the foreman in charge
if the generator was grounded.
The foreman replied "I guess
not".
The inspector indicated that an acceptable ground for the
generator would be a ground rod driven into the ground with a
conductor coming from the generator attached to the grounding rod.
He stated that an appropriate grounding rod would be a solid rod
about one-half inch to three-quarters of an inch in diameter and
eight feet long.
It is generally driven all the way into the
ground except for the top two inches. The mine inspector explained that if the rod is in the ground any length of time it
can be covered up with litter. That this is why he walked around
the trailer a couple of times kicking the ground, looking and
asking questions. The mine inspector testified that he did not
observe any evidence indicating that the generator was grounded
or had recently been grounded.
The employer's representative, foreman Hubbs, said
nothing during the inspection to indicate that he thought that
this failure to ground the generator might be due to recent
vandalism.
Respondent 1 s representative at the hearing speculated that
the grounding rod, may have been stolen by vandals.
However, he
offered no evidence whatsoever to show that the lack of grounding
had anything to do with vandals or that the generator had ever in
fact been grounded.
Federal mine inspector Dale Cowley's testimony was credible.
Respondent 0 s offered no persuasive contrary evidence.
Findings and
Conclusions of Law

1. Paul Hubbs Construction Company is the owner and
operator of the Atkinson Quarry which is located in Riverside
County, California.
2. The Atkinson Quarry is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977, U.S.C. § 801, et
seq.
3. The Federal Mine Safety and Health Review Commission has
jurisdiction in this matter.
4. .The fire extinguisher in the trailer which housed the
250-kilowatt generator was a part of the onsite fire fighting

1371

equipment for fighting fires in their early stages and it was not
maintained in fire-ready condition. This constituted a violation
of 30 C.F.R. § 57.4200(b). Citation No. 2675008 is affirmed and
the civil penalty of $20 proposed by the Secretary is assessed.
5. The tail pulley on the plant waste conveyor was not
guarded. This constituted a violation o~ 30 C.F.R. § 56.14003.
Citation ~o. 2675009 is affirmed qnd the civil penalty of $54 is
assessed.
6. The metal enclosing the 250-kilowatt electric generator
was not grounded nor provided with equivalent protection. This
constituted a violation of 30 C.F.R. § 56.12025. Citation No.
2675011 is affirmed and the $20 civil penalty proposed by the
Secretary is assessed.
ORDER
Based upon the above findings of fact and conclusions of law
it is ordered that respondent shall pay within 30 days of this
decision the above ci~il penalties totaling ~·

Augus F. Cetti
Administrative Law Judge
Distribution:
Theresa Kalinski, Esq., Office of the Solicitor, U.S. Department
of Labor, 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012 (Certified Mail)
Paul Hubbs Construction Companyu Mro Tony To Paredesu 140 West
Valley Boulevardu
toF CA
92376 (Certified Mail)

/bls

1372

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 6 \987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) ,
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-400
A.C. No. 46-06042-03518
Patriot Coal Mine

PATKIOT COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On July 20, 1987, the Secretary of Labor filed a
motion for approval of a settlement reached by the parties
in this case. The violations were original
asses
at
$250 and the parties propose to settle for 200.
The motion states that Respondent's negligence was
less than originally believed in connection with the
alleged violation cited, namely the absence of a backup
alarm on a pickup truck.
Respondent believed that the truck
in question was a service vehicle and not subject to the
standard requiring backup alarms.
I have considered the
motion
the light of the criteria in section llO(i) of
the Act, and conclude that
should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $200 within 30 days of the date
of this order.

Broderick
Administrative Law Judge
Distribution:
James H.
, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)
Richard B. Bolen, Gen. Mgr., Patriot Coal Co., Rt. 12, Box 245,
Morgantown, WV 26505 (Certif
Mail)
slk

1373

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 6 1987

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 87-6
A.C. No. 15-13862-03523

v.
Peacock Mine No. 1
ANLO ENERGY, INC.,
Respondent
DECISION
Appearances:

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville,
Tennessee, for the Petitioner.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding filed by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977u 30 U.S.Co
§ 820(a)o
Petitioner seeks civil penalty assessments in the
amount of $156 for two alleged violations of certain mandatory safety standards found in Part 75, Title 30, Code of
Federal Regulations.
The respondent filed a timely notice of contest and
requested a hearing.
Pursuant to notice served on the partiesu a hearing was convened in Owensboro, Kentuckyo The
petitioner appeared, but the respondent did not.
Under the
circumstances, the hearing proceeded without the respondento
Issues
The issues presented in this proceeding are whether the
respondent has violated the cited mandatory safety standards,
and if so, the appropriate civil penalty to be assessed for
those violations based on the criteria found in section llO(i)
of the Act.
The matters concern~ng the respondent's failure

1374

to appear, and its bankruptcy status, are discussed in the
course of the decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.
Discussion

Respondent's Failure to Appear at the Hearing
Respondent, who is pro se, failed to appear at the scheduled hearing in Owensboro.
Information in the file reflects
that the respondent's president, Mr. Jack Anderson, resides
in Houston, Texas.
During the course of the hearings in
several other cases in Owensboro immediately prior to the
scheduled hearing in this case, petitioner's counsel advised
me that she had spoken with Mr. Anderson, and he informed her
that he would not appear at the hearing.
I placed a telephone call to Mr. Anderson's home in Houston and he confirmed
that he would not appear. Mr. Anderson explained that he is
in bankruptcy and that he could not afford the expense of
travelling to Owensboro.
Mr. Anderson stated that the Peacock No. 1 Mine is idle,
and that it is not closed. He also informed me that he
intended to re-open the mine after the conclusion of the
bankruptcy proceedings.
I informed Mr. Anderson that in view
of his failure to enter an appearance, the hearing would
proceed without him and that pursuant to the Commission 1 s
Rules, he would be defaulted. Mr. Anderson acknowledged and
understood that he would be defaulted, had no objection to
proceeding in this manner, and he expressed his apology for
not appearing at the hearing.
It seems clear to me that the failure of a partyrespondent to appear at a hearing pursuant to a duly served
order and notice issued by the judge is sufficient ground for
the judge to hold the respondent in default and to proceed
without him, Williams Coal Co., 1 FMSHRC 928 (July 1979);
White Oak Coal Company, 7 FMSHRC 2039 (December 1985); Neibert
Coal Company, Inc., 7 FMSHRC 887 (June 1985); Pollard Sand
Company, 8 FMSHRC 973 (June 1986).
The respondent has been given an ample opportunity to
refute the alleged violations and proposed civil penalties

1375

filed by the petitioner. However, it seems obvious to me
that the respondent does not wish to litigate this matter
further because he is in bankruptcy. Under the circumstances,
I find the respondent to be in default, and I have treated its
failure to .appear at the hearing as a waiver of its right to
be heard on the merits of the violations.
Respondent's Bankruptcy Status
The fact that the respondent is in bankruptcy does not
divest the Commission or its judges of jurisdiction to proceed
with the adjudication of this case. Leon's Coal Company,
et. al., 4 FMSHRC 572 (April 1982); Oak Mining Company,
4 ~MSHRC 925 (May 1982); Stafford Construction Company,
6 FMSHRC 2680 (November 1984). Accordingly, I conclude and
find that I have jurisdiction to adjudicate this matter.
Section 104(a) non-"S&S" Citation No. 2837468, issued on
June 25, 1986, cites a violation of 30 C.F.R. § 75.1204, and
the cited condition or practice is as follows:
"Peacock Mine
No. 1 ID 15-13862 has been permanently closed. The operator
has not filed with the Secretary a copy of the mine map
revised and supplemented to the date of closure."
The inspector fixed the abatement time as 8:00 a.m.,
July 25, 1986. Subsequently, on July 25, 1986, at 10:00 a.m.,
he issued a section 104(b) withdrawal order, No. 2837470, and
noted that "a reasonable time was given and the citation
issued has not been abated."
Section 104(a) non-"S&S" Citation No. 2837469, issued on
June 25v 1986v cites a violation of 30 C.F.R. § 75.17llv and
the cited condition or practice is as follows~
"Peacock Mine
Nao l ID 15-13862 has been permanently closed and the drift
openings have not been sealed in a manner prescribed by the
Secretary."
The inspector fixed the abatement time as 8:00 a.m.v
July 25, 19860 Subsequentlyv on July 25 1 1986 1 at 10:05 a.m.v
he issued a section 104(b) withdrawal order, No. 2837471, and
noted that "a reasonable time was given and no action was
taken to correct the citation. 11
MSHA Inspector and Ventilation Specialist Paul o. Lee
testified that he visited the mine in January, 1986, and spoke
with the operator, Mr. Jack Anderson, and another individual.
The mine was not in operation, the fan was down, and the power
was off. Mr. Lee stated that he advised Mr. Anderson that he
needed to file a ventilation plan, and Mr. Anderson advised

1376

him that he would do so. Since the mine was temporarily abandoned, Mr. Lee informed Mr. Anderson that if he did not start
up again, he needed to file a final mine map and a mine sealing plan. Mr. Anderson advised him that he hoped to put the
mine back into operation within a week and that a Mr. Woody
Sutton would be in touch with him regarding the plans.
Mr. Lee stated that the mine had been temporarily abandoned
"off and on" for approximately a year prior to January, 1986,
and while "sporadic work" was done for a week or so, it would
then be abandoned.
Mr. Lee identified an MSHA Mine Status Data Form
2000-122, signed by Inspector Larry Cunningham on April 28,
1986, showing the mine as "Temporarily abandoned." He also
identified a second form signed by Inspector George W. Siria
on May 23, 1986, showing the mine as "Permanently Abandoned."
Mr. Lee surmised that Mr. Siria had visited the mine for an
inspection and could find no one working there. Mr. Lee
stated that subsequently, in June, 1986, he visited another
mine operated by Mr. Sutton and discussed the plans for the
respondent's mine. Mr. Sutton advised Mr. Lee that he had no
connection with the respondent's mine (Tr. 7-9).
Mr. Lee confirmed that he went to the respondent's mine
site on June 25, 1986, and found the gate locked. However,
he walked to the mine and found that the pit had begun to
fill with water. He then returned to his office and prepared
the two citations in question, and mailed t.hem to Mr. Anderson
by registered mail to his last known address in Madisonville,
Kentucky, as shown on MSHA's mine legal identify form.
However, they were returned by the post office and Mr. Anderson
did not accept them (Tro 9, 16).
Mro Lee stated that he learned through hearsay that the
only work which may have taken place at the mine between
January and June 25, 1986, was the recovery of a continuous
miner from the mine by a company which had leased it to the
respondent, and "maybe a little pumping." Mr. Lee stated
that it is MSHA 1 s position that as of June, 1986, the mine
had been temporarily, if not permanently abandoned for
90 days (Tr. lO)o
Mr. Lee confirmed that Mr. Anderson has never informed
his office that he was going to close the mine, and that he
is required to notify MSHA "one way or the other or submit a
final map and sealing plan," but this has not been done (Tr.
12). Mr. Lee described the mine as an underground "open pit
type," and that at the present time it has 20 to 25 feet of
water in the pit. He stated that when a mine is temporarily

1377

abandoned, an operator will still show that people are working there.
However, when it is permanently abandoned, not
one is working there (Tr. 14). Mr. Lee did not know whether
or not Mr. Anderson. operated any mines other than the one in
question, and MSHA's counsel had no information that this was
the case (Tr. 15). He confirmed that the citations are not
"significant and substantial" because there is no one at the
mine site (Tr. 15).
Petitioner's Arguments
MSHA's counsel argued that during her telephone discussions with Mr. Anderson concerning the citations, he informed
her that he was searching for more investors to invest in his
company, and that when he is through with the bankruptcy
matter and pays off the debts, he will go back into mining.
However, counsel took the position that this do'es not affect
the citations because the cited mandatory standard requires a
mine operator to file a final mine map and seal it even if it
is temporarily abandoned for over 90 days. She asserted that
the facts in this case clearly establish that the mine has
been at least temporarily abandoned for over 90 days. Assuming that an operator anticipates re-opening the mine at some
future time, if it is in an abandoned status for over 90 days,
an operator is required to comply with the standard <Tr.
14-15).
With regard to Mr. Anderson's receipt of the citations,
MSHA's counsel stated that it seems clear that he received
them since he signed the MSHA proposed civil penalty "blue
card," and wrote in his telephone number in Texas, and that
how she contacted him there (Tr" 17)" With regard to
Mro ~ndersonus bankruptcy statusu counsel asserted that there
are distinctions in Chapter 11 and 13 bankruptcy proceedings.
In a Chapter 11 proceeding, MSHA would consider this as
impacting on the respondent's ability to pay the proposed
civil penalty assessments and his ability to continue in
business, as well as whether or not he may be able to go back
into the mining business. Under Chapte~ llu it is considered
a final proceeding that would dissolve the corporation, as
contrasted to a Chapter 13 proceeding which is merely a
reorganization plan and a way to stretch out the corporate
debts (Tro 17). She confirmed that the respondent is in
Chapter 11 bankruptcy (Tr. 18-19).
MSHA's position is that on the facts of this case, it is
clear that the mine was either closed or abandoned for more
than 90 days, and since the inspector found no evidence that
the respondent has complied with the requirements of the

1378

cited standard, the violations have been established and the
citations should be affirmed. She confirmed that the subsequent section 104(b) orders were issued because there has
been no compliance and the citations have not been abated
(Tr. 19-20).
Respondent's Arguments
Although the respondent did not appear at the hearingu I
have considered the arguments presented by Mr. Anderson in
his answer of November 20, 1986, to the civil penalty proposals filed by the petitioner. In that answer, Mr. Anderson
takes the position that the mine was not permanently closed,
and he states in pertinent part as follows:
The Citation/Order Number's 2837468 and
2837469 are both based on the Peacock Mine
No. 1, I.D. 15-13862 being alledged (sic) to
be permanently closed. That is not the case.
A dispute concerning the validity of the coal
subleases held by Anlo Energy prevented continued mining ~nd forced Anlo Energy to
declare Chapter 11 Bankruptcy and submit the
dispute to an adversary proceeding. Consequently, the Peacock Mine No. 1 has been idled,
not permanently closed, until a judicial disposition of the dispute issue is made. The
bench trial on this issue occurred on April 28,
1986 with no ruling as of this date.
Findings and Conclusions
An initial matter to be addressed is whether or not the
respondent received notice of the citations and proposals for
assessment of civil penalties. The inspector testified that
the citations which were mailed to Mr. Anderson were returned
by the post office because Mr. Anderson had moved to another
address. On the facts of this casep it seems clear to me
that the respondent received the citations and the notice
concerning the petitioner 0 s proposed civil penalty assessments for the violations in question.
It is also clear that
he received the notice of hearing advising him of his opportunity to personally appear and present his case. Further~
the record establishes that the respondent, by and through
its corporate president, contested the proposed civil penalty
assessments and filed a timely answer. Under the circumstances, I conclude and find that all of the statutory and
regulatory notice requirements have been met in this case.

1379

Fact of Violations
Citation No. 2837468, issued on June 25, 1986, charges
the respondent with a violation of mandatory safety standard
30 c.F.R. § 75.1204, which provides as follows:
§ 75.1204 Mine closure; filing of map with
Secretary.

[STATUTORY PROVISIONS]
Whenever an operator permanently closes
or abandons a coal mine, or temporarily closes
a coal mine for a period of more than 90 days,
he shall promptly notify the Secretary of such
closure. Within 60 days of the permanent
closure or abandonment of the mine, or, when
the mine is temporarily closed, upon the
expiration of a period of 90 days from the
date of closure, the operator shall file with
the Secretary a copy of the mine map revised
and supplemented to the date of the closure.
Such copy of the mine map shall be certified
by a registered surveyor or registered engineer of the State in which the mine is located
and shall be available for public inspection.
Citation No. 2837469, issued on June 25, 1986, charges
the respondent with a violation of mandatory safety standard
30 C.F.R. § 75.1711, which provides as follows:
§

75.1711

Sealing of mines.
[STATUTORY PROVISIONS]

On or after March 30, 1970, the opening
of any coal mine that is declared inactive by
the operatorv or is permanently closed, or
abandoned for more than 90 days, shall be
sealed by the operator in a manner prescribed
by the Secretary. Openings of all other mines
shall be adequately protected in a manner
prescribed by the Secretary to prevent entrance
by unauthorized persons.
The regulatory criteria and procedures for the sealing
of mine shaft openings, and slope or drift openings pursuant
to section 75.1711, are stated in sections 75.1711-1 and
75.1711-2.

1380

The respondent takes the position that the mine has not
been permanently closed, but simply idled pending final
resolution of its bankrupt status. Mr. Anderson has indicated his intent to start mining again sometime in the
future, contingent on the availability of investor capital.
Respondent's position seems to be that since the mine has not
been permanently closed, he need not comply with the requirements of section 75.1204 for the filing of mine map, or the
requirements of section 75.1711 requiring the sealing of the
drift openings as prescribed by the regulations.
I take note of the fact that on the face of the citations issued in this case, Inspector Lee stated that the mine
has been permanently closed. Under the circumstances, one
can reasonably conclude that Mr. Anderson has focused on the
inspector's assertion that the mine has been permanently
closed.
However, it seems clear to me that the regulatory
language found in section 75.1204 and 75.1711, is not limited
to mines which have been permanently closed. The requirements equally apply to mines which have been abandoned or
temporarily closed for a period of more than 90 days.
Although Mr. Anderson has stated that he intends to start
mining again, on the facts of this case, it seems clear .to me
that the mine has been temporarily closed or abandoned for
more than 90 days, and that the petitioner's position constitutes a reasonable interpretation and application of the regu~
latory requirements found in the cited mandatory standards.
Section 75.1204, requires a mine operator who has temporarily closed or abandoned a mine for a period of more than
90 days to promptly notify MSHA of such closure. It also
requires the filing of a mine map with MSHA upon the expiration of a 90-day period from the date of any temporary
closure. Respondent has done neither. Section 75.1711
requires sealing of any mine which has been declared inactive
by the operator or is abandoned for more than 90 days.
In
this case, it is clear that the mine has not been sealed. It
is also clear from the credible evidence produced by the petitioner in this case that the mine has not been an actively
producing coal mine for a period exceeding 90 days. The
inspector found no evidence of any active mining, the gate
was locked when he visited the mine, the pit was filled with
waterv and a posthearing mine production computer print-out
filed by the petitioner reflects no production or work hours
at the mine from 1984 to 1986. Although Mr. Anderson has not
specifically declared the mine to be inactive, and takes the
position that it is simply idle, I find no reasonable basis
for making any distinctions between the terms "idle" and

1381

"inactive." I further conclude and find the credible evidence produced by the petitioner also establishes that the
mine has been abandoned for a period exceeding 90 days.
Accordingly, I conciude and find that the petitioner has
established both violations, and the citations ARE AFFIRMED.
History of Prior Violations
No testimony was forthcoming from the petitioner with
respect to the respondent's prior history of violations.
However, an MSHA Proposed Assessment Form 1000-179, dated
September 24, 1986, and attached to the pleadings in this
case reflects 27 prior assessed violations for 141 inspection
days during the preceding 24-months. Absent any further
explanation, I find no basis for concluding that the respondent's prior history of violations warrant any additional
increases in the civil penalties I have assessed for the
citations which have been affirmed.
Good Faith Compliance
Although the violations remain unabated and the inspector
issued section 104(b) orders after the expiration of the time
fixed for abatement, I have considered the fact that the
respondent has financial difficulties which apparently forced
him to abandon his mining operation, and the possibility that
lack of funds prevented the physical sealing of the mine. As
for the filing of the mine map, while I have some doubts that
this presented a monumental task on the part of the respondent, I have taken into consideration the fact that the respondent may have believed that compliance was only required if
the mine were permanently closed.
Negligence
The inspector found "moderate negligence" with respect
to both citations.
I agree, and I conclude that the respondent knew or should have known of the reBuirements for filing
a map and sealing the mine when it is temporarily closed or
abandoned for more than 90 days.
However, I have also considered the fact that the respondent may have believed that the
requirements of section 75.1204 and 75.1711 only applied to
mines which have been permanently closed. I conclude and
find that the violations were the resu:t of ordinary negligence by the respondent.

1382

Gravity
The inspector found that both violations were not significant and substantial, and that it was unlikely that any
injury would result. Further, the evidence establishes that
the mine in question has been non-productive for a long
period of time, that the gate is locked, and during several
visits by MSHA's inspectors, they found no one there. Under
all of these circumstances, I cannot conclude that the violations presented any particular serious hazard to miners.
Size of Business and Effect of Civil Penalty Assessments on
the Respondent's Ability to Remain in Business
The respondent is no longer actively engaged in the mining of coal, and while the 27 prior citations which were
assessed sometime during the 24-month period prior to the
issuance of the two citations on June 25, 1986, suggest some
mining activity, it would appear to me that the respondent
had a small mining operation when the mine was productive.
It seems clear to me that the respondent is no longer in
business at the mine in question. The petitioner has presented credible documentation confirming the respondent's
financial inability at this time to continue in business.
The petitioner has furnished a copy of the respondent's 1985
tax return which shows an income loss of $591,763. Petitioner
has also furnished copies of records from the United States
Bankruptcy Court for the Western District of Kentucky, dated
March 13, 1986, confirming the fact that the respondent is in
Chapter 11 bankruptcy. Under the circumstances, I have considered the respondent 1 s financial status in mitigation of the
proposed civil penalty assessments of $78 for each of the violations v and have reduced them accordingly"
Penalty Assessments
In view of the foregoing findings and conclusions, I
believe that civil penalty assessments in the amount of $20
for each of the two violations in question are appropriate
and reasonable in this caseo
ORDER
The respondent IS ORDERED to pay a civil penalty assessment in the amount of $40 for the violations in question

1383

within thirty (30) days of the date of this decision. Upon
receipt of payment by the petitioner, this case is dismis~ed.

hA~o~
Administrative Law Judge

Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Mr. Jack Anderson, President, Anlo Energy, Inc., 126 Hickory
Ridge, Houston, TX 77024 (Certified Mail)
/fb

1384 .

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 121987
CONTEST PROCEEDINGS

GREENWICH COLLIERIES,
Contestant

v.

.

SECRETARY OF LABOR,
MINE~SAFETY AND HEALTH,
ADMINISTRATION (MSHA)
Respondent

:

Doc~et No. PENN 87-62-R
Order No. 2691006; 11/26/86

Docket No. PENN 87-63-R
Order No. 2691007; 11/26/86
Docket No. PENN 87-64-R
Order No. 2691008; 11/26/86
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

.

Docket No. PENN 87-109
A.C. No. 36-02405-03664

v.
ROCHESTER & PITTSBURGH COAL
COMPANY
Respondent

.

Greenwich No. 1 Mine

DECISION
Appearances:

Before~

Joseph Crawford, Esq., Office of the Solicitor,
U.So Department of Labor, Philadelphia,
Pennsylvania for the Secretary of Labor;
Joseph Yuhas, Esq., and Joseph Kosek, Jr., Esq.
Ebensburg, Pennsylvania for Greenwich Collieries
and Rochester and Pittsburgh Coal Company.

Judge Melick

These consolidated cases are before me under Section 105(d)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
Section 801 et~, the "Act 11 , to challenge three withdrawal
orders issued by the Secretary of Labor under Section 104(d)(2)
of the Act and for review of civil penalties proposed by the
Secretary for the violations alleged therein.
At hearing the Secretary filed a Motion for an Order
Approving Settlement with respect to two of the orders at issue,
Order Nos. 2691006 and 2691008, proposing a reduction in
penalties from $1,500.00 to $1,200.00. I have considered the
representations and documentation submitted in connection with

1385

the motion and I conclude that the proff erred settlement is
appropriate under the criteria set forth in Section llO(i) af the
Act. The motion is accordingly granted. In light of the
settlement the mine operator requested to withdraw its contests
of the same orders. The request is granted and Contest
Proceedings Docket Nos. PENN 87-62-R and PENN 87-64-R are
dismissed.
The remaining order at issue, No. 2691007, charges a
"significant and substantial" violation of the standard at 30
C.F.R. § 75.202 and states as foliows:
"Loose not adequately supported roof was present in the belt
entry in the D8-l active working section 50 ft. outby spad
12106. A cutter extended from the L-1 entry through the
cross cut and across the belt entry. The roof in the belt
entry was broke [sic] and loose some of which previously
fell out. The roof in the L-1 entry was caving. Torque
tests of the bolts in the belt entry indicated that some had
bled off and some were loading up. The area was bolted with
four foot conventional bolts. This area was pre-shifted by
James Hartzfeld on the 12:01 to 8:00 a.m. shift."
The cited standard requires that "loose roof and overhanging
or loose faces and ribs shall be taken down or supported. 11
The evidence shows that Samuel Brunatti an inspector for the
Federal Mine Safety and Health Administration (MSHA), was
inspecting the D8-l section of the subject mine in the early
morning of November 26, 1986, when he discovered that some roof
in the area of the L-1 entry had fallen from a "cutter".
(See
Exhibit No. l)o As described by Brunatti a "cutter" is a visual
break in the roof. In this case the "cutter" passed from the
roof of the L-1 entry through a crosscut and across the roof of
the belt entry. Some rock had fallen out of the cutter in the
belt entry. In Brunatti's presence the union escort then
"torque tested" approximately ten of the roof bolts around the
11
cutter" in the belt entry
As he reported to Brunatti some of
the bolts had "bled off" and were taking no pressure at all while
others were "overloaded"o Brunatti observed that the roof had
also broken off from the plates around 3 or 4 ·Jf these suspect
bolts.
0

Donald Sewalish, the day shift section foreman on the D8-l
section on November 26, also observed these roof conditions at
the time of the inspection. He agreed that the roof had indeed
caved in the L-1 entry, that rock had fallen from the roof of the
belt entry and that additional roof support was needed in the
belt entry. Sewalish directed his crew to set supplemental posts
to support the roof around the "cutter" in the belt entry.

1386

Within the framework of this essentially undisputed evidence
it is clear that the violation is proven as charged.
It is
undisputed that loose and unsupported roof was found hanging in
the "cutter" in the belt entry and a significant number of roof
bolts were not providing any support in the area. The testimony
of Inspector Brunatti that fatal injuries were also likely for
workers passing beneath the unsupported "cutter" is also
essentially undisputed.
Brunatti observed that the cited area
was in a retreat mining section thereby placing additional stress
and pressure on the subject roof.
Brunatti also observed that
the mobile bridge operator would be expected to travel beneath
the danger area during the course of his workshift. Within this
framework I find that the violation was indeed of high grarity
and "significant and substantial". Secretary v. Mathies Coal
Company, 6 FMSHRC 1 (1984).
I do not however find that the Secretary has met his burden
of proving that the violation was the result of the
"unwarrantable failure" of the operator to comply with the cited
mandatory standard.
Ziegler Coal Corporation, 7 IBMA 280 (1977);
United States Steel Corporation, 6 FMSHRC 1423 <1984).
Inspector
Brunatti in support of his finding of "unwarrantable failure"
relied upon unwritten hearsay recollections of a statement by a
miner.of uncertain identity to the effect that the cited "cutter"
had been "working" the' day before.
Brunatti also relied on his
recollection of the absence of roof material from the "cutter"
in the belt entry leading to the conclusion that debris had
previously been removed.
Brunatti concluded that the materials
must have been removed on a prior shift because the belt was not
operating at the time of his inspection and other unidentified
miners reported that they had not loaded any rock material on
that shifto Thusr according to Brunattiy the operator must have
been aware of the bad roof at least since the previous shift.
On the other hand I find the testimony of Frederick Bender,
a union employee who had worked on the preceeding shift (the
midnight to s~oo a.mo or third shift) in the D8-l section under
James Hartzfeld to be particularly credible. Bender saw no
evidence that the "cutter" had been working during this shift and
testified that the condition of the "cutter" had not changed
since the 24th.
Bender found that the ~oaf around the "cutter"
had been solid when he checked it at the beginning of his shift.
Bender further testified that when he left D8-l section around
7~15 a.m. on the 26th the roof was neither loose nor working.
James Hartzfeld, the section foreman on that shift,
testified that he performed an on-shift examination on November
26th, covering the area of the "cutter" and found conditions to
be "normal". Hartzfeld further testified that no one on his crew

1387

reported any dangerous conditions in the area. Finally Hartzfeld
testified that he completed a pre-shift examination between-5:00
a.m. and 7:00 a.m. on November 26th and during this exam had
passed through the cross-cut in which the "cutter" existed. He
did not find any abnormal conditions at that time.
Donald Sewalish was, as previously noted, the D8-l section
foreman on the 8:00 a.m. - 4:00 p.m. day shift. He had not yet
completed his pre~shif t examination of the face areas when he met
Inspector Brunatti near the "cutter" where some rock had fallen.
Brunatti had not yet examined the area in L-1 entry.where the
roof had caved. He and Brunatti then discovered that problem
together. Sewalish was in the same area on November 25th
performing both a pre-shift and on-shift examination and found no
unusual roof problems. Moreover none of his work crew complained
about roof conditions that day.
Within this framework of evidence I am constrained to find
that the roof fall in the belt entry at the location of the
"cutter 11 had occurred sometime after the preshift examination
performed at the end of the third shift but before the
commencement of the day shift and the discovery of the fall by
Brunatti. Under these circumstances I cannot attribute
significant negligence or determine that the violation was due to
the "unwarrantable failure" of the operator to comply with the
standard. Accordingly the order at bar must be modified to a
citation under Section 104(a) of the Act.
In determining the appropriate penalty in this case I have
also considered that the operator is of moderate size and has a
significant history of violations. I also observe that the
violation was abated within the limits prescribed by the
Secretary.
ORDER
Order No. 2691006 is affirmed with a civil penalty of $700.
Order No. 2691008 is affirmed with a civil penalty of $500.
Order No. 2691007 is modified to a "significant and substantial~
citation under section 104(a) of the Act with a civil penalty of
$200. The civil penalties are to be paid within 30 days of the
date of this decision. Contest Proceedings Docket Nos. PENN
87-62-R and PENN 87-64-R are dismissed. Docket No. PENN 87-63-R
is granted to the extent that Order No. 2691007 is modified to a
"significant and substantial" citation under Section 104(a) of
the Act.

Law Judge
Distribution:
Joseph T. Crawford, Esq., Office of he Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Joseph T. Kosek, Jr. Esq., Greenwich Collieries, P.O. Box 367,
Ebensburg, PA 15931 (Certified Mail)

npt

1389

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth .FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 121987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 86-133-M
A.C. No. 15-00034-05512

v.
Docket No. KENT 86-134-M
A.C. No. 15-00034-05514

GREENVILLE QUARRIES,
INCORPORATED,
Respondent

Docket No. KENT 86-155-M
A.C. No. 15-00034-05516
Greenville Quarry
DECISIONS

Appearances~

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville,
Tennessee, for the Petitioner;
Brent Yonts, Esq., Greenville, Kentucky, for
the Respondent.

Before~

Judge Koutras
Statement of the Proceedings

These civil penalty proceedings concern proposals for
assessment of civil penalties filed by the petitioner against
the respondent pursuant to section llO(a) of the Federal Mine
Safety and Health Act of 1977u 30 U.S.C. ~ 820(a)" The
itioner seeks civil penalty assessme~ts for seven alleged
violations of certain mandatory safety standards found in
Part 56, Title 30? Code of Federal Regulations" The respondent filed timely answers and contests, and hearings were
held in Owensboro, Kentucky. The respondent filed posthearing
arguments 1 but the petitioner did not.
I have considered
these arguments in the course of these decisions, and I have
also considered the oral arguments made by the parties on the
record during the course of the hearings.

1390

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.l et seq.
Issues

The primary issues presented are (1) whether the conditions or practices cited by the inspectors constitute violations of the cited mandatory standard, and (2) the appropriate
civil penalties to be assessed for the violations, taking into
account the statutory civil penalty criteria found in section
llO(i) of the Act. Additional issues raised by the parties
are disposed of in the course of these decisions.
The parties stipulated to the following:
1. The ·respondent is a Kentucky Corporation incorporated on May 27, 1948, and it owns
and operates a quarry and mill located on State
Highway 171 in Muhlenberg County, Kentucky.
2. The respondent produces crushed and
broken limestone for sale in interstate
commerce and is subject to MSHA's jurisdiction,
as well as the Commission's Administrative Law
Judgeso
3o The respondent averages a production
of 650,000 to one million tons of crushed limestone per year at its quarry and mill, and it
is a medium class operation.

4
The respondent employs 30 persons at
its quarry and millv working one shiftv
8 hours per dayu and 5 days per week.
So
Federal Metal/Nonmetal Inspector Eric
Shanholtz, a duly authorized representative
of the Secretary of Labor, conducted a regular
inspection of the Greenville Quarry and Mill
from January 7, 1986 to January 9, 1986.

6. The following vehicles were in operation at the Greenville Quarry and Mill from
January 7, 1986 to January 9, 1986:

1391

one
two
two
two
one

275 B Michigan Loader
( 2) 475 B Michigan Loaders
( 2) 35 ton Euclid Pit Haul trucks
(2) 20 ton Plant Stockpile Haul trucks
Cl) Powder truck

( 1)

7. The Euclid Pit Haul trucks in operation in January and February, 1986, were
Euclid Model R35 trucks. These trucks had
been in operation for several years.
8. The respondent's history of prior
violations for the 2-year period prior to
January, 1986, is reflected in an MSHA
computer print-out which has been made a part
of the record in this case (exhibit P-3).
Procedural Ruling
At the hearing, respondent's counsel ro0ved for a continuance on the ground that he was retained by the respondent on
Thursday, May 14, 1987, and that it was difficult for him to
prepare for the hearing on such short notice. Counsel stated
that he mailed me a letter requesting a continuance, and that
he also spoke with my secretary on Friday, May 15, 1987, concerning a continuance.
The parties were informed that since I was on leave
status on Friday, May 15, 1987, I was unaware of the letter
requesting a continuance until the morning of the hearing.
After consideration of the request, it was denied from the
bench (Tro 13)o Respondent was reminded of the fact that the
original notice of hearings in these cases was issued on
January 8v 1987v and that the cases were scheduled to be
heard on April 7-8, 1987v but were continued at the request
of the petitioner until May 19-20, 1987.
In my view, the
respondent had more than ample time to obtain counsel if it
so desired, and I concluded that its request for continuance
was untimelyo
The issues presented in these cases are not that difficult. Respondent's vice-president, Mr. John Stovall, who
represented the respondent until the retention of counself
appeared to be thoroughly familiar with all of the citations,
and he was present and testified at the hearing on the respondent is behalf.
In addition, the record reflects that
Mr. Sto,1all discussed some of the citations with MSHA's
district supervisor, and had previously attempted to settle
these cases with MSHA.

1392

Counsel's letter requesting a continuance reflects that
he received the respondent's record on Thursday, May 14,
1987, including copies of the petitioner's hearing exhibits.
Although no witness list was included, none was required by
my pre-trial notice. However, petitioner' witnesses were
identified at the hearing, and the respondent's counsel had
ample opportunity to cross-examine them. Although the petitioner presented an "expert witness" who was apparently not
previously known to the respondent, his testimony was not
critical or pivotal to the petitioner's case, and I cannot
conclude that the respondent has been prejudiced by the petitio~er' s failure to disclose the identity of its expert
witness until the morning of the hearing. Further, I take
note of the fact that the respondent failed to avail itself
of any of the Commission's pretrial discovery procedures. I
also take note of the fact that the respondent's answers
filed in these proceedings suggest that the respondent's
principal concern was its belief that MSHA's proposed civil
penalties were excessive and unreasonable, and its offer to
settle the violations for 50 percent of the assessments was
rejected by the petitioner's counsel.
Discussion
DOCKET NO. KENT 86-133-M
Section 104(a) "S&S" Citation No. 2657368, issued on
January 7, 1986, cites a violation of 30 C.F.R. § 56.12016,
and the cited condition or practice is described as follows:
An safer established lock-out procedure
had not been established at the Greenville
Quarryo The present procedure was to simply
turn off the equipment and shut the door to
the switch-house. The equipment could at anytime be energized while being worked on. A
procedure shall be established to physically
lock-out the equiprnento
MSHA Inspector Eric Shanholtz testified as to his education, experienceu and background, including a B.A. degree in
mine safetyv and an M.So degree in safety from the Marshall
University, Huntington, West Virginia. He identified
exhibits P-1 and P-2 as sketches which he made of the respondent 1 s Greenville Quarry and Mill property. He also identified exhibit P-4 as a series of photographs which are

1393

representative of the plant area, the terrain, and the roadways, and he described the areas shown in the photographs
(Tr. 19-30).
Inspector Shanholtz confirmed that he issued the citation
after finding that the quarry had no established lockout
procedure for electrical equipment. He stated that quarry
superintendent Burdette Fox advised him that the procedure
used at that time was to simply turn off the equipment and
shut the door to the switch house (Tr. 31). Mr. Shanholtz
stated that during his inspection of January 7, 1986, no locks
were available or shown to him, and as far as he knew no provisions were made to use locks. The switch house contained
the electrical switch gear for the plant area, and it also
contained a partitioned-off control booth area from which the
plant was operated by means of "push button starts." The
switching gear consisted of standard electrical "square D"
manual switches (Tr. 32-34).
Mr. Shanholtz stated that when he returned to the mine
on February 26, 1986, on a follow-up inspection, he observed
an electrician working on some electrical cables by the
crusher area. The system being worked on was a 480 volt
system, and no locks were being used. The electrician
admitted that he had not locked out the equipment, and
Mr. Shanholtz stated that he personally observed the system
switches, and while there was a lock lying on top of the
electrical switch box which would fit the box, the lock was
not used to lock out the switch box (Tr. 35, 37). Under
these circumstances, he issued a section 104(b) withdrawal
orderu Noo 2657191, and petitioner's counsel confirmed that
he did so because of the failure by the respondent to timely
abate the previously issued citation of January 7, 1986 (Tro
36)o
Mro Shanholtz was of the opinion that it was highly
likely that the failure to have a lock-out procedure or to
lock out the equipment would result in an accidento His opinion was based on the fact that there were other employees in
the area and the electrical switch was not locked outo With
480 bolts, one person would be exposed to a fatal injury or
accident (Tro 38). Mr. Shanholtz stated further that he was
aware of one accident which occurred after the citation was
issued, during the summer of 1986, when the superintendent
was working on some electrical switches and came into contact
with some energized switch components and the resulting flash
or arc caused burns to his face and hands. This incident
involved the same switch house (Tr. 39).

1394

On cross-examination, the inspector confirmed that the
power source to the switch house is from a nearby pole. In
response to a question as to whether or not he had determined
that the main power disconnect at the power pole was disconnected, during his inspections of January 7 and February 26,
the inspector stated that he assumed that it was not because
had the power been disconnected at the power center, it would
have shut down the entire plant, and that did not happen (Tr.
44). The individual who operated the switches in the switch
house on February 26, was not the same person doing the
electrical work, nor was he the person supervising the work
(Tr. 44).
The inspector testified that while there are two switch
houses on the property, containing a total of 30 switches,
his citation addressed the switch house at the plant area
which contains 15 switches. He confirmed that he issued the
citation because mine management did not have an established
procedure for locking out electrical equipment or circuits
while they were being worked on, and not because the 15
switches in the switch house in question did not have locks
(Tr. 48).
He further explained his reasons for issuing the
citation as follows at Tr. 51-52:
THE WITNESS: The citation was issued because
there was no procedures provided to physically
lock out the equipment. There had been work
done in the past. As with any quarry, there
will be downtime and that downtime encompasses
removing motors, taking -- climbing down into
crushing areas.
And you have to understand that they have to
reasonably show me a way that they are physically lockout this equipment as they work on
it. At the time this citation was issued, no,
there was no actual work being done that would
require the equipment to be locked out.
But in the same sense, you rely on your experience, that they take out these motors. They
replace them as they burn up, as they go.
They change screens in the screening equipment.
Theyvre down in these crushing areas.
It's a
procedure that a good, safe manager would provide, that as they work on this equipment,
that it is going to be locked out.

1395

Now, I asked him at that time if they had any
I was told,
lockout procedure or any locks.
no, they didn't.
As a matter of fact, they
had to go to town and buy them.
Mr. Shanholtz could not recall how much time he gave the
respondent for abatement of the citation, but he indicated
that he usually fixes less than a week as the abatement time
on citations such as the one in question (Tr. 53).
He confirmed that the electrical equipment being worked on by the
electrician on February 26, was not energized, and while
locks were near the switches, they were not used to lock out
the switch.
He stated that he spoke with the electrician and
the control room operator.
However, the control room operator was in the control room and not with the electrician who
was doing the work, and while the control room operator could
not see the electrician from the switch house control room,
he was aware that the electrician was doing some work (Tr.
60) •

Mr. Shanholtz stated that he abated the order after the
switch was locked out, and after a lockout procedure was
established in writing and the employees were instructed in
its use (Tr. 59-61).
However, when he issued the citation on
January 7, he spoke with several employees who worked on the
equipment, and they had no knowledge about any lockout
procedures (Tr. 61).
The employees were aware of a procedure
for de-energizing the power source by turning off electrical
equipment which was being worked on, and this procedure was
in effect (Tr. 62).
Mr. Shanholtz stated that MSHA "doesn't
recognize simply throwing a switch as a safe procedure" (Tr.
63)"
He reiterated that when he spoke with superintendent
Burdette Fox on January 6v Mr. Fox advised him that they had
no locks to physically lock out the switches and simply shut
the door to the switch house (Tr. 65)0
Mr. Shanholtz stated that he observed a large number of
burned out motors in the yard when he was at the mine on
January 7y and he believed that they were from electrical
equipment in the switch house.
Based on this, he assumed
that since no lock-out procedures were established that work
on these motors had been conducted prior to January 7 without
locking out the electrical equipment (Tr. 67-68).
Mr. Shanholtz stated that a lock would add to the safety
of the equipment if it de-energized because it would prevent
the equipment from being energized or turned on electrically

1396

or mechanically. When asked what would happen if the equipment were turned on while someone was working on it, he
responded as follows (Tr. 70):
A. Essentially the same thing that happened
in our last fatality in the Southeast
District, that a person came by and noticed
the crusher wasn't on.
It wasn't locked out.
He turned it on and it crushed the guy that
was inside the crusher.
As long as you have people who are in
that general area of that electrical switch,
there is a potential that somebody is going to
turn on that piece of equipmento
Q.
And I believe you~ve already testified you
saw employees in the area of that electrical
equipment

A.

Yes.

Q.

-- on January 7th.

A.

Yes.

Q.
And in February when you issued the (B)
order.
A.

Yes.

John Stovall, respondent's vice-president and general
manager testified that the mine in question is a union mine
which has been represented by the United Steel Workers, and
that a three-person mine safety committee composed of two
union representative and one management representative has
been functioning since a safety committee clause was added to
the contract approximately 15 years ago. He stated that the
safety committee chairman has always accompanied MSHA inspectors during their inspectionsu and that this was the case
during January, February, and March, 19860 He also stated
that mine procedure calls for the safety committee to discuss
any safety problems with their supervisors, and if they
cannot be resolved at that level, he was to be personally
contacted (Tr. 136-139). Mr. Stovall also stated that he has
a good working relationship with all of his employees, that
he knows them all by name, and in the event they wish to
speak with on the job they may do so by "flagging him down"
(Tr. 140).

1397

With regard to the citation for failure to have an
electrical equipment lock-out procedure in place, Mr. Stovall
stated that prior to January, 1986, he had no electricians on
the mine payroll and all electrical work was done by contractors. However, since February, 1986, a certified electrician
was hired and he is now on the payroll (Tr. 148). Mr. Stovall
stated that there have never been any electrical fatalities at
the mine, and that prior to January, 1986, no one ever
reported to him that any electrical equipment was not turned
off while it was being worked on. He confirmed that the then
existing procedure when work was to be performed on any equipment was to disconnect the switch in the switch house. If an
electrical problem existed, the outside electrician would
disconnect the switch himself and then proceed to do the work.
Since the electrician was a certified electrical contractor,
Mr. Stovall assumed that "the man knew what the rules of the
game were and did what was necessary to protect himself" (Tr.
149).
With regard to the burned out motors observed by the
inspector, Mr. Stovall stated that they did not all come from
his operation, and that some were either purchased from other
operators, or obtained from some of his other operations at
the plant site (Tr. 150).
Mr. Stovall stated that he had problems in January, 1986,
because his equipment superintendent Don Joines suffered a
heart attack and was off the job for about 5 months, and he
was not on the job during the February, 1986, compliance
inspectiono He also stated that the citations which were
issued in January were discussed with the inspector and
Mr" Joines and crushing foreman Burdette Fox, and not with himo
He discussed them with the inspector during his subsequent
inspection in February 26 (Tr. 152).
Mr. Stovall stated that after the citation was issued,
he immediately purchased locks 7 and the four or five people
who had the ability and skills to perform electrical work
were told to use the locks. The locks were available and
"laying there in the switch house" in February, and he had no
idea why they were not being used. He reiterated that the
electrician and switch house operator were told to use them
(Tr. 153). He confirmed that the prior oral instructions to
use the locks was reduced to writing to abate the violation,
and that this was accomplished by typing a two-sentence memorandum advising personnel to use the locks when they worked
on electrical equipment, and the memorandum was taped to the
wall of the switch house (Tr. 153).

1398

With regard to the burns suffered by Mr. Fox, Mr. Stovall
stated that his injuries had nothing to do with the lack of a
lock-out since the injury "wasn't past the switch" and "he was
injured behind the switch when the electricity in the box
itself arced and burned his hands." Mr. Stovall was of the
opinion that any lock would be "absolutely useless" in that
incident. Mr. Stovall stated that at no time during prior
inspections was he ever told that the lock-out procedures were
inadequate (Tr. 154).
On cross-examination, Mr. Stovall stated that the work
being performed by Mr. Fox at the time of his injury was not
work typically performed by him, and that the work should
have been performed by someone else because it was union
classified work. Mr. Stovall identified the individuals who
were told to use locks as Mr. Fox, the secondary plant operator who "is the guy that pushes the buttons up there," Tim
Rogers, an electrician, and two welders who sometimes
assisted but did not do electrical work. Mr. Stovall stated
that all of these individuals acknowledged to him that they
were aware of the fact that locks were provided in the switch
house.
He confi~med that the secondary crusher operator, and
others in similar jobs, would have reason to turn on and off
electrical equipment in order to perform mechanical work (Tr.
155-156).
Mr. Stovall confirmed that sometime in 1985, the secondary crusher operator was involved in an electrical accident
at the plant, and while he was not sure, he indicated that
the individual suffered burns to his hands similar to the
incident involving Mr. Fox (Tro 156)0
Section 104{a) Citation Noo 2657373u issued on January Bv
1986, cites a violation of 30 C.F.R. § 56.9003, and the cited
condition or practice is described as follows:
The Michigan 275 front-end loader had
several defects which affect the safe operation of the loader1 Cl) the front windshield
was cracked and broken which affect the operator's visiono
(2) The back-up alarm provided on the loader was not functioning? the
view to the rear was obstructed, (3) the
loader did not have an operable emergency
brake. The brake would not function when
tested, (4) the primary braking system was
slow to stop the loader when tested, in an
emergency condition the operator might not be

1399

able to stop in time, (5) the loader was not
provided with a fire extinguisher.
Inspector Shanholtz stated that he issued the citation
after finding that the front-end loader in question had
"quite a few defects that affected safety." He stated that
the front windshield was cracked, broken, and shattered so
much that it would impair the operator's vision.
He determined this by leaning into the operator's cab and looking
through the windshield (Tr. 75).
He also determined that the
backup alarm was not functioning in that when the operator
put the loader in reverse, the alarm would not come on (Tr.
77).
He also determined that the loader emergency brake was
inoperable.
He had the operator test the lever operated hand
emergency brake by applying it and then putting the loader in
gear, and the brake would not stop the loader (Tr. 77).
He
also determined that the primary braking system on the loader
"was slow" and that it took "more than the usual length of
area to stop the loader." He had the operator test the
brakes on a flat surface by putting it in both forward and
reverse gears, and in each case "the unit was slow to stop"
(Tr. 78).
He also determined that the loader did not have a
fire extinguisher (Tr. 78).
Mr. Shanholtz stated that the loader was operated
throughout the mine property in the stockpile area, around
the jaw crusher at the primary plant, as well.as at the
secondary plant area.
The loader was also required to cross
a state highway separating the primary plant area from the
secondary plant area, and he observed the loader being used
in both areas (Tr. 78-79). He stated that the loader was
used to load customer trucks at both plantsv and it was used
at the primary crushing area and the stockpile.
He described
the traffic on the highway on the day of his inspection as
"light to medium," and the traffic around the other plant
areas where the loader operated as "quite a bit" (Tr. 79).
Except for one curved road which turns at the jaw crusherv
the loader operatorus visibility would not be limited by the
road conditions at the other locations where it travelled
{Tr. 80-81)0
Mr. Shanholtz stated that when he returned to the mine
on February 26, 1986 1 he determined that the loader had no
service brakes.
However, the windshield, emergency brake,
and the back-up alarm had been repaired, and a fire extinguisher had been provided (Tr. 83).
He stated that sometime
between January 7, when he first issued the citation, and his
return on February 26, the primary brakes had failed.
He
observed the loader in operation on February 26, loading

1400

trucks at the riprap plant on the primary side of the highway.
He believed that repairs were made by installing a new head
on the braking system air compressor, and he further believed
that this accounted for the weakness of the braking system
when he first inspected the loader, and for the total loss of
brakes when he returned (Tr. 84).
On cross-examination, Mr. Shanholtz stated that it would
take the loader approximately 50 feet before it would stop
when he had the operator test the brakes on January 7. He
also indicated that the loader worked 11 all over the plant,
wherever it was needed," and not just on flat surfaces (Tr.
87-88). He had no knowledge that the state nighway departmen~ had issued a permit allowing the loader to cross the
state highway at the crossover in question, and he acknowledged that a sign was posted at that location warning of
equipment crossing the road (Tr. 89). He also indicated that
during the general operation of any loader, the bucket is
raised or elevated off the ground to allow free movement, and
that the raising of the bucket does "prevent vision of what
is out there" (Tr. 89-90}. Mr. Shanholtz stated that while
the bucket on the loader in question was not completely up in
the airv it is raised enough so that the view directly in
front of the loader is obstructed (Tr. 90). He did not know
whether the raised bucket would be contrary to or consistent
with the manufacturer's recommendations for loader travel
with a loaded bucket (Tr. 90).
Mr. Shanholtz stated that the loader operator who was
operating the loader on February 26, when he next returned to
the mine advised him that nothing had been done to repair the
brakes since he first issued the citation on January 7 7 and
this is what prompted him to issue a section 104(b) order
(Tro 93)o Mro Shanholtz stated that the operator told him
that he had verbally reported the fact that the loader had no
brakes on February 25, the day before his return to the mine,
and that his report was made to the acting maintenance superintendent Tom Nelson (Tro 94, 96)o Mr" Shanholtz confirmed
that the gist of the citation which he issued on January 7,
lies in the fact that the loader had inadequate brakes which
would not completely stop it, and a totally inoperative hand
brake (Tro 97)o
Mr. Stovall stated that the cited front-end loader was
used to load "over-the-road trucks out of the stockpile,
trucks that haul up and down the public highways." These
trucks were used by commercial purchasers of rock, and he
estimated that the loader would be used to load 100 trucks a
day. At no time prior to January 6, 1986, did he ever receive

1401

any reports that the loader was running into any trucks, and
no supervisor or the safety committee ever report to him that
there were problems with the brakes (Tr. 162). Mr. Stovall
confirmed that he has a state permit to cross highway 171 with
his equipment, that there are three designated crossings, and
warning signs are posted north and south of the highway warning motorists of equipment crossing the highway (Tr. 163). He
stated that the highway leads mainly to the quarry, that it is
not highly travelled, and he estimated that three or four cars
an hour may pass the property on the highway (Tr. 164).
Mr. Stovall described the haul roads and entrances and
exists to the mine property, and he estimated that from the
two north crossing, one can see traffic for approximately a
half mile up the highway, and from the south crossing, one can
see for a quarter of a mile (Tr. 165). He confirmed that the
loader crosses the road, but that its operation is limited to
the stockpile area loading material out of the stockpile, and
it does not operate throughout the quarry. When the loader
travels or crosses the road, the bucket is approximately
6 inches or a foot off the ground, or just high enough to
clear the ground, and if it were in the air it would be top
heavy. He has operated a loader, and while seated high in the
cab over the bucket with the bucket raised as described, "you
can absolutely see everything in front of the bucket." He has
never had a moving vehicle accident at the mine (Tr. 166-167).
Mr. Stovall stated that he first learned that the loader
brakes had totally failed in February when he went to the
quarry and met the inspectoro During the January inspection,
he learned that the loader had been cited for "slow brakes"
and the lack of an emergency brakeo Howeverv he believed
that the emergency brake had been repaired and the brakes
adjusted prior to February 26~ and while he assumed that the
loader stopped quicker after the brake adjustment, he did not
personally test brakes, but believed that attention was given
to the braking system after the January inspection, and some
of the work may have been done before Mro Joines had his
heart attack (Tro 168)0 Prior to the February inspection, a
compressor head which generated air and controlled the
braking system had blown and it was promptly replaced (Tr.
169)0

With regard to the inspectorus assertion that he was
told that the brake condition had been reported a day before
the February 26 inspection, Mr. Stovall stated that he could
not confirm thiso He stated that he spoke with two mechanic's
helpers who did not admit that the loader operator had
reported the lack of brakes and simply got into the loader and

1402

started work. Mr. Stovall stated that "the first time we knew
that he had no brakes was when the inspector stopped him and
tested him" and shut the machine down. Mr. Stovall denied
that anyone told the loader operator that he had to operate
the loader, and stated that two spare machines were available
that day. The safety committee had not reported the condition
CTr. 168-169).
On cross-examination, Mr. Stovall confirmed that the
safety committee has the authority to shut a piece of equipment down if it believes it constitutes an imminent danger.
To his knowledge, this has never been done (Tr. 170). He
conceded that the loader could also have been operating in
the area of the riprap plant since that is a stockpile area,
and he confirmed that there are 12 or 14 stockpiles of different sized stones at difference locations at the mine (Tr.
171). Mr. Stovall stated that he learned about the brakes
being repaired on the loader after the January inspection
after reviewing the citation which was sent to his office by
the scaleman after it was given to him by Mr. Joines and
Mr. Fox (Tr. 174). Mr. Stovall could not recall any posted
speed limit sign~ on the mine property (Tr. 175).
Donald Joines, respondent's equipment superintendent and
supervisory mechanic, stated that his responsibilities
include the maintenance of all equipment at the mine site,
but do not include anything connected with the electrical
operation of the plant. He confirmed that until his heart
problem on February 8, 1986, he helped do the maintenance
work in addition to his supervisory work, and since that time
vv I
just oversee now" (Tr" 191-193).
Mr. Joines stated that prior to January 8, 1986, no one
reported any problems with the emergency brake or primary
braking system on the Michigan 275 end loader, and no report
was made that the loader was not stopping while it loaded
truckso He was not aware of any customer complaints that the
loader had ever run into any trucks, nor was he aware of any
damage claims in this regard. Mro Joines confirmed that he
was not with the inspector when he tested the loader, did not
observe him test it, and he did not know how slow it stopped
(Tr. 203)0 After the inspection, parts were ordered to
repair the emergency brake, and new pads were installed and
the brake was adjusted. The primary brakes were adjusted and
cleaned up, and he estimated that repairs were completed
within 3 or 4 days after the citation was issued. The brakes
were working before he left work because of his heart
problem, and he stated that they failed after this time

1403

because he tested them to make sure tha loader stopped (Tr.
204-205).
Mr. Joines stated that while the loader is loading from
the stockpile, the operator can see over and through the
bucket as it is raised and lowered, and that while travelling
for a distance, such as across the state highway, the bucket
would be almost to the ground so as to allow the operator to
see in front of him, and the loaders are never operated with
the buckets raised in such a position to obstruct the operator 1 s vision (Tr. 206).
Mr. Joines stated that the terrain over which the loader
operated was virtually level, although there are "a couple of
hills, small grades." Other than the trucks being loaded,
there are no other vehicles in the area where the loader is
loading, and normally, other than a supervisor, people would
not be walking around where the loader is loading. The
operator can see approximately one-half a mile down the state
highway at the first crossing, and a little less at the other
crossing.
In the event of a total brake failure, the operator would "slap that bucket to the ground" to stop it, and
it would stop "so fast it will throw you out of the cab. 11
This would be the case while going forward or backward with
the loader, and if the bucket were loaded, it would stop
faster (Tr. 206-207).
On cross-examination, Mr. Joines stated that dropping the
bucket to stop a loader is not a permissible alternative to
brakes, but if the brakes completely fail that may be the only
reasonable alternative (Tr. 208). Mro Joines agreed that the
loader may load 100 trucks over a normal 8-hour work shiftv
and that the loader may cross the state highway 20 to 25 times
a day (Tr. 209)c He confirmed that the air compressor head is
constructed of aluminum and one cannot predict when one will
fail and "it just happened" (Tr. 210).
Section 104(a) "S&S" Citation No. 2657377, issued on
January 8, 1986v cites a violation of 30 C.F.R. § 56.900lv
and the cited condition or practice is described as follows:
"An equipment inspection, check-off list was not being
utilized at the Greenville Quarry. Equipment operators have
known of defects on equipment without reporting them. The
inspection list shall be kept for 6 months."
Inspector Shanholtz confirmed that he issued the citation
after determining that equipment operators were not utilizing
any equipment checkoff lists to report equipment defects.

1404

Mr. Shanholtz stated that during the course of regular inspections he had found a lot of equipment defects in the maintenance of the respondent's rolling stock which had not been
reported, and he gave the respondent until January 21st to
initiate a procedure to insure that such lists were made available to the equipment operators and used to report defects.
Mr. Shanholtz stated further that section 56.9001 requires
that such records recording defects be kept on file at the
mine office for a period of 6 months. When he asked to review
the records, he found that none were on file at the office,
and none were filled out and turned in by the operators (Tr.
98).
Mr. Shanholtz stated that no one advised him of the existence of any union safety committee, and he saw no evidence
of any union safety reporting procedure in existence (Tr. 99).
He stated that he informed the respondent's representatives
Donald Joines, Tom Nelson, and Burdette Fox that he was issuing the citation because of the lack of checkoff lists. At
that time, Mr. Joines advised him that he had the lists, and
he opened a cabinet next to his desk and Mr. Shanholtz
observed "several stacks of unused checkoff lists" (Tr. 100).
Mr. Shanholtz stated that when he returned to the mine
on February 26, he found that the checkoff lists were not
being used and that the respondent had not instructed the
employees in their use, and this prompted him to issue a section 104(b) order for noncompliance (Tr. 100). Mr. Shanholtz
confirmed that he found reportable defects affecting safety
on both January 8, and February 26, which should have been
found during the inspection of the equipmentv but that no
reports had been filed.
He stated that no one from management told him of any existing procedure for reporting any
safety defects (Tro 100)0
Mr. Shanholtz stated that his finding that it was "reasonably likely" that a fatality would result from the lack of
a reporting procedure was based on the fact that he was finding a large amount of equipment defects, and had the checkoff
lists been utilized, it was his belief that many of these
defects would have been corrected. He stated that the equipment operators were not supplied with the lists, nor were
they instructed in their usev and he believed that such
instructions should be a part of any checkoff list procedure
(Tr. 101). Mr. Shanholtz stated that even if the respondent
supplied the lists to the equipment operators, the fact that
they were not used would still prompt him to issue a citation
for a violation of section 56.9001 (Tr. 102). Mr. Shanholtz
believed that the lists were not utilized because equipment

1405

operators were aware of defects on equipment and did not
report them (Tr. 104-105).
On cross-examination, Mr. Shanholtz was asked whether or
not he made any inquiry of the equipment superintendent or
anyone else in the mine off ice as to what had been reported
to them and what was done about it. His response was as
follows at (Tr. 106):

A.
I talked to just about all of the operators on that property, of mobile equipment.
And I was informed by them that these defects
had existed for a long time, that they were
told to operate the equipment or else.
Mr. Shanholtz stated that he would have accepted any
informal written record of equipment being checked and
defects being reported (Tr. 110). He stated further that he
asked maintenance superintendent Donald Joines whether or not
any reporting system or records were being kept, and
Mr. Joines simply opened a cabinet door and showed him the
supply of checkoff lists, but he did not produce any list
which had been turned in (Tr. 111). Mr. Shanholtz suggested
that the equipment operators did not report equipment defects
because they were intimidated (Tr. 114).
Mr. Shanholtz confirmed that he abated the order after
the respondent posted written procedures instructing equipment operators as to the procedures for the use of the
checkoff lists (Tr. 114). He confirmed that the lists were
being used (Tro 116)0 He also confirmed that the respondent
was previously cited in 1985 for not having any checkoff
listsu and that was the reason why it had them at the office
(Tro 116)0
Mr. Stovall described the equipment defects reporting
procedure in place at the time of the January inspection as
follows (Tro 175-176)~
Ao Every employee on the job knew that Don
Joines was the equipment superintendent and he
was totally in charge of the equipment. Any
equipment defects were reported by these
employees to Don Joines.
Q.

Were there, in fact, reports?

A.

Yes.

1406

Q.

How were those reports logged?

A.
Don would note the reports himself on his
caterpillar calendar, or whatever it was, as
they were reported to him.

Q.

A calendar hanging on the wall
is that
what you're speaking of -- or on a desk or
someplace?

A.
I think it was his desk calendar.
a desk calendar.

It was

Q.

Then would safety committee people report
this or any employee report this, or how was
it reported?

A.
It was reported verbally by the safety
committee or the individual employees. And,
of course, being around myself, too, I have
discussed -- not what I would call equipment
-- necessarily safety, but maybe a EUC.
Engine doesn't have enough power. The operator miqht tell me, "I need more power out of
his engine." and I ' l l say something to Don
about it.
But it's all verbal though.
Q.
Now, that system, how long had it been in
effect?
Ao
Ever since I, you know, could remember.
We tried to keep up -- not only from a safety
standpointv but from a maintenance standpointu
we tried to keep up with our equipment defects
the best we could.

Mr. Stovall stated that the procedure he described was
He indicated that
the verbal system of reporting defects had been accepted on
previous inspections, and while the checklist forms were
available, he found that the verbal system worked better than
any written system (Tr. 177}. He stated that after speaking
with the inspector after the February inspection, "we was
more or less ordered to go to the checkoff system," and he
complied because "that is what it took to satisfy the inspector" and not because it was a better system (Tr. 177).
In
response to further questions, Mr. Stovall stated as follows
(Tr. 181-183):

in place during prior MSHA inspections.

1407

JUDGE KOUTRAS:
* * * But in this particular
case, Mr. Stovall, obviously, the inspector
found absolutely no record keeping at all and
that is what prompted him to issue the
citat.ion.
THE WITNESS: Well, the records were being
kept, because I discussed with Don Joines
after the January inspection -- and they were
not being kept to suit him, but other inspectors had accepted them as acceptable when Don
showed them the calendar.

*

*

*

*

*

*

*

On January 9 when the inspector issued this
citation -- on January 8 -~ did you have check
lists, printed check lists?
THE WITNESS: We had printed check lists in
the storage cabinet at Greenville Quarries,
yes, but we were not using them.
JUDGE KOUTRAS: Let me ask you this. Aren't
the individual equipment operators required to
at least walk around their equipment and give
it a preshift examination or at least check it
before they get in and operate it?
THE WITNESS: Yes, there are and another
problem we had with two or three of our operators v they couldn 1 t read or writeo So a
check list was -- number one, they couldn't
fill it out" Number two 8 they didn't know
what they hado
JUDGE KOUTRAS: Were these particular check
lists for that purposer for the ones that were
literate?
THE WITNESS~
themo

Noo

It had to be verbal with

JUDGE KOUTRAS~ The ones that could read and
writev I'm sayingo In other words, did you
use these check lists for anything?

1408

THE WITNESS: We tried them one time, but then
went away from them because we felt like they
were not working.
JUDGE KOUTRAS:
In other words, you had this
supply of check lists you had used before the
inspector here came in on January 8.
THE WITNESS:

Right.

JUDGE KOUTRAS:
But you stopped using them
because you felt they didn't work.
THE WITNESS:
JUDGE KOUTRAS:
better.
THE WITNESS:

Right.
The verbal system worked
That is right.

JUDGE KOUTRAS: Were you there when the inspector issued this citation on January 8?
THE WITNESS:

No.

Donald Joines stated that prior to February of 1986,
equipment defects were reported to him verbally, and he would
write them down on a calendar. He would record the date that
the condition was reported and the date that repairs were
made.
He stated that he maintained his records in this way
after discussions with Inspector Lloyd Cloyd from MSHA's
Knoxville officer and that Mr. Cloyd found this to be sufficient (Tr. 193). Mr. Joines stated that he had previously
used a written checkoff list but found that system to be less
effective than the verbal system because it generated
"misunderstandings," and in some instances an operator would
check off something and then turn in the list a week later.
With the verbal systemu when equipment was down, it was
reported and repaired" as quick as we could repair it" (Tr.
194).
Mr. Joines explained the circumstances of the inspection
conducted by Mro Shanholtz as follows (Tro 195-197):
Q.
Did he question you about your reporting
system for defects?
A.
Yes, sir.
At the time, he came in and
wanted to know if I had a checkoff list,

1409

period.
I said, "Yes, sir." That is when I
showed him the checkoff list.

Q.

What happened then?

A.

That was it.

He started writing again.

Q. Did you have the opportunity to show him
your calendar?

A.

Well, at the time, really, I didn't.

Q.

Why not?

A.

Things was moving pretty fast.

Q. Explain that.
anything.

That doesn't tell me

A. Well, he had his pencil warmed up.
reckon he was going to keep going.

I

Q. Did you say, "Hey, wait a minute.
I've
got a calendar right here that says • •
"

A.

Well, really, I didn't -- I didn't -- you
know, I didn't really get that far.
But I had
the calendar there.
It was there in the desk.

Q. That was the system that had been
previously used --

Q.

-- and was effective and had been approved.

A.
Yes.
Because this guy from out of the
Knoxville off icev every time he came he wanted
to see it. Andv you know, and he u,nderstood
what was happening and we had no problem with
it.

Q. Did there get to be any heated debate
between you and the inspector?
A.

There was a few heated words, yes.

Q.

What happened to your calendar?

1410

A. While I was off, I guess they figured I
wasn't going to make it, so they cleaned out a
whole lot of stuff.

Q. You don't have your calendar today.
Somebody threw it
A.

*

No.

I

*

wish I did have.

*

*

*

*

*

Q. Are you saying you didn't have the
opportunity to tell the inspector about your
calendar? Is that what you're saying, or you
weren't allowed to?

A.

I felt like I didn't have, yes.

Mr. Joines stated that the present system in use at the
mine is the checkoff list. However, he still believes it is
less effective than the verbal system because equipment
operators may hold the lists for 3 or 4 days before turning
them in, and many times 3 or 4 days pass before he sees them
(Tr. 197).

On cross-examination, Mr. Joines stated that he could
not remember a prior citation issued on March 13, 1985, by an
inspector from MSHA's Franklin, Tennessee office because of
the lack of a reporting system for equipment defects. He
also denied that he had ever been advised by anyone from MSHA
that his reporting system was less than adequate (Tr. 198).
When asked why he did not tell the inspector that he was
using a calendar to record defects, Mr. Joines responded
"maybe there was a miscommunication 11 (Tro 199)" Mr. Joines
could not recall whether he had recorded the cracked windshield condition on the front-end loader on his calendar (Tr.
199)" MSHA's counsel confirmed that Inspector Lloyd Cloud
works out of MSHAus Franklin officeq and she did not have a
copy of the prior citation of March 13u 1985v available at
the hearing (Tr. 201). Mr. Joines stated that he was not
aware of any brake problems on the vehicles at the mine and
none were ever reported to him (Tr. 202).
Section 104(a) "S&S" Citation No. 2657386, issued on
April 22, 1986, cites a violation of 30 C.F.R. § 56.4100(a),
and the cited condition or practice states as follows:

1411

Cigarette butts were observed inside the
oil storage shed, on the floor.
This is a
posted no smoking area. A high fire potential
existed in this area due to oil spillage and
accumulation of oily rags, employees utilizing
the oil storage area shall be instructed in
the hazards of smoking in this area.
Inspector Shanholtz confirmed that he issued the citation
after observing approximately five cigarette butts on the
floor of an oil storage shed which is adjacent to and connected to the main outside shop. The shed is a three-sided
structure, with one front opening, and it contained approximately 20 55-gallon drums of 10 and 30 weight oil, and some
hydraulic fluid. The shed area is a posted no-smoking area,
and the floor area was saturated with oil spillage to the
point where one could smell it and leave footprints in the
cement floor. Also present were oily rags and paper, and
litter. The butts were fresh, and he did not believe they
were there long since they were not soaked in oil (Tr.
119-120).
Mr. Shanholtz stated that he had previously cited the
area for not having a "No Smoking" sign posted, and had
previously discussed the matter with either Mr. Joines or
Mr. Burdette (Tr. 120)
Mr. Shanholtz stated that the oil stored in the shed was
a Class II combustible liquid which emitted a vapor at
100 degrees. In his opinion, a thrown cigarette, or one
which was not extinguished properly, could have ignited any
vapor and started a fire.
He also believed that a "flash
firen could occur or propagate because of the oil spillage
and saturationu and the only means of escape would be out of
the front of the shed (Tr. 121-122). His assumption that
someone had been smoking was based on his observation of the
cigarette butts (Tr. 122-123). He found no matches anywhere
(Tr. 123).

Mr. Shanholtz stated that no employees are regularly
assigned to the shed area, and employees simply come and go
from the area while servicing their vehicles (Tr. 124).
Abatement was achieved by posting a letter warning employees
about smoking in posted "No Smoking" areas (Tr. 126).
On cross-examination, Mr. Shanholtz confirmed that the
oil was stored on both sides of the inside of the shed, and
that the large front opening was not obstructed. He observed
people coming and going to service their vehicles, and he

1412

observed no one smoking (Tr. 128}.
He did not believe the
cigarette butts were tracked in, blew in by the wind, or
dumped in from another area. Since they were fresh and were
located inside the middle of the shed, he believed they were
extinguished where he found them by someone who had been
smoking (Tr. 130).
Mr. Shanholtz confirmed that he also issued a citation
on April 22, 1986, for a violation of section 56.4102,
because of spillage and leakage of flammable or combustible
liquid in the same shop were he found the cigarette butts
(Tr. 131-132). MSHA 1 s computer print-out of prior violations, exhibit P-3, reflects a prior violation of section
56.4100(b), issued on January 7, 1986, for smoking in an area
where flammable or combustible liquids are stored or handled,
but Mr. Shanholtz could not recall the details of that
citation (Tr. 132).
Mr. Stovall confirmed that a large "No Smoking" sign was
posted at the oil storage shed in question and tnat he has
never seen anyone smoking in the shed.
He assumed that all
employees understood the posted sign. He described the shed
as a "room" located behind the metal shop building, and he
stated that the south end is composed of doors which provide
a 20-foot opening when they are opened. He stated that all
employees have access to the shed while obtaining oil, and
they park in a circular roadway that goes around the shed and
simply walk in to get what they need. Mr. Stovall confirmed
that smoking is prohibited only in posted areas, and he could
not explain the presence of the cigarette butts on the floor
{Tr
188-189)"
o

Mr. Joines stated that he has never observed anyone
smoking in the oil shed, and he had no knowledge as to how
the cigarette butts got there (Tr. 210-211).
He confirmed
that he was not at work when the citation was issued and that
he had installed the "No Smoking" sign (Tro 211-212)"
DOCKET NOo KENT 86-134-M
Section 107(a)-104(a) "S&S" Order No. 2657189, issued on
February 26v 1986, cites a violation of 30 C.F.R. § 56.9003,
and the cited condition or practice is described as follows:
The Euclid 35 ton haul truck, S/N 69035
did not have a functional emergency brake.
The emergency brake had been cited on 1/8/86
during the course of a regular inspection.
Upon this compliance inspection it has also

1413

been found that the rear brakes also do not
operate on the haul truck and have not operated for several years. The fluid reservoir
that provides ·braking fluid to the rear brakes
was empty with scum like material in the
reservoir, indicating that fluid had not been
added for some time. The haul truck shall be
parked until such time that the primary and
emergency brakes are properly repaired.
Section 107Ca)-104Ca) "S&S" Order No. 2657190, issued on
February 26, 1986, cites a violation of 30 C.F.R. § 56.9003,
and the cited condition or practice is described as follows:
The Euclid 35 ton haul truck S/N 69036
was observed being operated without adequate
brakes. The primary braking system would not
stop the haul truck when tested. The emergency brake when tested would not hold the
truck. When inspected it was found that the
haul truck had only 1 functional wheel brake.
Upon inspection of the fluid reservoir to the
braking system it was found that the reservoir
to the rear brakes were empty. The hoses leading from the reservoir to the brakes had been
disconnected. Dirt and oil on the hose connections indicate that the hoses had been disconnected for sometime.
Inspector Shanholtz confirmed that he cited haul truck
Noo 69036 because the emergency brake would not hold and the
primary braking system or service brakes were also not functioning o When the truck was tested on a decline going from
the primary crusher down into the pit area, he told the
driver to put it in low gear and to stop and put the emergency brake ono The driver began driving down the incline
but he could not stop the truck and had to put it in reverse
gear to stopo The inspector checked the braking system and
found that it had only one functional brake on the right
front.
Inspector Shanholtz stated that he also followed the
same testing procedure with the No. 69035 truck and found
that "it was slow to stop" when driven down the incline."
This truck had been previously cited on January 7 1 1985, for
lack of a functional emergency brake, but he did not check
the service brakes at that time because the driver told him
that they were working, and he took him at his word.

1414

Inspector Shanholtz described the truck braking system,
and stated that upon visual inspection of both trucks, he_,
found that the rear braking system reservoirs were empty and
the hoses had been disconnected.
Dirt had built up on the
hydraulic hoses, and there was a thick "scum-like" substance
in the hydraulic reservoirs which led him to believe that the
brakes had not been functional for some time. He estimated
that the brakes had been in that condition for a year (Tr.
6-12).
Referring to petitioner's photographic exhibits P-4, at
pages 5 and 6, the inspector described the areas and service
roads over which these trucks were operated, including a
public highway, and he estimated that the trucks crossed the
highway on an average of four times a day.
He confirmed that
the trucks operated primarily from the jaw crusher to the pit
area, and that they travelled from 15-20 miles an hour over
the service roads. Utility pick-up trucks and some public
traffic would also be operating in these areas. The trucks
were equipped with seat belts, and he cited no other truck
defects during his inspection of February 26 (Tr. 12-14).
On cross-examination, Inspector Shanholtz confirmed that
he had previously inspected both of the cited trucks during
the inspection of January 7, 1985, but did not cite the
No. 69035 truck for anything other than a non-functional emergency brake because he took the operator's word that the other
brakes were operational, and he failed to inspect them more
thoroughly CTr. 15). During his inspection of February 26, he
determined that the 69035 truck had no rear brakes, and when
they were actuated during the testing there was no action on
the brakeso He then traced out the lines and checked the
reservoir (Tro 17)o
Inspector Shanholtz stated that the truck operator told
him that he had reported the condition of the truck. He also
stated that when he discussed the brake conditions with
Mr. Stovallu he denied that the conditions had been reported
(Tr. 17).
Kazimer Niziol, Mining Engineer, MSHA Technical Support
Group, testified as to his background, education, and experience as a miner, maintenance superintendent, automobile
mechanic, and prior work with a manufacturer of hydraulic
braking systems.
He confirmed that he has been involved in
MSHA accident investigations involving haulage truck and
underground equipment, and that he has discussed the braking
systems on the 35 ton Euclid haul trucks in question with the
manufacturer and different engineers (Tr. 23-25). Mr. Niziol

1415

described and explained the braking syst~ms on the trucks in
question {Tr. 27-29). MSHA's counsel conceded that Mr. Niziol
did not inspect the cited trucks in question, and that his
testimony generally covers the truck braking systems (Tr. 28,
30).
John Stovall confirmed that on February 26, 1986, the
emergency brake on the No. 69035 truck was not functional.
When he checked the truck after it had been ordered out of
service by the inspector, he found that the emergency brake
did not work and he agreed with the inspector's finding that
it was inoperative (Tr. 32). With regard to the rear brakes
on that truck, Mr. Stovall stated that he spoke with the
driver, Wayne Kiddinger, who informed him that when the truck
was tested on the hill by the jaw crusher, it "would stop,
but not fast enough to suit the inspector." Since the truck
had been taken out of service, and he was instructed to take
it to the shop for repairs, the truck was not tested again on
the hill. When the truck was driven into the shop on a level
concrete floor, the driver jammed on the brakes and the front
wheels locked and skidded on the floor, but the rear wheels
did not skid (Tr. 34).
Mr. Stovall stated that in his opinion, there was "approximately 50% brake on the rear wheels" of the No. 69035 truck,
but that the front brakes were 100 percent. Nothing was done
to repair the front brakes, but the rear brakes were repaired,
and by the time the parts arrived and the work was finished,
it took 3 days to complete the repair job. Mr. Stovall confirmed that there was a leak in the rear braking system, and
he conceded that 50 percent of the rear brakes were not
working (Tro 35)o
Mr. Stovall stated that Mr" Kiddinger informed him that
he had not reported the brake conditions to anyone, and that
he believed the brakes were sufficient (Tr. 35). Mr. Stovall
also stated that when the brakes were applied on the level
concrete floor of the shop, "he stopped quick enough that the
front wheels skidded . " " the complete truck stopped just
immediately, but he was on level" (Tr. 36)"
With regard to truck No. 69036r Mr. Stovall stated that
he checked its stopping power by having the mechanic drive it
on a slight grade rock incline next to the shop, and that
"the truck did hold on the hill," and that "both front wheels
would scoot on the ground, the loose rock." Work was only
done on the rear brakes of that truck and it was completed in
3 days (Tr. 37). Mr. Stovall could not explain why the brake
hose was disconnected, and in his opinion, the disconnected

1416

hose had no bearing on the operation of the truck. The
driver of the truck, Norris Johnson, informed him that he had
not reported any "bad brakes" on that vehicle (Tr. 38).
Mr. Stovall confirmed that he recorded several notes concerning the citations on the face of his record copies and they
were made a part of the record in this case (Tr. 38, exhibits
R-1 and R-2).
With regard to the abatement work on the No. 69036 truck,
Mr. Stovall confirmed that new brake shoes and wheel cylinders
were installed on the rear wheels, and the hoses were reconnected (Tr. 41). He also confirmed that he did not check the
emergency brake on that truck after it was cited, and had no
bae
for disputing the inspector's finding that the emergency
brake would not hold the truck (Tr. 42).
In response to further questions, Mr. Stovall stated as
follows (Tr. 42-43):
JUDGE KOUTRAS:
So when you get down to the
bottom line on both of these citations, at
least to some degree, the inspector's findings
here that the truck brakes were defective was
true, wasn't it, to one degree or another?
THE WITNESS: They were not a hundred percent
(100%), yes, sir.
JUDGE KOUTRAS: They were not a hundred
percent (100%).

THE WITNESS~

That is right"

JUDGE KOUTRAS~
So would you agreev thenv that
the brakes were less than adequate? At least
the emergency brakes were less than adequate
if you agree they were both inoperative.
THE WITNESS~ The emergency brakes on those of
trucksf of coursev is something -- the driver
might drive it for weeks and not know it
was

*

*

*

*

*

*

JUDGE KOUTRAS~ What I'm saying is you at
least concede that these brakes weren't a
hundred percent (100%), what they were
supposed to be.

1417

*

THE WITNESS:

That is right.

JUDGE KOUTRAS:
So they were less than adequate. The standard says they have to be with
adequate brakes.
THE WITNESS: My opinion of adequate brakes
might be something less than a hundred percent
(100%).
Inspector Shanholtz was called in rebuttal, and he
stated that his contemporaneous notes made at the time of his
inspection on February 26, reflect that Mr. Kiddinger, the
driver of the No. 69035 truck told him that the brakes on
that truck "had been that way for years, that they had never
operated and that he was told by Donald Joines never to fill
the two reservoirs because the brakes didn't work. He also
stated the truck was like this for approximately three years
that he had worked there" (Tr. 52).
Mr. Shanholtz stated that the operator of the No. 69036
truck, Norris Johnson, told him that he too was advised by
Mr. Joines not to fill the two reservoirs because they had
been disconnected and the fluid would run out. Mr. Johnson
also informed him that "they had been that way for several
years" (Tr. 53). Mr. Shanholtz also stated that Mr. Joines
told him that the operator would continually burn the emergency brakes off and that they could operate the equipment
the way it was (Tro 53)o
Mro Shanholtz confirmed that he has taken MSHA training
classes covering the operation of hydraulic braking systems,
and in his opinion, rear brakes which are only 50 percent
operational would be inadequate to stop a truck, even though
the front brakes were fully operational (Tr. 55).
Vernon Denton, MSHA Supervisory Inspectoru Lexington
Field Office, testified as to experiencev education, and background, including work as a state mininef inspector, and he
confirmed that he has worked for MSHA for 17 yearso
Mr. Denton stated that Mro Stovall came to his office to discuss the braking citations with him and with sub-district
manager Fred Jouppery, but that Mr. Stovall did not tell him
that the brakes had been repaired or were in the process of
being repaired (Tr. 60-62).
Mr. Denton stated that Mr. Stovall told him that he had
a letter from someone informing him that the brakes on the

1418

cited trucks were adequate with the rear brakes disconnected.
Mr. Denton stated that he told Mr. Stovall that he could not
accept anything less than the designed brakes, and that
Mr. Stovall said nothing to him about the rear brakes operating at 50 percent efficiency (Tr. 63). Mr. Denton stated
that as an enforcement policy, truck brakes must be maintained
as they are originally equipped by the manufacturer, and if
they are not, the designed safety of the vehicle is lost.
In
his opinion, one cannot do away with half of the designed
braking capability and expect to have a safe vehicle under all
conditions. Although the vehicle may be able to operate at
one mile an hour with one or two brakes, consideration must be
given to the fact that the trucks are operated up and down
hills during reasonable mining conditions, and in order to be
adequate the brakes must be at least as safe as they were
designed (Tr. 64). The fact that the trucks in question may
have operated with 50 percent rear brakes over a 3-year period
with no reported accidents is no reason for inferring that an
accident will not occur with brakes in those conditions (Tr.
65). Mr. Denton stated that "adequate brakes," in terms of
enforcement of the safety standard in question means brakes
~hich are mainta~ned to their design specifications (Tr. 65).
On cross-examination, Mr. Denton stated that he and
Mr. Stovall discussed a number of matters during their meeting, including negligence and gravity, and Mr. Stovall
expressed concern that he was being singled out for unusually
strict enforcement (Tr. 66). Mr. Denton stated that even if
the brakes were at 100 percent efficiency, this would not
support a reasonable inference that one will never have an
accident. Howeverv he believed the chances were better that
no accident would happen with 100 percent brakes, and that
this would be a "judgment call" (Tr. 67).
Mr. Niziol was recalled, and he identified exhibit P-15
as a schematic drawing depicting the rear truck braking
system with one set of operative lines to the rear wheel, and
one set of inoperative lines to the wheel.
In his opinion,
if one wheel had a problem and lost pressure, the remaining
two front wheels and the one other rear wheel should be able
to stop the vehicle within the stopping distances established
by the Society of Automobile Engineers (SAE), and that is
what the system is designed to do.
However, if the truck is
used in that condition without being repaired, it will result
in further brake abuse and the braking system will be overheating and will cause a loss of friction in the lining.
While the condition may be good enough to provide a stop, it
is not good for further use (Tr. 70).
In his opinion, while
the brakes may stop the truck on this one occasion, they

1419

would be inadequate for continued day-to-day use (Tr. 71).
The parking brake does no good for dynamic braking, and it.
will only hold the vehicle in a stationary position on a
grade (Tr.· 72).
Mr. Niziol stated that a truck with only two functional
front brakes may be capable of stopping when it is first operated, but after the brakes heat up, they may not work at all
due overheating of the system and that this is very common
(Tr. 7 6} •
Mr. Donald Joines was called in rebuttal by the respondent, and he denied that he ever instructed the truck drivers
in question not to fill the brake fluid tanks. He also denied
that he had told the drivers not to properly maintain the
brakes or not to report the braking conditions. He also
denied that he ever instructed the drivers to operate the
trucks when the brakes did not work because to do so would
damage the transmissions which are expensive (Tr. 79).
DOCKET NO. KENT 86-155-M
Section 104(a) No. 2657392, issued on April 23, 1986,
cites a violation of 30 C.F.R. § 56.9020, and the cited condition or practice is stated as follows:
Adequate berms were not provided for the
elevated roadway where it crosses the stream
at two places in the crushing plant. Rock
berms had been provided at one time but had
slipped down the embankmento
Haul trucks and
front-end loaders utilize these crossover
pointso
Inspector Shanholtz confirmed that he issued the citation
on April 23, 1986, after observing that the material used to
berm two road crossovers of a dry stream bed that runs through
the mine property had eroded and slipped down into the stream
bedo There were several areas where there was either a very
low berm or no berm at all.
Mr. Shanholtz stated that the
correct standard which should have been cited is section
56.9022r rather than 56.9020.
Mro Shanholtz identified photographic exhibit P-4,
page 2, as representative of the appearance of the two crossovers and the stream bed, but not the oerms. The crossovers
were approximately 10 to 11 feet wide, and the average width
of the trucks crossing at those locations was 8 or 9 feet.

1420

Mr. Shanholtz stated that customer trucks, and company
utility, pick-up, and 22-ton stockpile trucks used the crossovers, and that the crossover shown in the exhibit was the
primary crossover and heavily travelled, while the other
crossover was used less. The conditions at both cited locations were the same.
Mr. Shanholtz estimated that the cited conditions had
existed for at least several months. He confirmed that berms
had existed at both locations at one time, but that the rocks
had slipped over the bank. He identified the lower photographic exhibit P-4 page 2 of 11, as the rock which had
sljpped over the bank.
Mr. Shanholtz stated that abatement was achieved by providing more rock at the locations in question, and he confirmed that the crossovers are drawn in on the map of the
main plant site, exhibit P-2 {Tr. 6-9).
On cross-examination, Mr. Shanholtz stated that the
crossover shown in the photograph was approximately 15 feet
wide, and that the ditch is about 8 feet deep. He confirmed
that when he issued the citation he made a finding that an
injury was unlikely and that the violation was not signif icant and substantial. He changed these findings later on
April 29, 1986, when he modified the citation to reflect the
gravity as "reasonably likely," and that the citation was
"significant and substantial." When asked why he had changed
his mind, he responded "it was simply a clerical error on my
part" (Tr. 11).
Mr. Shanholtz believed that the berm conditions which he
observed on April 23, were a "fairly serious and major
problem.• When asked why he had not cited the conditions
previously during his inspections of January 8, February 26,
or March 4, 1986, he responded "I have no idea. I'm human, I
guess." He did not believe that the rocks which apparently
slipped into the creek "just happened," and he was certain
that the berm conditions had existed for several months even
though they were not previously cited (Tr. 12).
Mr. Shanholtz stated that the roadway at the cited crossover locations was "elevated" at that portion where it
crossed the stream bed in that there was a drop-of£ on both
sides. The roadway at those locations was elevated above the
stream bed (Tr. 15-17). Mr. Shanholtz believed that those
elevated portions of the roadway created a hazard.

1421

In response to further questions, Mr. Shanholtz stated
that berms were required at the crossovers to prevent a
vehicle from going into the stream bed and overturning (Tr.
21).
He considered the fact that vehic
traffic was heavier
in April when there was more production then in January (Tr.
22}. He believed that any ditch over 4 feet in depth could
easily cause the dump trucks or a front-end loader using the
crossovers to turn over (Tr. 22).
Mr. Shanholtz stated that with the berms in place, the
width of the roadway was adequate for daily truck usage (Tr.
23).
The berms are constructed from whatever material is
available, such as rock or fill dirt (Tr. 25).

Mr. Shanholtz stated that the three people exposed to
the hazard would be the two stockpile truck drivers and the
loader operator who crosses the crossover to load customer
trucks or to clean up (Tr. 27). Access to the crossovers by
the vehicles would depend on the direction of vehicle traffic.
The flow of traffic varies, and some trucks may approach the
crossovers straight across, while other vehicles could
approach it at an angle or by turning into the crossovers
(Tr. 28).
Customer trucks also used the crossovers (Tr. 29).
Mr. Shanholtz confirmed that the width of the crossovers
only allowed for one truck at a time to cross, and he made no
inquiries as to the respondent's traffic procedures or
controls (Tr. 29).
In response to further questions, Mr. Shanholtz stated
as follows (Tro 29-32)~
You
on here that you thought
that negligence was high in this case. Why
did you mark it high?

Q"

Ao

Okayo

At that timeP I didn 1 t feel the

crossover berm was being maintained.
It had
been established and had been allowed to
deteriorate.
The operator knew that berms
were needed in that area, that they had been
provided once
ore and that they had been
&llowed to deteriorate.

Q.

There were some berms there, weren't there?

A.

Partial, yes.

1422

Q.
So that is why you thought the negligence
was high?
A.

Yes.

Q.
And you said initially the S&S -- when you
found non S&S, it was strictly a clerical
error?
A.

Yes, sir.

Q.

You talked to nobody on the 29th?

A.

No, sir.

Q.

This is not a case of your just not thinking it was S&S and then maybe your supervisor
may have suggested, "Hey, this is a berm citation. This can't be non S&S."

A. No, because the citation was issued on
4/23 and the report probably wasn't issued
until 4/29. ' So it was just a clerical error
that I caught.
Q. What about the gravity part where you said
initially it was unlikely and later reasonably
likely, was that also a clerical error?
A.
Yes, sir. That was changed due to the
volume of traffic across that crossover.
Q. When did you determine the volume of
traffic, at the time you issued the citation?

A.

Yes, sir.

Q. And the citation of 9020v was that
clerical?
A.

Yes, sir.

John Stovall stated that he "paced off" the primary
crossover location and found that it was 27 feet wide without
the berm in place, and 20 feet with the berm.
The distance
across and through the crossover was 15 feet.
The widest
truck and end loader using the crossovers was 14 feet, and
the smallest were the customer truck and pick-ups, which were
8 feet wide.
He estimated that there would be 3 feet on each

1423

side of the largest vehicle as it passed over the crossover
(Tr. 34-36). He stated that several years ago an MSHA inspector requested him to lay a couple of rocks on each side of
the roadway, and he is not aware of any truck going into a
ditch sinee he has operated the mine from 1962 to the present
(Tr. 37).
Mr. Stovall described the crossovers as a natural drainageway ditch. A drain pipe was placed in the ditch to allow
water to flow through, and fill was dumped over the pipe to
construct the crossover. During the prior inspections of
January, February, and March, no mention was made of the
ditch. The vehicles crossing the ditch travel at an average
speed of 5 miles per hour, and most traffic that crosses is
unloaded (Tr. 41).
On cross-examination, Mr. Stovall confirmed that the
drainage ditch is cleaned out every 3 or 4 years to keep the
drain tiles free of debris. He also confirmed that there is
not enough clearance to permit two vehicles to pass each
other over the crossovers, and this is not done (Tr. 42).
Mr. Shanholtz stated that he has observed vehicular
traffic approach the crossovers from different directions,
including right and left turns into and across the crossovers
(Tr. 47). Mr. Stovall indicated that access to the primary
crossover is by an approach of a "100 feet straight shot
either side" (Tr. 48).
Mr. Shanholtz was called in rebuttal, and he stated that
he had issued another citation for lack of berms over a crossover ditch by the jaw crusherv and the condition was abated"
He also indicated that in that instance it was reported to
him that a hydraulic hose had broken on a Euclid 35 ton haul
truck and that the truck lost its steering and went into the
ditch beside the haul road. However 1 this incident occurred
"on the other side" of the location where the citation was
issued~ and it was not at the same location (Tro 51)"
Mr. Shanholtz stated that the "rule of thumbn for compliance with the berm standard in question is that a berm be
constructed so that its he ht is mid-axle to the largest
piece of equipment using the roadway (Tr. 52). He also stated
that assuming the width of the roadway and the depth of the
ditch at the crossover were as stated by Mr. Stovall, it would
not change his opinion as to whether berms were required at
the cited locations (Tr. 53).

1424

Mr. Shanholtz reiterated that he observed vehicular
traffic approaching and using the crossover from both dir~c­
tions and at different angles, and that there was no posted
set traffic pattern (Tr. 53). Although he confirmed that he
issued another citation for employee over-exposure to "nuisance dust" on the roadway near the secondary crushing plant,
and indicated that this dust "could very well possibly" have
contributed to a truck driver's visibility and could affect
the gravity of the situation, he conceded that he did not
consider this dust to impact on the gravity of the citation
which he issued for inadequate berms (Tr. 54-57).
Findings and Conclusions
DOCKET NO. KENT 86-133-M
Fact of Violation
Citation No. 2657368, January 7, 1986, 30 C.F.R. § 56.12016
The respondent is charged with a violation of mandatory
safety standard section 56.12016, which provides as follows:
Electrically powered equipment shall be
deenergized before mechanical work is done on
such equipment.
Power switches shall be
locked out or other measures taken which shall
prevent the equipment from being energized
without the knowledge of the individuals working on it. Suitable warning notices shall be
posted at the power switch and signed by the
individuals who are to do the worko
Such
locks or preventive devices shall be removed
only by the persons who installed them or by
authorized personnelo
In North American Sand and Gravel Company, 2 FMSHRC 2017
(July 1980), the judge affirmed a violation of section
56.12016, after finding that a mine operator simply removed
fuses when electrical equipment was down for repairs, and had
no lock-out procedure to insure that anyone working on the
equipment would not be injured by someone inadvertently starting the equipment"
Likewise, in Brown Brothers Sand Company,
3 FMSHRC 734 (March 198l)v a violation was affirmed where it
was found that an employee working on a pump deenergized the
equipment by opening the power "knife" switch, but failed to
lock out the switch to prevent it from being energized without his knowledge.

In Price Construction Company, 7 FMSHRC 661 (May 1985),
a welder with 25 years experience lost a leg when he was
injured by the rollers of a crusher he was working on. The
accident occurred when the plant foreman misunderstood the
welder's instructions and engaged a switch which had not been
locked out and simply left in the "on" position. The plant
superintendent admitted that he did not require padlocks to
lock out roller switches, and the existing "lock-out" procedures was accomplished by merely turning off the generator
and cutting the switches. The judge found a violation of
section 56.12-16, and found that the company safety director
admitted that he knew that a padlock had to be used on the
roller switch to conform with the required lock-out procedures, and that it is a generally understood practice in the
mining industry that a "lock-out" requires the use of a
padlock.
Section 56.12016, requires that power switches be locked
out before work is performed on any electrically powered
equipment, and the locks may only be removed by the person
who installed them or by other authorized personnel.
In this
case, the inspector found that the mine had no established
lock-out procedures and the evidence establishes that no
locks were available or being used to lock out the switching
equipment located in the switch house. Further, the respondent has not rebutted the inspector's testimony that the
quarry superintendent admitted that no locks were available
to physically lock out the switches, and that the only purported "lock-out" procedure in effect called for turning off
the equipment and shutting the switch house door. Although
the inspector testified that several employees told him that
electrical equipment was de-energized at the power source
when it was worked on, they also told him that they were
unaware of any established lock-out procedures.
While there is no evidence that anyone was performing
any work on electrical equipment at the time the inspector
noted the violation on January 7, the inspector noted some
burned out motors stored in the yard and' he assumed that they
came from the switch house. Since he found no evidence that
locks were available or used to lock-out electrical equipment, he further assumed that any prior work on the motors
was done without locking out the power switches. Further,
the inspector determined that motors were routinely changed
out as they burn out, and that crushing and screening equipment were similarly serviced periodically, and he also
assumed that this work was done without locking out the power
switches.

1426

In his posthearing brief of June 30, 1987, respondent's
counsel argues that it was using independent contractors for
its electrical work before hiring an in-house electrician.
Counsel asserts that a lock-out policy was adopted and locks
were purchased, but apparently on the occasion when the
inspector was at the mine the individual doing the work did
not use any locks. Counsel asserts further that the employee
had been told to use a lock but failed to put it back on as
required.
The citation at issue in this case is the one issued by
the inspector on January 7, 1986, and the petitioner seeks a
civil penalty proposal for that violation. The incident
concerning the electrical work being done by an individual
who did not use the locks which had been purchased by the
respondent to abate the January 7, citation, occurred on
February 26, 1986, when the inspector re-inspected the mine
and issued a section 104(b) order. That violation is not at
issue in this case, and it is not the subject of this case.
Accordingly, the fact that an employee was not using a lock
which had been provided on February 26, is not material to
the citation issued on January 7.
The testimony and evidence advanced by the respondent
does not rebut the inspector's findings with respect to the
lack of a lock-out procedure mandating the use of locks to
physically lock out the power switches on January 7, 1986.
Mr. Stovall candidly admitted that at the time of the inspection no locks were available at the plant to lock out the
switches, and only after the citation was issued was any
effort made to purchase locks and make them available to
service personnel. Although Mr. Stovall alluded to the fact
that all prior electrical work at the site was performed by
contractors who "knew what the rules of the game were and did
what was necessary to protect himself," and that outside
electricians would disconnect the switch itself before doing
work on electrical equipment, the fact remains that respondent presented no credible evidence that any switches were
ever locked out as required by the standard. With regard to
the burned out motors observed by the inspector, Mr. Stovall
simply suggested that not all of them came from the switch
house. This suggests that some of them did.
I take note of the fact that the citation, on its face,
makes no mention of the fact that locks were not provided or
used to lock out the power switches in the switch house.
I
also note that the inspector conceded that he issued the citation because he found no written established lock-out procedure requiring the physical lock out of electrical equipment,

1427

and not because there were no locks available to lock out the
equipment.
I find nothing in section 56.12016 that specifically
requires a mine operator to promulsate written procedures for
locking out electrical equipment. Although one may reasonably
conclude that such established procedures in writing may be a
desirable safety practice, I find nothing in the standard that
requires it. However, on the facts of this case where the
preponderance of the credible evidence clearly establishes the
total lack of locks to physically lock out the electrical
equipment during maintenance work, and an inadequate system in
place which simply required the turning off of equipment and
simply shutting the door to the switch house, I conclude and
find that a violation of section 56.12016 has been established.
Although the inspector confirmed that the respondent had a
procedure for de-energizing the power source by turning off
electrical equipment which was being worked on, this only
establishes possible compliance with the first sentence found
in section 56.12016.
It does not comply with the requirement
that power switches be locked out while the work is being performed.
The citation IS AFFIRMED.
Citation No. 2657373, January 8, 1986, 30 C.F.R. § 56.9003
The respondent is charged with a violation of section
56.9003, which provides as follows:
"Powered mobile equipment
shall be provided with adequate brakes."
The inspector testified that when the loader operator
tested the loader emergency brake in his presence by applying
the brake while the loader was in gear, the brake would not
stop the loadero The operator also tested the primary
braking system on a level surface with the machine in gearu
and the inspector found that while operated in both forward
and reverse gears, the loader "was slow to stop" and that it
took more than the usual length of area to stop the loader.
In its posthearing brieff at page 2, the respondent maintains that the loader operator did not complain about the
condition of the windshield 1 and that the inspector never got
into the operator 1 s cab to determine whether there was any
problem with operating the loader with a cracked windshieldo
Further? the respondent points out that it received no complaint from union safety corrunittee concerning the condition
of the loader, and that it operated on level ground with "adequate" brakes notwithstanding the inspector's findings. At
page 3 of his brief, respondent's counsel states that the
inspector had previously inspected the loader 2 or 3-months

1428

prior to the time he issued the citation, but failed to cite
it for any defects. Counsel suggests that the inspector's
assertion that the equipment had operated in this condition
for years defies credibility because he failed to cite it in
the past.
In this case, the issue presented is whether or not the
petitioner has presented credible evidence to support the
inspector's findings that the cited loader had inadequate
brakes. Although the condition of the windshield, the inadequate back-up alarm, and the lack of a fire extinguisher may
have been contributory factors to the hazard presented, the
gist of the violation lies in the inspector's finding that
th~ brakes were inadequate, and the respondent's counsel
agreed that this was the case (Tr. 97). Thus, the condition
of the windshield is not particularly relevant to the question of a violation of section 56.9003, for inadequate brakes.
I believe that counsel has confused the inspector's testimony with respect to any assertion that the cited condition
may have existed for years. I believe that the inspector's
testimony concerning any pre-existing brake conditions came
about during his testimony regarding two citations that he
issued for inadequate brakes on two haulage trucks (Docket
No. KENT 86-134-M). In any event, such testimony goes to the
question of negligence, and not to the question as to whether
the brake condition found by the inspector constitutes a violation of the cited standard. Further, the fact that the
safety committee failed to report any defective brake condition is irrelevant to the question of whether a violation has
been established.
on the facts here presented, the respondent has not
rebutted the credible findings by the inspector with respect
to the condition of the brakes on the cited loader in question
Mr. Stovall stated that he first learned about the
condition of the loader brakes when he reviewed a copy of the
citation after it was issued. Equipment superintendent
Joines confirmed that he was not with the inspector when the
loader was cited, and he had no knowledge as to how slow it
may have stopped. However, he confirmed that new pads were
ordered and installed to repair the emergency brakes, and
that the primary brakes were adjusted and cleaned.
Q

I conclude and find that the credible evidence adduced
by the petitioner establishes that the emergency and primary

brakes on the cited loader were less than adequate when the
inspector inspected the loader and issued the citation. I

1429

further find and conclude that a violation of section 56.9003
has been established, and the citation IS AFFIRMED.
Citation No. 2657377, January 8, 1986, 30 C.F.R. § 56.9001
The respondent is charged with a violation of section
56.9001 which provides as follows:
Self-propelled equipment that is to be
used during a shift shall be inspected by the
equipment operator before being placed in operation. Equipment defects affecting safety
shall be reported to, and recorded by the mine
operator. The records shall be maintained at
the mine or nearest mine office for at least
6 months from the date the defects are
recorded.
Such records shall be made available for inspection by the Secretary of Labor
or his duly authorized representative.
The second sentence of section 56.9001 requires that
equipment defects affecting safety be reported to, and
recorded by, the mine operator. The citation charges that the
respondent's equipment operators knew of equipment defects but
did not report them, and that the respondent failed to utilize
an "equipment check-off" list for the reporting and recording
of such defects.
I find nothing in section 56.9001, that requires a mine
operator to have any formalized written check-list system for
the reporting and recording of equipment defects. The standard simply requires the pre-operational inspections of equipment F and the reporting and recording of any defects noted
during that inspection"
I take note of the fact that MSHA 1 s
Metal and Nonmetal Mine Safety and Health Inspection Manualf
1981 Edition, which contains guidelines and applications of
the standards found in Parts 55, 56, and 57, Title 30, Code
of Federal Regulations, makes no reference to any particular
methods or systems which must be used for reporting and
recording equipment defectso
In United States Steel Corporation, 6 FMSHRC 1435
(June 26, 1984), the Commission affirmed a judge's finding of
a violation of the identical standard at issue in this case.
The facts in that case reflect that the mine operator was
using an oral system of reporting equipment defects, but had
fai
to----record an oral report made with respect to certain
brake defects on a truck. The violation was affirmed because
the evidence established that a defect had in fact existed,

1430

but that the person who received the oral report forgot to
record it and act on it, and not because of the failure t~
utilize any particular written check-list form.
In the instant case, there is support in the record for
a reasonable conclusion that the inspector believed that section 56.9001 required a mine operator to utilize a formalized
written equipment check-off list for the purpose of reporting
equipment defects. The inspector readily admitted this during the course of the hearing. He testified that "I issued a
citation on 1/8 for failure to have an operator's checkoff
list utilized by the company. And I gave them till the 21st
to initiate a procedure that they would make the list available and utilize it" (Tr. 98). And, at transcript page 99,
where he states that "when I issued the citation and Donald
Joines was in the office there and there was Donald Joines,
Tom Nelson and Burdette Fox. I told them at that time I was
issuing a citation for the checkoff list." He also confirmed
that while the respondent had the forms available and therefore "satisfied the first requirement," they were not being
used (Tr. 103).
In addition to the inspector's testimony, the record
establishes that the inspector subsequently issued an order
after finding that the check-off lists were not being used,
and it was terminated, and the violation abated, only after
it was established to the inspector's satisfaction that the
respondent had established a procedure for the use of written
check-off lists and issued written instructions to its
employees as to their use.
During the hearingv it was suggested that the respondent
had the written check lists available because it had been
previously cited for a violation of section 56.9001, on
March 13, 1985. However, no evidence was forthcoming with
respect to this prior violation, and petitioner's counsel did
not produce a copy of the citation. Respondent's evidence
suggests that as a result of the prior citationF a supply of
written formalized check-list forms were obtained but were
not used because they proved to be ineffective. It also
suggests that the respondent began using an oral system for
reporting and recording equipment defects on--a-desk calendar
kept in the equipment supervisoris office, and that another
MSHA inspector somehow approved of this practice as acceptable
compliance with section 56.9001. However, neither party
called that inspector to testify.
In further clarification of his interpretation of section 56.9001, the inspector testified that he would have

1431

accepted any written proof that equipmept defects were being
reported and that such a reporting or recording system need
not be formalized (Tr. 110). He confirmed that when he
inquired of the respondent and asked for proof that defects
were being reported and recorded, nothing was shown to him in
writing (Tr. 117). In this regard, Mr. Stovall admitted that
when the citation was issued on January 8, 1986, printed
check-list forms were available and stored i.n a cabinet in
the mine office but they were not being used. Mr. Stovall
confirmed that he was not present when the inspector issued
the citation and did not discuss the matter with him.
Respondent's equipment supervisor Donald Joines also
admitted that while the check-off lists were available on
January 8, 1986, they were not being used. He contended that
the inspector simply asked him if he had such a list, and
that he showed him the blank printed forms. Even though
Mr. Joines claimed that he had his "calendar check-list"
available at the time of the inspection, he did not tell the
inspector about it and did now show it to him. Mr. Joines at
first testified that he did not believe that the inspector
gave him an opportunity to explain about his calendar system
and insinuated that the inspector was pre-disposed to write
the citation, but later testified that there may have been
some miscommunication between him and the inspector and that
they had some "heated words" over the citation. Mr. Joines
could not produce the purported calendar in question during
the hearing, and he confirmed that it was destroyed during
the time he was off the job recovering from heart surgery,
and Mr. Stovall also confirmed that this was the case.
The respondent has produced no evidence as to what may
have been recorded on the calendarv nor has it produced any
cred
evidence or proof to establish that equipment operators were reporting equipment defects or that such reported
defects were being recorded so that they would be available
for inspection during the required 6-month period pursuant to
section 56.9001.
I note that neither party in this case saw
fit to call any of the equipment operators-to testify in this
case.
I also find it amazing that the respondent would
destroy the purported calendar which could have provided proof
that equipment defects were being reported and recordedv and
that Mr. Joines did not even mention it or show it to the
inspector at the time the citation was issued.
As a condition precedent to establishing a violation of
section 56.~100, the petitioner must present some credible
evidence that the kinds of equipment defects required to be

1432

reported and recorded so that repairs could be timely accomplished in fact existed. Some proof must be forthcoming that
defects affecting safety existed but were not being reported
or recorded prior to the time the inspector issued the citation on January 8, 1986.
The petitioner's proof that prior reportable equipment
defects existed consists of the inspector's testimony that
the condition of the equipment as he found it indicated a
need to use a check-list, his assertion that since he found
many defects which needed attention during his inspections,
it was obvious that they were not being reported, recorded,
or corrected, and his testimony that he talked to "just about
all.of the mobile equipment operators on the property and was
informed that these defects had existed for a long time" (Tr.
106; 98; 101). The inspector also testified that even though
the check-list forms were available to the respondent on
January 8, 1986, they were not being used because the equipment operators were not reporting any equipment defects (Tr.
105) .
As indicated earlier, none of the equipment operators
were called to testify in this case.
It seems to me that
these operators would be the best evidentiary source concerning equipment defects, the length of time that they existed,
and the fact that they were being reported or not reported,
recorded or not recorded, or ignored. The inspector suggested
that the equipment operators were intimidated and instructed
to operate the equipment with known defects. However, there
is a total lack of evidence in the record to support these
conclusionso
Further, since such charges raise the possibility of section llO(c) violations, it seems to me that if the
inspector had any evidence that operators were instructed to
operate equipment with known safety defects that were in violation of any mandatory safety standards, he had an obligation
to report this so that MSHA could pursue the matter further.
There is no information that this was done.
Although petitioner gs counsel expressed some reluctance about identifying
the source of this information, she could have subpoenaed the
equipment operators to testify about their knowledge of any
safety defects, but she did not do so.
Another available evidentiary source to establish the
existence of reportable equipment defects prior to the issuance of the citation on January 8, 1986q is MSHA's computer
print-out listing prior violations.
However, petitioner 1 s
counsel did not pursue this during the hearing, and she
failed to provide any further information with regard to the
prior violation of section 56.9001 which was issued on

1433

March 13, 1985.
Further, no testimony was elicited from the
inspector as to his knowledge of these violations, whethe~ or
not he issued them, or whether they involved equipment safety
defects required to.be reported and recorded pursuant to
section 56.9001. Although the inspector did refer to his
observation of equipment operating with no brakes, that notation was made on his subsequent order of February 26, 1986,
and he indicated that they were observed "during this compliance inspection." I take this to mean the inspection of
February 26, 1986, which was subsequent to the January 8,
1986, inspection.
A review of MSHA's computer print-out, exhibit P-3, listing the respondent's prior violations, reflects a total of
49 violations during the period April 23, 1984 to April 22,
1986. Seventeen of these violations were issued subsequent
to January 8, 1986. Eight were issued in 1984 and 1985, more
than 6-months prior to January 8, 1986. Six listed violations
are the subject of the instant proceedings. With the exception of the instant citation, three of these violations were
issued subsequent to January 8, 1986. One was issued on
January 7, 1986, and did not concern equipment defects, and
one was issued on January 8 1 1986, and it concerns the defects
noted on the front-end loader which was cited on violation
No. 2657373. The remaining violations, with two exceptions,
concern mandatory standards which do not involve self-propelled
equipment defects.
The two exceptions concern a citation
issued on January 7, 1986, for a violation of section 56.6042
for failure to provide a fire extinguisher on self-propelled
equipment for which the respondent paid a $20 "single penalty
assessmentv" and one issued that same date for a violation of
section 56o9003v for inadequate brakes on mobile equipment for
which the respondent paid a penalty assessment of $2060
After distilling the information reflected on the computer print-outv it would appear that the two prior violations
issued on January 7v 1986v concerning the lack of a fire
extinguisher on self-propelled vehiclesv and inadequate brakes
on self-propelled equipmentv which were paid, involved equipment defects which were required to be reported pursuant to
section 5609001.
However, the petitioner failed to introduce
these citationsv provided no information with respect to the
circumstances under which they were issued, and presented no
testimony or evidence that Inspector Shanholtz conducted the
inspections which resulted in the issuance of those citations,
or that he was even aware of them at the time he issued the
citation of January 8, 1986. Under the circumstances, I
cannot conclude that these citations were among the "many

1434

unreported equipment defects" that the inspector claims formed
the basis for the issuance of the citation in issue.
The only available credible evidence of the existence of
any equipment defects affecting safety which were present on
January 8, 1986, is the front-end loader citation (No. 2657373)
which was issued that same day (exhibit P-7).
It is the subject of this proceeding, and the cited violation has been
affirmed. The citation reflects that it was issued at
8:45 a.m., during the same inspection, and prior to the time
the reporting citation in issue here was issued. During his
testimony in connection with the loader violation, Inspector
Shanholtz confirmed that he found "quite a few defects that
affected safety" on the loader, including a cracked, broken,
and shattered windshield that would impair the operator's
vision, a non-functioning back-up alarm, an inoperable emergency brake, inadequate service brakes, and the lack of a fire
extinguisher. Under the circumstances, I find that the inspector had reasonable cause to support his belief that equipment
defects were not being timely reported or addressed by the
respondent. Coupled with the fact that the respondent could
produce no evidence that such defects were being reported or
recorded as required by the regulations, I further conclude and
find that the petitioner has established a violation of section
56.9001. Accordingly, the citation IS AFFIRMED.
Citation No. 2657386, April 22, 1986, 30 C.F.R. § 56.4100(a)
The respondent is charged with a violation of mandatory
safety standard section 56.4100(a)u which provides as follows:
11
No person shall smoke or use an open flame where flammable or
combustible liquidsv including greasesv or flammable gases
are~ (a) used or transported in a manner that could create a
fire hazard; or (b) stored or handled. 11
The inspector issued the citation after finding approximately five fresh cigarette butts on the floor inside a
storage room or shed used to store combustible motor oil and
some hydraulic fluid.
The area was a posted "No Smoking"
area, and the shed was used by employees to service their
vehicles. The inspector saw no one smokingv and the presence
of the tell-tale cigarette butts led him to conclude that
someone had been smoking.
In its posthearing brief, the respondent maintains that
the citation should be dismissed "for a total want of proof. 11
Respondent's assertion in this regard is rejected. The
respondent does not deny the presence of the cigarette butts
inside the shed, and it offered no reasonable explanation as

1435

to how the butts may have gotten there • . on the other hand,
the petitioner has established that fresh cigarette butts
were present inside the oil storage shed in question. While
it may be true that the inspector did not observe anyone smoking, I conclude and find that the tell-tale fresh cigarette
butts found by the inspector, while circumstantial, is sufficiently adequate to support a reasonable inference that someone had been smoking in or around the posted "No Smoking"
area, and put out the butts on the floor where they were found
by the inspector. Under the circumstances, the citation IS
AFFIRMED.
DOCKET NO. KENT 86-134-M
Fact of Violations
Order Nos. 2657189 and 2657190, February 26, 1986, 30 C.F.R.
§ 56.9003
The respondent is charged with two violations of section
56.9003, which requires that powered mobile equipment be provided with adequate brakes.
In these instances, the inspector found that a 35-ton haul truck had an emergency brake
which did not function, and rear brakes which were inoperative. On a second truck, he found that the primary braking
system had only one functional brake and an emergency brake
which did hold the truck. Further, the inspector found that
the brake fluid reservoir providing fluid to the rear brakes
of the first truck was empty, and that the reservoir on the
second truck was empty and that the brake hoses were
disconnected"
In support of the violations 1 the inspector testified
that both trucks were tested during the inspection. With
regard to the truck No. 69036, the inspector stated that when
it was tested on a declinev the driver could not stop the
truck with the brakes and he had to put it in reverse gear to
stop ito Upon checking the braking systems, he found that
the emergency brake would not work, and that only the right
front service brake was functioning properly. With regard to
truck Noo 69035, the inspector stated that the emergency
brakes were not functioning, and that the truck "was slow to
stop" when tested on a decline.
Mr. Stovall conceded that the emergency brake on truck
No. 69035 was not functioning, and that 50 percent of the
rear braking system was defective or inoperative and that
there was a leak in the system. With regard to truck

1436

No. 69036, Mr. Stovall did not dispute the inspector's finding that the emergency brake would not hold the truck. He
also did not dispute the fact that the brake hoses were disconnected, and he confirmed that new brake shoes and wheel
cylinders were installed on the rear wheels and that the hoses
were reconnected.
He also confirmed that the rear brakes on
the No. 69035 truck were overhauled.
In addition to the testimony of the inspector who issued
the violations after inspecting the cited trucks, the petitioner also presented testimony from a supervisory inspector
who testified that brakes which are not maintained as they
were originally equipped, or which are not maintained to
their design specifications, are less than adequate within
the meaning the requirements of section 56.9003. This inspector also testified that a truck which has lost half of its
established rear braking capacity has lost the designed
safety of the vehicle and cannot be expected to be operated
safely under all conditions.
The petitioner also presented testimony from an MSHA
braking expert who confirmed that while a truck with a partial
operative braking system may be capable of stopping when first
operated, it is common for such brakes to be rendered inoperative as they heat up, and operating the trucks in such a condition will result in further brakes abuse and render the brakes
inadequate for continued use.
The respondent's defense is based on Mr. Stovall's belief
that even though the service brakes may not have been
"one-hundred percent," they were still adequate within the
meaning of the cited sectiono This contention is rejected.
It seems clear to me from the credible evidence presented by
the petitioner, that the emergency braking system on both
cited trucks were not functioning at allo With respect to
the primary braking systems the credible evidence establishes
that the brake fluid reservoirs on both trucks were empty and
the brake hoses on one of the trucks were disconnectedo
Further, the evidence establishes that the driver of one of
the trucks had to put it in reverse gear to stop it, and that
the only functioning service brakes were those on the right
front. The rear brakes on the second truck were only
50 percent functional, and there was a leak in the system.
I conclude and find that the petitioner has established
the violations in question by a clear preponderance of the
credible evidence adduced in this case. Accordingly, the
violations and the orders ARE AFFIRMED.

1437

DOCKET NO. KENT 86-155-M
Fact of Violation
Citation No. 2657392, April 23, 1986, 30 C.F.R. § 56.9022
Although the citation as issued cites a violation of
mandatory safety standard section 56.9020, the inspector confirmed that this was a "clerical error," and that he intended
to cite section 56.9022 which provides that "Berms or guards
shall be provided on the outer bank of elevated roadways." I
cannot conclude that the respondent has been prejudiced by
the erroneous citation, and take note of the fact that the
record establishes that the respondent was well aware of the
fact that it was being cited for having inadequate berms, and
ultimately abated the violation. Further, the factual basis
for the issuance of the citation is the "condition or practice" stated by the inspector on the fact of the citation,
and the petitioner has the burden of proof. Under the circumstances, I conclude that the inspector's reference to another
standard was no more than a clerical error which has not
prejudiced the respondent, Old Ben Coal Co., 2 FMSHRC 1187
(1980), and the respondent has raised no objection, nor has
it claimed any prejudice.
The respondent is charged with a failure to provide adequate berms at two roadway locations which crossed a dry
stream bed which ran through the mine property. The inspector testified that berms consisting of rock and other fill
dirt material had been provided at one time, but it had
eroded and slipped down into the stream bed.
He issued the
citation after finding no bermsv or very low berms; at
several locations along the two crossovers in question.
The inspector testified that photographic exhibit P-4y
pg. 2 of 11, depicts the cited primary crossover which was
more heavily travelled than the second cited crossover, and
he confirmed that the photograph is representative of both
locations. The crossovers were described as a natural drainage ditch or dry stream bed which ran through the property.
Drain pipes were placed in the ditch to allow water to flow
through, and fill dirt was dumped over the pipes to construct
the crossovers. The inspector estimated the depth of the
ditch as 10 to 12 feet, and "possibly 8 feet" (Tr. 8, 10).
The inspector conf irrned that his conclusion that the
roadway was "elevated" was based on the fact that at the
crossover locations where the roadway passed over the ditch
where "drop-offs" existed on eith':!r side of the road, the

1438

roadway was in fact elevated above the stream bed. He also
confirmed his belief that the lack of adequate berms at the
elevated locations above the stream bed created a hazard on
each side of the crossovers in that a truck could go into the
ditch and overturn, and he believed that adequate berms were
required to prevent this from happening (Tr. 21). He further
believed that a ditch over 4 feet deep created a hazard in
that the trucks and front-end loaders using .. the crossovers
could easily overturn if they ran into the ditch (Tr. 22).
When asked to explain his understanding of the application of the berm standard in this case, the inspector replied
that if the depth of the ditch at the crossover is such that
it is reasonably likely to cause an accident, such as a
vehicle overturning in the ditch, he would cite a violation
of section 56.9022, and that this is a "judgement call" <Tr.
32-33). The inspector stated that the "rule of thumb" is to
require berms as high as the mid-axle height of the largest
piece of equipment using the roadway, and that "we hope it
helps to stop them" (Tr. 52).
In its posthearing brief, respondent's counsel takes the
position that the cited crossovers are not an elevated roadwai. Recognizing the fact that "the berms are supposedly
there to prevent the equipment from going off into the ditch,"
counsel asserts that "very little danger, if any," existed in
that the equipment using the road has adequate room for
crossing and no more than one vehicle at a time crosses over
the cited locations.
In United States Steel CorporationQ 5 FMSHRC 3 (January
1983)v the Commission held that proof of "inadequate" berms
requires evidence as to what type of berm a reasonably prudent
person would install under the circumstances.
In fashioning a
test for determining the adequacy of a berm, the Commission
stated in part as follows at 5 FMSHRC 5:

we hold that the adequacy of a berm or
guard under section 77.1605(k) is to be measured against the standard of whether the berm
or guard is one a reasonably prudent person
familiar with all the facts, including those
peculiar to the mining industry, would have
constructed to provide the protection intended
by the standard. See Alabama By-Products,
supra.
See also Voegele Company, Inc. v.
OSHRC, 625 F.2d 1075, 1077-79 {3rd Cir. 1980).
The definition of berm in section 77.2(d)
makes clear that the standard's protective

1439

purpose is the provision of berms and, by
implication, guards that are 11 capabJ.e of
restraining a vehicle. 11
(Footnote omitted).
With regard to the question as what constitutes an "elevated" roadway, .I take note of several berm decisions rendered
by Commission judges and the Commission on this issue. In
w. B. coal Company, 3 FMSHRC 193, 201-201 (January 1981),
Judge Bernstein held that a roadway with "drops on both sides"
was an elevated roadway.
In Golden R Coal Company, 1 FMSHRC
1843, 1848 (November 1979), I held that the location of an
unprotected roadway where trucks were required to back up to
begin their ascent up an incline was of sufficient height
above the adjacent terrain to create a hazard in the event a
truck ran off the unprotected elevated portion of the roadway
and was in fact "elevated." In that case, the inspector testified that if a truck were to run off the road, it was likely
to overturn, and he was aware of an accident where a truck
overturned when the driver backed into a 2-foot hole.
In Cleveland Cliffs Iron Company, 1 FMSHRC 1965, 1969
(December 1979), Aff'd by the Commission at 3 FMSHRC 291
(February 1981), Judge Broderick held that a cited roadway
location which had 10 to 12 foot drop-off to a ledge below
the roadway was of sufficient height above.the adjacent
terrain to create a hazard in the event a vehicle ran off the
roadway, and therefore was elevated.
In Burgess Mining and Construction Corporation, 3 FMSHRC
296 (February 9, 1981), Judge Fauver held that while a bridge
could reasonable be found to be an elevated roadwayv the cited
berm standard found at 30 CoFoRo § 77ol605(k)u was limited to
roads cut along the side of mountain 1 hill, pit wall, or earth
bank, and not to a bridge crossing a river. The Commission
reversed, and stated as follows at 3 FMSHRC 297:
Nothing logically suggests why a roadway ceases
being such when it crosses a bridgeo A bridge
is nothing more than that part of a road which
crosses a streamo * * * Furtheru the hazards
addressed by the standard are certainly no less
serious and in need of prevention when a
vehicle is elevated over a body of water that
when it runs along elevated ground.
In the instant case, Mr. Stovall estimated the distance
of the roadway crossovers through and across the point where
it crossed the drainage ditch as 15 feet, and a sketch of the
area which he prepared reflects ~hat the depth of the ditch

1440

from the roadway surface to the bottom of the ditch is 8 feet
(exhibit R-3; Tr. 35). The inspector's estimate of the depth
of the ditch at the points where the roadway crossed at 10 to
12 feet, and possibly 8 feet. While it is true that the roadway in question was generally on level ground, I conclude and
find that the 15 feet portion of the roadway crossovers which
continued across the ditches were elevated within the scope
and meaning of section 56.9022, and the respondent's assertions to the contrary are rejected.
With regard to the alleged inadequacy of the berms which
were in place, I find the inspector's testimony that portions
of the berms had eroded or slid over the roadway to the point
where~they were either non-existent or too low to restrain a
vehicle from going into the ditch to be credible. The respondent has not rebutted or denied the fact that the berms had
slipped or eroded away. Further, I agree with the inspector's
assessment of the potential hazard presented at the cited locations at the points where the elevated roadway crossed over
the adjacent ditch areas which were 8 to 12 feet deep.
I conclude and find that the inspector's belief that a vehicle
driving across those locations would likely overturn and cause
an accident with resulting injuries to the driver if it went
into the ditch was reasonable.
I further conclude and find
that the petitioner has established that the eroded and
non-existent berms at the cited locations adequately and reasonably support the inspector's conclusion that the berms
were inadequate. Accordingly, the citation IS AFFIRMED.
Size of Business and Effect of Civil Penalties on the
Respondent 0 s Ability to Continue in Business
The parties have stipulated that the respondent is a
medium-sized operator. Respondent has advanced no argument
or evidence to establish that the payment of the civil
penalties which have been proposed will adversely affect its
ability to continue in business.
I conclude and find that
the civil penalties which have been assessed for the violations will not adversely affect the respondent's ability to
continue in business.
History of Prior Violations
The computer print-out summarizing the respondent's compliance record for the period April 23, 1984 through April 22,
1986, reflects that the respondent paid civil penalty assessments totalling $8,672, for 43 violations, 17 of which are
paid "significant and substantial" (S&S) violations. For an
operation of its size and scope, I cannot conclude that the

1441

respondent's compliance record is such as to warrant any additional increases in the civil penalty assessments which I _have
made for the violations which have affirmed in these
proceedings.
Negligence
In Docket No. KENT 86-133-M, the inspector found a "high"
degree of negligence at the time he issued the citations in
question, and he marked the appropriate box on the citation
form to reflect this finding.
With regard to the lock-out citation, I take note of the
fact that no prior citations were issued for violations of
section 56.12016, and the respondent established that it at
least de-energized the electrical equipment before work was
performed on it, and that it also used the services of a contract electrician. With regard to the citation for failure
to report and record equipment defects, the evidence establishes that the equipment operators themselves were not
reporting these defects, and that the respondent did have the
check-list forms available at the mine but apparently chose
not to use them because it believed that its "oral" reporting
system was more effective and had previously been approved by
another inspector. Although the record shows one prior citation for a violation of section 56.9001, the petitioner failed
to produce that citation and furnished no further details as
to the circumstances under which it was issued.
With regard to the smoking violation based on the existence of the cigarette butts which the inspector foundf
although one prior violation of section 56.4100(b)u is noted
in the respondent 0 s prior history of violations, no further
explanation of that citation was forthcoming from the petitioner, and the record establishes that the respondent did
have the area posted with a no-smoking sign.
The petitioner has advanced no arguments to support the
inspector 0 s "high" negligence findings, and I find no credible testimony from him in the record to support these findings. In any eventv I conclude and find that the three
violations in question resulted from the respondent's failure
to exercise reasonable care to insure compliance with the
requirements of the cited mandatory safety standards.
I
further find and conclude that the respondent knew or should
have known about the cited conditions and that its failure to
address those conditions constitutes moderate and ordinary
negligence.

1442

With regard to the inoperative hand brake and inadequate
primary brakes on the front-end loader, since the loader had
several other defects which were readily observable and
detected, a reasonable and prudent operator would have taken
the loader out of service for a thorough inspection.
If this
were done, I believe the lack of an operable handbrake and
inadequate primary brakes would have been detected. Under
the circumstances, the inspector's finding of a high degree
of negligence is affirmed.
In Docket No. KENT 86-134-M, the inspector's negligence
findings for the two braking violations reflect findings of
"reckless disregard." With regard to one of the trucks, the
inspector indicated that the non-functional emergency brake
condition had previously been cited during an inspection on
January 8, 1986, and that the defective rear brakes had been
inoperative "for several years." He also found that the
brake fluid reservoir was empty, and the condition of the
reservoir led him to believe that fluid had not been added
for some time. With regard to the second truck, he found an
empty brake fluid reservoir, and that the brake hoses had
been disconnected.
I find no credible evidence to support the inspector's
belief that one of the trucks had operated with defective
rear brakes "for several years." However, I find his testimony to be credible as to the condition of the brake fluid
reservoirs and the fact that the brake hoses on one of the
trucks were disconnected and that the emergency brake on the
truck had been previously cited. Under these circumstances,
although I cannot conclude that the evidence supports the
inspector•s nreckless disregardn negligence findings, I do
conclude and find that it supports a finding of a high degree
of negligence as to both violations, and supports a finding
that the respondent knew or should have known of the cited
defective braking conditions.
In Docket No. KENT 86-155-M, concerning the berm citation, the inspector found a "high" degree of negligence. The
evidence establishes that rock berms were provided but had
slipped down an adjacent embankment.
Although the inspector
testified that the conditions had existed for "several
months," he did not cite the condition on prior inspections,
and I find no credible evidence to support his high negligence finding.
However, I do conclude and find that the
respondent failed to exercise reasonable care by failing to
add additional materials to reconstruct the berms, and that
this omission on its part constitutes moderate and ordinary
negligence.

1443

Gravity
I conclude and find that all of the violations which
have been .affirmed in these proceedings were serious. Failure
to provide locks and to have an established lock-out procedure
for electrically powered equipment presented a hazard in that
the equipment could have inadvertently energized while someone
was performing work on it.
In this event, I conclude that it
was reasonable likely that anyone working on the equipment
would be exposed to an electrocution hazard with serious
resulting injuries.
All of the braking violations presented an accident
potential which would reasonably and likely be expected to
result in injuries to the vehicle operators as well as to
other equipment operators and miners exposed to such hazards.
The failure to report and record defective equipment would
result in delays in correcting any hazards, as well as permitting equipment to continue to operate with defects. One
can reasonably conclude that in such a situation, there was a
reasonable likelihood of accidents, with resulting injuries
to those mine personnel who were expected to operate the
equipment, as well as to other miners in close proximity to
the equipmento
The smoking violation presented a potential fire hazard,
particular in light of the evidence which established the
presence of combustible oils, hydraulic fluid, fumes, and
accumulated oily rags and oil spillage.
In the event of a
fire, I believe it is reasonably likely that miners in or
around the shed would be exposed to hazards resulting in
serious injurieso The lack of adequate berms presented a
hazard in that a truck or other vehicle operator approaching
the
of the crossover, particularly those in large haulage
trucks, would have an inadequate warning that they were close
to the adjacent drainage ditch.
If a truck were to drive over
the edge of the ditch, it could possibly overturn, thereby
exposing the driver to an accident hazard, with resulting
l'.'.jurieso

Siqnificant and Substantial Violations

A "significant and substantial" violation is described
in section 104(d)(l} of the Mine Act as a violation "of such
nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health
hazard."
30 C.F.R. § 814Cd)(l). A violation is properly
designated significant and substantial "if, based upon the

1444

particular facts surrounding the violation there exists a
reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious
nature." Cement Division, National Gypsum Co., 3 FMSHRC 822,
825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of
a mandatory safety standard is significant and
substantial under National Gypsum the Secretary
of Labor must prove:
(1) the underlying violation of a mandatory safety standard: (2) a discrete safety hazard--that is, a measure of
danger to safety--contributed to by the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury~
and (4) a reasonable likelihood that the injury
in question will be of a reasonably serious
nature.
In United States Steel Mining Company, Inc., 7 FMSHRC
1125, 1129, the Commission stated further as follows:
We have explained further that the third
element of the Mathies formula "requires that
the Secretary establish a reasonable likelihood
that the hazard contributed to will result in
an event in which there is an injury." U.S.
Steel Mining Co.v 6 FMSHRC 1834v 1836 (August
1984). We have emphasized thatv in accordance
with the language of section 104(d)(l>v it is
the contribution of a violation to the cause
and effect of a hazard that must be significant
and substantial
U.S. Steel Mining Company,
Inc." 6 FMSHRC 1866v 1868 (August 1984}q U.S.
Steel Mining Company, Inc.r 6 FMSHRC 1573u
1574-75 (July 1984).
Incorporating by reference my gravity findings, and
applying the principles of a "significant and substantial"
violation as articulated by the Commission in the aforementioned decisions, I conclude and find that with one exception
(Citation No. 2657392-lack of adequate berms), the remaining
violations were all significant and substantial, and the findings by the inspector in this regard ARE AFFIRMED.

1445

I conclude and find that in terms of continued normal
mining operations, the hazards noted in my gravity findingp
support a conclusion that there was a reasonable likelihood
that the cited conditions could contribute to the hazards
resulting from the violative conditions in question.
In each
of these instances, had the events noted occurred, I believe
it is reasonable to conclude that the injuries produced could
be of a reasonably serious nature.
With regard to the inadequate berm citation, the respondent's evidence, which I find credible, establishes that the
roadway widths at the crossover points were wide enough to
more than adequately accommodate the largest vehicle using
that road, with more than adequate clearance on either side
of the vehicle. Further, there is no evidence of any speeding or vehicles passing each other on the crossovers, and I
believe that the respondent's testimony that the vehicles
approached the crossovers on a "straight line" rather than
cutting corners or approaching it at an angle to be more
credible than that of the inspector. I also note that the
inspector initially found upon inspection that an injury was
unlikely and that the violation was not significant and
substantial, but later changed his mind and modified the citation accordingly because of a purported "clerical error." I
reject the inspector's explanation as to why he later changed
his mind as less than credible. Although I have concluded
that the violation was serious, I cannot conclude that the
petitioner has established that it was significant and substantial. Accordingly, the inspector's finding in this regard IS
VACATED.
Good Faith Abatement
With regard to Citation Nos. 2657189 and 2657190, concerning the defective brakes on the cited 35-ton haul trucks,
the record reflects that they were taken out of service when
the inspector issued the violations. Both violations were
terminated on March 4v 1986, after repairs were made. Respondent s credible testimony reflects that parts were ordered
and that the repairs were completed within 3 days of the issuance of the orders. Under the circumstances, I conclude and
find that these violations were timely abated in good faith
by the respondent.
The smoking violation was timely abated when the respondent posted a letter advising employees not to smoke in posted
areas, and the berm citation was terminated one day prior to
the time fixed by the inspector.
As to these citations, I

1446

conclude and find that the respondent exercised good faith in
timely abating the violations.
The lock-out violation (No. 2657368), front-end loader
violation (No. 2657373), and check-off list violation
(No. 2657377) were all initially issued as section 104(a)
citations. Upon subsequent inspections, the inspector found
that the cited conditions had not been timely abated within
the time fixed, and this resulted in the issuance of section
104(b) orders. In each instance, the inspector noted on the
face of the orders that "no apparent effort" was made by the
respondent to timely abate the violative conditions cited in
the notices. No information was forthcoming as to whether or
not the orders were contested, and it is clear that they are
not the subject of these civil penalty proceedings.
With regard to the lock-out citation, the evidence establishes that after the citation was issued, the respondent did
purchase locks. However, upon his subsequent inspection on
February 26, 1986, the inspector found that they were not
being used, and that a lock-out procedure had not been formulated and adopted by the respondent.
He also found that electrical and mechanical work was being performed without locking
out the equipment., Under these circumstances, he issued the
section 104(b) order. Although it is true that the purchase
of locks indicates that the respondent made some effort to
timely abate the violative conditions, the fact remains that
total abatement was not achieved by the time the inspector
returned on his subsequent inspection. Under the circumstances, I conclude and find that the respondent exhibited
less than total good faith compliance in timely abating the
citation"
With regard to the inoperable emergency brake and inadequate primary brakes on the front-end loader, the inspector 1 s
subsequent inspection on February 26, 1986, which resulted in
the issuance of an order, indicated that the emergency brake
was still inoperative; and that the primary braking system
had completely failed.
However, the order; on its face,
reflects that a new emergency brake had been installed, and
both Mr. Stovall and Mr. Joines confirmed that work had been
done on the brakes shortly after the citation was issued, and
Mr. Joines confirmed that repairs were completed within 3 or
4 days of the issuance of the citation. They attributed the
subsequent loss of braking power after the repairs were made
to a defective air compressor which subsequently blew out and
had to be replaced.
I find their testimony to be credible,
and find no credible evidence by the inspector to support his
conclusion that the respondent "made no apparent effort" to

1447

correct the cited conditions. To the contrary, I conclude
that the respondent did make a good faith effort to correqt
the originally cited conditions, and that after the order was
issued, additional repairs were timely "lllade to abate the conditions cited in the order.
With regard to the equipment check-list citation, when
the inspector returned on a subsequent inspection on
February 26, 1986, he found no evidence that the available
check-lists were being used and that instructions as to their
use had not been given to the equipment operators. He also
found some defective brakes on equipment, and this led him to
believe that the lists were not being used and that defects
were still going unreported. Since the inspector found that
compliance had not been achieved by February 21, 1986, the
date fixed for abatement of the citation, he issued the order.
Under the circumstances, I conclude and find that the respondent exhibited less than good faith compliance in timely abating the citation, and that it did so only after the order
issued.
Civil Penalty Assessments
'

On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i) of
the Act, the following civil penalties are assessed by me for
the violations which have been affirmed.
DOCKET NO. KENT 86-133-M

Citation No.
2657368
2657373
2657377
2657386

Date

30 C.F.R. Section

56.12016
56.9003
56.9001
56.4100(a)

01/07/86
01/08/86
01/08/86
04/22/86

Assessment

$ 500
$ 450
$ 375
$ 150

DOCKET NO. KENT 86-134-M

Order Noo

Date

2657189
2657190

02/26/86
02/26/86

30 C.F.R. Section

Assessment

56.9003
56.9003

$ 500
$ 600

30 C.F.R. Section

Assessment

DOCKET NO. KENT 86-155-M

Citation No.

Date

2657392

04/23/86

56.9022

1448

$ 150

ORDER
The respondent IS ORDERED to pay the civil penalties in
the amounts shown above within thirty (30) days of the date
of these decisions. Payment is to be made to MSHA, and upon
receipt of same, these proceedings are dismissed.

4.~~
Administrative Law Judge

Distt"ibution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Brent Yonts, Esq., 114 Mill Street, P.O. Box 195, Greenville,
KY 42345 {Certified Mail)
/fb

1449

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTR~TlYE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203. LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 131987
BILLIE D. MARTIN,
Complainant

DISCRIMINATION PROCEEDING

v.

KENT 87-64-D

GABRIEL MINING COMPANY, INC.,
Respondent

BARB CD 87-05

DECISION
Appearances:

Billie D. Martin, Evarts, Kentucky, Pro Se.

Before:

Judge Weisberger

Statement of the Case
On February 2, 1987, Complainant filed a complaint with the
Commission, pursuant to Section l05(c) of the Federal Mine Safety
and Health Act of 1977, alleging, in essence, that he was fired
by Respondent because he refused to do electrical and mechanical
work for which he was not qualified. The records of the
Commission indicate that the Complainant sent Respondent, via
certified mail, return receipt requested, a letter containing his
complainto Respondent did not claim the letter and it was
returned to the Complainanto
On April 7v 1987v Chief Judge Paul Merlin sent Respondent,
via Certified Mailv return receipt requested, an order directing
Respondent to answer the Complainant within 30 days. The order
further notified Respondent that failure to comply with the order
will be deemed cause for the issuance of an order of default.
The Respondent did not claim this letter, and it was returned to
the Commission. The Respondent did not answer the order dated
April 7p 1987.

On July 8v 1987, a notice sent to Respondent, via Certified
Mail, return receipt requested and via regular mail, scheduling a
hearing in the above matter for July 30, 1987 in Knoxville,
Tennessee. The Respondent did not claim the Registered Letter
containing the notice of hearing, and it was returned to the
Office of Administrative Law Judges. The notice sent regular
mail was not returned. At the hearing, on July 30, 1987, the
Complainant appeared and testified on his on behalf. The
Respondent did not appear.

1450

On August 6, 1987, on Order was issued finding the
Respondent in default.
Inasmuch as the Respondent has been found to have been in
default, the only issue presently to be decided is the scope of
relief that Complainant is entitled.
It was the Complainant's
uncontradicted testimony that while employed at Respondent's mine
in Bailey 1 s Creek, Kentucky, his salary was $10 an hour.
He
further testified that he worked 8 hour a day, and 40 hours a
week.
It was further his testimony that after he was fired by
Respondent on October 1, 1986, he was unemployed until mid
December 1986, when he entered into a p~rtnership driving a truck.
The Complainant's partner uses the receipts of the partnership to
pay all obligations of the partnership and the remainder is split
between the Complainant and his partner.
It was the
Complainant's testimony that in the 32 weeks that he has been
involved in this partnership, until July 24, 1986, he has earn
$120 a week. The 32 weeks compute from December 8, through July
24.
Inasmuch as the Complainant has not requested reinstatement,
it is concluded that Respondent is responsible for payment of the
Complainant's back wages only during the time that he was
unemployed and presumably available for reemployment by
Respondent.
Accordingly, it is ORDERED that, within 30 days of the date
of this decision, the Respondent pay the Complainant $12,800 as
back pay for the period between October 1 and December 5, 1986.
With interest to be calculated in accordance with the formula in
Secretary/Bailey v. Arkansas Carbona, 5 FMSHRC 2042 (1984).

~isbeke~

Administrative Law Judge
(703) 756-6210

Distribution~

Mro Billie Do Martin, Rt. 2r Box 188, EvartsF KY 40828 (Certified
Mail)
Gabriel Mining Company, Inc., Rt. 2, Box 322, Evarts, KY 40828
(Registered Mail)

dcp

1451

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203. LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 13 i987
OTIS M.

SCHMOLD~,

DISCRIMINATION PROCEEDING

complainant

v.

KENT 87-65-D

GABRIEL MINING COMPANY, INC.,
Respondent

BARB CD 87-06

DECISION
Appearances:

Otis M. Schmoldt, Le Junior, Kentucky, Pro Se.

Before:

Judge Weisberger

Statement of the Case
On March 30, 1987, Complainant filed a complaint with the
Commission, pursuant to Section 105(c) of the Federal Mine Safety
and Health Act of 1977, alleging, in essence, that he was fired
by Respondent because he refused to do electrical and mechanical
work for which he was not qualified. The records of the
Commission indicate that the Complainant sent Respondent, via
certified mail, return receipt requested, a letter containing his
complaint. Respondent did not claim the letter and it was
returned to the Complainant.
On April 7 1987v Chief Judge Paul Merlin sent Respondentu
via Certified Mailu return receipt requested, an order directing
Respondent to answer the Complainant within 30 days. The order
further notified Respondent that failure to comply with the order
will be deemed cause for the issuance of an order of default.
The Respondent did not claim this letterv and it was returned to
the Commission, The Respondent did not answer the order dated
April 7v 1987.
On July 8u 1987v a notice sent to Respondent, via Certified
Mailv return receipt requested and via regular mail, scheduling a
hearing in the above matter for July 30 1 1987 in Knoxville,
Tennessee. The Respondent did not claim the Registered Letter
containing the notice of hearing, and it was returned to the
Office of Administrative Law Judges. The notice sent regular
mail was not returned.
At the hearing, on July 30, 1987, the
Complainant appeared and testified on his on behalf. The
Respondent did not appear.

1452

On August 6, 1987, on Order was issued finding the
Respondent in default.
Inasmuch as the Respondent has been found to have been in
default, the only issue presently to be decided is the scope of
relief that Complainant is entitled.
It was the Complainant's
uncontradicted testimony that he was unemployed from the date he
was fired by Respondent on October 17, 1986 through July 7, 1987,
when he obtained a position driving a truck at $3.35 and hours
working 12 hours a day, 5 days a week. For the first 2 weeks of
his job he was paid for 80 hours at $3.35 an hour and 26 hours at
one and half times $3.35 an hour.
It also was the Complainant's
testimony that during the period that he was unemployed, from
October 17, 1986 to July 7, 1987, the only income that he had
consist~d of $2,000 he received as unemployment insurance
benefits.
Based upon all of the above it is ORDERED that:

1. The Respondent shall, by August 24, 1987 reinstate
the complainant to the position that he previously held on
October 17, 1986, at the previous rate of pay.
2. The Respondent shall, within 30 days from the date
of this decision, pay the Complainant the sum of $13,200 as back
pay for the period from October 17, 1986, through July 3, 1987,
as reduced by the amount of unemployment insurance benefits
received during that period.
Interest shall be paid to the
Complainant by the Respondent as calculated in accordance with
the formula in Secretary/Bailey v. Arkansas Carbona,
5 FMSHRC 2042 (1984).

3o The Respondent shall 1 within 30 days from the date
of the decisionv pay the Complainant the sum of $402 as back pay
for the period from July 7, 1987, through July 24, 1987. The
Respondent shall continue to pay the Complainant at this rate of

pay until the Complainant is r~

~-

Avram Weisberger
Administrative Law Judge
(703) 756-6210
Distribution~

Mr. Otis M. Schmoldt, P. 0. Box 57, Le Junior, KY 40849
(Certified Mail)

Gabriel Mining Company, Inc., Rt. 2, Box 322, Evarts, KY 40828
(Registered Mail)
dcp
1453

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 131987
BECKLEY COAL MINING
COMPANY
Contestant

CONTEST PROCEEDING
Docket No. WEVA 87-204-R
Safeguard No. 2575910; 4/24/87

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

Beckley Mine

DECISION
Before:

Judge Melick

On April 24u 1987, a notice to provide safeguard was issued
by the Secretary under section 314(b) of the Federal Mine Safety
and Health Act of 1977v 30 U.S.C. § 801 et.~, the "Act," to

the Beckley Coal Mining Company (Beckley).
On May 26, 1987,
Beckley attempted to contest that safeguard notice "pursuant to
Section 2700.20 of the Rules of Procedure".
Thereafter, on June 4, 1987, the Secretary filed his Answer
and a Motion to Dismiss stating therein that neither section
105(d) of the Act nor Commission Rule 20 provide for the contest
or review before this Commission of notices of safeguardso The
Secretary noted that Section lQl(c) of the Act provides a
mectianism for the operator to challenge or contest mandatory
safety standards (or a notice of safeguard enforced as a
mandatory safety standard) and that such proceedings are not
within the Commission 1 s jurisdiction.
Beckley did not respond to
the Secretaryus Motion to Dismisso
Commission Rule 20 (a) cited by Beckley as authority for its
attempt to contest the notice of s
eguard at issue, tracks the
language
section 105(d) of the Act.
Under that section a
mine operator may contest an order issued under section 104, a
citation or a penalty assessment issued under section 105(a) or
section 105(b), or the reasonableness of the length of abatement
time fixed in a citation. The safeguard notice here challenged
is not within any of these categories.

1454

Accordingly the Secretary's Motion to Dismiss filed in-these
proceedings is granted and the attempted contest of Safeguard
No. 2575910 is dismissed. If the Secretary shou d subsequently
issue a citation or order for a failure to compl with the
safeguard notice the mine operator may then wish ~o file a
contest under section 105(d) of the Act.

ary M lick
Admini trative
(703) 56-6261

aw Judge

Distribution:
Edward N. Hall, Esq., Robinson & McElwee, P.O. Box 1580,
Lexington, KY 40592 (Certified Mail)
Sheila K. Cronan, Esq., Office of the Solicitor, u. S. Department
of Labor, Ballston Tow~r *3, Room 516, 4015 Wilson Boulevard,
Arlington, VA 22203 (Certified Mail)
npt

1455

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COlFAX AVENUE, SUITE AOO
DENVER, COlORAOO

80204

AUG 14 1987

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 87-20-M
A.C. No. 05-02140-05504
Docket No. WEST 87-23-M
A.C. No. 05-02140-05505
Docket No. WEST 87-35-M
A.C. No. 05-02140-05506

v.

Docket No. WEST 87-36-M
A.C. No. 05-02140-05507
Docket No. WEST 87-37-M
A.C. No. 05-02140-05508
Docket No. WEST 87-51-M
A.C. No. 05-02140-05509

B & B EXCAVATING, INC.,
Respondent

Docket No. W~ST 87-91-M
A.C. No. 05-02140-05510
Docket No. WEST 87-92-M
A.C. No. 05-02140-05511
Eaton Pit
DECISION
Appearances~

Margaret A. Miller, Esq.v Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Mark C. VanNess, Esq., Jones, Meiklejohn, Kehl &
Lyonsp Denverv Coloradov
for Respondent.

Before~

Judge Cetti
STATEMENT OF THE CASE

This consolidated civil penalty proceeding arises under the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et
~, (Mine Act).
The Secretary of Labor on behalf of the Mine
Safety and Health Administration, charges the operator of Eaton
Pit with ~iolations of Title 30 C.F.R. safety regulations.

1456

Pursuant to Section llOCa) of the Mine Act the Secretary of
Labor filed a petition for assessment of civil penalties in each
of the above captioned cases. The Respondent made a timely
appeal in each of these cases. After proper notice to the
parties the matter came on for hearing before me on June 24,
1987.
At the hearing I granted the joint motion of the parties to
consolidate the above captioned cases for hearing.
STIPULATIONS IN ALL CASES
At the hearing the parties stipulated as follows:
1. The Respondent, B & B Excavating, Inc., is engaged in
the mining and selling of sand and gravel in the United States
and itg operations affect interstate commerce.

2.

B & B Excavating, Inc. is the owner and operator of the

Eaton Pit mine.
3. The Respondent, B & B Excavating, is a sand and gravel
operator, producing 120,000 tons per year.
It has about 100
employees of which approximately 9 to 12 work in the Eaton Pit
area on a seasonal basis.

4. B & B Excavating, Inc. is subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et~
S.
matter.

The administrative law judge has jurisdiction in this

6. All the citations in each docket were properly served by
a duly authorized representative of the Secretary upon an agent
of B & B Excavatingv Inc" on the date and place stated in the
citation 0 and are to be admitted into evidence for the purpose of
establishing the issuance of those citations.
7. The proposed penalties will not affect the Respondent's
ability to continue in business.
8" The operator has demonstrated good faith in abating all
citations.
9" Respondent 1 s history of previous violations is shown in
the computer printout received in evidence which lists the violations for which citations were issued at Respondent's Eaton Pit
for the 2-year period terminating on July 8, 1986.
Docket No. 87-23-M
Citation No. 2634597
Citation No. 2634597 charges a non-significant and substantial violation of 30 C.F.R. § 56.12008 which requires adequate insulation and proper fittings for power wires and cables.

1457

The citation alleges that 10/4 Type 50 power cable entering
the motor terminal box for the "Seco" screen drive motor was not
provided with a cable entrance fitting.
The cable supplied 480
VAC. 3 phase power to the motor and no cable damage was observed
at the box.
The violation was abated in a timely manner and the citation
terminated when the 10/4 50 cable entering the "Seco" screen
motor terminal box was provided with a fitting.
At the hearing Respondent moved to withdraw its notice of
contest. The motion was granted.
The parties stipulated that the Secretary's proposed $20
civil penalty was the appropriate penalty and agreed Respondent
should be allowed 90 days to pay the penalty.
Citation No. 2634507
Citation No. 2634507 alleges a non-significant and
substantial violation of 30 C.F.R. § 56.12008 in that certain
cables were not properly installed where they passed into
electrical compartments.
The Respondent showed good faith in abating the violation in
a timely manner. The citation was terminated.
At the hearing the Respondent moved to withdraw its notice
of contest. The motion was granted.
The parties stipulated that the Secretary's proposed $20
penalty was the appropriate civil penalty and that Respondent be
allowed 90 days to pay the penalty.
Citation Noo 2634598
Citation Noo 2634598 alleges a non-significant and
substantial violation of 30 C.F.R. § 56.12008 in that specified
cables entering and exiting electrical enclosures were not
properly installed in their respective entrance and exit
fittings,
At the hearing the Secretary moved without objection to dismiss the citation for lack of evidence. The motion was granted.
The Secretary stated on the record that the basis for the motion
was that preparation for hearing has shown that the Secretary has
insufficient evidence to support the alleged violation.
Docket No. 87-20-M
This docket consists of thirteen citations. Each citation
number, the safety standard allegedly violated, and the proposed
penalty are as follows:

1458

Citation/Order
2634461
2634478
2634479
2634487
2634595
2634596
2634599
2634641
2634644
2634462
2634470
2634471
2634473

30 C.F.R. §
56.12041
56.12001
56.12001
56.12002
56.12008
56.12004
56.12008
56 .14001
56.12032
56.12008
56.14026
56.12030
56.12025

Proposed Penalty
$ 42.00
42.00
42.00
20.00
42.00
50.00
42.00
42.00
42.00
42.00
74.00
85.00
42.00

The Secretary moved to withdraw Citation Nos. 2634461,
2634641, 2634644 and 2634470 for lack of sufficient evidence.
The motion was granted.
Respondent then moved to withdraw its notice of contest with
regard to the other citations in this docket. The motion was
granted. The parties agreed with respect to those citations that
the appropriate penalty for each was the penalty proposed by the
Secretary and that respondent should be allowed 90 days to pay
the penalties.
D9cket No. 87-35-M
This docket consists of 20 citations. Ten of the citations
allege a violation of the safety standard 30 C.F.R. § 56.12001
which requires circuits to be protected against excessive overload by fuses or circuit breakers of the correct type and
capacityo Eight of the citations allege a violation of 30 C.F.R
§ 12002 which regulates control of switches used on electrical
equipmento Two of the citations allege a violation of § 56.12004
which regulates the size of current capacity of electrical
conductors to ensure that a rise in temperature resulting from
normal operation will not damage the insulating material.
The citation numberq the standard allegedly violatedu and
the Secretary's proposed penalty are as follows:
Citation/Order
2634463
2634464
2634465
2634466
2634467
2634468

30 C.F.Ro §
56.12001
56.12002
56.12002
56.12002
56.12002
56.12002

1459

Proposed Penalty
$ 50.00
50.00
50.00
20.00
50.00
50.00

2634469
2634475
2634476
2634477
2634480
2634481
2634482
2634483
2634484
2634485
2634486
2634488
2634600
2634643

56.12004
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12002
56.12002
56.12004
56.4102

50.00
50.00
50.00
50.00
50.00
50.00
50.00
50.00
so .• 00
50.00
20.00
20.00
50.00
50.00

Respondent moved to withdraw its notice of contest with
r0spect to all 20 citations. The motion was granted. The
parties agreed that the Secretary's proposed penalty for each
violation is the appropriate penalty and that respondent should
have 90 days to pay the civil penalties.
Docket No. WEST 87-36-M
This docket consists of 20 citations. Each citation number,
safety standard allegedly violated, and the Secretary's proposed
penalty are as follows:
Citation/Order
2634646
2634647
2634472
2634474
2634648
2634489
2634490
2634491
2634492
2634493
2634494
2634495
2634496
2634497
2634499
2634500
2634502
2634505
2634842
2634843

30 C.F.R. §
56.12013
56.12018
56.12041
56.12001
56.9087
56.12041
56012041
56.12041
56.12041
56.12001
56.12041
56.12002
56.12002
56.12002
56.12002
56.12002
56.12001
56.12001
56.12001
56.12001

Proposed Penalty
$ 50.00
50.00
20.00
85.00
68.00
20.00
50.00
20.00
50.00
50.00
20.00
20.00
50.00
20.00
50.00
20.00
20.00
50.00
50.00
50.00

The Secretary moved to dismiss Citation No. 2634647 for lack
of sufficient evidence. The motion was granted. The respondent
then moved to withdraw its notice of contest with respect to the
remaining citations in this docket. The motion was granted.

1460

The parties stipulated that the Secretary's proposed
penalties were the appropriate penalties for the violations and
that respondent should have 90 days to pay these civil penalties.
Docket No. WEST 87-37-M
This docket consists of 10 citations. Each citation number,
standard allegedly violated and the Secretary's proposed penalty
are as follows:
Citation/Order
2634844
2634845
2634846
2634847
2634848
2634849
2634850
2634852
2634854
2634857

30 C.F.R. §
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12008
56.14001

Proposed Penalty
$ 50.00
50.00
50.00
50.00
50.00
50.00
50.00
50.00
20.00
68.00

Respondent moved to withdraw its notice of contest with
respect to all citations in thi~ docket. The motion was granted.
The parties agreed that the Secretary's proposed penalty for each
violation was the appropriate penalty and that respondent should
have 90 days to pay these civil penalties.
Docket No. WEST

87~51-M

This docket consists of citation number .02634498 issued on
July 22, 1986 alleging a violation of 30 C.F.R. § 56.12002 for
lack of individual motor running overload control protection on
specified equipment. Respondent's motion to withdraw its notice
of contest was grantedo The parties agreed that the Secretary's
proposed penalty for each violation was the appropriate penalty
and that respondent should be allowed 90 days to pay the civil
penalties.
Docket No. WEST 87-91-M
This docket consists of 20 citations. Each citation number
standard allegedly violated, and the Secretaryws proposed penalty
are as follows~
Citation/Order
2634649
2634501
2634503
2634504
2634506
2634841
2634853

30 C.F.R. §
56.11002
56.12001
56.12041
56.12001
56.12025
56.12008
56.12032

1461

Proposed Penalty
$ 50.00
50.00
50.00
20.00
50.00
20.00
50.00

2634856
2634508
2634510
2634511
2634512
2634513
2634514
2634515
2634516
2634517
2634518
2634519
2634520

56.12030
56.12002
56.12013
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12001
56.12002
56.12002
56.12002

50.00
85.00
50.00
50.00
50.00
33.00
50.00
50.00
50.00
50.00
20.00
20.00
20.00

The Secretary of Labor moved to withdraw Citation Nos.
2634649, 2634853 and 2634511 for lack of evidence. The motion
was granted. The respondent then moved to withdraw its notice of
contest with respect to the remaining citations. The motion was
granted. The parties agreed that the penalties proposed by the
Secretary of Labor are the appropriate penalties for the violations and that respondent should have 90 days to pay said civil
penalties.
Docket WEST 87-92-M
This docket consists of the four citations listed below with
the citation number, standard allegedly violated and the
Secretary's proposed penalty as follows:
Citation/Order
2634684
2634858
2634859
2634860

30 C.F.R. §
56.12001
56.12008
56.12018
56.12013

Proposed Penalty
$50.00
20.00
50.00
50.00

The Secretary of Labor moved to withdraw Citation No.
2634859 on the basis of insufficient evidence. The motion was
granted. Respondent then moved to withdraw its contest with
respect to the four remaining citations within this docket. The
motion was grantedo The parties agreed that the Secretary's
proposed civil penalties are the appropriate penalties for each
of the violations and agreed that respondent should have 90 days
to pay said civil penalties"
FINDINGS AND CONCLUSIONS OF LAW
Based upon the pleadings, stipulations, and the information
placed upon the record at the hearing, I enter the following
findings and conclusions of law:
1. The Respondent, B & B Excavating, Inc., is engaged in
the mining and selling of sand and gravel in the United States
and its operations affect interstate commerce.

1462

2.
B & B Excavating, Inc. is the owner and operator of the
Eaton Pit Mine.
3. Respondent has about 100 employees of which approximately 9 to 12 work in the Eaton Pit area on a seasonal basis.

4. B & B Excavating, Inc. is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et ~·
5. As the Administrative Law Judge assigned by the Federal
Mine Safety and Health Review Commission to hear this case, I
have jurisdiction to hear and decide this case.

6. Respondent's history of previous violations is shown in
the computer printout which lists the violations for which
citations were issued at Respondent's Eaton Pit for the 2-year
period terminating on July 8, 1986.
7. The penalties assessed will not affect Respondent's
ability to continue in business.
8. The operator has timely abated each of the citations and
has demonstrated good faith in doing so.
9. Each citations, except those listed below as dismissed,
is affirmed and its related proposed civil penalty is assessed as
the appropriate penalty for each of the violations.
ORDER

1. Each of the citations listed below is dismissed and its
related proposed penalty vacated: Citation Nos. 2634598, 2634461,
2634641, 2634644, 2634470v 2634647, 2634649, 2634853, 2634511,
and 26348590
2o All other citations are affirmed and in satisfaction of
these citations IT IS ORDERED that Respondent shall within 90
days from the date of this decision pay a civil penalty in the
sum of $3,466 for the violations found herein.

~
Judge
Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO
80294 (Certified Mail)
Mark c. VanNess, Esq., Jones, Meiklejohn, Kehl and Lyons, 1600
Lincoln Center, 1660 Lincoln Street, Denver, CO 80264 <Certified
Mail)
/bls
1463

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 14 1987
DISCRIMINATION PROCEEDING

ODELL 1-t.AGGARD I
Complainant
v.

Docket No. KENT 87-138-D
MSHA Case No. BARB CD 86-72

CHANEY CREEK COAL CORPORATION,:
Respondent

Dollar Branch Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This proceeding concerns a complaint of discrimination
filed by the complainant against the respondent pursuant to
section 105(c) of the Federal Mine Safety and Health Act of
1977. The complainant alleged that after his reinstatement by
the respondent as a result of a prior discrimination complaint,
he was subsequently forced to quit his job because of harrassment by the respondent. A hearing on the merits of his complaint was scheduled for London, Kentucky, during September 1-3,
1987. However, the parties have now filed a joint motion to
dismiss the complaint on the ground that they have settled their
dispute in accordance with a settlement agreement which they
have filed"
Discussion
Pursuant to the terms of the settlement agreement,
Mr. Maggard agrees to withdraw his complaint and to waive his
claim to reinstatement and attorney fees in this matter. In
return, the respondent agrees to pay Mr. Maggard the sum of
$7,000 in damages. Said damages are to be paid in separate
installments of $1,000 each. The first installment shall be
paid on or before July 22, 1987; and the remaining installments
shall be paid on or before the 22nd of each succeeding month
(with the final installment due on January 22, 1988}.

1464

Conclusion
After careful review and consideration of the settlement
terms and conditions executed by the parties in this proceeding,
I conclude and find that it reflects a reasonable resolution of
the complaint. Since it seems clear to me that the parties are
in accord with the agreed-upon disposition of the complaint, I
see no reason why it should not be approved.
ORDER
The proposed settlement IS APPROVED.
Respondent IS ORDERED
AND DIRECTED to fully comply forthwith with' the terms of the
agre~ment.
Upon full and complete compliance with the terms of
the agreement, this matter is dismissed.

~K~~
Administrative Law Judge

Distribution:
Tony Oppegard, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., P.O. Box 360, Hazard, KY 41701 (Certified Mail)
Thomas w. Miller, Esq., Miller, Griffin & Marks,
700 Security Trust Building, Lexington, KY 40507
(Certified Mail)

/fb

1465

P.s.c.,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

AUG 171987
CONTEST PROCEEDING

PEABODY COAL COMPANY,
Contestant

Docket No. WEST 87-113-R
Citation No. 2830921; 2/11/87

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),

Black Mesa Mine

DECISION
Before:

Judge Lasher

The Contestant, Peabody Coal Company, in its Notice of
Contest filed herein on March 9, 1987, contested the so-called
"significant and substantial" and "unwarrantable failure"
allegations of the subject Citation No. 2830921, which was issued
under Section 104(d)(l) of the 1977 Mine Act.
Pursuant to agreement reached by the parties, Contestant
agrees to pay a reduced, administrative penalty (no penalty
proposal has been filed with this Commission) of $50.00 and
withdraw its Notice of Contest in return for Respondent MSHA's
agreement to the rnodif ication of the Citation in the following
respects:
Ca> Deletion of the "unwarrantable failure" nature of the
Citation by striking, in line 12 of the Citationu the
authority shown for its issuance, •104Cd)(l),• and substituting therefor •104(a) 0
Cb) Deletion of the •significant and Substantial• designation shown on line lOC of the Citation;
Cc> Changing the degree of negligence (charged at line 11
of the Citation) from "High" to Moderate
11

11

0

Respondent agreeing to the above-specified modifications of
the Citations, they are so ordered; to effectuate the settlement
reached and the prompt and amicable resolution of this matteru
and as requested by the parties, the Contestantv Peabody Coal
Company, shall forthwith pay MSHA in accordance with its agreement and established procedures a penalty of $50.00; Contestant's
withdrawal of its Notice of Contest is approved (29 C.F.R.
2700.11) and this proceeding is dismissed.

~~~?d· ~ffet::-;fi_
Michael A. Lasher, Jr.
Administrative Law Judge

1466

Distribution:
Marshall P. Salzman, Esq., Office of the Solicitor, U.S.
Department of Labor, 71 Stevenson Street, P.O. Box 3495, San
Francisco, CA 94119-3495 {Certified Mail)
Michael A. Kafoury, Esq., P.O. Box 373, St. Louis, MO
CCertif ied Mail)

/bls

1467

63166

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203. LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 191987
DISCRIMINATION PROCEEDING

HARLEY M. SMITH,
Complainant

v.

Docket No. KENT 86-23-D

BOW VALLEY COAL RESOURCES

BARB CD 85-69

INC.,

·Respondent

Docket No. KENT 86-84-D
BARB CD 86-7
Oxford No. 5 Mine
DECISION

Appearances:

David M. Taylor, Esq., Smith & Carter Law Officers,
Harlan, Kentucky, for the Complainant;
Joshua E. Santana, Esq., Brown, Bucalos, Santana &
Bratt, P.S.C., Lexington, Kentucky, for the
Respondent.

Before:

Judge Weisberger

Statement of the Case
On or about September 18p 1985p Complainant filed a Complaint
with the Federal Mine Safety and Health Administration alleging
that after making safety complaints to Respondent, commencing on
December 13v 1984u he was required to work both as a miner's
helper and also as a ventilation man. He also alleged that he was
discriminated against unlawfully in that he did not receive benefits "while I was off." On October 21, 1985, Complainant was
advised that the Mine Safety and Health Administration determined
that a violation of Section 105(c) had not occurred. On or about
November 18, 1985v Complainant filed. his complaint with the
Commissiono
On or about November 15, 1985, Complainant filed another
complaint with the Mine Safety and Health Administration alleging
that he was. served a letter, on November 12, 1985, terminating

1468

his employment, and that the termination is related to his discrimination complaint that he filed on September 18, 1985. On
February 24, 1986, the Mine Safety and Health Administration
advised Complainant that it determined that a violation of
Section 105(c) had not occurred. On or about March 7, 1986,
Complainant filed his complaint with the Commission.
Subsequent to notice, these cases were scheduled and heard
in Harlan, Kentucky on November 18-19, 1986.
On April 14, 1987, I issued a decision that the Complainant
had established a prima f acie case that a violation by Respondent
of Section 105(c) of the Act occurred when it terminated the
farmer's employment. The decision, by its terms, was not to be
final until the issuance of a further order with regard to
Complainant's relief.
In this connection, the decision of
April 14, 1987, ordered the Complainant to do the following:
Complainant shall file a statement within 20 days of
this decision indicating the specific relief requested.
This statement shall show the amount he claims·as back
pay, if any, and interest to be calculated in accordance with the formula in Secretary/Bailey v. Arkansas
Carbona, 5 FMSHRC 2042 (1984). The statement shall
also show the amount he requests for attorney fees and
necessary legal expenses if any. The statements shall
be served on Respondent who shall have 20 days from the
date service is attempted to reply thereto.
On May 8, 1987, Complainant filed a request to be allowed an
additional 10 days to comply with the above Order. This request
was grantedo
In a telephone conference call between Counsel for
both Parties and the undersignedu it was agreed that the
Complainant would have an extension until June Sv 1987, to file
his statement with regard to the relief requested. On May 27,
1987, Complainant filed a letter asking that he be immediately
reinstated to his former job. On June 15, 1987, in a telephone
conference call between Counsel for both Parties and the undersigned, it was agreed that the time for the Complainant to file
his statement for relief shall be extended until June 22, 1987,
and the Respondent shall have 10 days from June 22, 1987, to file
its response.
On June 24, 1987, Complainant filed its statement
for relief. On June 29, 1987, Respondent filed depositions of
Mary Carroll Burnett taken on June 4, 1987, and a deposition of
Harley M. Smith taken on May 5, 1987. On June 29, 1987,
Respondent filed a Motion for Reconsideration. On July 2, 1987,
Complainant filed its opposition to Respondent's motion. On July
9, 1987, Respondent filed its reply to the Complainant's Statement for Relief.

1469

On July 15, 1987, in a conference call between Counsel for
both Parties and the undersigned, Counsel were ordered to sµbmit
evidence as to the proper amount of attorney fees to be awarded.
Complainant filed a statement on July 15, 1987. On August 3,
1987, Respondent filed a supplement response to Complainant's
request 'for attorney fees.
No response was filed by Complainant.
Discussion
I.

Reinstatement

Complainant has requested reinstatement, and I find that the
Complainant should be reinstated to his former position at Bow
Valley Coal Resources, Inc.
II.

Back pay

In its response to Complainant's request for back pay,
Respondent argues that the latter failed to make a diligent
reasonable effort to find new employment. In this connection,
Respondent relies on the deposition of Mary Carroll Burnett, a
vocational rehabilitation counselor and vocational consultant,
who analyzed Complainant's work skills and concluded that he is
an excellent candidate for seeking and obtaining employment. She
further indicated if a person is truly motivated to obtain work
such a person will make a daily effort to seek employment. The
Complainant in his deposition indicated that he has searched for
employment at least twice a week. Further, in his deposition, as
quoted by Respondent on pages two to four of its response to
Complainant's request for back pay, the Complainant has detailed
some of the sources that he contacted and the frequency with
which he contacted them. According to his deposition, in
addition to taking two test for Toyota, he applied to nine mines
and followed up with these applications at three mineso Thus, I
find that the Complainant did make a reasonable effort to obtain
employment.
Respondent also argues that the award to Complainant for
back pay should be reduced by the unemployment benefits he
received during the period of unemployment, in order to avoid
unjust enrichment. I reject Respondent's argument and conclude
that the Respondent 1 s obligation to make the Complainant whole as
the result of the former's acts of discrimination, in violation
of Section 105(c) of the Act, should not be reduced by the amount
of the Complainant's unemployment benefits. To do so would
create a windfall to the Respondent. See Boitch v. FMSHRC and
Neal, 704 F. 2d 275 (6th Cir. 1983); NLRB v. Marshal Field and
company, 318 U.S. 253, 255 (1943); NLRB v. GuIIett Gin Company,
340 U.S. 361, 369 (1951).

1470

Based on the above, I find that the Complainant is entitled
to back pay with interest less earned wages in the amounts set
forth and calculated in Complainant's statement filed on June 24,
1987.
III.

Attorney Fees

Complainant submitted a statement, on June 24, 1987, which
itemizes the time Counsel spent on this case and an "average
hourly rate" of a $100 per hour. Respondent in its reply, which
was filed on July 9, 1987, argued .that $100, an hour is excessive
inasmuch as Complainant's attorney was ad~it~ed to the Kentucky
Bar on October 22, 1985, and does not posses~ any peculiar
expertise in the area litigated. Respondent further asserted
that there are few experienced Kentucky attorneys who charge $100
an hour. In a telephone conference call, ori July 15, 1987, the
Parties were ordered to submit evidence on the issue of the
proper attorney fees to be allowed. The only response received
from Complainant, a statement filed on July 20, 1987, contains an
assertion that $100 an hours is 11 • • • • the usual rate for legal
services before both the Social Security Administration and the
Department of Labor, Federal Black Lung Division." No further
documentation of any sort was submitted by Complainant. On
August 3, 1987, Respondent filed its supplemental response to
Complainant's request for attorney fees, and submitted a copy of
an Order of Robert F. Stephens, Chief Justice of the Supreme
Court of Kentucky, entered on March 5, 1987, suspending
Complainant's Counsel for "nonpayment of dues." Also submitted
was an affidavit from Robbin Brock which indicates she is a 1984
law school graduate, and that she has been practicing in Harlan,
Kentucky, and that her hourly rate ranges from $50 to $75 per
hour" Also submitted was an affidavit from Respondent's Counsel
indicating that he has been licensed to practice law in the
Commonwealth of Kentucky since 1976, and that he is engaged in
the practice of law in Lexington, Kentucky and that in the area
in which he has particular expertise, his hourly rate is $90 per
hour and that in all other matter his customary hourly rate is
$80 per hour" Furtheru Respondent has submitted an affidavit
from Ho Kent Hendrickson, President of the Harlan County Bar
Association, in which affiant stated that after contacting other
attorneys in Harlan, Kentucky, the range of hourly billing for
attorneys in the area of the administrative law with up to 2
years of experience is from $50 to $75 per hour. The affiant
also stated that he has an excess of 5 years experience in
administrative law and bills $75 per hour for such work.

1471

In calculating the amount of attorney fees to be allowed the
reasonable hourly rate must first be considered. See Hensley v.
Eckerhart, 103 S.Ct. 1933 (1983); Blum v. Stenson, 104 S.Ct. 1541
Cl984); see also£ court Awarded Att:"Orney'Fees ~ 16.03.
Inasmuch as Complainant is the party seeking attorney fees,
he clearly h.as the burden of proof on this issue •. I find that
the Complainant has not met his burden in establishing that $100
is a reasonable rate for an attorney with his experience. Taking
into an account the affidavits submitted by Respondent, the level
of Complainant's Counsel's experience as indicated in the
uncontradicted statements made by Respondent, and the complexity
of this case, it is concluded that $50 ~n hour is a reasonable
amount.
Respondent also objected to Complainant's billing at
one-quarter hour increments. The only evidence submitted on this
issue by Complainant's Counsel is contained in a statement filed
on July 15, 1987, wherein Counsel stated that the practice of
billing by one-quarter hour increments
is the customary
practice in federal litigation, and in fact, is required by the
Department of Labor's Division of Coal Mine Workers Compensation,
and is also used by the Social Security Administration."
Respondent's supplemental response filed on August 3, 1987,
contains an affidavit by Respondent's Counsel wherein the affiant
indicated that in all matters his customary billing increment is
on an one-tenth hour basis. Also in a telephone conference call
on July 15, 1987, Counsel for Complainant agreed to delete the
last two items contained in the time sheet which were filed along
with Complainant's statement on June 24, 1987. ·Accordingly,
Complainant asked for an attorney fee predicated upon 72 total
hourso
11

•••

There were no novel or complex legal issues in this casev
and under the circumstances, I find that the time proffered as
expended in this case was excessive, and that a reduction to 50
hours is warranted. Thus I find that Complainant be allowed a
reasonable attorney fee of $2,500 plus cost of $89.90 as itemized
in the statement filed on June 24v 19870
I

further find that the affidavit of Amato Hoskins of June

23, 1987p submitted by Respondent in support of its Motion of

Reconsideration, is insufficient to cause me to reconsider my
decision of April 14u 19870 Therefore, the Motion for Reconsideration is DENIED

1472

ORDER
Based on the record in the case, it is ORDERED that:
1. The decision issued April 14, 1987, is CONFIRMED and is
now FINAL.
2. Respondent shall, within 5 days of this decision, reinstate Complainant to the job that he formerly held at
Respondent's Oxford No. 5 Mine.
3. Respondent shall, within 30 days of the date of this
decision, pay Complainant the sum of $2,500 for attorney fees and
$86.90 for expenses.
4. Respondent shall, within 30 days of the date of this
decision, pay the Complainant $52,880.11 representing back pay
and interest from lllovember 8, 1985 through June 30, 1987, less
earnings during this period. The Respondent shall, in addition,
within 30 days of this decision, pay the Complainant back pay and
interest, at the rates set forth in Complainant's statement filed
on June 24, 1987, for the period from July 1, 1987, until the
Complainant is reinstated at his for r job.

~

Avram Weisberger
Administrative Law Judge
Distribution:

David Mo Taylor, Esqou Smith & Carter Law Officersf Po Oo
Box 710 Harlan, KY 40831 (Certified Mail)
Joshua E. Santana, Esq., Brown, Bucalos, Santana & Bratt, P.S.C.,
201 Wo Short Street, Lexington, KY 40507 (Certified Mail)
dcp

1473

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath .FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 201987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF BRYAN PACK,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 86-9-D
PIKE CD 84-10

v.
No. 1 Dredge
MAYNARD BRANCH DREDGING CO.,
and ROGER KIRK,
Respondents
DECISION
Appearances:

Before:

Thomas A. Grooms, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, TN, for
Petitioner;
Hugh M. Richards, Esq., Maynard Branch Dredging
Co., Auxier, KY, for Respondent.

Judge Fauver

The Secretary brought this proceeding on behalf of Bryan
Pack under§ 105(c)(3) of the Federal Mine Safety and Health Act
of 1977P 30 UoSoCo § 801 et ~v contending that he was
discharged because of a safety complaint to Federal mine
inspectors" The Secretary also seeks a civil penalty for the
alleged violationo
Respondents deny any discrimination against
Pack and contend that he was discharged for cause.
Based upon the hearing evidence and the record as a wholev I
find that a preponderance of the substantial, reliablev and
probative evidence establishes the following:
FINDINGS OF FACT
1. At all pertinent times Respondents operated a coal
dredging and preparation facility in Lawrence County, Kentucky,
where they produced about 9,000 tons of coal annually. The coal
was regularly sold in interstate commerce.

1474

2. For about a year and a half before his discharge on May
16, 1984, Bryan Pack was employed by Respondents as a night---time
security guard and fill-in laborer. He usually worked alone,
from 11:00 p.m. to 7:00 a.m.
3. On May 15, 1984, before he left home to go to work,
Bryan Pack was told by his brother, Jeffrey Pack, a former
employee of Respondents, that the company was storing dynamite in
the glove compartment of a school bus used as an office and
storage facility at the dredging site. Since Bryan Pack spent
most of his time in the school bus as a night security guard, he
was very concerned about his safety when he heard that dynamite
was being kept in the glove compartment.
4. When he arrived at work, around 11:00 p.m., on May 15,
1984, he carefully checked the glove compartment, where he found
dynamite and blasting caps. He slowly and carefully .closed the
glove compartment, left the bus, and spent the rest of the night
in his truck or near it.
5. He did not follow company procedure of telephoning the
foreman at home to notify him of any danger or serious condition
found at the mine. Also, the next morning, at the end of his
shi.ft, he left the mine site without telling management or any of
the incoming employees about the dynamite. He left the job site
with his father, who drove there to pick him up.
6. He told his father about the dynamite and as they drove
by a restaurant his father recognized a Federal mine inspector's
car in the parking lot. They pulled in, and Bryan Pack located
two Federal inspectors in the restaurant. He told them about the
dynamite and blasting caps.
7o
One of the inspectors, Bryan Wilson Lawson 0 went to the
dredging site. He told the foreman he had a complaint about
improper storage of dynamite. He then inspected the glove
compartment, where he found two and a half sticks of dynamite and
blasting caps.

8. Inspector Lawson issued a citation to the company
charging a violation of 30 C.F.R. § 77.130l(a). The company was
assessed a civil penalty and paid
without contest.
9. Respondent Roger Kirk is the president of the company,
and owns one-third interest in the business. He personally
supervised the dredging fac ity. Kirk asked the inspector for

1475

the name of the person who had made the complaint about the
dynamite. The inspector told him he did not get his name, but
described him.
Kirk recognized the description very well and
stated, "We know who it is." Kirk believed that the complainant
was Bryan Pack.
10. After the inspector left the dredge, Kirk told the
foreman, Rocky Fitzpatrick, to fire Bryan Pack.
DISCUSSION WITH FURTHER FINDINGS
Kirk testified that, before the dynamite incident, Pack's
foreman wanted the company to fire him for a number of incidents,
but Kirk gave Pack another chance. Kirk stated that Pack's
failure to report the dangerous storage of dynamite and
detonators to the company was "the straw that broke the camel's
back." He explained this bosition in the following testimony:
Q.
What was there about this one particular incident
that caused you to finally fire him?

A. Like I said, it is pretty serious that you have
people coming -- he is a security guard, he is a night•
watchman, he is on the job.
He testified a w1-ile ago how
dangerous and how scared he was. Then you have six or seven
guys coming back on the property to go to work, and instead
of saying, hey, there's powder in there, do this and do
that, he just runs off and leaves them. That is pretty
serious in my book.
[Tr. 193.]
I find that the seriousness of Pack's misconduct as a
security guard--in discovering a very dangerous situation and
failing to report it to the foreman or oncoming crew--jeopardized
their safety and motivated Kirk to discharge him.
I also find
that Respondents would have discharged him on that ground alone
even if Pack had not complained to the inspectors.
The Secretary made a prima facie case of discrimination.
He
proved that Pack engaged in a protected activity (notifying the
inspectors of a danger and safety violation) and that Respondents
were motivated at least in part by su~h protected activity in
discharging him.
However, Respondents rebutted the prima facie
case by convincing proof that Respondents were motivated by
serious unprotected misconduct of the employee and would have
discharged him on that ground alone even if he had not complained
to the inspectors.

1476

CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in this proceeding.

2. On balance, the evidence does not establish a violation
of section 105(c) of the Act as charged in the complaint.
ORDER
WHEREFORE IT IS ORDERED that this proceeding is DISMISSED.

liJ~.VW\ r:L4VV<-

William Fauver
Administrative Law Judge

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U.S" Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Hugh M. Richards, Esq., HC 69, Box 300, Highway 23 North, Auxier,
KY 41602 (Certified Mail)

kg

1477

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 20, 1987

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (~SHA),

Docket No. PENN 87-128
A. C. No. 36-02448-03591

Petitioner

v.

Florence No. 2 Mine

THE FLORENCE MINING COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
ORDER TO PAY
Before:

Judge Merlin

This is a civil penalty proceeding ar1s1ng under the
Federal Mine Safety and Health Act of 1977 (Act). On
June 22, 1987 tile Solicitor submitted a motion to approve
settlements for the· four violations involved in this case.
The originally assessed amounts totaled $3,500 and the
proposed settlements were for $2,250.
On July 24, 1987, I informed the parties that the
proposed settlements for two of the orders, numbers 2695242
and 2695244 did not satisfy the statutory criteria set forth
in section llO(i) of the Act. Accordingly, the parties were
informed that the June 22, 1987 motion would not be approved
as submitted. The parties agreed to re-negotiate the
proposed settlement amounts, and submit an amended motion to
approve settlement.
1

On August 6, 1987, the parties submitted an amended
motion which proposed a settlement in the amount of $2,500.
After review of this motion, I am satisfied that the recommended findings and conclusions set forth therein are in
accordance with the record and that the settlement amount
satisfies the requirements of the Act.
The Solicitor's motion discusses each violation in light
of the six statutory criteria set forth in section 110(1) of
the Federal Mine and Health Act of 1977. Order No. 2695141
was issued for a violation of 30 C.F.R. § 75.400 because

1478

loose coal and coal dust had accumulated in the No. 17 room
of the mine. This penalty was originally assessed at $800
and the proposed settlement is for $600. The Solicitor represents that a reduction from the original assessment is warranted for three reasons. First, the primary accumulation
developed as a result of a coal spillage stemming from the
connection of two cross ~uts; ·Thus, the hazard associated
with the accumulation did not exist for a long period of time.
Second, the machinery in the area of the accumulation satisfied permissibility standards. Thus, no ignition source was
present. Third, only two people, as opposed to six cited by
the inspector, could have been affected by the adverse condition. I accept the Solicitor's representations and approve
the recommended settlement which remains a substantial
amount.
Order No. 2695160 was issued for a violation of
30 C.F.R. § 75.400 because there was an accumulation of loose
coal and float dust in the No. 2 main belt entry. The accumulation ranged from a light dusting to eighteen inches in
depth. The inspector observed three areas of accumulation
around the air locks, belt drives and inby the 4 West overcast. This violation was originally assessed at $900 and the
proposed settlement· is for $600. The Solicitor represents
that a reduction from the original assessment is warranted
because no ignition sources were present in any of the cited
areas. In addition, the belt drives are monitored by heat
activated senors and are protected by a deluge type sprinkler
system. I accept the Solicitor's representations and approve
the recommended settlement which remains a substantial
amount,
Order No. 2695242 was issued for a violation of 30 C.F.R.

§ 75.302(a) because the No. 3 and No. 4 rooms in the 1 South

East working section were not adequately ventilated, This
penalty was originally assessed at $800 and the proposed
settlement is for $600. The Solicitor represents that a
reduction from the original assessment is warranted because
the affected areas were inactive, The Solicitor further
represents that upon notification of the ventilation problem~
the operator promptly installed six check curtains to direct
the air current towards the working face, I accept the
Solicitor's representations and approve the recommended
settlement.
Order No. 2695244 was issued for a violation of
30 C.F.R. § 75.400 because coal dirt and loose float coal
dust had accumulated in the No. 1 belt entry. The accumulation ranged from a light dusting to 12 inches in depth.
This penalty was originally assessed at $1,000 and the proposed settlement is for $700. The Solicitor represents that
a reduction from the original assessment is warranted because

1479

no i·gni ti on sources were present in any of the cited areas.
In addition, the belt drives are monito~ed by heat activated
sensors and are protected by a deluge sprinkler system. The
settlement motion also notes that no individuals were
scheduled to work at the cited area during the shift. These
factors reduce the likelihood and severity of the hazard. I
accept the Solicitor's representations and approve the
recommended settlement.
Accordingly, the motion to approve settlement is GRANTED
and the operator is ORDERED TO PAY $2,500 within 30 days from
the date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:
William T. Salzer, Esq., Office of the Solicitor, U. S. Department of Labor, Room 14480-Gateway Building, 3S35 Market
Street, Philadelphia, PA 19104 (Certified Mail)
William M. Darr, Esq., 655 Church Street, Indiana, PA
(Certified Mail)
Michael H. Holland, Esq., UMWA, 900 15th Street,
Washington 1 DC 20005 (Certified Mail)
Mr,

J. Onuscheck
(Certified Mail)

Edward

15701

1

655 Church Street

I gl

1480

9

N.i~ .•

Indiana. PA

15701

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On Behalf of
JOSEPH GABOSSI,
Complainant

:

AUG 211987

DISCRIMINATION PROCEEDING
Docket No. WEST 86-24-D
Deserado Mine

v.
WESTERN FUELS-UTAH, INC.,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
· for Complainant1
Richard s. Mandelson, Esq., Baker & Hostetler,
Denver, Colorado,
for Respondent.

Before:

Judge Morris

This case involves a complaint of discrimination filed by
the Secretary of Labor pursuant to the Federal Mine Safety and
Health Act of 1977v 30 u.s.c. § 801 et~
The applicable portion of the Mine Act, Section 105(c)(l)v

n its pertinent portionu provides as

follows~

No person shall discharge or in any other manner discriminate against ••• or otherwise interfere with the exercise
of the statutory rights of any miner ••• because such miner
has filed or made a complaint under or relating to this
Actu including a complaint notifying the operator or the
operator us agent, or the representative of the miners •••
of an alleged danger or safety or health violation ••• or
because such miner .•• has instituted or caused to be instituted any proceeding under or related to this Act or has
testified or is about to testify in any such proceedings,
or because of the exercise by such miner ••• on behalf of
himself or others of any statutory right afforded by this
Act.
000

After notice to the parties, a hearing on the merits
commenced in Glenwood Springs, Colorado on March 3, 1987.
The parties filed post-trial briefs,

1481

Applicable Case Law
The general principles governing analysis of discrimination
cases under the Mine Act are settled. In order to establish a
prima facie case of discrimination under section 105(c) of the
Act, a complaining miner bears the burden of production and proof
in establishing that Cl) he engaged in protected activity and (2)
the adverse action complained of was motivated in any part by
that protected activity. Secretary on behalf of Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rev'd on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April 1981).
The operator may rebut the prima facie case by showing either
that no protected activity occurred or that the adverse action
was in no part motivated by protected activity.
If an operator
cannot rebut the prima facie case in this manner, it nevertheless
may defend affirmatively by proving that it also was motivated by
the miner's unprotected activity and would have taken the adverse
action in any event for the unprotected activity alone. Fasula,
supra; Robinette, supra. See also Eastern Assoc. Coal Corp. v.
FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford
Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v.
FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically approving the Commission's Fasula-Robinette test). Cf. NLRB v.
Transportation Management Corp., 462 U.S. 393-413 (1983)Capproving nearly identical test under National Labor Relations Act).
Complainant's Evidence
Joseph J. Gabossi, Boyd Emmons, Raja F. Upadhyay, Francis J.
Kesting, Arthur Cordova and Daniel Ritter testified for
complainant.
JOSEPH Jo GABOSSI (sometimes called John Gabossi>u started
mining in 1964 as a utility man and as a miner 1 s helper on a
continuous miner" After a year and a half he moved to California
for a different line of work. Two years later he returned to
Mid-Continent Resources as a miner operator. He remained for a
year and a half.
At that point he took a pilot's training course.
Thereafteru he started a security service and flew an airpl~ne
part time (Tr" 9-11)
o

In 1971 he returned to Mid-Continent as a miner operator.
He was promoted to fire boss, then face boss and later to mine
foreman.
In 1974 he became the mine superintendent. He remained
in this position until 1979. While at Mid-Continent, he received
his mine foreman papers. Such papers are issued by the State of
Colorado after written and oral examinations. State certification is required to qualify an individual as a mine foreman in
Colorado (Tr. 11-15, Ex. C4). A mine superintendent is responsible for all aspects of mining. However, a mine superintendent
spends less time underground than a foreman (Tr. 16-18).
Gabossi served as a mine foreman for two years. Thereafter,
he worked as a mine superintendent for Black Rock Mining Company

1482

for a year and a half. After that stint he worked as a mine
superintendent and foreman for Western Associated Coal Company.
On October 1, 1982 he was hired by Western Fuels-Utah
("Western"), as a mine superintendent/foreman for their coal mine
in Rangely, Colorado. He was fired by Western on January 30,
1985 (Tr. 9, 16-18, 117).
At his initial job interview with Western he learned the
company was hiring an underground mine superintendent as well as
maintenance and surface superintendents. Gabossi was to have
control of all underground operations. During Bootle's term as
mine manager he did not have total control but he coordinated
activities. At that time Gordon Burnett was the maintenance
superintendent and John Trygstad was the surface superinten~ent.
After he started at Western certain personnel changes
occurred. Raja Upadhyay replaced John Bootle as the mine manager.
Gabossi had also applied for the position. After being appointed
Upadhyay requested assistance and Gabossi helped him. Burnett
never went underground. Art Cardova, Gabossi's choice to be
maintenance foreman, was hired.
In June 1984, Burnett was
replaced by A.B. Beasley CTr. 19). Although Gabossi and Burnett
had.their "ups and downs", Gabossi and Beasley could not get
along. Beasley would not coordinate any underground maintenance
activities with him. Changes were made underground without
informing him. This caused friction and Gabossi continually
talked to Upadhyay about it (Tr. 20, 118-121, 155-157, 179).
Shortly after Upadhyay started things became very
disorganized; major unauthorized ventilation changes were made
underground.
In June, July and August 1 1983 maintenance workers
shut fans off whi
workers were underground~ they failed to
notify anyone. A methane buildup can occur in these circumstances (Tr.
u l23v 132u 133v 180)0
Gabossi told Upadhyay that maintenance should notify him and
coordinate any changes so people wouldn't be hurt. Upadhyay said
maintenance wasnut Gabossi 1 s business$ he wasn 1 t to bother with
it (Tr. 22).
Gabossi was vaguely familiar with Upadhyay 1 s memorandum of
June 1983u which discussed the separation of powers between
department heads (Tr" 149, 150, 153, Ex. Rl). On February 14,
1984 Upadhyay informed Gabossi that there was a definite separation between the departments (Tr. 149-152).
In Oct.Ober 1984 Gabossi was told he would have a breakdown
mechanic on each production shift. But maintenance at the face
would be under Beasley (Tr. 23). As mine foreman and superintendent Gabossi felt it was his responsibility to know who is underground and where they are located. This is especially necessary

1483

in the event of an evacuation or a disaster (Tr. 23, 24). On
weekends maintenance was working without notifying anyone they
were in the mine. High voltage changes were also made without
notifying anyone. Gabossi told Upadhyay that he should be
advised when this occurred but he received thd same reply.
Other instances occurred: In October 1984 miners were hurt
underground whi
operating a 913 EIMCOS; four sets of arches
were knocked out. It was three or four weeks before repairs were
made (Tr. 24, 25, 135). Gabossi complained; Upadhyay responded
to the effect that maintenance was Beasley's function. In short,
Gabossi should stay out of it. Gabossi was concerned about
safety since someone could be hurt due to the delay in making
repairs (Tro 25, 135). On February 14, 1984, Gabossi showed
Upadhyay the Colorado statute ~/ and requested coordination
between the two departments. Gabossi expressed concern that if

!/ The relevant Colorado statute provides as follows:
34-24-101. Mine foreman - eligibility - duties - reciprocity. (1) The owner shall employ a certified mine foreman
for every mine, except those mines in which no more than
three persons including the owner are employed or work
underground in which case one man must be at least of the
status of a certified shot firer.
(2) The mine foreman shall have full charge of all inside
workings and of all persons employed therein, in order that
all the provisions of articles 20 to 30 of this title,
insofar as they relate to his duties, shall be complied
with, and so that the regulations prescribed for each class
of workmen under his charge shall be carried out in the
strictest manner possible.
(3){a) Persons certified as eligible to hold positions of
ne foreman, assistant mine foreman, mine electrician,
strip
t foremanv assistant strip pit foreman, or fire
boss
authority of any state in the United States produci
coal shall be eligible to act in their respective
classes in the state of Colorado" Recognition of a
certificate from another state shall be given only where
such state issuing such certificate shall make eligible for
employment in such state all persons holding certificates
of competency issued by the board of examiners of ColoradoQ
and if the certificates of competency have been issued after
an examination, which in the opinion of the board of examiners of Colorado shall be the practical equivalent of the
of the examination provided for in articles 20 to 30 of
this t
(b) When approved by the board of examiners, any person
holding a certificate issued by any other state may act in
the capacity for which such certificate is issued in any
mine in this state only until the next regular examination
held by the board of examiners for Colorado certification.
(4) No certified mine foreman, assistant mine foreman,
mine electrician, strip pit foreman, assistant strip pit
foreman, or fire boss need be employed in mines where no
more than three persons, including the owner, are employed
or work underground.
Ex. Cl
1484

anyone was hurt he could lose his mine foreman papers. The issue
of underground coordination was discussed ten to fifteen times.
It got to be a headache. Upadhyay did not seem to be willing to
work on the problem (Tr. 26, 126).
Upadhyay's interpretation of the statute was that maintenance was none of Gabossi's business. In addition, he was going
to check with Jack Kesting and get back with him. Gabossi believes the statute makes the mine foreman responsible for the
safety and health of all employees underground (Tr. 128, 129).
Gabossi wanted jurisdiction over breakdown maintenance and
coordination between preventative maintenance and production (Tr.
130, 131).
After their initial confrontation on interpretating the
statute, Gabossi next confronted Upadhyay on March 6, 1984 (Tr.
153). Gabossi said he couldn't work under these conditions and
he offered to resign if the company bought his house. Upadhyay
talked him out of it (Tr. 154). Gabossi raised this issue on
several other occasions (Tr. 154, 155). He offered to quit two
or three times but the offer to quit was not made after November
9 (Tr. 155).
On November 6, 1984, Gabossi called Boyd Emmons, a state
mine inspector. He explained the lack of coordination at the
mine and the various happenings, including the ventilation
problem. He also expressed concern about losing his papers.
Emmons advised him that he was responsible for everything
underground including 'health, safety, haulage ways and mechanical.
Furtheru as mine foremanu he had to be informed of activities
underground (Tro 28u 29). Emmons volunteered to talk to Upadhyay
but Gabossi requested a confirming lettero The letter was
received on November 7th.
On November 9th while Upadhyay was advising him of certain
additional responsibilities, Gabossi presented the letter (Tr.
30u 31). Upadhyay became "instantly" mad and a heated discussion
followedo Upadhyay told him if he didn 1 t like it he should quit
(Tro 3lu Ex. CS) o This exchange occurred on a Friday. On Monday
afternoon Upadhyay called him to his office. He said he was
"madder than helln because Gabossi had called the State of
Colorado. He was also put on probation because he was not getting along with senior staff members. The witness described the
conversation in detail (Tr. 35). Gabossi indicated it was the
letter that had made Upadhyay mad; further, Gabossi felt the
probation bore no relationship to a failure to get along with
other staff members (Tr. 34). Upadhyay said the probation would
last indefinitely. A letter of reprimand was put in his file
(Tr. 35, Ex. C3). The letter of reprimand mainly addresses
Gabossi's inability to work harmoniously under the organizational
structure. But it states, in part, that "you have repeatedly
objected to the idea of maintenance superintendent being
responsible for underground maintenance" (Tr. 36, Ex. C3).
1485

That evening Gabossi called rn·spector Emmons. He, in turn,
indicated he would talk to Upadhyay; Gabossi declined: it would
only make Upadhyay madder. He told Emmons he would try to work
it out (Tr. 37). Emmons said he would send another letter to the
company outlining the.duties of a mine foreman. When Emmons'
letter, addressed to Western, was put in Gabossi's mailbox he
intercepted it. It was not shown to Upadhyay because he was
afraid he would be fired; he was already on probation {Tr. 38,
163, Ex. C9).
In November 1984, Gabossi also talked to Hamlett J. Barry,
acting director of the Colorado Division of Mines. He explained
the lack of coordination at the mine and indicated he would deny
any responsibility if anyone was killed. He agreed when Barry
indicated he thought it was a "cover your butt" call (Tr. 41, 42).
Upadhyay was cool between the time Gabossi was put on
probation and January 21, 1985. On that date Gabossi brought to
his attention that an electrical mechanic was falsifying
inspection books. From then until he was discharged on January
30, 1985 there was hardly any communication between the two men
(Tr. 42, 43}.
From November 12th to January 30th the two men did not argue.
There was nothing in that time frame to warrant his termination
except for relating to Upadhyay the situation involving the
electrical books (Tr. 43). Gabossi was more quiet at staff
meetings after being put on probation (Tr. 44).
Gabossi claims he was fired because of his complaints about
the ventilation, the EIMCO brakes, the arches, the falsification
of the logs and his position as to a foreman's authority as set
forth in Emrnons 1 letter. No one was disciplined for the first
four inciden~s although Gabossi had recommended discipline (Tro
138u 139)
He also would have fired the mechanic for falsifying
the electrical books (Tr. 139). The miner had admitted the
falsification to Gabossi and Art Cordova (Tr. 140, 145). But
Upadhyay had not told Gabossi he was going to fire him for
mentioning these matters (Tr. 143). Upadhyay did not demonstrate
a concern for safety (Trc 143u 144).
At no time did Gabossi file
any written complaint with MSHA or with the State of Colorado
regulatory body (Tr. 177). Emmons, the state officeru told him
he could only investigate if he had a written complaint. He did
not file a written complaint because he wanted to work it out
th Upadhyay (Tr. 178).
o

Beasley was still employed at Western when Gabossi was
terminated. But about January 28, [1985] Beasley told Gabossi he
was leaving for a better job. Gabossi denies that Upadhyay told
him that he was being discharged because he had caused him to
lose another maintenance superintendent (Tr. 158).
Ritter and Gabossi were discharged on the same day, January
30, 1985. Beasley left January 27th or 28th (Tr. 166, 167).

1486

On January 30th at the termination meeting, Gabossi was
called to the manager's office. Upadhyay wanted him to resign.
They discussed the issue of the repurchase of Gabossi's home. A
heated argument followed.
They discussed different matters
including Gabossi's telephone call to the State of Colorado over
the separation of departments. Gabossi said it was bad that he
"got run off" for showing the letter from the Bureau of Mines.
But Gabossi could not remember Upadhyay's reply. The termination
letter states, in part, that the company needed "Employees who
can act together as a team" CTr. 45, 46, 160, 161, Ex. C2).
Other than for a complimentary memorandum f rorn Kenneth Holum,
Upadhyay's supervisor, Cin January 1984), there had never been a
reference concerning Gabossi's ability to work with other people
(Tr. 47, 48, Ex. C6).
In December 1983, in an employee appraisal, Upadhyay
indicated Gabossi was doing an excellent job CTr. 48, 49, Ex. C7).
When he left Western Gabossi's annual salary was $52,000.
On January 21, 1985 two people under Gabossi as well as the
mechanic foreman and the rest of the people on the payroll
received a 5.8 percent pay raise. Dan Ritter didn't get a raise
and Gabossi didn't know if the staff in Washington, D.C. received a raise (Tr. 50, 167-169, Ex. Cll).
After he was terminated he was next employed on August 15,
1985 by Mid-Continent Resources in Carbondale, Colorado (Tr. 9).
A portion of Gabossi's salary with Western included medical
and dental insurance. He incurred medical expenses between his
termination on January 30, 1985 and his subsequent employment on
August 15, 1985. These expenses, in the amount of $1,313, were
not insured (Tr. 54, 55). However, he failed to present any
proof that the insurance carrier refused to pay any claims presented in the 30 day period after he was discharged (Tr. 173)0
After he was hired, and before he moved to Rangely, Bootle
advised him the company would repurchase his house at what he
paid for it if he left the company for any reason within three
years (Tr. 55u 56, 169-1711. Shortly after leaving Western,
Bootle confirmed the agreement in writing. The house loan,
financed by Western, was immediately due when Gabossi was fired.
In order to prevent a foreclosure Gabossi secured a new loan (Tr.
58, 59, 65). The agreement to buy the house was not a condition
when he became employed; it arose before he would buy a house in
Rangely (Tr. 65). Gabossi would not have purchased a house if
Western had not represented they would repurchase it (Tr. 67).
He purchased the house for $119,000 and sold it for $114,000 (Tr.
68, Ex. Cll, Cl2). His initial loss was $6,000, i.e., $120,000
less $114,000. Additional expenses included fees for an abstract
company at $223.25 and a real estate agent expense at $2,500. In
addition, he paid interest of $3,015 for the $60,000 he had
borrowed to prevent the foreclosure (Tr. 72, 73, Ex. Cll, Cl2).

1487

Western had guaranteed the note on the house. When he was
terminated Zion Bank automatically started foreclosure (Tr. 73>.
Gabossi made certain improvements on the property (Ex. Cll, Cl2).
BOYD EMMONS, now retired, was formerly a District Mine
Inspector for the State of Colorado.
His duties included a broad
range of activities relating to coal mines.
In 1984 Colorado had
enforcement· authority over Western only if a written complaint
was filed.
The Colorado statute provides for the duties of a mine
foreman (Tr. 79-81, 86, 87, 98).
Each mine has such a foreman
(Tr. 82, 83). The state enforces the statute for the safety of
all personnel underground. They seek to eliminate explosions,
cave-ins, as well as serious injuries and fatalities (Tr. 84, 85,
Ex. C4) •
The witness has known Gabossi since 1978.
When the statute refers to "inside workings", it means
everything underground.
"[i]n full charge" means in charge of
everybody and every piece of equipment (Tr. 88). If an explosion
occurs it is in the interest of safety to know who is underground.
The witness described how safety concerns interface with ventilation and high voltage wiring CTr. 89).
In October and November 1984, John Gabossi contacted the
witness about three times by telephone.
He was kind of "hot
under the collar" and he wanted to know about what his job was,
and he wanted to know about miners going underground.
Emmons quoted him the statute and mailed him a copy (Tr. 90,
91, 105, Ex. C5). Emmons also said he would need a written
complaint (none was ever received). Gabossi explained his
problem related to people going underground and working on
equipment without his knowledge. He also complained about the
manner in which equipment, ventilation and gas checks were
handled.
Emmons told him it was a violation of Colorado law for
miners to go underground without notifying him of that fact.
Further, in Emmons' opinion, this created safety problems (Tr.
92, 99f lOOu 108-lll)o
About three to five days later Gabossi again called him.
This was just after Emmons had written to Western. Emmons had
intended that the letter go to Western. When Gabossi learned
about the letter he said.
"Oh God, I'm dead if they get that"
(Tr. 93u 102, 103, Ex. C9). Emmons also offered to go to the
mine and talk to Upadhyay, but he did not do so. Gabossi said he
would present the law to them (Tr. 94, 104). Emmons told Gabossi
he was responsible for everything underground.
In Colorado a foreman's certificate can be revoked and, if
so, he would lose his livelihood as a foreman (Tr. 94, 95).
Gabossi could face some kind of disciplinary proceedings if
someone went underground without his knowledge (Tr. 96).

1488

Gabossi had always been honest with the witness. In the
inspector's opinion Gabossi is a good, safety conscious miner
(Tr. 96, 97).
Emmons had never known of a mine organization where the
foreman was not in complete charge of the underground workings
(Tr. 112). But he was not aware of any complaints filed by any
individual because Western's mine foreman did not have complete
jurisdiction (Tr. 116).
RAJA P. UPADHYAY, called as a witness by the Secretary,
indicated that he had six months of underground coal mining
experience in India (Tr. 187, 188).
Western's organizational structure resulted in people
working in the mine who did not report to Gabossi. But
he was
on shift either he or his foreman would know the location of all
individuals underground. Around March 1984 Gabossi started
complaining about the company's reporting structure (Tr. 189,
190). Their conversations became heated and it became a long
lingering problem between the two men. On November 9th Gabossi
told Upadhyay the organizational structure should be changed or
he could lose his foreman papers (Tr. 191). Upadhyay considered
that Gabossi's complaint about men being underground without his
knowledge was a safety related complaint (Tr. 196).
On November 9th Gabossi presented a letter from the state
agency. At the meeting he also said his foreman papers were at
stake. The meeting, which was on a Friday, was a "big blowup."
The next business day Gabossi received his probationary letter
(Tr. 196, 197, Ex. C3). At the Friday meeting Upadhyay learned
the first time that Gabossi had gone to a government agency
(Tro 197, 198). Gabossi was orally placed on probation as of the
the 13thb he was given a
on November 12th (Tr. 199).
In September Mr. Kestingu Western us safety directoru talked
to Upadhyay about the effect of the Colorado statute. Be
indicated the law gives the mine superintendent or mine foreman
the total underground authority (Tr. 200). Upadhyay replied to
Kesting that the statute didn°t require that maintenance be under
Gabossi. Upadhyay did not follow the recommendation of his
saf
director (Tr. 201 u 202) .
Gabossi avoided Upadhyay after he was placed on probation.
ey resigned January 29th; Gabossi was terminated the next
Beasley 1 s resignation triggered Gabossi 0 s termination as
the nblowup" on the 9th.
It was less than a week before he was terminated that
Gabossi told him about the falsification of the MSHA permissibility log book (Tr. 203-205). Before he left Burnett stated
that one of the reasons he was leaving was his inability to work
with Gabossi. He also said Gabossi was going to "stab" Upadhyay
in the back (Tr. 206, 207). Beasley and Gabossi had a dispute
over control or coordination of underground maintenance. They

1489

brought that dispute to Upadhyay on at least one occasion.
Upadhyay would tell them to work it out between themselves (Tr.
211)
0

FRANCIS J. KESTING, a senior staff member, was Western's
director of safety and training from May 1982 to February 1985
(Tr. 213). The senior staff consisted of division heads, namely
Kesting, John Gabossi and Gordon Burnett,(succeeded by A.B.
Beasley). Additional staff members included Mike Weigand (senior
engineer), Doug Wilson (purchasing), Dan Ritter (personnel} and
Glen Goodworth (accounting).
The production foreman reported to John Gabossi while the
maintenance foreman reported to maintenance superintendent
Burnett or Beasley. Everyone on the senior staff reported to the
mine manager (Tr. 214, 215).
The witness was aware of the division between underground
maintenance and underground production. In his opinion, based on
a reading of the Colorado statute, the reporting procedure
constituted a real safety problem particularly as it related to
ventilation and belts (Tr. 216-220, 241). However, Kesting is
not a lawyer nor has he researched the legislative history.
Upadhyay was willing to discuss Kesting's interpretation of the
statutory provisions (Tr. 239, 240, 242). Kesting did not
investigate how other coal mines were structured (Tr. 239).
Kesting learned by asking questions that Upadhyay had no coal
mining experience. He believed the problem between Gabossi and
Upadhyay arose from reporting structure at the mine (Tr. 258,
259) •
In September or October 1984 Gabossi brought the issue of
reporting problem to the attention of the witness. Gabossi was
worried about compliance with state law and the possibility of
osing his foreman°s license (Tro 220u 221) o The witness expressed the view that the failure to coordinate underground
acti
ies was a violation of state law. In sum, there should be
one person in charge of the active workings in an underground
coal mine (Tr. 221, 222).
Kesting discussed the problem with Upadhyay who said he
would look into
Kesting had nothing further to do with the
issue (Tro 223)
Kesting was not aware if Upadhyay took any
action on his recommendation (Tr. 224, 225).
o

Kesting observed the professional dispute between Gabossi
and Upadhyay concerning underground jurisdiction and other issues.
Kesting himself had a dozen or more disputes with Upadhyay. At
some Monday morning meetings Gabossi would ask for a
clarification of the problem he had with underground maintenance
(Tr. 225, 236, 237). Those in attendance at the production
meetings included Kesting, Upadhyay, Gabossi, Trygstad and
Weigand (Tr. 226, 227). Gabossi was afraid someone would be hurt
and he'd forfeit his foreman's papers. Gabossi was the most
senior "papered" man on the mine site (Tr. 227).

1490

Beasley and Gabossi also engaged in a professional dispute
concerning underground activities (Tr. 227, 228). The dispute
concerned the scheduling of underground maintenance on the
equipment and the belt (Tr. 228).
A safety problem existed with
the underground people reporting to Beasley. The same situation
existed when Burnett was maintenance foreman.
During Kesting's tenure as safety director Gabossi requested
jurisdiction of the underground breakdown maintenance crew (Tr.
244). One on each crew reported to Gabossi. Also Gabossi didn't
want jurisdiction over preventative maintenance; he wanted to
know when they were underground (Tr. 245, 246).
Upadhyay was concerned about safety in the mine.
He also
took an active role in investigating safety (Tr. 246, 247, 249).
Upadhyay would say that the mine was going to be run 100 percent
"by the book" CTr. 247). By that he meant no violation was to
occur (Tr. 248).
When the safety department made underground inspections the
men reported to Gabossi or the foreman in the section (Tr. 249).
Kesting could not recall Gabossi ever complaining about
ventilation (Tr. 250).
The safety depattment investigated the EIMCO brake
malfunction incident. The vehicle was red tagged and put in the
shop CTro 250~ 251).
The safety department also determined that the arches should
be replaced (Tr. 253).
After Gabossi made him aware of the problem, Kesting
investigated the false electrical records. Kesting recommended
to Upadhyay that the offending miner be dismissed (Tr. 254v 255)0
Upadhyay said he would handle it. Kesting thought Beasley's
letter
reprimand was inadequate (Tr. 255, 256)0 He told
Upadhyay he disagreed with the discipline CTro 257).
Gabossi and Kesting disagreed on many things. Gabossi
particularly objected to a mandatory policy requiring safety
glasses (Tr. 260, 261). Gabossi and Kesting worked out their
problems as they occurred (Tr. 261).
Gabossiu who is a good miner, was concerned that the death
a miner would cause him to lose his foreman 1 s papers (Tr.
262). Further, he has a concern for miner safety.
Upadhyay perceived his problem with Gabossi as a personnel
or management prerogative problem.
But Gabossi saw it as a
safety and legal problem (Tr. 263).
In Kesting's opinion it was
a safety and regulatory problem (Tr. 264).
During the staff and production meetings or while underground Gabossi was no more insubordinate to Upadhyay than any
other man on the staff CTr. 230, 231). Kesting observed no behavior that would warrant placing Gabossi on probation or warrant

1491

his termination (Tr. 231, 233). Gabossi did not treat Upadhyay
with less respect than anyone else on the senior staff (Tr. 232).
~t p+oduction meeting staff members scream, holler and carry on
if they don 1 t get what they want (Tr. 233).
When Kesting was hired, John Bootle indicated Western wanted
the staff to live in Rangely. Kesting was also told he could
build or purchase a house.
In addition, if he left within three
years Western would buy it back (Tr. 234).
In fact, Kesting sold
his house before leaving Western, so there was no occasion for
the company to buy it back (Tr. 234).
ARTHUR CORDOVA was employed at Western from 1982 to 1985.
After starting as a mechanic he was promoted to maintenance
foreman in charge of all underground maintenance workers as well
as electrical and mechanical repairs (Tr. 268-270). When he
first went into maintenance he reported to Gordon Burnett, the
maintenance superintendent. When Burnett quit he reported to
John Gabossi.
Subsequently he reported to maintenance superintendent A.B. Beasley. The maintenance supervisor was in charge
of both breakdown and preventative maintenance.
Cordova saw Gabossi every day during inspections and when
generally checking the mine (Tr, 270, 271). Cordova originally
reported to Gabossi. When Beasley came to Western Cordova was
told he would no longer report to Gabossi but only to him (Tr.
27lu 272). Gabossi never had control over underground
maintenance (Tr. 285).
Cordova holds various papers and has taken safety courses~
but Beasley 1 s directive not to deal with Gabossi caused him a
safety concern. Cordova followed the directive. When he brought
this to the attention of Upadhyay he was told to follow the chain
of command and
was not to report to Gabossi (Tro 273Q 274u
281[' 282
0

Cordova was familiar
Ln the Colorado law, He believed he
was not in compliance if he didn't report to Gabossi (Tr. 275,
276)
0

l~:i:. the Deserado mine, from the -c.1me he started working
there, Gabossi ran the mine "to
book" and "whatever the law
stated concerning reporting and repairs (Tr. 276v 277). Cordova
considered Gabossi a good rninerv foreman and manager.
He was
also concerned with safety. Gabossi insisted on a good job (Tro
276-278)
0

The witness was hired by Dan Ritter, Western 1 s personnel
director.
Cordova is presently working for Gabossi at MidContinent Coal Company and he has worked for him a number of
years, beginning in 1975 (Tr. 278, 280).
DANIEL RITTER, a person experienced in management, was
employed by Western as Director of Human Resources from October
1981 through January 1985 (Tr. 287).

1492

Ritter was responsible for hiring the senior staff members,
including John Gabossi (Tr~ 288).
In Western's reporting structure John Bootle, as the mine
manager, was senior. John Gabossi was the mine superintendent.
The classic mining structure would have maintenance activity
reporting to the mine superintendent (Tr. 289, 290). But he did
not know the reporting structure at the Powderhorn Coal Company
(Tr. 309).
In Ritter's opinion the failure of the maintenance workers
to report to the mine superintendent could adversely affect the
safety of an underground miner (Tr. 291-293)0 Ritter had at
least ,.one conversation concerning the company's reporting
structure with Upadhyay and his supervisor, Don Deardorff and
John Bootleo But he never offered his opinion that Upadhyay was
violating the statute CTr. 294, 310). John Gabossi, as mine
foreman, was not in charge of the workings at Western's mine (Tr.
296).
Ritter, who attended only senior staff meetings, never
observed any behavior by Gabossi that could be characterized as
rude, abusive, insubordinate or in any way out of the ordinary
toward Upadhyay. Nor did he warrant any behavior that would
warrant placing Gabossi on probation or terminating him. However, Gabossi was not impressed with Upadhyay's knowledge of the
underground operations and he made disparaging comments about him
out of his presence. (Tr. 297v 298, 310, 311). Gabossi generally
attacked Upadhyay on a professional level, not in a personal
sense (Tr. 312).
Gabossi was not the only person at Western who took
exception to Upadhyay (Tr. 312).

Mro Gabossi was a good miner and respected by the miners who
worked for him. He was safety conscious and considerate of the
employees who worked for him (Tr. 299)" Fifty percent of the
payroll people were at the mine because of Gabossi (Tr. 315).
The professional dispute concerning the companyis structure
surfaced as soon as Gabossi was hired. Burnett and Gabossi 9 experienced rninersv were not hesitant to say something about the
structure. Gabossi and Burnett seemed to be able to work out the
problems posed by the structure (Tr. 301)
When Beasley was
hired he and Gabossi attempted to resolve their differences (Tr.
30lv 302). The organization structure did not change between
1981 and 1985 (Tr. 320). Under the structure Upadhyay was in
charge. In his absence the mine superintendent or the chief
engineer would be in charge (Tr. 321, 322). As a personnel
relations officer Ritter felt that the men in those two positions
should get along (Tr. 322, 323).
There were discussions with Gabossi, Burnett and Kesting
about Western repurchasing at their cost any house they might buy
in Rangely (Tr. 302-304, 318). These discussions between Gabossi
and Bootle took place in the trailer facilities in Rangely (Tr.
304).
1493

Terry Fritz, as part of the engineering function, reported
to the chief engineer. Gabossi would not have any contact with
the surveyors who were on a different reporting ladder and two
supervisory levels lower (Tr. 306).
When Beasley terminated he advised Ritter he was going to a
better position, a better location and he would earn more money
(Tr. 326).
Ritter resigned from Western on January 31, 1985 after being
given the option to resign or be fired. Although he was in
charge of Gabossi's personnel file he had not seen his probation
letter (Tr. 307, 308, Ex. C3).
Western's benefits package provided insurance for its
employees for 31 days after a worker is terminated (Tr. 317).
In Ritter's opinion Upadhyay would consider it traitorous if
anyone took problems to a regulatory government official instead
of taking them up the chain of command (Tr. 326).
Terry Fritz created the expression of "sand-nigger" as a
reference to Upadhyay (Tr. 327). Weigand also used the same term
in the same reference more than once (Tr. 328). Ritter had no
memory of Gabossi using that term (Tr. 329). Beasley and Gabossi
remarked about Upadhyay's lack of mining experience (Tr. 329).
The witness himself did not use that term (Tr. 330). Upadhyay is
a cordial individual who had a concern for safety (Tr. 331).
Respondent's Evidence
Michael Weigand, Terry Fritz, A.B. Beasley and Raja Upadhyay
testified for respondento
MICHAEL Jo WEIGAND has been in Western s employ since 1981.
3e was hired
1981 as a planning engineer and promoted to chief
mining engineer in 1982 (Tr. 345, 346lo
Weigand was one supervisory level above Joe Kracum" The
latter was the direct supervisor over Fritz and Langford (Tr.
363).
His duties include planning belt linesv ventilationv new
constructionu roof controls and all aspects of the property. As
chief engineer he is in almost daily contact with John Gabossi.
He attended weekly staff meetings but not production meetings
(Tr. 346v 347). Those under his jurisdiction included the mining
engineer as well as lab and envirionmental technicians (Tr. 347)Q
In the fall of 1984 Weigand became assistant mine manager (Tr.
376).
Surveyors are underground on a daily basis and in contact
with Gabossi's people, Sunstrom and Marquez, as well as with
Gabossi himself if he was in the section. The workers under
Weigand's jurisdiction would work directly with Gabossi. In

1494

Weigand's view it is abnormal for a constant conflict to exist
between operations and the surveying staff (Tr. 348, 349, 364,
365) •

Weigand's work with Gabossi involved anything underground.
Weigand felt it was necessary to report to Gabossi when he went
underground. However, Gabossi did not request such a report when
the witness went underground (Tr. 349, 350).
Weigand was not aware of any specific event involving
Gabossi but his people complained about how they were treated
underground. They complained of verbal abuse as well as
complaints about the quality and timing of the work. It became
necessary to almost schedule the trips underground on a daily
basis just to avoid arguments and complaints. Weigand brought
this to Upadhyay 1 s attention on two occasions in 1983 and 1984.
Weigand and Gabossi had a couple of shouting matches but normally
the two men got along pretty well (Tr. 350, 351, 365, 366, 368).
Weigand never observed Gabossi verbally abuse any of the
surveyors (Tr. 364, 371>.
The basic problem was with the surveyors. Joe Kracum,
Weigand's assistant, talked about it. Gabossi made numerous
derogatory comments about Upadhyay's decision. The two men had a
different philosophy about managing the mine and they had a lot
of managerial type disagreements. But Weigand didn't recall
Gabossi exploding at Upadhyay at any staff meetings (Tr. 352,
353, 381). Gabossi felt the mine could be better managed; he
also felt a lot of Upadhyay's decisions were poor (Tr. 353). In
the discussions involving the two men safety was not discussed in
particular 1 only in general. Upadhyay's responses indicated a
concern for safety. When it was discussed Upadhyay would state
the mine would be run on a safe operating basis (Tr. 353, 354).
At one staff meeting Upadhyay asked the senior staff to keep
their vehicles
ean so the company could uphold its image in
towno
Gabossi refused
ng he personally would not do that
(Tr. 379) o In Weigand's view that remark was insubordinate (Tr.
379 9 386). On one occasion Gabossi complained about not receiving reports on the construction side but that was none of his
business Tro 380~ 381)
In the latter part of 1984 Weigand
heard Gabossi slam Upadhyay's office door and as he left he said
"that dumb son of a bitch" (Tr. 387).

On June 4u 1984 Weigand received correspondence from Terry
Fritz (Tr" 354-356 0 Exo R2)
They talked; in short, Fritz was
leaving because of the verbal abuse and constant complaining by
Gabossi (Tr" 358v 359). Fritz was not a malcontent at the mine;
howeveru he was in his relationship with Gabossi (Tr. 368)"
o

Gabossi also complained about the quality of Fritz's work.2/
Weigand would investigate and he found the work had been perform-

2/ In cross examination the witness indicated Gabossi never
complained directly to him about the work of Fritz and Langford
(Tr. 369, 372).
1495

ed in a satisfactory fashion (Tr. 359). Weigand conveyed Fritz's
conversation to Upadhyay (Tr. 360). Bill Langford, a surveyor
working with Fritz, also complained about verbal abuse or
problems with Gabossi underground (Tr. ~60, 361). Weigand also
conveyed this information to Upadhyay. He was concerned he
couldn't keep his surveyors (Tr. 361). Weigand's investigation
did not disclose any fault about Langford's work.
No one at Western has ever been terminated or disciplined
for bringing any safety complaint to Upadhyay's attention (Tr.
362) •

Since Gabossi left the company there have been no problems
with the surveyors (Tr. 375, 376).
TERRY FRITZ, experienced as a draftsman and trained as a
surveyoru was employed by Western in March 1982 CTr. 389-391).
Joe Kracum was Fritz's immediate supervisor. Langford worked
with Fritz.
Fritz's duties included mapping the mine, setting sites for
entries, surveying surface facilities, checking elevations and
establishing bench marks (Tr. 392, 393). In performing his job
functions he was underground and interacted with Gabossi,
Sundstrom and Marquez (foremen). Fritz primarily dealt with the
two foremen. The surveyors were required to set the sites before
the shift started" This required him to contact Gabossi and
arrange for a foreman to fire boss the area. Usually Gabossi
would initially contact the surveyors and advise them they needed
sites CTr. 393, 394, 405).
Fritz would usually contact Gabossi on a daily basis, if he
was underground. Their relationship was very stormy; they were
unable to establish a working relationship. He said they were
not putting in sites correctly or they were hampering productiono
Gabossi's language was harsh" While profanity is not out of
context in c; coal mine he referred to them (in the context of
their work) as "sons of bitches" and "ass holes". If he requested they do something in a different way they would try,
usually unsuccessfullyo It seemed they could not do anything to
satisfy hirno
Gabossi claimed the sites in the belt entry were not
properly seto After checking the specificationsu a subsequent
control survey revealed that the belt was extremely straight
within four seconds)o His claim that the belt was not straight
was one of Gabossi us constant complaintso Neither Weigand or
Kracum said
was a problemo But Operations was concerned that
the belt be straight.
In one occurrence the surveyors had secured permission from
foreman Sunstrom to set sites as the miners were going to break
for lunch. As they started to put in the sites Gabossi appeared.
He didn't belittle them and he wasn't abrasive but he told them
in no uncertain terms that they were holding up production. When
Fritz explained the situation Gabossi became very upset and
stormed off.
1496

Fritz tried to work out his problems directly with Gabossi.
When this was unsuccessful they started going directly to their
supervisor, Kracum (Tr. 395, 396, 404-407). Fritz told Kracum
they were being harassed, and accused of setting sites that were
wrong and told the belt wasn't straight. On checking they found
no problems.
So they spent a good deal of time verifying
something that was already accurateo At times Kracum, Upadhyay
and Langford met underground. Gabossi claimed that they had
sites off in one entry, also there were no belt spots. They were
able to show them that the sites were in line, and that the
existing belt spots were marked. Gabossi accepted the
explanation (Tr. 396, 397}. The surveyors never found that
Gabossi's complaints were valid. The complaints by Gabossi were
also brought to the attention of Steve Magnuson, Fritz's new
supervisor, and Mike Weigand (Tr. 397, 417}. Weigand said to
relax and calm down; he was satisfied with the work (Tr. 397).
The surveyors began to ignore Gabossi and they wouldn 1 t recheck
on minor things that they knew they had done.
If they did a
followup they would tell Magnuson, and to a limited extent,
Weigand.
Fritz personally discussed his letter of resignation with
Weigand.
In the letter he did not mention Gabossi by name but he
indicated that more influential factor in his decision to leave
was "the constant unwarranted harassment he was subjected to by
Operations (Tr. 398, 409, 419, 420v Ex. R2). Fritz got along
with other people in Gabossi vs department {Tr. 399). Fritz also
resigned because he thought Western 1 s wages were inadequate.
About June 4th or 5th Fritz also talked to Upadhyay about
the letter. They discussed the harassment, the failure to deal
with Gabossi's unreasonable and unwarranted demands, and the
fact that this was one of the few mines where they weren't
allowed to set sites on shiftc This required them to stay late
or come early.
Survey sites are almost always set during shifts.
Other things they discussed concerned setting belt spots a dozen
different ways. Gabossi also complained about minor things~ the
color of the paint and the methods they were using.
Upadhyay
responded that he knew there were some problems and he was sorry
to see Fritz leave (Tr. 400 9 410v 412u Ex. R2).
Gabossi complained to Weigand and Kracum about Fritz's work
from about two months after Gabossi arrived until he lefto
Fritz
was offended because Gabossi"s attacks were without any basis.
Fritz considered it just harassment if they were requested to
make a change and the change itself did not amount to anything
substantial.
Howeveru the mine superintendentv and not the
engineerQ is in charge of an underground mine.
Fritz had no problems with the mine superintendent at his
previous mine; there was a cooperative atmosphere (Tr. 402, 412,
414} •
A. B. BEASLEY is currently employed as maintenance and
surface superintendent for Energy Fuels, an underground coal minP..
He worked for Western as maintenance superintendent from June
1964 to January 1985 (Tr. 423, 424).

1497

When Beasley was interviewed by Western he learned he would
be responsible for surface and underground maintenance at the
mine (Tr. 425). Gabossi, one of the interviewers, never
indicated he would not have control of underground maintenance
nor did he discuss his job function (Tr. 426).
Gabossi asked Beasley if he and Upadhyay had discussed
underground maintenance. When Beasley response was negative
Gabossi suggested he should get his job duties straight CTr. 427,
428). Beasley then read and attempted to perform his duties as
outlined in the company memorandum of June 29, 1983 (Tr.
427-429, Ex. Rl).
His duties placed him in daily contact with Gabossi. A
definite conflict evolved as Beasley worked in areas that Gabossi
considered within his realm of responsibility. Heated arguments
or discussions involved the mechanics; however, except for
reporting, they didn't have anything to do with the maintenance
department. Gabossi was not using the best judgment to get the
most out of the maintenance people on the section (Tr. 430, 431).
They disagreed over whether the primary job of mechanics underground was to service equipment or to run errands, or stack a
bolter or set miner bits. If a miner is idle for any time
he should be doing something besides setting miner bits. They
also disagreed concerning maintenance operations involving
equipment being overhauled or rebuilt. They also disagreed as to
whether things were being done in a manner to Gabossi 1 s liking or
whether maintenance people were doing things in his job
priorities. Gabossi was a hard man to coordinate with (Tr. 431,
445).
Gabossi never accused Beasley of interfering with his job
function at the mine other than to the extent that he couldn't
mine coal because everything was always down (Tr. 431, 432).
Gabossi criticized Beasleyus maintenance of the equipment (Tro
432)0
At the beginning of Beasley 0 s employmentu he and Gabossi
were social friends.
At the very end, in nine monthsv they
hardly spoke at work (Tr. 432). On several occasions Upadhyay
told him to work it out when he brought it to his attention (Tr.
432 433r 441). This didn't come about since Gabossi never
attempted to meet him half way. Upadhyay demanded that all
department heads work together. Upadhyay did not realign any
responsibilities in an effort to solve the problem except to
assign some mechanics by name {Tr. 433, 443u 444). At times
Beasley was upset with Upadhyay because of his inability to
coordinate between the departments (Tr. 446).
Beasley suggested to Gabossi how maintenance needs at the
mine might be solved. But since he was blocked there ~as not
much room to coordinate (Tr. 447, 448). Beasley sent mechanics
underground to do a specific job on an idle piece of equipment if
the area had been fire bossed or pre-shifted (Tr. 449-450).
Gabossi complained about that (Tr. 450). He wanted Beasley to
ask his permission to do anything underground (Tr. 451).

1498

Beasley could not fault Gabossi's knowledge of m1n1ng but he
faulted his management style. At the previous hearing of the
case he described him as a good foreman.
In addition, men will
follow him into the mines where he works.
Further, there are
men who think highly of him in the mining industry (Tr. 451,
452) •
Beasley submitted a letter of resignation to Upadhyay on
January 29th (Tr. 434; Ex. R4).
Beasley gave Upadhyay his letter of resignation.
He was
upset because Beasley was leaving.
He read the letter and they
discussed his new job. Beasley said he. didn't need the hassle
with Gabossi.
About 15 or 20 minutes of the half hour meeting
involved a discussion of Gabossi. The letter of resignation does
not specifically mention Gabossi; slander is not one of Beasley's
strong suits and he didn't want to include that in a letter of
resignation. Beasley felt he didn't need the innuendoes and the
derogatory remarks (Tr. 436, 437).
There was a subsequent conversation with Upadhyay when he
learned Gabossi was leaving the company. Upadhyay inquired if
Beasley would reconsider his resignation.
Beasley declined and
he left February 8th (Tr. 438, 439). Beasley indicated his
decision would have been more difficult if Gabossi had been fired
earlier (Tr. 438v 439)0
RAJA UPADHYAY, a mining engineer, attained a master's degree
at the University of Arizona.
In 1976 he was hired by Western as
a senior mining engineer (Tr. 453, 455).
In June 1983 he replaced John Bootle and assumed the duties
of acting mine manager in Rangely.
He was familiar with the
operations and organizational setup at the mineo
Upon arriving
talked to all division headsu including John Gabossi (Tr. 456u
45 7) •

Upadhyay authorized the company 1 s June 29th organizational
memorandum (Tr. 458, Ex. Rl).
The memorandum reiterated the
responsibilities for four operating division heads. Gabossi
failed to comment when the memorandum was discussed at staff
meetings <Tr. 459).
In March 1984 Gabossi asked Upadhyay for total authority of
the mine.
He would like the maintenance people to report to him.
At another meetingv (November 9th) he brought up the possibility
of losing his papers.
He was concerned about authority; he
wanted the breakdown maintenance people to work for him (Tr. 500,

501).
In August 1983 Gabossi discussed with the witness the house
buy back arrangement.
He also brought up the issue of whether he
had total authority of the mine, including maintenance and
operations; both had been promised to him.
Upadhyay disputed
Gabossi's claim; he explained that the organizational setup had

1499

been as it was since the mine started. Gabossi then said he
would leave if the company would buy back his house (Tr. 460).
Upadhyay said he didn't want Gabossi to quit but the company
wasn't going to buy back his house.
This conversation repeated
itself, with some regularity (Tr. 461).
In March 1984 Gabossi confronted him with the Colorado
statute. Upadhyay indicated to him that when it came to safety
and health Gabossi had full authority. Gabossi was not satisfied.
Upadhyay then checked with Powderhorn Coal Company. That
company's structure was setup in the same manner as Western (Tr.
462, 498). When Gabossi brought it up again Upadhyay said the
company was abiding by the law.
However, he granted that some
people did not report to Gabossi.
These included the mine
manager and the chief mining engineer.
At one point he indicated
preventative maintenance could report to the maintenance
superintendent, but he (Gabossi) wanted the breakdown maintenance
under his authority (Tr. 463). Gabossi already had responsibility over the face mechanic.
Preventative maintenance occurs
underground almost daily.
But Gabossi didn't want control over
preventative maintenance (Tr. 464}. Gabossi didn't say if he was
satisfied as a result of this discussion (Tr. 464, 465).
When Upadhyay would occasionally leave the mine site Gabossi
would be in charge (Tr. 465).
Upadhyay took away this responsibility on October 1, 1984, when Gabossi indicated he didn't want
to be his assistant. Gabossi's single reason was that Upadhyay
failed to take action when Gabossi reported to him.
On the same
day Upadhyay prepared a memorandum changing the job (Tr. 466,
467)
0

About the end of September, Gabossi and Upadhyay were
engaged in a conversation regarding Western advancing a cash
payment for Art Cordova's disability injuryo Gabossi "blew up",
got hot upset and left the office (Tr. 468).
At that timeu
before the first of October, Upadhyay concluded that in view of
all
the previous problems with Gabossi he was going to seek
approval from his superior (Lloyd) to terminate him (Tro 469F
510 r 511)
o

Upadhyay carried a handwritten memorandum to his superior,
operations~ in Washington.
He didn°t
have it typed because he didn°t want anyone at the mine to know
about ito
Lloyd read the memorandum1 Upadhyay was recommending
that Gabossi be fired.
Lloyd preferred Upadhyay 1 s alternative
suggestiono
He recommended that Gabossi be directed to work
underground all dayo
It was thought this would create dissatisfaction which might lead to his resignation.
On returning to the
mine he told Gabossi that he wanted him to spend more time underground (Tr. 47lf 502, 530, Ex. R5) o Gabossi agreed (Tr. 471,
4 72)

L:oyd Ernst; manager of

0

On November 9th a meeting with Gabossi took place in the
change house.
Upadhyay was talking to Gabossi about a monitoring
system they had installed. Upadhyay indicated it would be
Gabossi's responsibility.
Gabossi then asked if Western was

1500

going to buy his house, also he brought up the matter of a pay
cut and a bonus. Upadhyay said Western was not going to buy his
house (Tr. 472, 473). Gabossi then said Upadhyay was the worst
mine manager that he had ever worked for.
He further indicated
that a caste system didn't work in the United States. Gabossi
then handed Upadhyay a folded letter (Emmons letter to Gabossi
citing the Colorado statute) (Tr. 473, 474, Ex. CS>. Upadhyay
replied that the letter didn't say they were doing anything wrong.
As Gabossi kept raising his voice Upadhyay became upset and
stated he didn't think much of Gabossi.
He then left taking the
letter with him. He later filed the letter (Tr. 474).
After the meeting on November 9th Upadhyay contacted Lloyd.
He advised him things were not working and he requested Lloyd's
approval to discharge him. Lloyd said to put him on probation.
The nex~ morning Upadhyay put Gabossi on probation until he
changed his attitude and became a good employee for Western. The
main thing Upadhyay and Gabossi discussed was his failure to work
with other people (Tr. 476). The matters verb~lly discussed were
later reduced to writing (Tr. 476, Ex. C3).
Gabossi only questioned a reference in the memorandum about
what Upadhyay had heard from "other companies". Upadhyay
explained that the "other companies" were the power plant people
Gabossi had taken underground. He had complained to them about
Western's management, its ability to mine coal and its manager,
Upadhyay (Tr. 477, 478).
At a subsequent staff meeting with Gabossi, Beasley and
Kesting allegations were made that a mechanic had falsified a
record. Upadhyay asked Beasley to investigate the matter. After
the investigation Beasley reprimanded the miner by letter.
Gabossi wanted to fire him; Upadhyay refused because disciplinary
action had already been taken (Tro 478v 479) o
Gabossi brought to Upadhyay's attention the matter of the
maintenance people shutting down a fan.
On that occasion he
directed Beasley to have a mechanic immediately restart the fan.
Upadhyay didn't feel compelled to get back in touch with
Gabossi everytime something had been brought to his attention for
action"
The ventilation items were investigated, resolved and
scussed with Gabossi (Tro 480, 481)
o

Concerning the arches: Gabossi said an EIMCO had damaged
some arches. Upadhyay immediately went to the area. Both he and
Gabossi concluded there was no hazard although a leg had to be
fixed.
The following day the engineering people investigated
(Tr. 482). It was decided the maintenance department would fix
it (Tr. 483). The safety department also investigated and
concluded there had not been a brake failure on the equipment.
No one knows the cause of the accident. The only safety matters

1501

Gabossi talked about were ventilation, the miner, falsification
of records, the arches and the coordination of underground duties
(Tr. 483, 484).
When Terry Fritz resigned in June 1984 he told Upadhyay that
his letter of resignation referring about "constant and
unwarranted harassme~t" was to only reflect on Gabossi. In later
discussing Fritz's resignation, Upadhyay told Gabossi he would
have to change his attitude because people were leaving but he
didn't mind this one (Tr. 489, 498, Ex. R2).
Upadhyay was totally surprised by Beasley's resignation of
January 29, 1985 (Tr. 484, Ex. R4). He related he couldn't work
with Gabossi (Tr. 484, 485). In the next couple of minutes
Upadhyay decided to recommend Gabossi's termination. Too many
people were leaving because of Gabossi's inability to work with
them. He wanted to avoid having to rehire after losing another
maintenance supervisor (Tr. 485, 486, 505).
In pursuing his decision to terminate Gabossi he learned
that Lloyd was hospitalized. He then talked to Lloyd's boss, Ken
Holurn. The superior was knowledgeable about the situation.
Upadhyay described that he had lost another maintenance
superintendent. Holum authorized Gabossi's termination. The
company attorney, Mr. Mandelson, drafted the termination letter.
The next morning Gabossi declined an option to resign and he was
fired. Gabossi said "Bullshit". Further, he could not "get away
with it" and Upadhyay was the worst mine manager Gabossi had ever
worked for (Tr. 485-488, 505, 531).
The department heads continuously complained about Gabossi's
performance. During Upadhyay's tenure the engineering department
(Mike Weigand) complained they were harassed and not appreciated.
The probation letter refers to Gabossi's inability to get along
with division heads (Tro 49lu 492) o Upadhyay had tried many
times to counsel Gabossio
Neither the witness nor anyone else at the Deserado mine had
ever seen Emmons¥ second letter of November 14 (Tro 492, 493; Ex.
C9). Nor was there ever any conversation concerning the statute
(Tr. 493). Nor was he ever contacted by MSHA relative to the
statute. The Deserado mine continues to operate under the same
organization structure it did on January 30u 1985 (Tr. 493).
The mine has never received any MSHA or state complaints
(Tr. 494). The witness 1 s handwritten recommendation that'Gabossi
be fired was not typed by Upadhyayvs secretaryo Nor was the

document entered in a log. The original was hand carried by the
witness to Washington (Tr. 494-497, Ex. R5).
During his tenure Upadhyay never disciplined, terminated or
placed any employee on probation for filing a safety complaint
(Tr. 535).
Upadhyay is current manager of operations for Western (Tr.
536) .

1502

Francis Kesting, Daniel Ritter and Joseph Gabossi were
called as rebuttal witnesses by the Secretary.
FRANCIS KESTING testified that he was told by Burnett that
he was leaving because he had another job, also he felt stagnated
and didn't think Western's mine was ever going to produce coal
(Tr. 539, 540). The power plant was the only company contracting
for its coal (Tr. 540).
Upper management at Western, including Upadhyay, would be
furious if someone went to a government regulatory agency.
Such
action would end a person's career (Tr. 541, 542). However,
Kesting based his opinion on management at other mines (Tr. 542,
543). In fact, no worker at Western had ever complained to a
state regulatory body (Tr. 543).
DANIEL RITTER indicated that Burnett left Western because
the mine was static and he had a better future where he was going.
Western 1 s only contract was to sell coal to a power plant at
Bonanza (Tr. 545, 546).
As Human Relations Director Burnett occasionally came to him
with complaints about the inability of he and Gabossi to work
under the structure (Tr. 546, 547).
In rebuttal, John Gabossi indicated he didn't treat Fritz
differently from any other employee, nor was he harsh with him
(Tr. 548) •
Gabossi complained to Fritz, as well as Upadhyay, about belt
spots put in the ceiling for chain hangers. He, Upadhyay and
Deardorff examined the condition. They all agreed it was a poor
installation job (Tr. 549). Deardorff was Upadhyay's superior
but in engineering and not in production (Tr. 549).
John Sundstrom also had problems with sites underground"
The condition described by the witness involved spots and spadso
Gabossi concluded Sundstrom 0 s complaint was justified (Tro 550)0
When Fritz resigned Upadhyay told Gabossi that he wasn°t
very good anyway and it didnijt make any difference (Tr. 550g
551)

Gabossi expressed concern to Upadhyay about the archeso
It
was agreed Beasley was to change the arches immediately (Tro 551?
552) o It was not done immediatelyo When Gabossi complained
Upadhyay said it was Beasley 0 s decision and none of Gabossi vs
business (Tr. 552) o
Upadhyay did not discuss with Gabossi any of the complaints
against him made by eight of the nine department heads. The only
ones they talked about involved Beasley and possibly the
purchasing department (Tr. 553, 555). The on-going complaint
with Beasley involved coordinating efforts underground (Tr. 553).
Every one had problems with Doug Wilson, the company purchasing
agent (Tr. 554).

1503

Upadhyay did not admonish him about not getting along with
division heads prior to receiving the adverse performance report
of November 16, 1984 (Tr. 554, 555 u 558 g Ex C3)
o

Gabossi only queried Upadhyay about his reference to "other
companies" in paragraph 3 of his memorandum (Tr,, 555, 556).
Gabossi also disagreed with the analysis of the engineering
department that the arches were safe"
Until the hearing he
hadn't known that the arches had been investigated (Tr. 557).
Discussion
In this case of first impression the facts clearly establish

that complainant, Joseph Gabossiu was £ired because of his
continuing and extensive conflict with mine management over the
company's failure to coordinate underground mining activities.
This conflict came about because the company's reporting
structure placed underground mechanics under the jurisdiction of
the maintenance supervisor.
Safety concerns arose and Gabossi
expressed his opposition to the company"s procedures.
He further
attempted to have management alter
s position and to, at least,
coordinate such maintenance activit
with the mine foreman.
Gabossi believed his authority to either control or at least
coordinate with the underground mechanics arose from Section
34-24-101 of the Colorado Revised Statutes. The section, in its
pertinent part, provides the certified
ne foreman (Gabossi was
such a foreman) "shall have full charge of
1 inside workings
and all persons employed therein."
Complainant's tenacity and concern
miners are to be complimented.

the safety of the

Howeverr the cornerstone of
s that a
ner is engaged in a protected ac~1 .. ~
~e has "filed or
made a complaint under or related :.,::: tr:.'...
:eou:c separate
references are made in the section tc ·t.he-·;~::·0·i:.ection afforded "£y_
t.his Act"o
1

The legislative history
s intended the
scope of protected activities oe
Butr again
the history also shows the Congressionai iew that such protected
activities a::.::·e
thin the framework o:E ·.~.".":·.'"' :'2ciezal Acto
The Congressional view is
It states in partv that~

note~

~

Jena~e

t

NOo

95-181~

The Com.mi ttee intends that the scope :)1:
protected
activities be broadly interpreted
the Secretary, and
intends it to include not only the filing of complaints
seeking inspection under Section 104Cf) or the participation
in mine inspections under Section lG Ce), but also the refusal to work in conditions which are believed to be unsafe
or unhealthful and the refusal to comply with orders which

1504

are violative of the Act or any standard promulgated thereunder, or the participation by a miner or his representative
in any administrative and judicial proceeding under the Act.
The listing of protected rights contained in section 106(c)
Cl) is intended to be illustrative and not exclusive. The
wording of section 106{c) is broader than the counterpart
language in section 110 of the Coal Act and the Committee
intends section 106(c) to be construed expansively to assure
that miners will not be inhibited in any way in exercising
any rights afforded by the legislation. This section ;~
intended to give miners, their representatives, and applicants, the right to refuse to work in conditions they believe to be unsafe or unhealthful and to refuse to comply
if their employers order them to violate a safety and
health standard promulgated under the law.
Senate Report No. 181, 95th Cong., 1st Sess. 14 (1977) reprinted in Senate Subcommittee on Labor, Committee on Human
Resources, 95th Cong., 2d Sess., Legislative History of the
Federal Mine Safety and Health Act of 1977 at 623, 624
" Leg is . Hist • "
Neither the federal Act nor MSHA regulations contain a
provision on a mine foreman's duties corresponding to Section
32-24-101(2), CRS. Accordingly, the complaints lodged herein by
the mine foreman could not be an activity "under or related to"
the federal Act.
In sum, while Gabossi's complaints concerning
the company's reporting structure were safety related they were
not an activity protected under the federal Act.
There are, however, several instances where Gabossi's
activities were protected. These involve the complaints about
ventilationu the EIMCO brakesv the archesv his concern about the
falsification of electrical logs and finally his contacting the
Colorado Division of Mines and his presentation of a letter from
the Colorado Bureau of Mines to the mine manager.
The first three items involved a protected activity but the
company took no adverse action andu in factv remedied the
problems. The last two items occurred after November 9u 1984.
But on October lu 1984 the mine manager had decided to fire
Gabossi. The company had refused him permission at that time.
Subsequently, however, when Beasley resigned the manager again
sought and secured the company's permission to terminate Gabossi.
Beasley's resignation again involved the long standing conflict
over the company's reporting system.
I conclude that the company
was motivated by Gabossi's unprotected activity and would have
taken the adverse action for such unprotected activity alone.
In
short, his unprotected activity, insofar as the federal Act is
concerned, was his continual clash with management over the reporting structure.

1505

Evidentiary Ruling
During the hearing the judge sustained respondent's
objection and excluded evidence of Burnett's testimony from a
prior hearing, heard by Commission Judge John A. Carlson (Tr.
512-520, 527, 531, 552).
The evidence, even if received, would not affect the result
in this case, because the principals, Gabossi and Upadhyay,
clearly establish the focus of the case. Accordingly, it is not
necessary to rule on Complainant's offer of proof.
Conclusions of Law
Based on the entire record and the factual findings made in
this decision the following conclusions of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. complainant did not prove he was discriminated against
in violation of Section 105(c).

3. Respondent did not discriminate against complainant in
violation of the Act.
Based on the foregoing findings of fact and conclusions of
law I enter the following:
ORDER
The complaint herein is dismissed.

Law Judge
Distribution:
James Ho Barkley, Esq., Office of the Solicitor, UoSo Department
Labor, 1585 Federal Building~ 1961 Stout Street, Denver, CO
80294 (Certified Mail)
Richard s. Mandelson, Esq., Baker & Hostetler, 303 East 17th
Avenue, Suite 1100, Denver, CO 80203 (Certified Mail)
/bls

1506

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE AOO
DENVER, COLORADO 80204

AUG 211987
UTAH POWER AND LIGHT COMPANY,
Contestant

CONTEST PROCEEDINGS

v.

..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 87-31-R
Citation No. 2928408; 10/9/86
Docket No. WEST 87-32-R
Citation No. 2928409; 10/9/86

.
Little Dove Mine

CIVIL PENALTY PROCEEDING

SECRETARY OF L.ABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 87-100
A.C. No. 42-01393-03546

v.

Little Oove Mine

..

UTAH POWER AND LIGHT COMPANY,
Respondent.

DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached a settlement of these two contest
matters and the related penalty proceeding which collectively
involve two citations whichv in turnQ were each administratively
assessed $20000 penaltieso
Pursuant to the settlement, the Secretar1 has agreed to
vacate Citation No. 2928409, which was contested in Docket No.
WEST 87-32-R. The mine operatoru Utah Power and Light Company
agreed to voluntarily withdraw the contest of Citation Noo
2928408 in Docket No. WEST 87-31-R and to voluntarily pay the
$20.00 civil penalty in full for that violation. The mine
operator also agrees in the future to accept the Secretary's
position that chiropractic treatment constitutes Hother
professional treatment" under 30 C.F.R. 50.20-3(a)(8)(ii) and is
therefore reportable under 30 C.F.R. Part 50.
Information contained in the settlement motion reflects that
Utah Power and Light Company Mining Division, is a large mine
operator with an average history of prior violations and that the
violation reflected in Citation No. 2928408 involved low degrees
of beth seriousness and ne~ligence and was abated in good faith.

07

ORDER
The various provisions of the settlement appearing to be
full¥ justified, it is Ordered:
1. Utah Power and Light's withdrawal of its contest in
Docket No. WEST 87-31-R is approved and that proceeding is
dismissed;
2. The Secretary's request for vacation of Citation No.
2928409 is approved and such Citation is vacated;
3. With respect to Citation No. 2928408 (Docket No. WEST
87-31) 1 Utah Power and Light, if it has not previously done so,
is ordered to pay the Secretary of Labor a penalty of $20.00
within 30 days from the issuance of this decision.

~"4~ # ~-<-,?} ~

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Edward Fitch, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Timothy Biddle, Esq., Thomas C. Means, Esq., Crowell & Moring,
1001 Pennsylvania Avenue, NW, Washington, D.C. 20004
Mro Dave Lauriskiu Utah Power & Light Companyu P.O. Box 310u
Huntingtonv UT 84528

/bls

150 8

~i2 SAFETY AND HEALTH REVIEW COMMISSION

f ED

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203. LEESBURG PIKE
22041

FALLS CHURCH, VIRGINIA

AUG 2 4 1987
CONSOLIDATION COAL COMPANYp
Complainant

CONTEST PROCEEDING
Docket No. WEVA 86-409-R
Order No. 2703894; 7/14/86

SECRETARY OF LABOR,
MINE SAFETY A.ND HEALTH
ADMINISTRATION ( MSHA) ,.

Ireland Mine

Respondent.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-454

A. C. No. 46-01438-03651

v.
Ireland Mine
CONSOLIDATION COAL COMPANY

DECISION
Appearances~

Michael R. Peelish, Esq., Consolidation Coal
Companv Pittsburgh, Pennsylvania, for the

Comolal.nant/Respondent;
3ush 7 Esq. and Mark Swirsky, Esq., (on the
of the Solicitor, u. S. Department
"" ...
;_, '-! ,;_ ..
iladelphiaf Pennsylvaniav for the

,.

Before~

.'

':,.

n

,. "

~:c;·.

Judge

'

'·~

'

sberger

s
In these cons~ _dated cases, the Operator (Respondent) seeks
to chal
a c_ta~:c~ issued to it by the Secretary (Petitioner)
:c~a~ic~ ~f 30 C.F.R § 70.207(e)(7).
The
Secretary seeks ~ Civ ~ Penalty for an alleged violation by the
Operator of Sect a~ 0 207(e)(7), supra.
Pursuant to notice, the
cases were heard i
Wheeling, west Virginia on May 12, 1987.
John
Dower testified for Petitioner, and John Russell and Steve Perkins
testified for the Respondent.
Petitioner and Respondent filed
proposed Findings of Fact and Briefs on July 27, 1987 and July 29,
1987, respectively.
No reply briefs were filed.

1509

_egulatory Provision
30 C.F.R. § 70.207Ce}(7} provides for follows:
{7) Longwall section. On the miner who works nearest
the return air side of the longwall working face or
along the working face on the return side within 48
inches of the corner.
Issues

1.

Whether Respondent violated section 70.207(e)(7), supra.

2.
If a violation of section 70.207(e)(7), supra, occurred,
was it of such a nature as could have significantly and substantially contributed to the cause and effect of a safety hazard.
3.
If the Respondent violated section 70.207{e)(7), what is
the proper penalty to be assessed?
Findings of Fact and Conclusions of Law
The essenti
facts herein are not in dispute.
In
Respondentus Ir
Mine, in the 6D longwall section coal is
mined by a shear which is operated by two miners who are called
shear operators. There is no distinction, in terms of work
assignments or pay, between the two shear operators.
In the extraction phase, when the shear is traveling from
the headgate to the tailgate, one miner is assigned to operate
the
drum of the shear and the other miner is positioned
end of the shear and operates the tailgate drum.
When the
travels from the tailgate to the headgatev the two
miners operating it remain at their positions until the shear
reaches shield
113v at that pointv the miner who was
working at the tail drum 11 floats out," and goes to the headgate
in order to
n
esh air, and take a break from working in
the cramped quarters in proximity to the shearo The two miners
working on the shear will alternate "floating out~ to the
headgate each t
the shearv on its pass from the tailgate to
the headgate reac
shield number 1130 The remaining miner
will stay at the shear operating the controls of the head drum
while the shear travels from shield number 113 to the headgate.
During this phase of the operation, most of the coal is cut, and
90 to 95 percent of the dust is generatedo
John Dower, a mining engineer
examination that "routinely" after
"floated out" to the headgate, the
to go to the tail drum to readjust

for MSHA, testified on direct
the tailgate operator has
headgate operator would have
it because of face rolls.
In

1510

contrast, John Russell, Respondent's dust and noise supervisor of
the Eastern Region, testified that it would be "very rare" for
the headgate operator to move to the tail position after the tail
operator has "floated out." This appear to be consistent with
the testimony of Dower, on cross examination, that there is no
need for the head drum operator to go to the tail position unless
there is a "severe problem." However, Dower explained, on
redirect examination, that such severe problems could occur if
there are massive stones under the mach~ne or if there is a
mechanical malfunction of the drum.
In the same connection,
Russell indicated that if the shear comes in contract with a
shield, the shear will stop and the head shear operator would
then have to go the tailend to fix it.
Based on the above, I
conclude that, as part of the normal mining process, there are
occasions when the head shear operator, after the tail operator
has "floated out," would be required to go to the tail drum
position.
Prior to May 1986, it.was the policy of MSHA that a dust
sampling device be given to the tail drum operator who wore it
constantly even when he "floated out" to the headgate.
In
practice, Respondent conformed to this policy.
On May 13, 1986,
MSHA District Manager, Ronald L. Keaton, in response to an
inquiry from William Schlaupitz, Respondent's Regional
Manager-Safety, set forth a policy quoting from the Coal Mine
Health and Safety Inspection Manual, for underground mines dated
March 9, 1978, that "If the operator's mining procedures result
in the changing of miners from one occupation to another during a
production shift, the sampling device must remain on or at the
'high risk' occupation." On July 14, 1986, Dower observed the
tailgate shear operator ~aaring the dust sampling device on the
entire shift, including the time when he "floated out" to the
headgate on alternate passeso
Russell testified that after the May 13, 1986 letter from
the District Manager was received, he talked to an MSHA employee,
Ellis Mitchell, who informed him that when the tailgate shear
operator "floated out" to the headgate, it was not to be
considered a ~rotation'' as no one replaced the tailgate shear
operator. Russell testified, in essence, that accordingly
Respondent did not take any action to change its procedure of
having the tailgate drum operator wear the dust testing device
throughout the shift, even when "floating out."
The evidence is clear that the tailgate drum operator is
exposed to a certain amount of coal dust from the cutting drums,
conveyor chain, and debris falling from the ribs or roof.
His
exposure to the coal dust is considerably more than that of the
headgate drum operator, as the former is nearest the return air
side, and as such is in the path of the airborne coal dust.
It

1511

is also clear that most of the time he is the miner who works
nearest the return air side of the longwall working face.
However, on every other shift, when the tailgate operator "floats
out" to the headgate, the headgate operator then becomes the
miner working nearest the return air side.
It would thus appear,
from the plain reading of the language of section 70.207(e)(7),
suora, that, accordingly, when the tailgate operator has "floated
out" the remaining headgate operator is required to wear the dust
testing device.
It is true that requiring the tailgate operator to
continuously wear the dust sampling device would give an accurate
reading of the dust exposure to this miner who, as noted above,
is at a higher risk than the headgate shear operator. However,
the time the operator spends in the fresh air of the headgate
must be considered. This has the effect of reducing the amount
of his average exposure to coal dust. Further, by having the
tailgate shear operator wear the dust sampler, even in the
headgate, has the effect of not providing an accurate indication
of exposure of coal dust to the headgate operator who may, in the
ordinary course of the mining operation, be required to perform
some work in the tailgate position, thus enhancing his exposure
to coal dust, as being in the path of the airborne coal dust.
Hence, I hold, that section 70.207(e)(7), supra, requires that
the headgate shear operator wear the testing device when the
tailgate operator "floats out." Furthermore, I find that the
policy statement of the MSHA District Manager, of May 13, 1986,
does not contain any contrary direction. It is clearly the
intent of the District Manager to protect the person in a "high
risk" occupation by requiring him to wear the dust sampler. This
policy would clearly be ffiwarted in not requiring the headgate
operator to wear the dust sampler during portions of the pass
when he is alone at the shear and may be required, in the normal
course of mining operations, to go to the tail position and
perform duties where there is a "high risks" of exposure to coal
dust"
For all the above reasonsv I conclude that Respondent
herein has violated section 70.207(e)(7), supra.
It was the uncontradicted testimony of Doweru in essence,
that if there is coal dust in the subject section above the
maximum permittedu and the coal dust is not being monitored
because the testing device is on the tailgate operator, who is in
the headgate area? then it is potentially likely that a miner
could be exposed to dust which could result in black lung disease
or a permanent disability of a very serious nature" Accordingly,
based on this testimony, I find that Respondent's violation of
section 77.207(e)(7), suora, was significant and substantial
(See, Consolidation Coal Company v. Federal Mine Safety and
Health Review Commission, Slip" Op", July 24, 1987 (D.C. Cir.);
Mathies Coal Co. 6 FMSHRC 1 (January 1984)).

1512

I have considered all the factors set forth in Section,110
of the Act. Specifically I note that the Respondent was not
negligent in violating Section 771207(e)(7), supra. I conclude
that the proposed penalty of $112 is appropriate.
ORDER
It is ORDERED that the Notice of C-ontest filed July 28,
1986, be DISMISSED. It is further ORDERED that Respondent pay
the sum of $112, within 30 days of the date of this decision, as
a civil penalty for the violation found herein.

~~

Avram Weisberger
Administrative Law Judge

Distrii::>ution:
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 19241 (Certified Mail)
Mark Swirsky, Esq., Office of the Solicitor, U. S. Department of
Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
dcp

1513

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, l(:)th- FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 2 61987
ROGER HALL,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. KENT 87-51-D

JERICOL MINING, INC.,
Respondent

BARB CD 86-80
Creech No. 2 Mine

ORDER OF DISMISSAL
Before:

Judge Weisberger

On August 17, 1987, Complainant filed a Motion to Dismiss
predicated upon an assertion that the matter in issue had been
settled.
Accordingly, it is ORDERED that the above case be dismissed
with prejudice.
It is further ORDERED that the stenographic notes and
recordings made during the trial of this matter on June 16 - 18,
1987, be DESTROYED.

Avram Weisberger
Administrative Law Judge

Distribution~

Susan Naglf Esq.f Appalachian Research and Defense Fund of
Kentuckyv Inc v Po O. Box 187, Harlan, KY 40831 (Certified Mail)
0

Lloyd R. Edens, Esq., P. O. Drawer 2220, Middlesboro, KY 40965
(Certified Mail)
Ms. Jo Ann Stewart, Court Reporter, Accurate Court Reporting
Service, 917 Old National Bank Building, Huntington, wv 25701
(Certified Mail)
Mr. Everett Means, 5100 Shannon Drive, Apt 103, Cross Lanes,
25313 (Certified Mail)
dcp
1514

wv

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203. LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 281987
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 86-137-M
A.C. No. 09-00022-05515

v.
Galite No. 1 Mine
GALITE CORPORATION,
Respondent
DECISION
Appearances:

Larry A. Auerbach, Esq., Office of the
Solicitor, U.S. Department of Labor, Atlanta,
Georgia, for Petitioner;
Kenneth P. Mayeaux, General Manager, Galite
Corporation, Rockmart, Georgia, for
Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977u 30 U.S.C. § 820(a), seeking a civil
penalty assessment of $147 for an alleged violation of mandatory safety standard 30 C.F.R. § 56.9002. The respondent
filed an answer denying the violation, and a hearing was held
in Mariettau Georgiau on June 30v 19870 The parties waived
the filing of posthearing briefs. Howeverv I have considered
the oral arguments made by the parties on the record during
the course of the hearing.
Issues
The issues presented in this case are Cl) whether the
conditions or practices cited by the inspector constitute a
violation of the cited mandatory safety standard, and (2) the
appropriate civil penalty to be assessed for the violation,
taking into account the statutory civil penalty criteria found

1515

in section llO(i} of the Act. Additional issues raised by the
parties are discussed in the course of Ehis decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et~·
2.

Section llO(i} of the 1977 Aet, 30 U.S.C. § 820(i).

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.

Stipulations
The parties stipulated to jurisdiction, and that during
1986 the subject plant and quarry, including office personnel,
worked 143,705 man-hours. They -also stipulated that any civil
penalty assessment for th'e violation in question will not
adversely affect the .respondent's ability to continue in
business (Tr. 5).
The parties agreed that exhibit P-1, a computer print-out
of prior violations for the respondent's controller corporation reflects the controller's history of violations for the
period July 9, 1984 through July 8, 1986. The print-out
reflects 50 paid violations, 22 of which are "significant and
substantial 11 violations. Petitioner's counsel asserted that
for this same time period, the respondent's Galite No. 1 Mine
received civil penalty assessments for nine citations which
were 11 other than single penalty items, 11 and that they were
timely paid (Tr. 6-7).
Discussion
Section 104(a) "S&S" Citation No. 2848584, July 9, 1986,
cites a violation of 30 C.F.R. § 56.9002, and the condition
11
or practice is described as follows:
Qne bolt was missing
and others loose on the plate that connects the drive shaft
to the transmission on the R-22 Euclid haulage truck."
Petitionerus Testimony and Evidence
MSHA Inspector Bobby A. Underwood confirmed that he
issued the citation. He described the truck as an R-22
U model used to haul material from the pit to the primary
crusheru and he confirmed that it was used daily during the
full shift. The route of the truck took it over level
ground, but there were declines where the truck entered and
exited the pit. The truck had a 25-ton capacity and was
approximately 20 years old (Tr. 11-12).

1516

Inspector Underwood described the truck drive shaft, and
he stated that the front of the universal joint had a flange
which attached to the transmission with approximately eight
one~half inch bolts.
He found that one of the bolts was
completely missing, and that the others which he examined
were loose to the point where "you could actually turn them
with your fingers, 11 and they were "backed out halfway" (Tr.
13) •
Inspector Underwood stated that he was alert~d to the
condition of the drive shaft when he noticed a "shiny spot"
in the area next to the differential which appeared to have
been caused by some rubbing action. He checked the drive
shaft and found the loose and missing bolts which "was making
the transmission work up and down." Based on what he
observed, he concluded that it would have taken several days
for the bolts to work loose. He confirmed that upon inspection of the truck he alsd issued two additional citations,
one for an inoperative horn, and one for a badly worn tie rod
for the steering cylinder (Tr. 15-16; exhibits P-2 and P-3).
The condition of the tie rod was such that it had the potential for breaking, and if it did, the truck would lose its
steering capability. Both cited conditions were repaired
(Tr. 16). He also observed that two bolts were missing from
the left rear transmission hangar plate, but did not issue a
citation for this condition. Although he did not believe
that this condition in and of itself would cause an accident,
"it would contribute to this drive shaft because it would
move back and forth" (Tr. 17).
Mr. Underwood described the hazard associated with the
cited conditions as follows (Tr. 18-19)~
Qo
What kind of hazard did you see associated
with this problem with the drive shaft?

A. The drive shaft -- with the lost motion in
itv if the bolts didn't come out, there was a
good possibility of snapping those bolts, but
this truck doesn 1 t have a cross member underneath. The drive shaft would fall down,
possibly sticking into the ground and throwing
the truck out of control, or wham around and
possibly hit the brake line and breaking it
where you would lose your braking system.

Q. What would cause it to go around? What
would cause the drive shaft to fly around like
that?

1517

A. Well, the front end would be loose and the
differential would turn the drive shaft
around.

Q. The differential is hooked onto the rear
end of the drive shaft? Is that right?
A.

Right.

Q.

The back wheels?

A.

Right.

Q. And that would still be turning as the
truck is moving.
Is that right?
A.

Right.

Yes.

Mr. Underwood stated that it is not unusual to use the
transmission to help brake the truck while it is on a grade
or an incline (Tr. 20). He identified a copy of an MSHA
fatal accident report involving another mine operator where a
drive shaft on a haulage truck gave way and the operator lost
control of the vehicle (Tr. 21; exhibit P-4). Petitioner's
counsel asserted that this incident is a representative
example of what could happen when a truck loses its transmission (Tr. 21). Respondent's representative took the position
that the report is not particularly relevant because it
states that "the direct cause of the accident could not be
determined" (Tr. 23).
Mr. Underwood believed that the violative conditions
which he cited with respect to the drive shaft could result
in serious injuries or a fatality in the event the truck
overturned or collided with another vehicle or individual.
He believed that the condition was observable and that the
lost transmission motion and noise from the rubbing action
should have alerted the respondent. Since the result of the
rubbing action was observable, a routine further inspection
under the truck would have detected the loose and missing
bolts (Tr. 24). Mr. Underwood confirmed that the truck was
taken to the shop, and that when he next saw it, it was
repaired. To his knowledge, the truck was not used after the
citation was issued (Tr. 24).
In response to further questions, Mr. Underwood stated
that the truck operator is required to inspect his truck
before operating it. Although one would have to be urider the

1518

truck to observe the drive shaft flange, the results of the
rubbing action of the drive shaft against the transmission
was noticeable to anyone simply walking around the truck.
The truck was being operated when he stopped it to inspect
it, and he observed the area which had been rubbing and
wanted to know what caused it. The truck· was empty and the
driver did not seem to know anything about the conditions in
question (Tr. 26-27).
He believed that the driver should
have been alerted to the condition in.the normal course of
his driving (Tr. 28).
On cross-examination, Mr. Underwood confirmed that the
condition of the bolts, the wear on the side of the transmission where it had been working up and down, the loose bolts
on the flange, and the missing bolts on the left rear of the
transmission, led him to believe that the cited condition had
existed for 2 or 3 days (Tr. 30). He could not state how
long it would have taken to work the drive shaft loose (Tr.
31). He confirmed that he was aware of a prior accident at a
mine where he once worked which was caused by a loose drive
shaft which turned a haulage truck over on a decline (Tr.
31).
Mr. Underwood stated that in the event the drive shaft
on the cited truck had come loose, it was possible that the
driver could have stopped it safely with the brakes if he had
the opportunity.to do so. Although the brakes were adequat~,
if the drive shaft had fallen down while the truck was
operating in loose dirt and rock and the end of the shaft
caught on this material, it could have pulled the truck out
of
(Tr. 32).
In response to further questionsu Mr. Underwood stated
that the truck was used to haul expanded shell rock which was
being minedu and that other company vehicles used the roadway.
Pedestrians did not usually use the roadway, and the trucks
normally travelled 35 miles an hour empty and approximately
10 mi
an hour loaded (Tr. 34)o Respondent's representative
stated that the posted speed limit is 15 miles an hour for
trucks which are empty and loaded, and that the distance from
the pit to the quarry is about half a mile, and from
quarry to the crusher about half a mile.
He concluded that
the trucks do not attain much speed in the half mile of travel
(Tr. 35). Mr. Underwood agreed with these distances, but
suggested that the drivers exceeded the posted speed limit
(Tr. 35). He also agreed that the haulage road is 80
wide for most locations over which the trucks are driven,
except for an area directly where they enter the quarry. At

1519

that point the roadway is 50 feet wide
100 feet {Tr. 36).

~or

a distance of

Respondent's Testimony and Evidence
Although the respondent's safety director was present
during the hearing, he was not called to testify, and the
respondent presented no testimony or evidence in defense of
the citation other than the arguments·of its representative
(Tr. 36).
Arguments Presented by the Parties
The parties waived the f i~ing of posthearing briefs and
relied on their oral arguments made on the record during the
close of the hearing (Tr. 43) • .Respondent takea the position
that the cited standard, 30 C.F.R. § 56.9002, as worded, does
not apply to the cited condition of the drive shaft. Respondent points out that.the:standard speaks in terms of "defects
affecting safety," and that since the alleged truck defect
was in the drive mechanism rather than on the truck's safety
equipment, the standard is inapplicable. Respondent concedes
that a steering mechanism may affect safety, but not necessarily a drive shaft, especially one that is still intact and
operating. Respondent also believes that the condition of
the drive shaft was something that could have happened after
the equipment was started and not prior to its operation.
In
this regard, respondent asserted that the bol~s could have
been in place and fallen off in the 3 hours that the truck
was in operation prior to its being inspetted and that "it's
very hard to say that this did happen during the opeLating
period 11 (Tro 8-9~ 37)o
Since the condition was not noted by
the driver during his inspectionu respondent concludes that
it occurred during the operation of the truck immediately
prior to the inspection (Tr. 41).
However, respondent agreed
that "we do not go over the truck completely every day" (Tr.
41)

0

The petitioner takes the position that the cited truck
defect involving the drive shaft of a large haulage truck
with a 25-ton capacity was in such a condition that it was
subject to coming loose, causing lack of control of the
vehicle, which could result in serious injury or death, and
that it is in fact a defect which directly and perhaps substantially affected the safety of the employees (Tr. 8). The
petitioner points out that it was not difficult for the
inspector to observe the clue that led him to find the defect,
and that he simply walked around the truck and observed this
clue. Under the circumstances, petitioner believes that had

1520

the operator of the truck conducted the same type of inspection, he would have detected the defect and taking appropriate
corrective action (Tr. 38).
Petitioner asserted that while the cited condition indicates a possible maintenance problem, such problems, as
reflected by the defect found by the inspector, directly
affects safety. Petitioner pointed out that the inspector
found another maintenance problem during his inspection, but
did not cite it because it was not, of itself, a pafety
defect. With regard to the respondent's suggestion that the
cited condition may have occurred during the 3 hours that the
truck was operated prior to the inspection, the petitioner
submits that the unrefuted test.imony by the inspector is that
the condition of the drive shaft simply cannot reasonably
happen in 3 hours.
In any event, petitioner asserts that
this issue goes to the question of negligence rather than to
the existence of any viol~tion (Tr. 39). In further support
of its case, the petitioner cites a decision by the Commission
in Allied Chemical Corporation, 3 MSHC 1544, August 28, 1984,
6 FMSHRC 1854 (August 1984), affirming a violation of an identical surface mining standard found in 30 C.F.R. § 57.9002, in
which the Commission held that "Defects affecting safety in
equipment continuously in operation, including those occurring
during the course of operation, must be corrected before the
equipment is used any further, 11 3 MSHC 1584 (Tr. 40).
Findings and Conclusions
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 56.9002, which provides that
"Equipment defects affecting safety shall be corrected before
the equipment is used.n
In Ideal Basic Industries, Cement Division, 3 FMSHRC 843
(April 1981), the Commission affirmed a violation of section
56.9002u and stated as follows at 3 FMSHRC 144 with respect
to its interpretation of the standard:
[W]e hold that use of a piece of equipment
containing a defective component that could be
used and which, if used, could affect safety,
constitutes a violation * * *· This interpretation is more likely to prevent accidents, a
primary goal of the Act. * * *
United States Steel Corporation, 4 FMSHRC 616 (April
1982), concerned a violation of an identical standard found
in 30 C.F.R. § 55.9-2.
In that case, a driver of a 2-1/2-ton

1521

pick-up truck detected that the dual rear wheels of the truck
had shifted in the rear wheel-well while he was driving it.
He reported the condition to his foreman, but the condition
was not corrected. ~wo days later, another driver visually
inspected the truck, and believing that it had been repaired,
proceeded to drive it with a crew of men ·in it. On a
straightaway, the driver noticed that the rear tires were
smoking in the rear wheel-wells. Within seconds the rear end
started to steer itself around the cab, and when the driver
let up on the gas pedal, the truck's qrive shaft dropped
loose, and the truck overturned injuring the occupants.
The operator advanced an argument similar to that of the
respondent in this case. The o~erator contended that the
term "defects affecting safety"· should be intended to cover
detects which are normally associated with the safe operation
of the vehicle, and that the question of whether the mechanical problem cited by the inspector constituted an equipment
defect affecting safety ~hould be interpreted in light of the
knowledge and understanding of the operator's personnel at
the time it was first observed, rather than after the truck
had rolled over under circumstances which had never previously
been known to cause a truck to turn over. Judge Steffey
rejected this argument, and found that the shifting rear end
of the truck constituted a "defect affecting safety" which was
not corrected before the equipment was used, and he aff irrned
the violation.
The Commission affirmed Judge Steffey's decision, and
observed as follows at 6 FMSHRC 1434-1435:
Substantial evidence also supports the judge 1 s
conclusion that the shifted rear end of this
truck was a defect affecting safety * * *o
There is evidence in the record that a shifted
rear end is a sign of mechanical defect, with
a potential to cause an accident. Also, at
some pointv a shift in a vehicle's rear end
will affect safetyo * * * In this particular
instance 1 the shifted rear end caused the
spring package to break, a punctured rear
tire, the. broken drive shaft to separate from
the vehicler and the truck to roll over. * * *
All of these facts point to a defect affecting
safetyo
The Allied Chemical Corporation case cited by the petitioner involved two missing bolts on a chock leg used for
roof support on a longwall system. In affirming the judge's

1522

finding that the missing bolts constituted an equipment
defect affecting safety, the Commission stated as follows at
6 FMSHRC 1857-1858:
In both ordinary and mining industry usage, a
"defect" is a fault, a deficiency, Or a condition impairing the usefulness of an object or
a part. Webster's Third New International
Dictionary (Unabridged) 591 (1971); U.S.
Department of Interior, Bureau of Mines, A
Dictionary of Mining, Mineral, and Relatecr-Terms 307 (1968).

*

*

*

*

*

*

*

The judge further found that the absence
of the two bolts in this case affected safety.
We agree. Although the effect on safety of
two missing leg ,bolts in a hydraulic chock
line of some 125 units could be viewed as
inconsequential and beyond the standard's
purview, we are not prepared to dispute the
judge's findings as to the adverse impact on
safety occasioned by the two missing bolts.
The starting point for analysis is the
broad language of the standard, "affecting
safety." That phrase is neither modified nor
limited. Although this case does not require
us to describe the minimal effect on safety
cognizable under the standard, it is clear
that the standard has a wide reach. The
safety effect of an uncorrected equipment
defect need not be major or immediate to come
within that reach"
Andf at 6 FMSHRC 1859:
Defects affecting safety in equipment continuously in operation, including those occurring
during the course of operation, must be
corrected before the equipment is used any
further.
The contrary approach urged by
Allied could result in such defects not being
repaired for substantial periods of time, thus
needlessly increasing safety risks.

1523

Fact of Violation
In this case the inspector issued the citation because
of his belief that the loose and missing bolts on the flange
plate which connected the front universal joint to the transmission presented a potential for the drive shaft to come
loose, thereby resulting in loss of control of the truck. He
found one missing bolt and several other bolts which were
loose to the point where they could be turned with his fingers. These conditions resulted in the transmiss~on moving
up and down, and the inspector believed that even· if the
loosened bolts had not come completely out as the truck was
driven, there was a good possibility that they would snap
off, thereby causing the drive ahaft to fall out. If this
had occurred, and since the underside of the truck had no
restraining cross-member on its undercarriage, the fallen
drive shaft could possibly stick into the ground causing gear
loss and a loss of control of the vehicle. Since the truck
differential is hooked to the rear end of the drive shaft at
the back wheels of the tiuck which w6uld be turning, had the
drive shaft come loose at the front end, it could whip around
and possibly strike the brake lines, thereby resulting in a
loss to the truck braking system.
The inspector's testimony is unrebutted, and the respondent presented no testimony or evidence to refute his contentions with respect to the cited conditions. Further, the
respondent has not refuted the testimony of the inspector,
which I find credible, as to the potential consequences which
may flow from the loosened and missing bolts in question.
There was a real potential for the drive shaft to come loose
and whip around freely under the truck while it was being
driven, thereby contributing to the loss of control and
possible loss of braking power. Under the circumstances, and
in light of the conditions which were described and cited by
the inspector, I conclude and find that the missing and loose
bolts in question were equipment defects affecting safety
within the meaning of section 56.9002v and the citation IS
AFFIRMED.
The respondent 1 s suggestion that section 56.9002 is
inapplicable because the cited conditions related to a mechanical drive mechanism, rather than a safety component of the
truck is rejected. The standard makes no such distinctions,
and the decisions which have been discussed with respect to
the interpretation and application of this standard hold
otherwise.

1524

The respondent's assertion that the bolts could have
been loosened and fallen off during the 3-hour period that
the truck was in operation immediately prior to its inspection is not relevant to the fact that a violation occurred.
As noted by the Commission in Allied Chemical Corporation,
supra.
"Defects affecting safety in equipment continuously
in operation, including those occurring during the course of
operation, must be corrected before the equipment is used any
further" (emphasis added).
History of Prior Violations
I conclude and find that the respondent's past compliance
reccrd is not such as to warrant any additional increase in
the civil penalty which has bee·n assessed for the violation
which has been affirmed.
Size of Business and Effe'ct of Civil Penalty on the
Respondent's Ability .to Continue in Business
I conclude and find that the respondent is a relatively
small operator, and that the civil penalty which has been
assessed for the violation in question will not adversely
affect its ability to continue in business.
Gravity
I conclude and find that the cited conditions constituted
a serious violation. Although the inspector found that the
brakes on the cited truck were adequate, and that it was
possible that the driver could have stopped the truck in the
event the drive shaft came loose, he nonetheless believed that
a loose drive shaft whipping freely under the truck could have
pulled the truck out of gearv sheared the brake lines, or
caused loss of control by sticking in the ground.
Negligence
While it is true that the inspector had to look under
the truck to detect the cited defectsv his unrebutted testimony is that the shiny spot caused by the rubbing action of
the transmission which alerted him to look under the truck
was readily observable to anyone walking around the truck.
Given the fact that the truck driver is required to inspect
the vehicle prior to placing it in operation, and given the
admission by the respondent's representative that "we do not
go over the truck completely every day" (Tr. 41), I conclude
and find that the violation resulted from the respondent's

1525

failure to exercise reasonably care, and that this constitutes
ordinary negligence.
Good Faith Compliance
The inspector confirmed that the truck was taken to the
shop after the citation was issued, and that when he next saw
it the conditions had been corrected. I conclude and find
that the respondent exercised good faith in abating the
violation.
Significant and Substantial Violation
A "significant and substan~ial" violation is described
in section 104(d) Cl) of the Min'e Act as a violation "of such
nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health
hazard." 30 C.F.R. § 814'(d)(l). A violation is properly
designated significant and substantial "if, based upon the
particular facts surrounding the violation there exists a
reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious
nature." Cement Division, National Gypsum Co., 3 FMSHRC 822,
825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of
a mandatory safety standard is significant and
substantial under National Gypsum the Secretary
of Labor must prove~
(1) the underlying violation of a mandatory safety standard; (2} a
discrete safety hazard--that is, a measure of
danger to saf ety--contributed to by the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury
in question wi
be of a reasonably serious
nature,
In United States Steel Mining Company, Inc., 7 FMSHRC
1125r 1129, the Corrunission stated further as follows:

We have explained further that the third
element of the Mathies formula "requires that
the Secretary establish a reasonable likelihood that the hazard contributed to will result

1526

in an event in which there is an injury." U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance
with the language of section 104(d)(l), it is
the contribution of a violation to the cause
and effect of a hazard that must be significant
and substantial. U.S. Steel Mining Company,
Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S.
Steel Mining Company, Inc., 6 FMSHRC 1573,
1574-75 (July 1984).
I agree with the inspector's finding that the cited conditions constituted a significant and substantial violation.
Based on the facts of this case, I conclude and find that it
was reasonably likely that the ~ontinued operation of the
truck with loosened and missing bolts which obviously affected
the drive shaft would cause the drive shaft to come loose,
thereby contributing to ~ loss of control of the vehicle and a
potential accident o~ a reasonably serious nature. The inspector's "S&S" finding IS AFFIRMED.
Civil Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i) of
the Act, I concluae and find that the petitioner's proposed
civil penalty assessment of $147 is reasonable and
appropriate.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment in the amount of $147 for the violation in question, and
payment is to be made to MSHA within thirty (30) days of the
date of this decision. Upon receipt of payment, this case is
dismissed.

~.tfcu~
Administrative Law Judge

1527

Distribution:
Larry A. Auerbach, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 339, 1371 Peachtree Street, N.E.,
Atlanta, GA 30367 (Certified Mail)
Mr. Kenneth P. Mayeaux, General Manager, Galite Corporation,
P.O. Box 468, Rockmart, GA 30153 (Certified Mail)
/fb

1528

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 311987
LITTLE SHEPHERD,
Complainant

DISCRIMINATION PROCEEDING

v.

Doeket No. KENT 87-29-D
BARB CD 86-84

BIG ELK CREEK COAL COMPANY,
Respondent

No. 2 Deep Mine
ORDER OF DISMISSAL
On August 27, 1987, Re'spondent filed an Agreed Order
executed by Respondent~s C9unsel, Complainant's Counsel and
Complainant. The Agreed Order set forth the terms of the
settlement which disposes of this matter.
I approve of the terms
of the settlement.
Accordingly, it is ORDERED that the Parties comply with the
terms and provisions of the Agreed Order filed on August 27,
1987. It is further ORDERED that this case be DISMISSED •

.· /Y
-·· (__.G,
Avram Weisberger
Administrative Law Judge
Distribution~

Phyllis Robinson Smith, Esq., P. O. Box 952, Hyden, KY 41749
(Certified Mail)
Stephen Co Cawoodu Esqo, Cawood & Fowlesu Esqs., Po Oo
Drawer 280u Pinevillev KY 40977 (Certified Mail)
dcp

1529

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

August 31, 1987
DISCRIMINATION PROCEEDING

ORVILLE SPARKS,
Complainant

v.

Docket No. KENT 87-181-D

SANDY FORK MINING COMPANY,
INC.,
Respondent

BARB CD 87-18

•.

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ON BEHALF OF
ORVILLE SPARKS,
Complainant
v.

No • 10 Mine
DISCRIMINATION PROCEEDING
Docket No. KENT 87-189-D
BARB CD 87-18
No. 10 Mine

SANDY FORK MINING COMPANY,
INC. I
Respondent
ORDER OF DISMISSAL
On January 29, 1987, Orville Sparks filed a complaint, with
the Mine Safety and Health Administration, alleging that on
December 2, 1986, he had been discharged by Sandy Fork Mining
Companyv Inc.v in violation of Section 105(c}(l) of the Federal
Mine Safety and Health Act of 19770 The Secretaryv by letter
dated April 29v 1987, advised Mr. Sparks that the investigation
of his complaint had not been completed, and that it had not yet
been determined whether or not a violation of Section 105(c) had
occurred. On June 12, 1987, Mr. Sparks filed his own complaint,
with the Commissionu pursuant to Commission Rule 40Cb), 29 C.F.R.
§ 2700.40(b)o
Subsequentlyv on June 25v 1987v the Secretary filed
his own complaint with the Commission on behalf of Mr. Sparks
against Sandy Fork Mining Company, Inc. under Section 105(c}(2) of
the Acto On July 23, 1987, the Secretary filed an amendment to the
complainto On July 17r 1987, the Secretary filed a Motion to
Dismiss arguing that Mro Sparks' complainant, Docket No. KENT
87-181-D, should be dismissed.
In its Motion, the Secretary argued
that the Federal Mine Safety Act, created a private right of action
only in situations where the Secretary reaches a negative determination regarding the miner's complaint. The Secretary further argued
that once it determines that a violation of the Act has occurred,
the Commission no longer has jurisdiction over the private cause of
action.

1530

On August 25, 1987, the Commission, in Gilbert v. Sandy Fork
Mining Co., Inc. (Slip. Op. August 25, 1987), in essence, sustained the position of the Secretary. Based on Gilbert, supra,
as applied to the facts herein, the complaint of Mr. Sparks must
be dismissed.
Accordingly, Docket No. KENT 87-181-D is DISMISSED.

Avram Weisberger
Administrative Law Judge
Distribution:
G. Elaine Smith, Esq., Office of the Solicitor, U. s. Department
of Labor, 280 U. S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail>
Tony Oppegard, Esq., Appalachian Research and Defense Fund of
Kentucky, P. o. Box 260, Hazard, KY 41701 (Certified Mail)
Mr. William A. Hayes, Esq., P.
(Certified Mail)

o. Box 817, Middleboro, KY 40965

dcp

1531

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 311987
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Doeket No. LAKE 87-15-M
A. C. No. 33-0~825-05502

v.
Con-Ag Crushing Plant
CON-AG, INCORPORATED,
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. LAKE 87-51-M
A. C. No. 33-03825-05503 A
Con-Ag, Inc.

ROBERT E. HIRSCHFIELD,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 87-84-M
A. C. No. 33-03825-05504 A
Con-Ag, Inc.

LEE KUCKr
Respondent
ORDER OF CONSOLIDATION
AND

ORDER OFJ5ISMISSAL
In the interest of justice, the unopposed Motion of
Respondent to consolidate the above cases is GRANTED. It is
accordingly ORDERED that the above cases be CONSOLIDATED.
On August 26 1 1987? Counsel for both Parties filed a Motion
for the "termination of the above captioned proceedings." Their
memorandum submitted along with the Motion indicates that all
Respondents have agreed to pay in full the proposed civil
penalties.

1532

Accordingly, and in the interest of justice, the above cases
are DISMISSED.

Avram Weisberger
Administrative Law Judge
Distribution:
J. Philip Smith, Esq., Office of the Solicitor, u. s. Depactment
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Richard A. DuRose, Esq., Smith & Schnacke, 41 South High Street,
Suite 2250, Columbus, OH 43215 (Certified Mail)
Patrick M. Zohn, Esq., .Office of the Solicitor, U. S. Department
of Labor, 1240 East Ninth Street, Cleveland, OH 44199 (Certified
Mail)
Ann Rosenthal, Esq., Office of the Solicitor, U. S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail}
dcp

1533

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

AUG 3 i 1987

CIVIL PENALTY PROCEEDING
Docket No. WEST 86-230-M
A.C. No. 04-01616-05504

v.

Santa Margarita Mine

KAISER SAND & GRAVEL COMPANY,
Respondent
DECISION
Appearances:

Marshall P. Salzman, Office of the Solicitor, U.S.
Department of LaborF San Francisco, California,
for Petitioner;
Mr. Clair E. Hay, Manager, Kaiser Sand & Gravel
Company, Pleasanton, California,
pro se.

Before:

Judge Cetti
STATEMENT OF THE CASE

This civil penalty proceeding arises under the Federal Mine
Safety and Health Act of 1977u 30 U.S.C" § 801 et seq., (Mine
Act)o The Secretary of Labor initiated this proceeding by the
filing of a petition for assessment of a civil penalty pursuant
·to section llO(a) of the Mine Act. The respondent Kaiser Sand
and Gravel Company (Kaiser) filed a timely answer contesting the
existence of the violationu its classification as significant and
substantial, and the amount of the penalty. After notice to the
parties, an evidentiary hearing on the merits was held before me
on May 2lu 1987. The parties presented oral and documentary
evidence and submitted the matter for decision waiving their
right to file post-trial br
s.
On June lOv 1986v Mr. Dale Cowley an MSH~ inspector conducted an inspection of respondent's Santa Margarita Quarry and Mill
located at Santa Margaritav San Lu
Obispo County, California.
As a result of that inspection the federal mine inspector issued
a citation charging the respondent with a significant and substantial violation of Title 30 C.F.R. safety standard. The
citation originally alleged a violation of Title 30 C.F.R.
§ 56.14001.
Prior to the hearing I granted the Secretary's
motion to amend the citation to allege a violation of 30 C.F.R.
§ 56.14003, which requires guards on conveyor drive pulleys to
extend a distance sufficient to prevent a person from accidentally reaching behind the guard and becoming caught between
the belt and the pulley.
1534

Stipulations
The parties stipulated as follows:
1. Kaiser Sand & Gravel is a large company and operates a
moderate-sized facility. The company has close to a four million
man hours' work per year as a company with about 23,000 man hours
work per year at the facility.
2. Respondent has an average history having had four violations in the previous two years.
3. Imposition of the penalty will not affect the ability of
respondent to continue in business.
4.

The violations were abated in good faith.
Review of Evidence
and Discussion

The Citation as amended by the Secretary charges Kaiser with
violating 30 C.F.R. § 56.14003 which provides as follows:
Guards at conveyor drive, conveyor-head, and conveyor-tail
pulleys shall extend a distance sufficient to prevent a
person from accidentally reaching behind the guard and becoming caught be.tween the belt and the pulley.
The mine inspector testified that in the course of his June
10, 1986, inspection of the secondary plant at the Santa
Margarita mine he observed the guard for the V-Belt drive pulley
on the wet shaker screen. He concluded the top portion of the
guard did not extend a distance sufficient to prevent a miner
from accidental
reaching behind the guard and getting his
fingers caught between the belt and the pulley. The top portion
of the guard was about three feet high and extended horizontally
a distance of three-feet parallel to an adjacent designated
walkway. The mine inspector concluded that if an employee were
walking down the walkway and he became unbalanced or slipped he
could accidental
reach behind the guard and get his fingers
caught between the belt and the pulley. The violation was abated
by extending the top portion of the guard towards the back a
distance of
inches. This narrowed by three-inches the gap
that existed between the outer edge of the shaker screen and the
inner edge of
guard through which a hand could accidentally
reach behing the guard and become caught in the pinch point
between the belt and the drive pulley.
Evidence was presented that just beneath the top horizontal
portion of the guard are three C-120 V-belts and drive pulleys
that shake the wet screens. Fingers caught in the pinch points
could be amputated.

1535

Kaiser contends that the shaker screen is not a conveyor and
that therefore 30 C.F.R. § 56.14003 is not applicable and no violation· existed.
The Federal Mine Inspector testified that the wet shaker
screen is a conveyor of materials. As it separates the material
by size, it conveys the material from one end of the screen to
other. The ~lant manager described the screen as a "finished"
shaker that screens and separates material of different sizes.
The screened material drops below into a series of four bunkers.
He stated that it is an inclined screen that moves material down
the conveyor or screen by shaking it down.
It vibrates and the
material advances.
Mr. Cowley has been a mine inspector with MSHA the past
eleven years and all together has had 32 years mining experience.
He testified that the Dictionary of Mining, Minerals and Related
Terms is the standard reference material for defining terms in
the industry and is often used by his contemporaries and his
supervisors. This dictionary is referenced in many court cases
to define mining terms. The Secretary's counsel read into the
record from page 260 of this dictionary the definition of a
"conveyor vibrating type" as follows:
Conveyor, vibrating type. A conveyor consisting of a movable bed mounted at an angle to the horizontal, which vibrates in such a way that the material advances.
It satisfactorily appears from the record that the shaker
screen in question is a conveyor within the meaning of the safety
standard and that the safety standard is applicable.
The preponderance of the evidence establishes that the guard
at the conveyor (screen shaker) drive pulley did not extend a
distance sufficient to prevent a person from accidentally reaching behind the guard and becoming caught in the pinch point and
between the belt and the pulley. I therefore find that there was
a violation of the guarding requirements of 30 C.F.R. § 56.14003.
However, I do not find from the evidence presented that the
violation was significant and substantial.
A violation is properly designated significant and substantial "if v based on the particular facts surrounding that
violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonal::)ly serious nature." National Gypsum, 3 FMSHRC at 825. In
Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission
explained:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary ••• must prove: Cl> the
llnderlying violation of a i~1andatory safety standard;
(2) a discrete safety hazard--that is, a measure of

1536

danger to safety--contributed to by the violation; (3)
a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
The Commission pointed out that the third element of the
Mathies formula "requires that the Secretary establish a
reasonable likelihood that the hazard contributed will result in
an event in which there is an injury." U.S. Steel Mining Co., 6
FMSHRC 1834 at 1836 (August 1984). The Commission has further
explained that in accordance with the language of section
104Cd)(l), it is the contribution of a violation to the cause and
effect of a hazard that must be significant and substantial,
6 FMSHRC 1836.
Whi~e it is possible that the hazard contributed to will
result in an event in which there is an injury this possibility
is relatively remote. Even though the guard as it existed in
place at the time of the inspection was not sufficient to fully
satisfy the requirements of the safety standard, it was sufficient to reduce the likelihood of injury to "unlikely". It is
therefore found under the evidence presented in this case that it
is unlikely that the hazard contributed to by the violation will
result in injury.

The mine inspector testified that the V-Belt and drive
pulleys were guarded on all sides and ends except the back. He
stated "the hazard was not obvious just by walking by observing".
The plant manager testified that he has walked around with
each of the mine inspectors on all inspections 6f the site since
he became manager eight or nine years ago. He stated that the
area where the guard in question is located has been inspected
before and mine inspectors have never issued a citation or made
any comment about this particular guard.
The violation was easily and completely abated by extending
the top of the guard three-inches. While the fact that no prior
MSHA inspection found that the guard was inadequate is of no
weight or value on the issue of the existence of the violationu
it is consistent with the finding that the violation was not a
significant and substantial violation and also with a finding
that the operators negligence was lowo
The gravity of the violation is high with respect to the
seriousness of the injury which could result if one's fingers
became caught in the pinch point of the V-Belt drive pulley but
is evaluated as low with respect of the likelihood of such an
accident. I accept the stipulation of the parties with respect
to the remaining statutory criteria set forth in section llO(i)
of the Mine Act.
Based upon my consideration of the six statutory penalty
criteria in section llO(i) of the Mine Act I conclude that the
appropriate penalty for this violation is $50.00.

1537

Based upon the entire record and the findings made in the
narrative portion of this decision, the following conclusions of
law are entered:
Conclusions of Law
1. The Santa Margarita Quarry and Mill operated by Kaiser
Sand & Gravel Company at Santa Margarita San Luis Obispo County,
California is subject to the provisions of the Mine Act.
2.
§

The Commission has jurisdiction to decide this case.

3. The respondent violated safety standard 30 C.F.R.
56.14003.

4. The violation was not significant and substantial and
said allegation is stricken from the citation.
5. The citation as modified is affirmed and a civil penalty
of $50.00 assessed.
ORDER
Accordingly, the citation as modified is affirmed and Kaiser
Sand and Gravel Company is ordered to pay within 30 days of the
date of this decision a civil penalty of $50.00 .

. .&tc-

t F. Cetti
nistrative Law Judge
Distribution~

Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Streetv Denver,
CO 80294 (Certified Mail)
Mark C. Van Ness, Esq., Jones, Meiklejohn, Kehl and Lyonsv 1660
Lincoln Street, Denver, CO 80264 (Certified Mail)
/bls

1538
*·I. S. GOVERNMENT PRINTING OFFICE 1987: 181·224/72927

